Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 1 of 162




        Exhibit A
  Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 2 of 162




                     UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF CALIFORNIA




CASEY ROBERTS, Individually and On            Case No. 3:19-cv-03422-SI
Behalf of All Others Similarly Situated,

                            Plaintiff,

       v.

ZUORA, INC., TIEN TZUO, and TYLER
SLOAT,

                            Defendants.




                    Expert Report of Tavy Ronen, Ph.D.

                               December 4, 2020
       Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 3 of 162




                                                 Table of Contents

I.      Scope of Assignment and Summary of Opinions ......................................................1
II.     Qualifications .............................................................................................................3
III.    Bases for Opinion on Efficiency of the Market for Zuora Common Stock ...............4
IV.     Company Overview..................................................................................................12
V.      Analysis of the Indirect Factors for Market Efficiency............................................14
                 1.       Average Weekly Trading Volume (Cammer Factor I) .........................14
                 2.       Analyst Coverage (Cammer Factor II)..................................................16
                 3.       Market Makers and Arbitrageurs (Cammer Factor III).........................19
                 4.       SEC Form S-3 Eligibility (Cammer Factor IV) ....................................24
                 5.       Market Capitalization (Krogman Factor I) ...........................................25
                 6.       The Size of the Float (Krogman Factor III) ..........................................26
                 7.       Bid-Ask Spread (Krogman Factor II) ...................................................26
VI.     Analysis of the Direct Factors for Market Efficiency ..............................................27
        A.       Background .....................................................................................................27
        B.       Cause-and-Effect Analysis Based on Earnings and Guidance
                 Announcements ..............................................................................................29
        C.       Lack of Autocorrelation ..................................................................................32
        D.       Stock Price Reaction to the Alleged Corrective Disclosure ...........................34
        E.       Conclusion Based on the Basket of Factors the Courts Evaluate ...................34
VII. Class-Wide Damages Methodology .........................................................................35
        A.       Overview.........................................................................................................35
        B.       Methodology to Calculate Artificial Inflation ................................................35
        C.       Methodology to Calculate Damages ...............................................................37
VIII. Conclusions ..............................................................................................................37




                                                               -i-
     Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 4 of 162




I.      SCOPE OF ASSIGNMENT AND SUMMARY OF OPINIONS

        1.    I have been retained by Court-appointed Lead Counsel, Hagens Berman
Sobol Shapiro LLP (“Counsel”), in the above-captioned matter to provide an opinion
regarding the efficiency of the market for the Class A common stock of Zuora, Inc.
(“Zuora” or the “Company”) from April 12, 2018 through May 30, 2019 inclusive (the
“Class Period”). 1, 2, 3 I have also been asked by Counsel to opine on whether the calculation
of damages is subject to a common methodology for all Class members, consistent with
Plaintiffs’ liability case in connection with their claims, under Section 10(b) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and U.S. Securities & Exchange
Commission (“SEC”) Rule 10b-5 adopted thereunder (collectively, “Section 10(b)”).

        2.    I assume the allegations in the Complaint are true for purposes of this report.4
I have not been asked to and have made no independent assessment of the issues of liability
and loss causation in this case. I have also not been asked to calculate damages.




1
     The proposed Class definition consists of: “all [] persons or entities who purchased or
     otherwise acquired securities of Zuora, Inc. (‘Zuora’ or the ‘Company’) during the
     period from April 12, 2018 to May 30, 2019, inclusive (the ‘Class Period’) and were
     damaged thereby (the ‘Class’).” Consolidated Amended Class Action Complaint for
     Violations of the Federal Securities Laws filed November 8, 2019 (the “Complaint”),
     p. 1. I understand that Defendants moved to dismiss the Complaint and the Court
     denied the motion. See Order Denying Defendants’ Motion to Dismiss, dated April 28,
     2020 (the “MTD Order”).
2
     During the Class Period, Zuora also had Class B common stock for which there was no
     public trading market. See Zuora SEC Form 10-K filed April 18, 2019, p. 36. I further
     discuss Zuora’s Class B common stock in Section IV below. In this Report, common
     stock refers to Zuora’s Class A common stock.
3
     The alleged corrective disclosure was made after the close of market on May 30, 2019,
     following which Zuora stock price declined on May 31, 2019 (Complaint, ¶¶ 258-
     262). I conduct the analysis to examine the efficiency of the market for Zuora common
     stock over the Class Period plus May 31, 2019 (“Class Period (+1)”).
4
     I have also reviewed the MTD Order.

                                             -1-
    Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 5 of 162




        3.    Based on my review of the available evidence and the analyses performed to
date, I have formed the following opinions, the detailed bases, and explanations for which
are provided in the rest of this report:

        Opinion 1: Throughout the Class Period, Zuora common stock traded in an
        efficient market. This opinion is based on a set of indicia that economic experts
        routinely use for assessing market efficiency in securities cases and which have
        been accepted by courts as indicators of an efficient market. See Sections V and
        VI.

        Opinion 2: The calculation of damages for violations of Section 10(b) of the
        Securities Exchange Act (and SEC Rule 10b-5) is subject to a common
        methodology that can be applied on a class-wide basis. See Section VII.

        4.    My opinions are based upon my professional knowledge and experience, as
well as on a review of materials relevant to this matter. In the course of my assignment, I
have relied upon various materials which are cited in this report and are listed in Exhibit
1. My conclusions are based on materials available to me as of the date of this report.

        5.    I understand that discovery in this matter is ongoing and I reserve my right to
amend this report to reflect any new relevant information made available to me, including
but not limited to materials that may become available through discovery, reports and
depositions of other expert witnesses and future rulings from the Court in this matter.

        6.    The rest of this report is organized as follows: in Section II, I present my
qualifications as an expert. In Section III, I describe the concept of market efficiency,
especially in the context of securities litigation. In Section IV, I provide an overview of
Zuora’s business and a description of its common stock. In Section V, I offer empirical
evidence by examining the “indirect” factors used by courts for demonstrating market
efficiency to support my conclusion that Zuora common stock traded in an efficient market
during the Class Period. In Section VI, I offer empirical evidence by examining the
“direct” factors used by courts for demonstrating market efficiency to support my
conclusion that Zuora common stock traded in an efficient market during the Class Period.
In Section VII, I show that consistent with Plaintiffs’ claims under the Exchange Act, the


                                            -2-
      Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 6 of 162




calculation of damages is subject to a common methodology and can be applied class-wide.
In Section VIII, I present my conclusions.

II.     QUALIFICATIONS

        7.    I am an Associate Professor of Finance at Rutgers University. I also serve as
the Vice-Director of the Whitcomb Center for Research in Financial Services at the Rutgers
Business School. I have also taught at several other universities, including New York
University, Columbia University, and the University of Wisconsin at Madison. I have a
Ph.D. in Finance from the New York University, Leonard N. Stern School of Business, and
a B.A. in Economics, from Wesleyan University.

        8.    My areas of expertise include market microstructure, credit markets and
informational efficiency. I have published numerous articles in peer-reviewed journals
such as Review of Financial Studies, Journal of Financial and Quantitative Analysis,
Journal of Banking and Finance, Journal of Financial Markets, Management Science,
Contemporary Accounting Research, and others.

        9.    I have been selected to serve on the program boards of several premier
conferences in finance, including the Western Finance Association Meetings, European
Finance Association Meetings, Financial Management Association Meetings, and the Midwest
Finance Association Meetings, and have been selected to review papers for finance journals
such as Review of Financial Studies, Journal of Finance, Journal of Financial and
Quantitative Analysis, Journal of Financial Markets, Journal of Banking and Finance,
Journal of Empirical Finance, Journal of Financial Intermediation, Review of Quantitative
Finance and Accounting, Journal of Economics and Business, and Review of Finance.

        10.    I have taught several courses in Finance, including Capital Markets and
Investments, Corporate Finance, Financial Institutions and Markets, Foundations of
Finance, Investments and Portfolio Analysis, Financial Management, Advanced Financial
Management, Corporate Finance, Microstructure (PhD. Course), and Credit Markets
Microstructure (PhD. Course), among others. I have also taught Managerial Economics
and Macroeconomics.



                                             -3-
    Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 7 of 162




       11.   I have previously served as a testifying and consulting expert in several
securities class actions and related litigation. I have prepared and submitted expert reports
and testified based on the results of these analyses.

       12.   My curriculum vitae which contains my qualifications, publications and
expert engagements is attached as Exhibit 2 to this report. My compensation, which is not
dependent on my opinions expressed in this report or the outcome of this matter, is based
on my standard rate of $750 per hour for my work in this matter. I have received assistance
from individuals who worked under my direction; their fees charged for this project are at
their standard hourly rates.

III.   BASES FOR OPINION ON EFFICIENCY OF THE MARKET FOR ZUORA
       COMMON STOCK

       13.   For the purposes of establishing the presumption of reliance, the Supreme
Court held that investors could invoke a rebuttable presumption, known as the fraud-on-
the-market theory, when the stock is shown to be traded in an efficient market such that
investors can rely on the price reflecting all publicly available information, and hence, any
material misrepresentations and omissions.5

       14.   Over the past fifty years, the Efficient Capital Market Hypothesis (the
“ECMH”) has risen to a prominent position in financial and economic theory. In its most
commonly held form — known as “semi-strong” or “informational” efficiency — the
ECMH states that the securities markets rapidly incorporate all publicly available




5
    Basic Inc. v. Levinson, 485 U.S. 224, 108 S. Ct. 978 (1988) (“Basic”) at 241-42, 244;
    See also Erica P. John Fund, Inc. v. Halliburton Co., 131 S. Ct. 2179 (2011)
    (“Halliburton I”); In re Connetics Corp. Sec. Litig., 257 F.R.D. 572, N.D. Cal. (2009)
    at 577 ((Illson, J.) (“Where, as in this case, an investor pursues a ‘fraud on the market’
    theory of securities fraud, the investor is entitled to a presumption that it relied on any
    material misrepresentations by the defendant.”).

                                             -4-
     Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 8 of 162




information.6 This hypothesis has been empirically validated in numerous studies.7 The
ECMH also has stood up against its critics; while anomalies have occurred in financial
markets, they are random and do not allow for trading strategies that would create abnormal
profits.8, 9




6
    Generally speaking, academic economists consider there to be three forms of market
    efficiency: “weak” form, “semi-strong” form, and “strong” form market efficiency.
    See Edwin J. Elton, Martin J. Gruber, Stephen J. Brown and William N. Goetzmann,
    Modern Portfolio Theory and Investment Analysis, Sixth Edition, John Wiley and
    Sons, Inc., 2003, p. 402. In litigation involving the fraud-on-the-market theory of
    reliance, several courts reference the semi-strong form of efficiency, which implies
    that market prices incorporate all publicly available information. See, Halliburton
    Co. v. Erica P. John Fund, Inc., 573 U.S. 258, 134 S. Ct. 2398 (2014) (“Halliburton
    II”) at 2420 (citing Basic at 246).
7
    See, e.g., Eugene F. Fama, “Efficient Capital Markets: A Review of Theory and
    Empirical Work,” Journal of Finance, Volume 25, Issue 2, May 1970, pp. 383–417.
    In this article, Fama provides an overview of a number of studies supporting the
    efficiency of capital markets.
8
    Eugene F. Fama, “Market Efficiency, Long-term Returns, and Behavioral Finance,”
    Journal of Financial Economics, Volume 49, 1998, pp. 283–306 at 283. As Fama
    states: “Consistent with the market efficiency hypothesis that the anomalies are chance
    results, apparent overreaction to information is about as common as underreaction, and
    post-event continuation of pre-event abnormal returns is about as frequent as post-event
    reversal. Most important, consistent with the market efficiency prediction that apparent
    anomalies can be due to methodology, most long-term return anomalies tend to
    disappear with reasonable changes in technique.”
9
    Burton G. Malkiel, “The Efficient Market Hypothesis and Its Critics,” Journal of
    Economic Perspectives, Volume 17, Issue 1, Winter 2003, pp. 59-82, at 61, 71-72.
    Malkiel writes “Before the fact, there is no way in which investors can reliably exploit
    any anomalies or patterns that might exist.… [T]hese patterns are not robust and
    dependable in different sample periods, and some of the patterns based on fundamental
    valuation measures of individual stocks may simply reflect better proxies for measuring
    risk. … Many of the predictable patterns that have been discovered may simply be the
    result of data mining.”
    Malkiel further quotes Richard Roll, an eminent academic financial economist and
    portfolio manager, “I have personally tried to invest money, my client’s money and my
    own, in every single anomaly and predictive device that academics have dreamed up.
    … I have attempted to exploit the so-called year-end anomalies and a whole variety of
    strategies supposedly documented by academic research. And I have yet to make a
    nickel on any of these supposed market inefficiencies … a true market inefficiency
    ought to be an exploitable opportunity. If there’s nothing investors can exploit in a
                                           -5-
     Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 9 of 162




        15.   As it relates to securities litigation, the fraud-on-the-market theory relies on
informational efficiency, specifically that the price of the security rapidly reflects publicly
available information:

        The fraud on the market theory is based on the hypothesis that, in an open
        and developed securities market, the price of a company’s stock is
        determined by the available material information regarding the company
        and its business.… Misleading statements will therefore defraud
        purchasers of stock even if the purchasers do not directly rely on the
        misstatements.… The causal connection between the defendants’ fraud
        and the plaintiffs’ purchase of stock in such a case is no less significant
        than in a case of direct reliance on misrepresentations.10

        16.   Informational efficiency also has been cited by district courts as an
appropriate measure of market efficiency in securities cases.11, 12 Recently, the United




     systematic way, time in and time out, then it’s very hard to say that information is not
     being properly incorporated into stock prices.” See Id. at 72 (emphasis in original).
10
     Basic at 241-42 (quoting Peil v. Speiser, 806 F.2d 1154, at 1160–61 (CA3 1986)).
11
     See, e.g., In re Countrywide Fin. Corp. Sec. Litig., 273 F.R.D. 586, C.D. Cal. (2009)
     (“Countrywide”) at 610 (“in this Circuit, informational efficiency, such that prices will
     ‘reflect all relevant information’, is the type of efficiency relevant to the Basic
     presumption”); In re Diamond Foods, Inc., 295 F.R.D. 240, N.D. Cal. (2013) at 247
     (“The majority of courts in this circuit agree that, for purposes of the fraud-on-the-
     market theory, market ‘efficiency’ means that prices will ‘reflect all relevant
     information,’ a definition of efficiency known as informational efficiency.”); Smilovits
     v. First Solar, Inc., 295 F.R.D. 423, D. Ariz. (2013) at 432 (citing Countrywide, 273
     F.R.D. 586, 613, C.D. Cal. (2009)); SEB Inv. Mgmt. AB v. Symantec Corp., 335 F.R.D.
     276, N.D. Cal. (2020) at 283 (“The ‘fraud on the market’ presumption arose as a
     practical response to the difficulties of proving direct reliance in the context of modern
     securities markets, where impersonal trading rather than a face-to-face transaction is
     the norm. With the presumption, a plaintiff need not prove that it read or heard the
     misrepresentation that underlies its securities claim. Rather, plaintiff is presumed to
     have relied on the misrepresentation by virtue of plaintiff’s reliance on a market that
     fully digests all available material information about a security and incorporates it into
     the security’s price. . . . The market’s valuation process is substantially equivalent to
     what an investor does for himself in face-to-face transactions. The market in effect acts
     as the agent of the investor, informing the investor that, ‘given all the information
     available to it, the value of the stock is worth the market price.’) (citations omitted).
12
     While “informational efficiency” refers to whether public information is quickly
     impounded in the stock price, “fundamental efficiency” is concerned with whether the
     information is impounded correctly or accurately. In class action securities matters,
                                             -6-
     Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 10 of 162




States Supreme Court clarified that its holding in Basic did not “endorse ‘any particular
theory of how quickly and completely publicly available information is reflected in market
price.’”13 To the contrary, the fraud-on-the-market theory is based “on the fairly modest
premise that ‘market professionals generally consider most publicly announced material
statements about companies, thereby affecting stock market prices.’”14

        17.   Under this theory, courts weigh empirical and statistical evidence to
determine whether a security trades in an open, well-developed, and efficient market. The
factors used by courts to inform their decisions in class action securities matters have
emerged from over fifty years of academic research. As discussed further below, these
factors were initially articulated by the Cammer Court and have since been expanded and
modified by other courts, particularly the Krogman Court.15

        18.   Accordingly, I considered both direct and indirect indicia of efficiency that
have been commonly used in securities litigation.

        19.   As indirect tests of efficiency, one generally examines whether market
conditions promote or likely enhance efficiency. The indirect factors concentrate on the
underlying conditions of the market and, for the particular security, determine whether the
institutional, structural and trading conditions enhance the flow of information — the
disclosure, dissemination and processing of information — such that the market is likely
to be efficient. The examination of the indirect factors offers evidence for the court to
answer the questions of whether the security trades in (a) an open capital market in which
anyone can buy and sell securities; (b) a well-developed market with a high level of trading



     the relevant notion of efficiency is that of informational efficiency, not fundamental
     efficiency. See, e.g., Amgen, Inc., et al. v. Connecticut Retirement Plans and Trust
     Funds, Brief of Financial Economists as Amici Curiae in Support of Respondent (9th
     Cir. Court of Appeals), p. 7 (“The SSEMH [Semi-Strong Efficient Market Hypothesis]
     is a theory of informational efficiency and must be distinguished from theories of
     fundamental efficiency.”).
13
     Halliburton II at **2406 (quoting Basic, 485 U.S. at 248 n.28).
14
     Id. (quoting Basic, 485 U.S. at 247 n.24).
15
     Cammer v. Bloom, 711 F. Supp. 1264, D.N.J. (1989) (“Cammer”); Krogman v. Sterritt,
     202 F.R.D. 467, N.D. TX. (2001) (“Krogman”).

                                            -7-
     Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 11 of 162




activity; and (c) a market with an unrestricted flow of information such that trading
information is readily available. Under these conditions, economists generally agree that
the market can be characterized as a liquid market that can absorb a reasonable amount of
trading volume at relatively low trading costs, which leads to an efficient market.16 As a
result, the indirect factors are primarily used to examine whether there is sufficient
liquidity, trading and arbitrage activity, along with widespread information dissemination,
such that it can reasonably be expected that the market price for the security will
incorporate and rapidly reflect new information.17 In my report, I examine the indirect
factors courts commonly review. Most of these indirect factors reflect elements of the
securities market structure that have been determined, through extensive academic
research, to enhance the efficiency of the market by facilitating trading and reducing the
cost of entering and exiting the market.

        20.    Consistent with Basic and Halliburton II, Judge Alfred J. Lechner, Jr.’s oft-
cited decision in Cammer v. Bloom considered “efficient markets” to be “markets which
are so active and followed that material information disclosed by a company is expected to
be reflected in the stock price.”18 Specifically, over 30 years ago, the Cammer court
identified five non-exhaustive factors (“Cammer Factors”) that may be considered in
determining whether a market for a security is informationally efficient and, therefore,
whether the security prices respond quickly to new relevant information.19 Four of the five


16
     Economists often suggest that, “The common metrics of liquidity are turnover, bid-ask
     spread, and transactional size.” Frank J. Fabozzi and Steven V. Mann, The Handbook
     of Fixed Income Securities, Seventh Edition, McGraw-Hill Education (2005), p. 363.
17
     “In an open and developed market, the dissemination of material misrepresentations or
     withholding of material information typically affects the price of the stock, and
     purchasers generally rely on the price of the stock as a reflection of its value.” Peil v.
     Speiser, 806 F.2d 1154, 3d Cir. (1986) at 1161.
     “Indeed, nearly every court that has considered the proposition has concluded that
     where materially misleading statements have been disseminated into an impersonal,
     well-developed market for securities, the reliance of individual plaintiffs on the
     integrity of the market price may be presumed.” See Basic at 247.
18
     See Cammer at 1273, n.11.
19
     See Local 703 v. Regions Fin. Corp., 762 F.3d 1248, 11th Cir. (2014) at 1255
     (rejecting the “suggestion that [the Eleventh Circuit] adopt the Cammer factors as the
                                             -8-
     Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 12 of 162




factors enumerated in Cammer are indirect indicators of the efficiency of a market for a
security, including:

        (1)     average weekly turnover of shares (Cammer-I);20

        (2)     analyst coverage (Cammer-II);21

        (3)     number of market makers or dealers for the security, along with
                arbitrageurs (Cammer-III);22

        (4)     the issuer’s eligibility to file SEC Form S-3 and to incorporate by
                reference other SEC forms (Cammer-IV).23



     mandatory analytical framework for market efficiency inquiries” and finding it
     unwise “to require District Courts to analyze market efficiency in terms of the
     Cammer factors in every case”); In re PolyMedica Corp. Sec. Litig., 432 F.3d, 1st Cir.
     (2005) at 18 (“While we agree . . . that the [Cammer] factors considered by the
     district court were relevant to the issue of market efficiency, these factors are not
     exhaustive.”).
20
     “Turnover measured by average weekly trading of two percent or more of the
     outstanding shares would justify a strong presumption that the market for the security
     is an efficient one; one percent would justify a substantial presumption.” Cammer at
     1286.
21
     “…[I]t would be persuasive to allege a significant number of securities analysts
     followed and reported on a company’s stock during the class period.” Cammer at 1286
     (footnote omitted). See also In re Xcelera.com Sec. Litig., 430 F.3d 503, 1st Cir. (2005)
     (“Xcelera”) at 514 (“[T]he greater the number of securities analysts following and
     reporting on a company’s stock, the greater the likelihood that information released by
     a company is being relied upon by investors.”).
22
     “[I]t could be alleged the stock had numerous market makers. The existence of market
     makers and arbitrageurs would ensure completion of the market mechanism; these
     individuals would react swiftly to company news and reported financial results by
     buying or selling stock and driving it to a changed price level.” Cammer at 1286-87.
23
     “… [I]t would be helpful to allege the Company was entitled to file an S-3 Registration
     Statement in connection with public offerings or, if ineligible, such ineligibility was
     only because of timing factors rather than because the minimum stock requirements set
     forth in the instructions to Form S-3 were not met.” Cammer at 1287. See also id. at
     1271 n.5 (“Generally speaking, it is the largest and most well-known companies which
     register equity securities on Form S-3”); id. at 1284 (quoting SEC Securities Act
     Release No. 6235, 45 FR 63,693 (1980)) (“This form [S-3] is predicated on the
     Commission’s belief that the market operates efficiently for these companies, i.e., that
     the disclosure in Exchange Act reports and other communications by the registrant,
                                             -9-
     Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 13 of 162




        21.   “The five Cammer factors are nonexclusive” and courts also “consider other
factors that are reasonable under the circumstances” in evaluating market efficiency.24
Three other indirect factors considered by the Krogman Court are:

        (5)     the market capitalization of the security (Krogman-I);25

        (6)     the public float of the security (i.e., shares outstanding not held by insiders
                of the corporation) (Krogman-III);26 and

        (7)     the bid-ask price spread (Krogman-II).27

        22.   While indirect factors examine whether market conditions enhance efficiency
or are indicia of efficiency, direct empirical tests of market efficiency examine security
price responsiveness to the release of new and material information about the company in
question. If the security price responds quickly, the response supports a conclusion that
the market for the security is efficient.

        23.   In this expert report, I evaluate this direct factor, or what the courts refer to as
“cause-and-effect” or Cammer-V (i.e., “empirical facts showing a cause and effect
relationship between unexpected corporate events or financial releases and an immediate



     such as press releases, has already been disseminated and accounted for by the market
     place.”) (Emphasis omitted).
24
     See Countrywide at 610, 613 (applying factors beyond the Cammer factors and noting
     that the “factors ‘are an analytic tool, not a checklist’”); Unger v. Amedisys, Inc., 401
     F.3d 316, 5th Cir. (2005) at 323; Bell v. Ascendant Solutions, Inc., 422 F.3d 307, 5th
     Cir. (2005) at 313.
25
     In Krogman, the court suggested that “[m]arket capitalization, calculated as the number
     of shares multiplied by the prevailing share price, may be an indicator of market
     efficiency because there is a greater incentive for stock purchasers to invest in more
     highly capitalized corporations.” Krogman at 478.
26
     Insiders cannot freely trade in the stock of their firm based on their privileged,
     nonpublic information. They are subject to both trading restrictions (blackout periods,
     and restrictions of Rule 10b-5 and Exchange Act Sections 16(b) and 16(c)) and the
     reporting requirements of Section 16(a). See 17 C.F.R. § 240.10b-5 (2011); 15 U.S.C.
     §§ 78p(b), 78p(c), 78p(a) (2011). “In determining efficiency, courts also consider the
     percentage of shares held by the public, rather than insiders.” Krogman at 478.
27
     “Courts have looked to a stock’s bid-ask spread in assessing the efficiency of its
     market.” Krogman at 478.

                                             - 10 -
     Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 14 of 162




response in the stock price”),28 by conducting empirical and statistical tests comparing
price reactions on days on which the Company announced earnings and/or guidance
updates (“event” days) versus all other days (“non-event” days), as well as a test of
autocorrelation of returns to determine whether Zuora common stock rapidly reflected new,
material, unanticipated information about Zuora’s future cash flows. While not necessary
to support my conclusion that Zuora common stock traded in an efficient market during
the Class Period, I also show that the Company’s stock price reacted to the alleged
corrective disclosure after the close of market on May 30, 201929 in a manner that would
be expected of a security that trades in an efficient market.

        24.   I emphasize that the demonstration of efficiency is by no means conditional
on the offering of support by each factor. Therefore, the direct and indirect factors should
be considered as a basket of indicators that should be weighed to determine whether or not
the market for Zuora common stock was efficient. This is consistent, for example, with
the Second Circuit’s recent decision that held that market efficiency may be demonstrated
in situations where the indirect factors support that conclusion, even if the direct factor
does not. In so holding, the court noted, “The Cammer and Krogman factors are simply
tools to help district courts analyze market efficiency in determining whether
the Basic presumption of reliance applies in class certification decision–making. But they
are no more than tools in arriving at that conclusion, and certain factors will be more helpful
than others in assessing particular securities and particular markets for efficiency.” 30,   31




28
     Cammer at 1287.
29
     Complaint, ¶¶ 258-262.
30
     Waggoner v. Barclays PLC, 875 F.3d 79, 2nd Cir. (2017) at 98 cert. denied, 138 S. Ct.
     1702, (2018).
31
     See, e.g., Carpenters Pension Trust Fund of St. Louis v. Barclays PLC, 310 F.R.D. 69,
     S.D.N.Y. (2015) (“Barclays”) at 83 (“The vast majority of courts have used the
     Cammer factors as ‘an analytical tool rather than as a checklist.’ Indeed, not even the
     Cammer court considered the fifth factor necessary, stating only that ‘it would be
     helpful to a plaintiff seeking to allege an efficient market.’”) (emphasis in original,
     footnotes omitted).
     “Different contexts require courts to place greater importance on some factors than on
     others. No other court has adopted a per se rule that any one factor is dispositive. At
                                            - 11 -
     Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 15 of 162




Therefore, in forming my opinion that Zuora’s common stock traded in an efficient market
throughout the Class Period, I have considered all the direct and indirect factors. A
summary of my results is presented in Exhibit 3.

IV.     COMPANY OVERVIEW

        25.   Zuora, Inc., headquartered in San Mateo, California, was incorporated in 2006
in the state of Delaware and began operations in 2007.32 The Company describes its
business as follows:

              Zuora is a leading cloud-based subscription management
              platform. We provide software that enables companies across
              multiple industries and geographies to launch, manage or
              transform to a subscription business model. Architected
              specifically for dynamic, recurring subscription business
              models, our cloud-based software functions as an intelligent
              subscription management hub that automates and orchestrates
              the entire subscription order- to- revenue process, including
              billing and revenue recognition. Our solution enables
              businesses to easily change pricing and packaging for products
              and services to grow and scale, to efficiently comply with
              revenue recognition standards, and to build meaningful
              relationships with their subscribers.33

        26.   In April 2018, the Company completed its Initial Public Offering (“IPO”) in
which it issued and sold 12.7 million of its newly authorized Class A shares at a price of




     the same time, courts have found market efficiency in the absence of an event study or
     where the event study was not definitive.” Id. at 84 (footnote omitted).
     “It is widely accepted that analysis of the Cammer and Krogman factors is a reliable
     and accepted methodology for establishing market efficiency.” Id. at 87 (footnote
     omitted).
32
     Zuora SEC Form 10-K filed April 18, 2019, p. 67.
33
     Zuora SEC Form 10-K filed April 18, 2019, p. 2.

                                           - 12 -
     Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 16 of 162




$14.00 per share.34 On April 12, 2018, Zuora Class A common stock was listed and began
trading on the New York Stock Exchange (the “NYSE”) under the symbol “ZUO”.35

        27.   Prior to the completion of the IPO, the Company reclassified 30.5 million of
its then outstanding common stock as Class B common stock.36 All shares of convertible
preferred stock outstanding prior to the IPO were converted on a one-to-one basis into 62
million shares of Class B common stock.37 There is no public trading market for the Class
B shares.38 Holders of Class A and Class B shares are entitled to one vote and ten votes
per share, respectively.39 Class B shares have the right to be converted to Class A shares
at any time at the option of the stockholder and are automatically converted into Class A
common stock upon sale or transfer, subject to certain limited exceptions.40 Other than
these aspects, the two classes of common stock are identical.41

        28. During the fiscal year ended January 31, 2019, approximately 63.5 million
shares were converted from Class B to Class A common stock, and as of January 31, 2019,
there were 77.1 million shares of Class A common stock and 32.6 million shares of Class
B common stock outstanding.42 As of May 31, 2019, the number of Class A common stock
outstanding was 86.5 million and that of Class B common stock was 24.6 million.43

        29.   Exhibit 4 presents a chart of Zuora’s reported trading volume and closing
stock price during the Class Period (+1) and Appendix A presents daily statistics on
volume, price, and return.



34
     Zuora SEC Form 10-K filed April 18, 2019, p. 67.
35
     Zuora SEC Form 10-K filed April 18, 2019, p. 36.
36
     Zuora SEC Form 10-K filed April 18, 2019, p. 67.
37
     Zuora SEC Form 10-K filed April 18, 2019, p. 67.
38
     Zuora SEC Form 10-K filed April 18, 2019, p. 36.
39
     Zuora SEC Form 10-K filed April 18, 2019, p. 82.
40
     Zuora SEC Form 10-K filed April 18, 2019, p. 87.
41
     Zuora SEC Form 10-K filed April 18, 2019, p. 87.
42
     Zuora SEC Form 10-K filed April 18, 2019, p. 67.
43
     Zuora SEC Form 10-Q filed June 11, 2019, cover page.

                                          - 13 -
     Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 17 of 162




V.      ANALYSIS OF THE INDIRECT FACTORS FOR MARKET EFFICIENCY

          1.      Average Weekly Trading Volume (Cammer Factor I)

        30.    The Cammer court considered a stock’s weekly trading volume as a
percentage of shares outstanding to be an indicator of efficiency. High trading volume
indicates substantial investor interest in the security, and thus increases the likelihood that
new important information will be rapidly incorporated in the security price through
trading.44 High turnover of shares is indicative of an active and liquid market. Liquidity
allows investors to buy and sell shares quickly when their assessments about the value of
a company’s stock change which encourages investors to make greater investments in
information gathering and processing.          High trading activity thus enhances the
informational efficiency of the market.45 The Cammer opinion noted: “Turnover measured
by average weekly trading of two percent or more of the outstanding shares would justify
a strong presumption that the market for the security is an efficient one; one percent would
justify a substantial presumption.”46

        31.    During the Class Period (+1),47 a total of 455.3 million shares of Zuora
common stock was traded by investors. I calculated average weekly turnover during the
Class Period (+1), which is equal to the average of the ratio of weekly volume divided by




44
     Jonathan M. Karpoff, “The Relation between Price Changes and Trading Volume: A
     Survey,” Journal of Financial and Quantitative Analysis, Volume 22, Issue 1, March
     1987, pp. 109-126 at 112, surveys the literature on trading volume and absolute price
     changes. Karpoff documents that higher volume results in greater absolute stock price
     reactions. See also, Brad M. Barber, Paul A. Griffin, and Baruch Lev, “The Fraud-on-
     the-Market Theory and the Indicators of Common Stocks’ Efficiency,” The Journal of
     Corporation Law, Volume 19, Winter, 1993-1994, pp. 285-312.
45
     Larry Harris, Trading and Exchanges: Market Microstructure for Practitioners (Oxford
     University Press, 2003), pp. 70, 205, 215.
46
     Cammer at 1286.
47
     I refer to the “Class Period (+1)” to mean the Class Period plus May 31, 2019, which
     is the day following the last day of the Class Period when the corrective disclosure was
     made after the close of market.

                                            - 14 -
     Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 18 of 162




the shares outstanding for that week.48 The average weekly volume was 7.6 million shares
and the average (median) weekly turnover was 18.1% (11.4%).49 See Exhibit 5-A. The
average weekly turnover for Zuora stock is substantially greater than the 2% threshold that
Cammer held “would justify a strong presumption that the market for the security is an
efficient one.”50 See Exhibit 5-B.

        32.   In addition, in a recently published paper, Bhole, Surana, and Torchio (2020)
provide benchmarking statistics for NYSE and NASDAQ stocks over three-year periods.
Based on average daily turnover during 2016-2018 calculated by the authors, Zuora’s
average daily turnover during the Class Period (+1) is over the 95th percentile of NYSE
and NASDAQ stocks.51

        33.   The average weekly turnover of Zuora common stock is also greater than
many of the turnover measures calculated in other securities litigation matters where the
courts have found the security to trade in an efficient market.52

        34.   The high average weekly turnover of Zuora common stock provides support
for the conclusion that the stock traded in an efficient market throughout the Class Period.




48
     The trading volume I utilize for the turnover analysis is the composite daily reported
     trading volume, which I obtained from Bloomberg. The source for shares outstanding
     is Zuora SEC filings.
49
     Standardizing the weekly volume to five-days-a-week for weeks that have trading
     holidays, I obtain an average weekly turnover rate of 21.7% and a median turnover rate
     of 11.4%.
50
     Cammer at 1286.
51
     See, Bharat Bhole, Sunita Surana, and Frank Torchio, “Benchmarking Market
     Efficiency Indicators for Securities Litigation,” University of Illinois Law Review
     Online, Volume 96, May 2020, pp. 96-116 (“BST 2020”), at Table 1, p. 102. I calculate
     daily average turnover for Zuora common stock as the weekly average divided by 5.
52
     See, e.g., City of Ann Arbor Emps.’ Ret. Sys. v. Sonoco Prods. Co., 270 F.R.D. 247, D.
     S.C. (2010) (“Ann Arbor”) at 256 (finding a stock with a weekly trading volume of
     2.61% to have traded in an efficient market); In re Mills Corp. Sec. Litig., 257 F.R.D.
     101, E.D. Va. (2009) at 107 (finding an average weekly trading volume of 2-3.5%
     indicative of market efficiency).

                                           - 15 -
     Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 19 of 162




          2.      Analyst Coverage (Cammer Factor II)

        35.    Securities analysts are knowledgeable professionals who research and report
on the financial condition and prospects of a covered company. Analysts are conduits to
the market for information collected from management based on on-site visits, conference
calls accompanying key company announcements and other events. Analysts can channel
new information rapidly to the market through their published reports and alerts given to
clients. Further, financial estimates, such as EPS estimates, by analysts are compiled by
vendors such as Thomson Reuters I/B/E/S and made available to investors. The presence
of such professionals means that important information about the company is analyzed
promptly and likely to be reflected in securities prices through increased trading activity.53
Coverage by analysts is thus an indicator of market efficiency.

        36.    Based on data recorded by Bloomberg, the number of research analysts
making buy/hold/sell recommendations for the Company ranged between 4 and 7 during
the Class Period (+1). Further, there were between 3 and 7 research analysts that were part
of the Thomson Reuters I/B/E/S consensus EPS estimate for the current fiscal year.54 See
Exhibit 6-A.




53
     See, e.g., Jill E. Fisch, The Role and Regulation of the Research Analyst, Research
     Handbook on the Economics of Corporate Law, edited by Claire A. Hill and Brett H.
     McDonnell, Edgar Elgar Publishing, 2012, pp. 315, 317. (“The role of the research
     analyst…is to provide information to the marketplace. Analysts enhance capital market
     efficiency by enabling stock prices to reflect information and by reducing the need for
     each investor individually to gather and analyze that information. … Research analysts
     collect information about specific firms and the overall market. They then package that
     information for use by investors in trading decisions.”)
     Michael J. Brennan, Narasimhan Jegadeesh, and Bhaskaran Swaminathan, “Investment
     Analysis and the Adjustment of Stock Prices to Common Information,” The Review of
     Financial Studies, Volume 6, Issue 4, Winter 1993, pp. 799-824 at 800. (“Recent theory
     suggests that the number of analysts may have an effect on the speed of adjustment to
     new information…. this would suggest an association between the number of analysts
     and the speed of adjustment, if the number of analysts can be regarded as a proxy for
     the number of informed investors.”)
54
     Sources: Bloomberg and S&P Capital IQ.

                                            - 16 -
     Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 20 of 162




        37.   Detailed research coverage was provided by analysts associated with firms
such as: Canaccord Genuity, FBN Securities, Jefferies and Morgan Stanley.55 In addition,
there were 5 technical or quantitative firms that covered the Company.56 In total, there
were 9 analysts reporting on Zuora. Exhibit 6-B provides a list of the analysts covering
the Company along with the number of reports issued by these analysts. The exhibit shows
that there were 66 reports published during the Class Period (+1).57

        38.   Analysts also regularly participated and asked questions in the 5 conference
calls held by the Company during the Class Period (+1).58 There were also 5 investor
conferences hosted by analysts during this period in which Zuora participated.59 Exhibit
6-C shows analyst participation in conference calls held by Zuora as well as a list of
analyst-hosted investor conferences in which Zuora participated.

        39.   The number of analysts following Zuora compares favorably to the number
following other defendant companies at issue in other cases where the courts concluded
that the security traded in efficient markets.60




55
     Based on reports available on the S&P Capital IQ and Thomson Eikon databases.
56
     Based on reports available on the S&P Capital IQ and Thomson Eikon databases.
57
     The underwriters of Zuora’s IPO included: Goldman Sachs & Co. LLC, Morgan
     Stanley & Co. LLC, Allen & Company LLC, Jefferies LLC, Canaccord Genuity LLC
     and Needham & Company, LLC. See Zuora SEC Form 424B4 filed April 12, 2018,
     cover. Three of these entities (Canaccord Genuity LLC, Jefferies LLC and Morgan
     Stanley & Co. LLC) published 32 of the 66 reports.
58
     During the Class Period, transcripts were available from CQ FD Disclosure for investor
     calls after each earnings announcement (conference calls were held on May 31, 2018;
     August 30, 2018; November 29, 2018; March 21, 2019; and May 30, 2019). Source:
     Factiva.
59
     The five analyst-hosted investor conferences were: (1) Canaccord Genuity 38th Annual
     Growth Conference on August 18, 2018; (2) Needham Growth Conference on January
     15, 2019; (3) Goldman Sachs Technology & Internet Conference on February 13, 2019;
     (4) JMP Securities Technology Conference on February 25, 2019; and (5) Morgan
     Stanley Technology, Media & Telecom Conference on February 26, 2019.
60
     See, e.g., In Re Winstar Comm. Sec. Litig., 290 F.R.D. 437, S.D. N.Y. (2013) at 446
     (market efficiency where three analysts followed the security).

                                            - 17 -
     Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 21 of 162




        40.   Moreover, based on 2016-2018 data in BST 2020, Zuora’s analyst coverage
(based on Thomson data) during the Class Period would place it in between the 25th and
50th percentiles of all NYSE and NASDAQ stocks.61

        41.   In addition to analyst reports, there were numerous news articles and other
media coverage of Zuora throughout the Class Period (+1). There were over 460 articles
available from Factiva62 and over 200 Bloomberg News or Bloomberg First Word articles
available from Bloomberg,63 for a total of over 660 articles. During the Class Period (+1),
numerous news stories about Zuora appeared in leading financial publications, including
Business Wire, Dow Jones Institutional News, Investor’s Business Daily, MarketWatch,
Reuters News, and The Wall Street Journal Online. As discussed above, the broad
dissemination of information about Zuora through these mediums supports a conclusion
that Zuora common stock traded in an efficient market during the Class Period.

        42.   Finally, as a public company, Zuora was required to file numerous
information disclosures on SEC forms that potentially contained new and important
information (e.g., 10-K, 10-Q, 8-K and Registration forms). Appendix B is a chronology
of information releases during the Class Period (+1) that lists analyst reports, news stories,
Company press releases and SEC filings disseminated during this period.64




61
     BST 2020 at Table 2, p. 104.
62
     Factiva is a Dow Jones company. For Factiva, I searched all sources for the company
     code “Zuora Inc.” See infra note 64.
63
     Based on a search in Bloomberg of Bloomberg News or Bloomberg First Word articles
     for company “Zuora Inc.”
64
     For the Zuora chronology, I compiled lists of analyst reports, news articles and the
     Company’s SEC filings. The list of analyst reports is based on reports available from
     the Thomson Eikon and Capital IQ electronic databases. For analysts available on
     Thomson EIKON, reports only from Thomson EIKON are listed; otherwise, I list
     reports available from Capital IQ. For news articles contained in the chronology, I
     searched all sources in Factiva for the company name “Zuora Inc.” To eliminate
     duplicate stories from Factiva, a news story was considered a duplicate and eliminated
     if it had exactly the same date, timestamp, headline, news source, and lead paragraph
     as another news story from the same provider.

                                            - 18 -
     Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 22 of 162




        43.    The coverage of Zuora by analysts and the financial press along with frequent
disclosures by the Company in the form of press releases and SEC filings provides
evidence supporting the conclusion that Zuora common stock traded in an efficient market
throughout the Class Period.

          3.        Market Makers and Arbitrageurs (Cammer Factor III)

        44.    The Cammer court noted: “The existence of market makers and arbitrageurs
would ensure completion of the market mechanism; these individuals would react swiftly
to company news and reported financial results by buying or selling stock and driving it to
a changed price level.”65 This factor supports a finding of market efficiency for Zuora
common stock because the stock was listed on the NYSE and therefore was assigned a
Designated Market Maker (“DMM”). Furthermore, as I show below, a large proportion of
the outstanding shares was held by sophisticated institutional investors and there were
opportunities for arbitrage.

               a)      Trading on the NYSE and the Designated Market Maker
        45.    The SEC explains a market maker as a “firm that stands ready to buy or sell
a stock at publicly quoted prices.”66 Zuora common stock was listed on the NYSE during
the Class Period.67 The NYSE assigns a DMM to each listed security whose responsibility




65
     Cammer, 711 F. Supp. at 1286-87. See also Xcelera at 515 (quoting Black’s Law
     Dictionary (8th ed. 2004)) (“A market-maker is ‘one who helps establish a market for
     securities by reporting bid-and-asked quotations’ (the price a buyer will pay for a
     security and the price a seller will sell a security).” A market-maker also “‘stands ready
     to buy or sell at these publicly quoted prices.’”); Id. (quoting Lehocky v. Tidel Techs.,
     Inc., 220 F.R.D. 491, at 508 n.24 (S.D. Tex. 2004)); In Re PolyMedica Securities
     Litigation, 453 F. Supp. 2d 260, D.C. Mass (2006) at 268 (“A market-maker is ‘[o]ne
     who helps establish a market for securities by reporting bid-and-asked quotations’ (the
     price a buyer will pay for a security and the price a seller will sell a security) . . . . A
     market-maker also ‘stand[s] ready to buy or sell at these publicly quoted prices.’”
     (citations omitted)).
66
     “Market Makers,” SEC, https://www.investor.gov/introduction-investing/investing-
     basics/glossary/market-makers (last visited November 6, 2020).
67
     Source: Bloomberg.

                                              - 19 -
     Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 23 of 162




is to maintain a fair, competitive, orderly and efficient market for the security assigned to
it. According to the NYSE:

              The cornerstone of the NYSE market model is the Designated
              Market Maker (DMM). DMMs have obligations to maintain
              fair and orderly markets for their assigned securities. They
              operate both manually and electronically to facilitate price
              discovery during market opens, closes and during periods of
              trading imbalances or instability. This high-touch approach is
              crucial for offering the best prices, dampening volatility, adding
              liquidity and enhancing value.

              DMMs apply their market experience and judgment of dynamic
              trading conditions, macroeconomic news and industry-specific
              intelligence, to inform their decisions. A valuable resource for
              our listed-company community, DMMs offer insights, while
              making capital commitments, maintaining market integrity, and
              supporting price discovery.68

        46.   Listing on a large well-established exchange such as the NYSE is generally
considered as an indicator of efficiency because such markets have processes and systems
in place to facilitate trades quickly and efficiently, indeed:

              It is not surprising that no other federal courts have concluded
              that common shares traded on the NYSE are not traded in an
              efficient market.69




68
     Designated Market Maker, https://www.nyse.com/market-model (last visited
     November 6, 2020).
69
     In re Computer Sciences Corp. Securities Litig., 288 F.R.D. 112, E.D. Va. (2012) at
     120.
     “[N]o argument could be made that the [NYSE] is not an efficient market.” Lapin v.
     Goldman Sachs & Co., 254 F.R.D. 168, S.D.N.Y. (2008) at 183.
     “In most cases, evidence that a stock trades at high volumes on a large national market,
     such as the NYSE or NASDAQ, and is followed by a large number of analysts will be
     sufficient to satisfy the Basic presumption on class certification.” See Barclays at 83.
     “While other courts have been reluctant to conclude that a stock was traded efficiently
     solely because it was traded on the NYSE or NASDAQ, most courts agree that such
     listing is a good indicator of efficiency.” See Barclays at 81 (footnote omitted).

                                             - 20 -
     Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 24 of 162




        47.   As Cammer itself explained:

              We think that, at a minimum, there should be a presumption –
              probably conditional for class determination – that certain
              markets are developed and efficient for virtually all the
              securities traded there: the New York and American Stock
              Exchanges, the Chicago Board Options Exchange and the
              NASDAQ National Market System.70

              b)      Arbitrageurs and Institutional Holdings
        48.   Institutional investors are generally considered to be sophisticated investors
with significant experience in assessing the effects of new important information about a
company on its stock price.        They invest significant time and effort in gathering
information. In addition, shares held by institutions are often available for borrowing by
short sellers. Thus, shares held by institutional holders can facilitate short sales by
arbitrageurs. As such, institutional ownership is often considered a proxy for market
efficiency.71 Courts have also considered the level of institutional ownership as a factor in
the assessment of market efficiency.72

        49.   As shown in Exhibit 7-A, during quarters contained fully within the Class
Period, 271 institutions filed SEC Form 13F and other documents disclosing their




     “[T]he federal courts are unanimous in their agreement that a listing on the NASDAQ
     or a similar national market is a good indicator of efficiency.” Vinh Nguyen vs. Radient
     Pharm. Corp., 287 F.R.D. 563, C.D. Cal. (2012) (“Radient”) at 573 n.7 (internal
     quotations omitted).
70
     Cammer at 1292 (quoting Bromberg & Lowenfels, Securities Fraud and Commodities
     Fraud, § 8.6 (1988)).
71
     See, e.g., Randall S. Thomas and James F. Cotter, “Measuring Securities Market
     Efficiency in the Regulatory Setting,” Law and Contemporary Problems, Volume 63,
     Issue 3, Summer 2000, pp. 105-122, at 106.
72
     Courts have noted the level of institutional investors in assessing market efficiency.
     See, e.g., In re Alstom Sec. Litig., 253 F.R.D. 266, S.D.N.Y. (2008) at 280; Ann Arbor
     at 251; Billhofer v. Flamel Technologies, 281 F.R.D. 150, S.D. N.Y. (2012) at 153; In
     Re Enron Corp. Sec. Litig., 529 F. Supp. 2d 644, S.D. TX. (2006) at 756.

                                            - 21 -
     Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 25 of 162




ownership positions of Zuora common stock.73, 74 Institutional holders included well-
known firms such as Blackrock, Inc., Oppenheimer Asset Management Inc., and The
Vanguard Group, Inc, among others. Exhibit 7-B shows that at the end of each quarter,
during quarters contained fully within the Class Period, institutions held between 44.7%
and 67.6% of Zuora’s shares outstanding, which averages to 56.2% of Zuora’s shares
outstanding.75 Similarly, at the end of each quarter, during quarters contained fully within
the Class Period, institutions also held between 44.7% and 67.6% of Zuora’s public float.76
These data show that a large group of sophisticated institutional investors participated in
the market for Zuora common stock either on their own behalf or on behalf of other
beneficial owners.




73
     Including the quarter ending on June 30, 2019, which extends one month beyond the
     Class Period (+1), 339 institutions disclosed their ownership positions of Zuora
     common stock. See Exhibit 7-A.
74
     For securities traded on major U.S. exchanges, such as the NYSE and NASDAQ, S&P
     Capital IQ gathers institutional ownership information via Form 13F filings and other
     sources. For 13F filings, the SEC’s rules state: “Institutional investment managers that
     use the United States mail (or other means or instrumentality of interstate commerce)
     in the course of their business and that exercise investment discretion over $100 million
     or more in Section 13(f) securities must file Form 13F … An institutional investment
     manager is an entity that either invests in, or buys and sells, securities for its own
     account. For example, banks, insurance companies, and broker/dealers are institutional
     investment managers. So are corporations and pension funds that manage their own
     investment portfolios. An institutional investment manager is also a natural person or
     an entity that exercises investment discretion over the account of any other natural
     person or entity. For example, an investment adviser that manages private accounts,
     mutual fund assets, or pension plan assets is an institutional investment manager. So
     is the trust department of a bank. A trustee is an institutional investment manager, but
     a natural person who exercises investment discretion over his or her own account is not
     an institutional investment manager.” U.S. Securities and Exchange Commission:
     Division of Investment Management: Frequently Asked Questions About Form 13F,
     http://www.sec.gov/divisions/investment/13ffaq.htm (last visited November 6, 2020).
75
     Including the quarter ending on June 30, 2019, which extends one month beyond the
     Class Period (+1), institutions held between 44.7% and 68.9% of Zuora’s shares
     outstanding, which averages to 58.7% of Zuora’s shares outstanding.
76
     Including the quarter ending on June 30, 2019, which extends one month beyond the
     Class Period (+1), institutions held between 44.7% and 69.1% of Zuora’s public float,
     which averages to 58.8% of Zuora’s public float.

                                            - 22 -
     Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 26 of 162




        50.   In addition, based on 2016-2018 data in BST 2020, Zuora’s average
institutional ownership as a percent of shares outstanding during the Class Period is in
between the 25th and 50th percentiles of NYSE and NASDAQ stocks.77

        51.   Thus, ownership by a large number of sophisticated institutional investors as
well as the proportion of shares outstanding and public float they held offers further support
that Zuora common stock traded in an efficient market throughout the Class Period.

              c)      Arbitrage Opportunities and Short Interest
        52.   Cammer Factor III also addresses the existence of arbitrageurs, generally
understood to be sophisticated investors who can act rapidly to take advantage of pricing
discrepancies. Short selling enables market participants to trade on perceived mispricing
even if they do not hold a long position in the security.

        53.   A short sale is the sale of a stock that an investor does not own. When an
investor holds the belief that a stock price will decline, he can borrow the stock, sell the
stock, and then buy the stock back later to return it to the lender. If the price drops between
the time that short seller sold the stock and the time he buys it back, the short seller realizes
a gain. Thus, short selling can facilitate market efficiency by allowing borrowing and
selling of stock when certain investors believe that the price could decline.

        54.   The amount of short interest in Zuora common stock during the Class Period
(+1) ranged between 0.3 million and 6.8 million shares, with an average short interest of
3.6 million shares based on semi-monthly data. As a percentage of shares outstanding,
short interest ranged from 2.4% to 20.8%, with an average of 6.9% and, as a percentage of
public float, short interest also ranged from 2.4% to 20.8%, with an average of 6.9% based
on semi-monthly data. See Exhibit 8. This variation in short interest suggests that
arbitrageurs and traders with negative views on Zuora were able to remain active and
supports the conclusion that Zuora common stock traded in an efficient market throughout
the Class Period.




77
     BST 2020 at Table 4, p. 106.

                                             - 23 -
     Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 27 of 162




        55.    In addition, based on 2016-2018 data in BST 2020, Zuora’s average short
interest as a percent of shares outstanding during the Class Period is in between the 75th
and 90th percentiles of NYSE and NASDAQ stocks.78

          4.      SEC Form S-3 Eligibility (Cammer Factor IV)

        56.    Eligibility to register securities on SEC Form S-3 is another factor in the
analysis of market efficiency.79 Among the current requirements for filing a Form S-3
registration statement an issuer must (a) be current in its SEC filings for at least 12 months,
and (b) have aggregate market value of common equity held by non-affiliates or public
float of $75 million.80

        57.    At all times during the Class Period Zuora easily met the public float
requirement. Indeed, on average, Zuora common stock’s public float was more than 16
times the required threshold.

        58.    Zuora was not eligible to file on Form S-3 for the first 12 months of the Class
Period because the start of the Class Period coincides with Zuora’s IPO and the Company
did not have 12 months of current SEC filings. As the Cammer court explained, “The
‘public float’ aspect of the Form S-3 requirements ensures that enough investors have in
fact read the previously filed document… It is this aspect of the Form S-3 requirements
that calls into play the efficient market hypothesis.”81 The Court further noted, “it would
be helpful to allege the Company was entitled to file an S-3 Registration Statement in
connection with public offerings or, if ineligible, such ineligibility was only because of
timing factors rather than because the minimum stock requirements set forth in the




78
     BST 2020 at Table 6, p. 107.
79
     “Fourth, as discussed, it would be helpful to allege the Company was entitled to file an
     S-3 Registration Statement in connection with public offerings or, if ineligible, such
     ineligibility was only because of timing factors rather than because the minimum stock
     requirements set forth in the instructions to Form S-3 were not met.” Cammer at 1287.
80
     SEC 1379, “Form S-3, Registration Statement under the Securities Act of 1933,
     General Instructions,” updated May 2019, at 2-3.
81
     Cammer at 1285 n. 33.

                                            - 24 -
     Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 28 of 162




instructions to Form S-3 were not met.”82 In this case, the ineligibility was because of
timing factors.     Therefore, in my view, the Company’s substantial public float, in
accordance with the float requirement for filing a Form S-3, provides support for my
opinion that Zuora’s common stock traded in an efficient market during the Class Period.

          5.      Market Capitalization (Krogman Factor I)

        59.    In Krogman, the court stated that “[m]arket capitalization, calculated as the
number of shares multiplied by the prevailing share price, may be an indicator of market
efficiency because there is a greater incentive for stock purchasers to invest in more highly
capitalized corporations.”83 Generally, because there is greater investor interest for larger
corporations than smaller ones, market capitalization is often considered as a factor in
enhancing market efficiency.

        60.    The market capitalization of Zuora common stock ranged between $0.2
billion and $1.9 billion during the Class Period (+1), with an average of approximately $1.2
billion. See Exhibit 9.

        61.    The market capitalization of Zuora common stock compares favorably to the
market capitalization of companies in other cases where the courts concluded that the
security traded in efficient markets.84




82
     Cammer at 1287.
83
     Krogman at 478.
84
     Certification has been granted in many class action securities matters where the market
     capitalization of defendant companies is far lower than the average market
     capitalization of Zuora stock. See, e.g., McIntire v. China MediaExpress Holdings,
     Inc., 38 F. Supp. 3d 415, S.D.N.Y. (2014) (“McIntire”) at 433 (holding that market
     capitalization of $292 to $585 million supported market efficiency); The Pennsylvania
     Avenue Funds v. Inyx Inc., 2011 U.S. Dist. LEXIS 72999, S.D.N.Y (2011) at 28 (“the
     market capitalization was consistently in excess of $22.4 million throughout the Class
     Period.”); In re DVI, Inc. Securities Litigation, 249 F.R.D. 196, E.D. Pa. (2008) at 212,
     which was affirmed by the Third Circuit. In re DVI, Inc. Securities Litigation, 639 F.3d
     623 3d Cir. (2011) (“The market capitalization of DVI during the Class Period ranged
     between $300 million to $12 million, following DVI’s negative disclosures.”); Radient
     at 574 (C.D. Cal. 2012) (“The value of stock held by non-affiliates ranged from $29.5
     million to $73.1 million during the Class Period.”); In Re Netbank, Inc. Securities Litig.,
                                             - 25 -
     Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 29 of 162




        62.    In addition, based on 2016-2018 data in BST 2020, average market
capitalization of Zuora stock is in between the 50th and 75th percentiles of NYSE and
NASDAQ stocks.85

          6.      The Size of the Float (Krogman Factor III)

        63.    Float or public float refers to the number of shares that are not held by insiders
of the corporation.86 A large float relative to the total number of shares outstanding
indicates that there is a large proportion of shares that are available to non-insiders who
can trade without restrictions and enhance the efficiency of the marketplace. As shown in
Exhibit 9, the public float was virtually all of Zuora’s shares outstanding during the Class
Period (+1).87

        64.    Zuora’s public float was almost 100% or virtually the same as its market
capitalization, ranging from $0.2 billion to $1.9 billion, with an average of $1.2 billion.
See Exhibit 9. The large proportion of Zuora shares held by the public offers further
support for my conclusion that market for Zuora common stock was efficient throughout
the Class Period.88

          7.      Bid-Ask Spread (Krogman Factor II)

        65.    The size of the bid-ask spread (i.e., the difference between the ask quote and
the bid quote) is a measure of transaction costs and an indication of the liquidity in the




     259 F.R.D. 656, N.D. Ga. (2009) at 672 (“market capitalization rates range from
     $246,386,421.36 to $432,150,737.31”).
85
     BST 2020 at Table 5, p. 107.
86
     “In determining efficiency, courts also consider the percentage of shares held by the
     public, rather than insiders.” Krogman at 478, quoting O’Neil v. Appel, 165 F.R.D. 479
     (W.D. Mich. 1996) at 503.
87
     Insider holdings were obtained from SEC filings. Form 424B4 filed April 12, 2018, p.
     142 showed no Class A shares beneficially owned by insiders after the IPO was issued
     on April 12, 2018; and Form DEF14A filed May 8, 2019, p. 25 showed 320,535 Class
     A shares beneficially owned by insiders as of March 31, 2019.
88
     For example, see McIntire at 433 (holding that a public float between 31% and 43%
     supported market efficiency).

                                              - 26 -
     Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 30 of 162




market. Low bid-ask spreads can help facilitate arbitrage activity. Courts have considered
bid-ask spreads as a factor in determining the efficiency of the market for a security.89

        66.   Using daily closing bid and ask quotes, I calculated the daily dollar and
percent bid-ask spreads for Zuora common stock. I calculated the dollar bid-ask spread as
the difference between the ask quote and the bid quote and the percent spread as the dollar
spread divided by the average of the bid and ask quotes. The average (median) bid-ask
spread for Zuora common stock was $0.02 ($0.01) and the average (median) percent bid-
ask spread was 0.08% (0.05%) over the Class Period (+1). See Exhibit 10.

        67.   Zuora’s bid-ask spreads compare favorably to the findings of courts in other
cases where the courts have concluded that the securities at-issue traded in efficient
markets.90 Moreover, based on 2016-2018 data in BST 2020, Zuora common stock’s
average bid-ask spread during the Class Period is in between the 25th and 50th percentiles
of NYSE and NASDAQ stocks, wherein the lower the percentile, the smaller the bid-ask
spread.91

        68.   The bid-ask spread of Zuora common stock offers further support for the
conclusion that the stock traded in an efficient market throughout the Class Period.

VI.     ANALYSIS OF THE DIRECT FACTORS FOR MARKET EFFICIENCY

        A. Background

        69.   The fifth factor for evaluating efficiency enumerated in Cammer is “a cause
and effect relationship between unexpected corporate events or financial releases and an


89
     For example, in Krogman, the court stated that, “[a] large bid-ask spread is indicative
     of an inefficient market, because it suggests that the stock is too expensive to trade.”
     Krogman at 478.
90
     See Radient at 32 (finding a much larger bid-ask spread of 0.58 percent supported
     market efficiency); In re Scientific-Atlanta Sec. Litig., 571 F. Supp. 2d 1315, N.D. Ga.
     (2007) at 1339 (finding that a bid-ask spread that “never exceeded 1.9%” weighed
     heavily in favor of market efficiency); and Cheney v. Cyberguard Corp., 213 F.R.D.
     484, S.D. Fla. (2003) at 501 (finding that average daily relative bid-ask spread of 2.44%
     weighed in favor of market efficiency).
91
     BST 2020 at Table 3, p. 105.

                                            - 27 -
     Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 31 of 162




immediate response in the stock price.”92 As the Krogman court noted, “in an efficient
market, a stock’s price remains relatively stable in the absence of news, and changes very
rapidly as the market receives new and unexpected information.”93

        70.     To examine whether Zuora stock price reacted swiftly to the release of
important unanticipated information, I conducted empirical tests using the results from an
event study. Event studies are widely used in academia and securities litigation matters to
measure the effect on stock prices of disclosure of new information relevant to a company’s
stock valuation. In an event study, generally-accepted statistical methods are used to test
whether a security price movement on a particular date is statistically significant – i.e., is
of a large enough magnitude to allow a conclusion that it is not the consequence of chance.

        71.     I explain the event study methodology in Appendix C which relies on the use
of a market model. I also discuss the market model I selected for Zuora common stock.
As described in Appendix C, the market model allows for the removal of outside market-
and industry-wide influences from Zuora stock price movements. The remaining or
residual firm-specific portion of the Zuora stock price movements is called the excess,
abnormal, or residual return. If the excess return is outside the stock’s normal volatility
range (as measured by the market model), then the return is said to be “statistically
significant.”

        72.     To test for the type of cause-and-effect relationship described in Cammer and
Krogman, I conduct the following analyses: (1) compare the relationship between Zuora
stock price movements on days when there were earnings or guidance update
announcements (referred to below as “earnings/guidance” days) to days when there were
no such company announcements (referred to below as “no earnings/guidance” days); (2)
examine whether there is statistically significant autocorrelation in Zuora stock excess
returns; and (3) analyze whether the Zuora stock price reacted to the alleged corrective




92
     Cammer at 1287.
93
     Krogman at 477.

                                             - 28 -
     Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 32 of 162




disclosure in a manner that would be expected of a security that trades in an efficient
market.

        B. Cause-and-Effect Analysis Based on Earnings and Guidance Announcements

        73.   Over the course of a class period, it is not unusual that a company will make
different types of announcements that may encompass events such as earnings releases,
launch of new products, acquisitions, management changes, buybacks, regulatory changes,
etc. that impact its business. If the announcements contain important, unanticipated
information, in an efficient market, such announcements are expected to affect the
company’s stock price.94 While such announcements, if material, are expected to affect
the stock price, academic research finds that there will also be some large price movements
with no news.95 Conversely, there will be also be days with announcements without large




94
     See, e.g., Mahesh Pritamani and Vijay Singal, “Return Predictability Following Large
     Price Changes and Information Releases,” Journal of Banking & Finance; Volume 25,
     2001, pp. 631-656 (“Pritamani and Singal”) at 644-645 and Table 4, in which the
     authors “divide the public announcement sample into several subsamples based on the
     type of news … Seven distinct types of announcements are listed …” They examine
     the price response of seven categories of news, including: actual earnings
     announcements by management; forecast of earnings by management; analyst
     recommendations; capital structure related information (including stock/debt issues);
     restructuring related information; general business information (including product
     related information, business contracts, and joint ventures); and miscellaneous
     information.
95
     For example, in a 2002 study of the general stock market, Professor Fair observed that
     in the 4,417 trading days for the S&P 500 Index there were 220 days with excess
     returns. Of these days with significant returns, only 69 days had identifiable events or
     news. Thus, only 31.4 percent of the days had identifiable news, while 68.6 percent had
     no identifiable event or news. Notably, Professor Fair did not conclude that the S&P
     500 stocks traded in inefficient markets. See, Ray Fair, “Events That Shook the
     Market,” Journal of Business, Volume 74, Issue 4, 2002, pp. 713-731 at 714.
     This result is also consistent with other studies, including an analysis that examined
     return predictability following large price changes and information releases. In this
     study the authors looked at all common stocks traded on the NYSE and AMEX from
     1990 to 1992 and observed 23,459 events with large excess returns (i.e., days for one
     or more stocks with large price movements). After employing certain defined data
     filters, the final sample included 4,873 events. They found, “Approximately one-third
     of the events had public announcements.” Pritamani and Singal at 635-636, 640.

                                            - 29 -
     Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 33 of 162




price movements.96 For example, when a company announces earnings that are in line
with expectations, such an announcement would not be expected to elicit a statistically
significant security price reaction. Similarly, there are factors that might lead to significant
price movements without news. These factors include, among others, insider trading,
portfolio rebalancing and imperfections in the statistical methods employed to evaluate the
systematic cause-and-effect relationships of a single firm over a given period of time.

        74.   To assess the existence of a cause-and-effect relationship between new
important information and the resulting movement in Zuora stock price, I examine the
relationship between Zuora stock price movements on days when there were company
announcements related to earnings and/or guidance to days without such announcements.
I use earnings and guidance update disclosure dates because a company’s financial results
and forecasts are among the most important considerations market participants utilize in
valuing the company’s security.          While not every earnings or guidance update
announcement communicates new, unexpected, and material valuation information, the
academic literature in finance finds that stock prices tend to react to earnings
announcements because there is often the disclosure of unanticipated material
information.97

        75.   When selecting events for inclusion in an event study, events such as earnings
and guidance announcements are selected because such events as a group have a greater
likelihood of containing information that is important and unanticipated as compared to all
other days.      Statistical tests can be used to examine whether the incidence rate of
statistically significant returns is greater on the event days than the incidence rate on the


96
     See, e.g., Michael L. Hartzmark, H. Nejat Seyhun, “The Curious Incident of the Dog
     That Didn’t Bark and Establishing Cause-and-Effect in Class Action Securities
     Litigation,” Virginia Law & Business Review, Volume 6, Issue 3, Winter 2012, pp.
     415-466 at 435-445.
97
     There is a large academic literature examining price responses to earnings releases.
     The pioneering work was completed by William H. Beaver, “The Information Content
     of Annual Earnings Announcements,” Journal of Accounting Research, Volume 6,
     1968, pp. 67-92. See also, Daniella Acker, “Implied Standard Deviations and Post-
     Earnings Announcement Volatility,” Journal of Business Finance & Accounting,
     Volume 29, Issue 3&4, April/May 2002, pp. 429-456.

                                             - 30 -
     Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 34 of 162




non-event days. The use of such tests comparing price movements on event days to non-
event days is widely used to assess market efficiency in securities litigation.

        76.   One caveat is that for purposes of establishing informational efficiency, it is
not required to examine the directional movements of the price responses. As explained in
Petrobras:

              However, evidence of directionality or the degree of fit between
              expected and observed moves in a market need not be
              substantial to allow a finding of market efficiency. Such
              evidence goes to the accuracy of the price of a security, and the
              Supreme Court has explained that it is not the accuracy of a
              price as a reflection of underlying value but instead the
              sensitivity of the price to false statements that underlies the
              Basic presumption. …. Whether the market, upon receiving
              new information, moved in the precise way analysts or experts
              would expect it to move is not the key to unlocking Basic’s
              presumption of reliance. What is essential is evidence that,
              when the market received new information, it “generally
              affect[ed]” the price.98

        77.   Accordingly, in order to objectively select event dates from the collection of
disclosures made by Zuora for use in my analysis, I selected dates on which Zuora
announced earnings and/or guidance updates and compared Zuora’s stock price
movements on these dates to all other dates in the Class Period (+1). There were 286
trading dates during the Class Period (+1). Of these 286 days, there were 5 days when
there were earnings and/or guidance announcements, and 281 days without such
announcements.99 As shown in Appendix D, 5 of the 5, or 100% of the earnings/guidance
dates had statistically significant excess returns. Of the 281 dates when no earnings and/or
guidance announcements were made, 15 dates, or approximately 5.3% (= 15/281) had



98
     In re: Petrobras Sec. Litig., 312 F.R.D. 354, S.D. N.Y. (2016) (“Petrobras”) at 370
     (citations omitted).
99
     The dates corresponding to Zuora’s five earnings/guidance releases are: (1) June 1,
     2018 (release was on May 31, 2018 after close); (2) August 31, 2018 (release was on
     August 30, 2018 after close); (3) November 30, 2018 (release was on November 29,
     2018 after close); (4) March 22, 2019 (release was on March 21, 2019 after close); and
     (5) May 31, 2019 (the release was on May 30, 2019).

                                           - 31 -
      Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 35 of 162




statistically significant excess returns. 100 Thus, I observe significant price movements on
earnings/guidance days more than 18 times more frequently than I observe significant
movements on other days. The information is summarized in Exhibit 11.

         78.   I next test whether there is a statistically significant difference between the
proportions of Zuora’s statistically significant excess returns on event days versus non-
event days. The difference between these two proportions is highly statistically significant
with a p-value of 0.00 using Fisher’s Exact Test.101 Thus, with over 99% confidence, I can
reject the hypothesis that Zuora stock price did not react differently on earnings/guidance
days than on all other days.102 In other words, large price movements on days when Zuora-
specific value-relevant information was disclosed cannot be attributed to random volatility,
or to market or industry factors. This analysis provides further support for the conclusion
that Zuora common stock traded in an efficient market throughout the Class Period.

         C. Lack of Autocorrelation

         79.   To examine whether a security rapidly reflects new information, I next
conduct a statistical test to determine whether Zuora excess stock returns exhibited
autocorrelation during the Class Period. Autocorrelation is a statistical property wherein
tomorrow’s stock-price movement can be predicted with a reasonable degree of statistical




100
      It is expected in an event study where the event is narrowly defined (such as
      earnings/guidance dates) that there will be non-event dates with statistically significant
      excess returns. Based on the bright line statistical significance of 5%, I find 20
      statistically significant days. If all 5 objectively defined event days are statistically
      significant (which they are in this case), based on the statistical properties of the market
      model with 20 statistically significant excess returns, there would still be 15 (20 – 5)
      statistically significant days that did not coincide with an event defined narrowly as
      earnings/guidance update dates.
101
      Fisher’s Exact Test is a statistical significance test used in the analysis of proportions
      such as the categories discussed above.
102
      When excluding May 31, 2019, the date following the corrective disclosure (made after
      the close of market) alleged in the Complaint, from my examination of the cause-and-
      effect relationship, the empirical results remain statistically significant and
      qualitatively the same.

                                               - 32 -
      Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 36 of 162




confidence based solely on the price movement today.103 The ability to successfully predict
tomorrow’s stock price movement based on today’s price movement could potentially
allow an investor to earn abnormal returns based on this pattern, provided the arbitrage
profits are systematic and persistent and exceed the investor’s costs of trading. Because
all publicly available information, including past prices, are reflected in current prices in
an efficient market, systematic and persistent autocorrelation is not expected in an efficient
market.104     If, however, a trading strategy based on historical prices is statistically
significant but unprofitable after deducting reasonable trading costs, then such
autocorrelation would not be “economically” significant.

         80.   For Zuora common stock, there was no systematic and persistent statistically
significant autocorrelation. For this analysis, I performed a regression analysis of Zuora’s
excess stock return on the excess stock return from the previous trading day during the
Class Period (+1). I found no statistically significant autocorrelation.105 This finding again
supports the conclusion that Zuora common stock traded in an efficient market throughout
the Class Period.




103
      “Autocorrelation is usually found in time-series data. Economic time series often
      display a ‘memory’ in that variation is not independent from one period to the next.”
      William H. Greene, Econometric Analysis, 2d edition, Prentice-Hall, Inc., 1993, p. 358.
      In other words, autocorrelation is the measurement of the relationship between the
      security return at time t and the return of the same security at some fixed time in the
      past. First-order autocorrelation would be found when there is a statistically significant
      relationship between the security return today and the security yesterday. Another way
      of looking at this concept is that if an observer can use the return from yesterday to
      predict with some level of certainty the return today, there exists autocorrelation. See
      Lehocky, 220 F.R.D. 491, S.D.TX. (2004) at 506-507 n.20 (noting that both parties’
      experts agreed on the helpfulness of autocorrelation); PolyMedica, 453 F. Supp. 2d at
      276–78.
104
      Autocorrelation throughout the Class Period should not be confused with an
      observation of a specific series of anomalous price movements over a short period, such
      as a series of price declines caused by a series of adverse disclosures, as would be
      expected in an efficient market.
105
      From this model, I derived a coefficient of 0.02 representing the measurement of the
      relationship between the current (i.e., today) and lagged (i.e., yesterday) excess returns
      and a t statistic of 0.33 (with a p-value of 0.74).

                                              - 33 -
      Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 37 of 162




         D. Stock Price Reaction to the Alleged Corrective Disclosure

         81.   Although not necessary to support my conclusion that Zuora common stock
traded in an efficient market during the Class Period, I have been asked by Counsel to
analyze whether the Company’s stock price reacted to the alleged corrective disclosure
after the close of market on May 30, 2019106 in a manner that would be expected of a
security that trades in an efficient market.

         82.   The price reaction on May 31, 2019 (the alleged corrective disclosure made
after the close of market on May 30, 2019) was swift and statistically significant. Exhibit
12 shows the intraday stock price and volume on May 31, 2019. Zuora stock opened at
$13.36 per share, down $6.54 from its previous close of $19.90 per share

         83.   On May 31, 2019, Zuora’s common stock closed at $13.99 per share, down
$5.91, or 29.7%, from its previous close of $19.90 per share. The excess stock return was
-27.80% with a p-value of 0.00, denoting statistical significance with greater than 99%
confidence. The chronology presented in Appendix B shows the daily stock statistics for
every day during the period spanning April 12, 2018 through May 31, 2019.

         84.   Therefore, the Zuora stock price reaction on the effective date when the
alleged corrective information was disclosed is consistent with the stock trading in an
efficient market.

         E. Conclusion Based on the Basket of Factors the Courts Evaluate

         85.   My empirical analyses in this section show price-related (or direct) analyses
strongly support the conclusion that the market for Zuora common stock was efficient
during the Class Period. Moreover, the empirical results for the indirect factors discussed
in Section V also provide strong support for my conclusion that Zuora common stock
traded in an efficient market throughout the Class Period.

         86.   In summary, the basket of direct and indirect factors that courts generally rely
upon to evaluate market efficiency for class certification decisions, which are consistent
with the fundamental principles of economics and finance, provides strong support for the


106
      Complaint, ¶¶ 258-262.

                                               - 34 -
      Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 38 of 162




conclusion that Zuora common stock traded in an efficient market throughout the Class
Period.

VII. CLASS-WIDE DAMAGES METHODOLOGY

          A. Overview

          87.   As set forth in the Complaint, Plaintiff alleges that Defendants violated
Section 10(b) of the Exchange Act.107 The damages for this claim is subject to a common
and broadly accepted methodology and can be calculated on a class-wide basis.108 This
methodology, which is routinely applied and is a virtual standard in federal securities
litigation, is commonly referred to as an out-of-pocket measure of damages.109 Under this
method, damages suffered by Class members are measured based on the investors’ artificial
inflation losses.

          88.   Daily levels of artificial inflation are calculated as the difference between the
actual security price and the true value of the security, where the true value reflects the
absence of the valuation effects from the alleged wrongdoing. Inflation losses are then
calculated based on the inflation on the date the Class member acquires their security minus
the artificial inflation on the date the Class member sells their security.

          B.    Methodology to Calculate Artificial Inflation

          89.   In general, losses that result from the revelation of the truth are manifested
when the alleged wrongdoing is revealed through corrective disclosure(s) that eventually
bring the alleged misrepresentations and omissions to light. An expert often begins with
the same type of event study I used in Section VI above to evaluate the direct price-related
factors to isolate the portion of the change in a company’s security price that can be
attributed to the corrective information from the portion that is attributed to other factors



107
      Complaint, p. 1.
108
      As noted above, I have not been asked to calculated damages for this report.
109
      See, e.g., Nicholas I. Crew, Kevin L. Gold and Marnie A. Moore, Federal Securities
      Acts and Areas of Expert Analysis, Litigation Services Handbook: The Role of the
      Financial Expert, Fifth Edition, Wiley (2012), 24.11-24.14.

                                              - 35 -
      Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 39 of 162




such as the market, industry, or other unrelated (confounding) firm-specific information.
While the market model removes the market and industry influences, there are many
techniques that can be used to estimate the portion of the price reaction that is attributable
to the revelation of the truth, i.e., parsing and separating the amount of the price movement
due to the alleged fraud from the amount of the price movement due to nonfraudulent
disclosures.110 These techniques include, among others, the analysis of intraday pricing (if
disclosures are made at different times within the same day), analysis of analyst and other
media commentary, analysis of accounting and other company information, such as a
breakdown of revenues and earnings for different business segments, geographic locations,
etc. In addition, materials produced in discovery and other expert testimony related to
liability issues could also potentially provide a basis for parsing confounding information.

         90.   Once the portion of the change in the company’s stock price attributable to
the corrective information is determined, artificial inflation can be estimated for each day
during the class period. There are several methods for computing artificial inflation for the
duration of the class period. Among the most commonly used methods are the “constant




110
      As the court in Signet noted:
               Plaintiff’s burden at this stage is simply to propose a
               methodology for calculating damages that corresponds to its
               theory of liability. It has done so here. Dr. Hartzmark’s
               purports to “us[e] the results of an event study along with the
               disclosures of firm-specific information” to measure “the level
               of artificial inflation in the prices of the Signet common stock”
               based upon “price reactions to disclosures revealing
               [Defendants’] alleged misstatements and omissions.” . . . “From
               this, daily levels of inflation can be calculated by adjusting the
               inflation measure for each day throughout the Class Period.”
               This methodology, which applies on a class-wide basis, is
               capable of measuring the out-of-pocket losses suffered by the
               Class members.

      In re Signet Jewelers Limited Sec. Litig., 2019 WL 3001084, S.D.N.Y.
      (2019) (“Signet”) at 20 (citations omitted).


                                             - 36 -
      Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 40 of 162




dollar” and the “constant percentage” methods.111 Artificial inflation can also be “scaled”
over time if the impact of the alleged misrepresentations or omissions varies throughout
the class period. The daily level of artificial inflation is represented as a series of artificial
inflation in the security price over time and is commonly referred to as the “inflation
ribbon” or the “inflation line.”

         C.    Methodology to Calculate Damages

         91.   Once the daily level of artificial inflation is calculated for the duration of the
class period, damages for each class member can be formulaically calculated as follows.
For shares purchased during the class period and sold prior to the end of the class period
(but held through a corrective disclosure), damages are equal to the artificial inflation on
the date of purchase minus artificial inflation on the date of sale. For shares purchased
during the class period and held through the end of the class period, damages are equal to
artificial inflation on the date of purchase.112

VIII. CONCLUSIONS

         92.   Based on the foregoing, my conclusions are as follows:

                     i. Throughout the Class Period, Zuora common stock traded in an
                        efficient market.

                    ii. The calculations of damages for violations of Section 10(b) of the
                        Exchange Act (and SEC Rule 10b-5) are subject to a common
                        methodology that can be applied on a class-wide basis.




111
      See, e.g., David Tabak and Chudozie Okongwu, “Inflation Methodologies in Securities
      Fraud Cases: Theory and Practice,” NERA White Paper, July 2002.
112
      In addition, the 90-day period following the end of the Class Period would also need to
      be examined. Under the Private Securities Litigation Reform Act of 1995 (“PSLRA”),
      a plaintiff may not recover more than the difference between the purchase price and the
      mean trading price of the security during the 90-day look-back period. See 15 U.S.C.
      § 78u-4(e)(1).

                                              - 37 -
        Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 41 of 162




I declare under penalty of perjury that the foregoing is true and correct.

Respectfully submitted this 4th day of December 2020,




__________________________________________________



Tavy Ronen, Ph.D.




                                                     - 38 -
Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 42 of 162


   List of Exhibits and Appendices

   Exhibits
     1 Materials Relied Upon
     2 CV of Tavy Ronen, Ph.D.
     3 Summary of Market Efficiency Factors for Zuora Common Stock
     4 Daily Closing Price and Volume for Zuora Common Stock Chart
    5A Summary of Weekly Trading Volume and Turnover of Zuora Common Stock
    5B Average Weekly Volume as a Percentage of Shares Outstanding for Zuora
        Common Stock Chart
    6A Summary of Analyst Coverage of Zuora
    6B Number of Analyst Reports Issued for Zuora
    6C Analyst Participation in Zuora Conference Calls and Analyst Hosted Conferences
        in which Zuora Participated
    7A Quarterly Positions of Institutional Holders of Zuora Common Stock During the
        Class Period
    7B Quarterly Institutional Holdings, Insider Holdings, Shares Outstanding, and
        Public Float of Zuora Common Stock During the Class Period*
     8 Short Interest Levels of Zuora Common Stock and Short Interest as a Percent of
        Shares Outstanding and Public Float During the Class Period (+1) Chart
     9 Market Capitalization of Zuora Common Stock and Public Float Chart
    10 Summary of Daily Bid-Ask Spreads for Zuora Common Stock
    11 Proportion of Statistically Significant Excess Returns on Event Days vs. Non-
       Event Days for Zuora Common Stock
    12 Intraday Price and Volume for Zuora Common Stock on May 31, 2019 Chart

   Appendices
    A Daily Volume, Closing Price, and Return for Zuora Common Stock
    B Zuora News Chronology with Daily Statistics
    C Event Study Methodology
    D Daily Statistics for Zuora Common Stock
    E Daily and Weekly Trading Volume and Turnover of Zuora Common Stock
    F Analyst Coverage of Zuora
    G Daily Bid-Ask Spread in Zuora Common Stock
             Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 43 of 162
                                                       Exhibit 1
                                                 Materials Relied Upon


ZUORA INC. NEWS AND DISCLOSURES
News Articles, April 12, 2018 – May 31, 2019. Sources: Factiva and Bloomberg.
Transcripts of Zuora-hosted conference calls (5/31/2018; 8/30/2018; 11/29/2018; 3/21/2019; 5/30/2019) and Analyst-Hosted
          Conference Calls in which Zuora Participated (8/8/2018; 1/15/2019; 2/13/2019; 2/25/2019; 2/26/2019). Sources:
          Bloomberg, CQ FD Disclosure, Counsel.
Zuora filings with the U.S. Securities and Exchange Commission (SEC).
Lists of analyst reports for Zuora during April 12, 2018 – May 31, 2019, available through S&P Capital IQ and Thomson
          Eikon Databases.

COURT DOCUMENTS
Consolidated Amended Class Action Complaint for Violations of the Federal Securities Laws, filed in Casey Roberts, et al.,
          v. Zuora, Inc. et al., No. 3:19-cv-03422-SI, (Northern District of California. filed November 8, 2019).
Order Denying Defendants’ Motion to Dismiss, Re: Dkt. No. 64, filed in Casey Roberts, et al., v. Zuora, Inc. et al., No. 3:19-
          cv-03422-SI, (Northern District of California. filed April 28, 2020).
Amgen, Inc., et al. v. Connecticut Retirement Plans and Trust Funds, Brief of Financial Economists as Amici Curiae in
          Support of Respondent (9th Cir. Court of Appeals).
Basic Inc. v. Levinson, 485 U.S. 224, 108 S. Ct. 978 (1988).
Bell v. Ascendant Solutions, Inc., 422 F.3d 307, 5th Cir. (2005).
Billhofer v. Flamel Technologies, 281 F.R.D. 150, S.D. N.Y. (2012).
Cammer v. Bloom, 711 F. Supp. 1264, D.N.J. (1989).
Carpenters Pension Trust Fund of St. Louis v. Barclays PLC, 310 F.R.D. 69, S.D.N.Y. (2015).
Cheney v. Cyberguard Corp., 213 F.R.D. 484, S.D. Fla. (2003).
City of Ann Arbor Emps.’ Ret. Sys. v. Sonoco Prods. Co., 270 F.R.D. 247, D. S.C. (2010).
Erica P. John Fund, Inc. v. Halliburton Co., 131 S. Ct. 2179 (2011).
Halliburton Co. v. Erica P. John Fund, Inc., 573 U.S. 258, 134 S. Ct. 2398 (2014).
In re Alstom Sec. Litig., 253 F.R.D. 266, S.D.N.Y. (2008).
In re Computer Sciences Corp. Securities Litig., 288 F.R.D. 112, E.D. Va. (2012).
In re Connetics Corp. Sec. Litig., 257 F.R.D. 572, N.D. Cal. (2009).
In re Countrywide Fin. Corp. Sec. Litig., 273 F.R.D. 586, C.D. Cal. (2009).
In re Diamond Foods, Inc., 295 F.R.D. 240, N.D. Cal. (2013).
In re DVI, Inc. Securities Litigation, 249 F.R.D. 196, E.D. Pa. (2008).
In re DVI, Inc. Securities Litigation, 639 F.3d 623 3d Cir. (2011).
In Re Enron Corp. Sec. Litig., 529 F. Supp. 2d 644, S.D. TX. (2006).
In re Groupon, Inc. Sec. Litig., 2015 WL 1043321, N.D. Ill. (2015).
In re Mills Corp. Sec. Litig., 257 F.R.D. 101, E.D. Va. (2009).
In Re Netbank, Inc. Securities Litig., 259 F.R.D. 656, N.D. Ga. (2009).
In re PolyMedica Corp. Sec. Litig., 432 F.3d, 1st Cir. (2005).
In Re PolyMedica Securities Litigation, 453 F. Supp. 2d 260, D.C. Mass (2006).
In re Scientific-Atlanta Sec. Litig., 571 F. Supp. 2d 1315, N.D. Ga. (2007) .
In re Signet Jewelers Limited Sec. Litig., 2019 WL 3001084, S.D.N.Y. (2019).
In Re Winstar Comm. Sec. Litig., 290 F.R.D. 437, S.D. N.Y. (2013).
In re Xcelera.com Sec. Litig., 430 F.3d 503, 1st Cir. (2005).
In re: Petrobras Sec. Litig., 312 F.R.D. 354, S.D. N.Y. (2016).
Krogman v. Sterritt, 202 F.R.D. 467, N.D. TX. (2001).
Lapin v. Goldman Sachs & Co., 254 F.R.D. 168, S.D.N.Y. (2008).
Lehocky, 220 F.R.D. 491, S.D.TX. (2004).
Local 703 v. Regions Fin. Corp., 762 F.3d 1248, 11th Cir. (2014).
McIntire v. China MediaExpress Holdings, Inc., 38 F. Supp. 3d 415, S.D.N.Y. (2014).
Peil v. Speiser, 806 F.2d 1154, 3d Cir. (1986).
Smilovits v. First Solar, Inc., 295 F.R.D. 423, D. Ariz. (2013).
The Pennsylvania Avenue Funds v. Inyx Inc., 2011 U.S. Dist. LEXIS 72999, S.D.N.Y (2011).
Unger v. Amedisys, Inc., 401 F.3d 316, 5th Cir. (2005).
Vinh Nguyen vs. Radient Pharm. Corp., 287 F.R.D. 563, C.D. Cal. (2012).
Waggoner v. Barclays PLC, 875 F.3d 79, 2nd Cir. (2017).


                                                              1
            Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 44 of 162
                                                     Exhibit 1
                                               Materials Relied Upon

ACADEMIC PAPERS AND BOOKS
Bharat Bhole, Sunita Surana, and Frank Torchio, “Benchmarking Market Efficiency Indicators for Securities Litigation,”
          University of Illinois Law Review Online, Volume 96, May 2020.
Brad M. Barber, Paul A. Griffin, and Baruch Lev, “The Fraud-on-the-Market Theory and the Indicators of Common Stocks’
          Efficiency,” The Journal of Corporation Law, Volume 19, Winter, 1993-1994.
Burton G. Malkiel, “The Efficient Market Hypothesis and Its Critics,” Journal of Economic Perspectives, Volume 17, Issue
          1, Winter 2003.
Carol Alexander, Market Models: A Guide to Financial Data Analysis, John Wiley & Sons 2001.
Craig MacKinlay, “Event Studies in Economics and Finance,” Journal of Economic Literature, Volume 35, Issue 1, March
          1997.
Daniella Acker, “Implied Standard Deviations and Post-Earnings Announcement Volatility,” Journal of Business Finance &
          Accounting, Volume 29, Issue 3&4, April/May 2002.
David Tabak and Chudozie Okongwu, “Inflation Methodologies in Securities Fraud Cases: Theory and Practice,” NERA
          White Paper, July 2002.
Edwin J. Elton, Martin J. Gruber, Stephen J. Brown and William N. Goetzmann, Modern Portfolio Theory and Investment
          Analysis, Sixth Edition, John Wiley and Sons, Inc., 2003.
Eugene F. Fama, “Efficient Capital Markets: A Review of Theory and Empirical Work,” Journal of Finance, Volume 25,
          Issue 2, May 1970.
Eugene F. Fama, “Market Efficiency, Long-term Returns, and Behavioral Finance,” Journal of Financial Economics,
          Volume 49, 1998.
Frank J. Fabozzi and Steven V. Mann, The Handbook of Fixed Income Securities, Seventh Edition, McGraw-Hill Education
          (2005).
Glenn V. Henderson, Jr., “Problems and Solutions in Conducting Event Studies,” The Journal of Risk and Insurance,
          Volume 57, Issue 2, June 1990
Jill E. Fisch, The Role and Regulation of the Research Analyst, Research Handbook on the Economics of Corporate Law,
          edited by Claire A. Hill and Brett H. McDonnell, Edgar Elgar Publishing, 2012.
John Y. Campbell, Andrew W. Lo, and A. Craig MacKinlay, The Econometrics of Financial Markets, Princeton University
          Press, 1997.
Jonathan M. Karpoff, “The Relation between Price Changes and Trading Volume: A Survey,” Journal of Financial and
          Quantitative Analysis, Volume 22, Issue 1, March 1987.
Larry Harris, Trading and Exchanges: Market Microstructure for Practitioners (Oxford University Press, 2003).
Mahesh Pritamani and Vijay Singal, “Return Predictability Following Large Price Changes and Information Releases,”
          Journal of Banking & Finance; Volume 25, 2001.
Michael J. Brennan, Narasimhan Jegadeesh, and Bhaskaran Swaminathan, “Investment Analysis and the Adjustment of Stock
          Prices to Common Information,” The Review of Financial Studies, Volume 6, Issue 4, Winter 1993.
Michael L. Hartzmark, H. Nejat Seyhun, “The Curious Incident of the Dog That Didn’t Bark and Establishing Cause-and-
          Effect in Class Action Securities Litigation,” Virginia Law & Business Review, Volume 6, Issue 3, Winter 2012.
Nicholas I. Crew, Kevin L. Gold and Marnie A. Moore, Federal Securities Acts and Areas of Expert Analysis, Litigation
          Services Handbook: The Role of the Financial Expert, Fifth Edition, Wiley (2012).
Randall S. Thomas and James F. Cotter, “Measuring Securities Market Efficiency in the Regulatory Setting,” Law and
          Contemporary Problems, Volume 63, Issue 3, Summer 2000.
Ray Fair, “Events That Shook the Market,” Journal of Business, Volume 74, Issue 4, 2002.
William H. Beaver, “The Information Content of Annual Earnings Announcements,” Journal of Accounting Research,
          Volume 6, 1968.
William H. Greene, Econometric Analysis, 2d edition, Prentice-Hall, Inc., 1993.

DATA
Stock price and volume data for Zuora common stock, April 2018 – May 2019. Source: Bloomberg.
Quarterly institutional holdings in Zuora common stock, June 30, 2018 – June 30, 2019. Source: S&P Capital IQ.
Stock index data, April 2018-May 2019: the S&P 500 Total Return Index (“SPTR”), the NASDAQ Composite Total Return
         Index (“XCMP”); the S&P 500 Information Technology Sector Net Total Return Index (“SP5NINFT”); the S&P
         Composite 1500 Information Technology Sector Total Return Index (“SPTRSC45”); the S&P 500 Software and
         Services Total Return Index (“S5SOSGTR”); the S&P Supercomposite Software and Services Total Return Index
         (“STRSFTW”); the S&P 500 Software Industry Total Return Index (“S5SOFWTR”); the S&P Supercomposite
         Software Total Return Index (“STRSOFT”); the S&P 500 Systems Software Total Return Index (“S5SYSFTR”);
         and the S&P Supercomposite Systems Software Total Return Index (“STRSYSF”). Source: Bloomberg.
Short interest in Zuora common stock, April 2018 – May 2019. Source: Bloomberg.
                                                             2
             Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 45 of 162
                                                        Exhibit 1
                                                  Materials Relied Upon

Bid and ask prices for Zuora common stock, April 2018 – May 2019. Source: Bloomberg.
Total analyst recommendations for Zuora common stock, April 2018 – May 2019. Source: Bloomberg.
Intraday stock price and volume for Zuora common stock on May 31, 2019. Source: Bloomberg.
Number of analysts providing consensus I/B/E/S estimates for Zuora common stock, April 2018 – May 2019. Source: S&P
         Capital IQ.
Date and time stamps for Zuora earnings and guidance updates releases, April 2018 – May 2019. Source: Business Wire.

MISCELLANEOUS
Market Makers, SEC, https://www.investor.gov/introduction-investing/investing-basics/glossary/market-makers.
Designated Market Maker, https://www.nyse.com/market-model.
SEC: Division of Investment Management: Frequently Asked Questions About Form 13F,
         http://www.sec.gov/divisions/investment/13ffaq.htm.
SEC 1379, “Form S-3, Registration Statement under the Securities Act of 1933, General Instructions,” updated May 2019.
Quiet Period, SEC, https://www.investor.gov/introductioninvesting/investing-basics/glossary/quiet-period.
Private Securities Litigation Reform Act of 1995.
17 C.F.R § 240.10b-5 (2011).
15 U.S.C. §§ 78p(b), 78p(c), 78p(a) (2011).
15 U.S.C. § 78u-4(e)(1).

All other specific materials and information otherwise described or set forth in the body of this Report, Exhibits or
         Appendices.




                                                               3
       Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 46 of 162

                                            Exhibit 2

                                          Tavy Ronen
                                     Rutgers Business School
                                 1 Washington Park, Room 1128
                                        Newark, NJ 07102
                                        Tel: 973-353-5272
                                   tronen@business.rutgers.edu


Research interests include news and prices, credit and equity market efficiency, liquidity,
empirical market microstructure and the finance of fashion. Specific markets of interest include
corporate bond markets, equity market structure, soft and hard information, attention, and new
markets. Microstructure issues include price discovery of equity, corporate bond and CDS
markets, transparency, market regulation, transitory volatility, market mechanisms and
formation of prices after trading and non-trading periods.


EDUCATION
Ph.D., Finance, Stern School of Business, NYU; 1994

M.Phil., Finance, Stern School of Business, NYU; 1992

B.A., Economics, Wesleyan University; 1986


ACADEMIC POSITIONS
Associate Professor of Finance, Rutgers Business School, Rutgers University (2003- Present)
Director (and Founder), Center for Business of Fashion, Rutgers Business School, Rutgers
   University (2016- Present)
Director (and Founder), Masters of Science in Business of Fashion Programs, Rutgers Business
   School, Rutgers University (2016- Present)
Director (and Founder), Business of Fashion Undergraduate Programs, Rutgers Business School,
   Rutgers University (2014- Present)
Vice-Director, Whitcomb Center for Research in Financial Services, Rutgers Business School,
   Rutgers University (2010- Present)
Coordinator, Ph.D. Program in Finance, Rutgers Business School, Rutgers University (2011-
2016) Assistant Professor of Finance, Rutgers Business School, Rutgers University (1995- 2003)
Visiting Associate Professor, Pace University (2003-2004)
Visiting Assistant Professor, Graduate School of Business, Columbia University (1998- 1999)
Visiting Assistant Professor, Stern School of Business, New York University (1997)




                                                 1
       Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 47 of 162




Assistant Professor, University of Wisconsin-Madison (1993-1995)
Full-Time Instructor, Stern School of Business, New York University (1990-1993)


INDUSTRY POSITIONS
Academic Affiliate, Stanford Consulting Group, Inc., (2006- Present)
Director and Consultant, Ronen Economics (2002- Present)
Director, Center for Business of Fashion; Rutgers Business School (2016-
Present)
Advisory Board Member; Production Management; Baker School of Business
and Technology; Fashion Institute of Technology (2019-Present)


PUBLICATIONS
Publications in Refereed Journals
Tests and Properties of Variance Ratios in Microstructure Studies, Journal of Financial and
   Quantitative Analysis, 32, 183-204, June 1997.
Trading Structure and Overnight Information: A Natural Experiment from the Tel-Aviv Stock
   Exchange, Journal of Banking and Finance, 22, 489-512, May 1998, Lead article (won Iddo
   Sarnat Award for best paper, Journal of Banking and Finance for 1998).
Teenies Anyone? (with Daniel Weaver), Journal of Financial Markets, 4, 231-260, 2001
The Informational Efficiency of the Corporate Bond Market: An Intraday Analysis (with Edith
   S. Hotchkiss). Review of Financial Studies, Volume 15, Issue 5, 2002, pp. 1325-1354.
   Lead article.
On the Tension Between Full Revelation and Earnings Management: A Reconsideration of the
   Revelation Principle, with Varda Yaari, Journal of Accounting, Auditing and Finance,
   September 2002.
Price Continuity and Volatility (with Daniel Weaver, Joseph Tzur and Varda Yaari), Estonian
    Business School Review, Summer 2002.
Does the Increased Flexibility in US GAAP Enhance Market Efficiency? (With Varda Yaari
   and Joseph Tzur), Estonian Business School Review, Summer 2002.
The Effect of Voluntary Disclosure and Preemptive Pre-Announcements on Earnings Response
   Coefficients (ERC) When Firms Manage Earnings (with Joshua Ronen and Varda Yaari),
   Journal of Accounting, Auditing and Finance, Volume 18, Issue 3, Summer 2003.
Observable Consequences of Trading Structure Differences: On the Use of Variance Ratios in
   Microstructure Studies, Review of Quantitative Finance and Accounting, Volume 20,
   Number 2, 2003, pp.187-200.
Bootstrap Refinements of Microstructure Tests (with Tom George and Chuan Yang Huang)
   Review of Quantitative Finance and Accounting, Volume 35, No.1, 2010.
Trade and Information in the Corporate Bond Market, with Xing Zhou, Journal of Financial
                                               2
       Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 48 of 162



   Markets, Volume 16, Issue 1, 2013.
When an Executive Departs: An Information Content Story, with Seungham Nam and Joshua
  Ronen, Contemporary Accounting Research, 2018.
Risk Management and the Reliability of End-of-Day Consensus Prices: Evidence from the CDS
   Market, with Oleg Sokolinskiy and Ben Sopranzetti, Review of Quantitative Finance and
   Accounting, October 2019.
Unfair “Fair Value” in Illiquid Markets: Information Spillover Effects in Times of Crisis, with
   Alex Dontoh, Fayez Elayan, and Joshua Ronen, Management Science, forthcoming.


Published Books
Edited book entitled Essays in Microstructure in Honor of David K. Whitcomb, co-edited with
   Ivan E. Brick and Cheng-Few Lee, 2006, in Advances in Quantitative Analysis of Finance
   and Accounting, Volume 3 (includes Co-authored Introduction).
Working Papers
The Informational Role of Imagery in Financial Decision Making: A New Approach, with
   Tawei (David) Wang and Mi (Jamie) Zhou.

Jump Tail Risk in the Cross Section of Individual Bond Returns, with Victoria Li and Ben
   Sopranzetti.

Work in Progress

Machine Learning in the Corporate Bond Market and Beyond: A New Predictor, with Mark
  Fedenia and Seunghan Nam.

More than a thousand words? How pictorial representations affect equity prices, with Joshua
  Ronen, Tawei (David) Wang and Mi (Jamie) Zhou.
Imagery on Time: News and Stock Prices on the Runway, with Seunghan Nam and Ben
   Sopranzetti.
The Informational Efficiency of Images and The Style League: Scandals and Visual Attention in
A Visual Market, with Seunghan Nam.
A Visual Sentiment Dictionary, with Joshua Ronen.
Imagery in Finance: Subjective and Physiological, with Susan Gans, Tawei Wang and Mi Zhou.
Benchmarks in Bond Litigation, with Michael Hartzmark.
Corporate Bond Market Liquidity: What Liquidity Might Mean Today, with Joshua Ronen.
The Informational Efficiency of the CDS Market.




                                                3
      Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 49 of 162



PRESENTATIONS (Recent Activity)
Competitive Conference Acceptances/Invited Presentations (Recent; past 5 years only)
Financial Management Association Meetings 2020 (pending), Financial Management
Association European Meetings 2020 (pending), Financial Management Association European
Meetings, 2019, Decision Sciences Institute Meetings, 2018, INFORMS Marketing Science
2018, First Annual Research Conference, Center for Business of Fashion, 2018; European
Financial Management Association Meetings, 2017;
Discussant (Recent; past 5 years only)
Discussant, FMA, 2019; Discussant, PhD Consortium, FMA, 2019; Discussant, Women in
Microstructure Conference, California, 2018; Discussant, Western Finance Association
Meetings, Coronado, 2018; Discussant, Vanderbilt University FMRC and Law School Market
Structure Conference 2018; Discussant, FINRA/Columbia Microstructure Conference, 2017;
Discussant, Chairperson and Discussant, FMA, October 2016;
Panelist (Recent; past 5 years only)
Vanderbilt University FMRC and Law School Market Structure Conference 2018, Debt Markets
Conference at Columbia Law School, 2017; Facebook at Facebook Fit for Business (NY, June
2014) and NY Business Expo (NY, October 2014);


PROFESSIONAL ACTIVITY (Recent; past 5 years only)
Conference Organization
Organizer, Center for Business of Fashion Annual Research Conference, Rutgers University,
September 21, 2020; Organizer and Founder, Center for Business of Fashion Annual Research
Conference, Rutgers University, November 2, 2018; Co-Organizer, Triple Crown Conference,
Rutgers University, September 2016.
Program Committee Member
Western Finance Association Meetings, 2012-2019; Eastern Finance Association Meetings,
2018; Financial Management Association Meetings, 2020; Financial Management Association
European Meetings, 2019, 2020; European Finance Association Meetings, 2012-2017; Session
Organizer, 40th Annual Informs Marketing Science Conference, 2018; Midwest Finance
Association, 2015, Triple Crown Conference, 2016, 2015;
Journal Referee
Review of Financial Studies; Journal of Finance; Journal of Financial and Quantitative
Analysis; Journal of Financial Markets; Journal of Banking and Finance; Journal of Empirical
Finance; Journal of Business Finance and Accounting; Journal of Financial Intermediation;
Review of Quantitative Finance and Accounting; Journal of Economics and Business, European
Financial Management, International Review of Economics and Finance; Asia Pacific
Management Review; Journal of Regulatory Economics, Review of Pacific Financial Markets
and Policies, and Review of Finance.
Book Reviewer
Columbia University Press, book on Global Fashion Business (anonymous review), Brealey,
Myers and Marcus, Fundamentals of Corporate Finance.
                                             4
       Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 50 of 162



Amicus Curaie
Halliburton Co. v. Erica P. John Fund, Inc – February 2014
Special Session Organization
When Fashion Meets Marketing Science, ISMS Marketing Science Conference, 2018.

LEADERSHIP (Recent)
Established the Business of Fashion Programs and Center
Founding Director of the Business of Fashion Programs, 2015. Established the RBS Business of
Finance Undergraduate Programs at Rutgers Business School, Minor and Concentration- 2014,
Founding Director; Chair of the Task Force for The Business of Fashion, 2013-2014.
Established the Center for Business of Fashion, Founding Director, 2015.
Course, Curriculum and Program Development/Innovation
Developed the online course for MBA (Financial Management), the Hybrid course for RBS
undergraduate program (Finance), the online course for RUNIN, Changchun China, and RBS
undergraduate program (Finance), and the online Advanced Topics in Finance for Fashion
(MSBF) and hybrid course for RBS undergraduate program (Finance for Fashion and other
Creative Pursuits). Developed the program and curriculum for both the Rutgers Business School
Undergraduate Programs in Business of Fashion (Concentration and Minor), launched in 2015),
as well as the MS in Business of Fashion (launched 2016), developed or co-developed the 6
courses for the undergraduate programs, developed the entire curriculum and developed/co-
developed the 20 courses for the MSBF (in Finance, Accounting, Supply Chain, Management,
Marketing and Industry Capstone Capstone).
Managerial
Direct programs and oversee 10-15 faculty members a year, including core faculty, lecturers, and
part-time-faculty; Oversee program Coordinator, Occasional Staff and Students workers.
Career Management
Placed MSBF and BF students in to positions in industry and developed internship and job
placement and mentorship programs with corporate sponsors.
Outreach
Director of the Center for Business of Fashion: Developed extensive alliances with industry,
international Universities and domestic universities for the BF programs and Rutgers
University; Created the first foothold for RBS and RU in NYC, through the Center for the
Business of Fashion.

TEACHING: COURSES TAUGHT
   -   Floating Seminar: Credit Markets Microstructure (Doctoral)
   -   Floating Seminar: Microstructure (Doctoral)
   -   Capital Markets and Investments (MBA)
   -   Financial Management MBA)
   -   Managerial Economics (MBA)
                                                5
       Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 51 of 162



   -   Macroeconomics (MBA)
   -   Investments Analysis and Management (MBA)
   -   Investments and Portfolio Analysis (MBA)
   -   Managerial Finance (MBA)
   -   International Capital Markets (MBA)
   -   Finance, Honors (Undergraduate)
   -   Online Course: Financial Management (MBA)
   -   Advanced Topics in Finance for Fashion (MBA)
   -   Analysis of Investments and Corporate Analysis (Undergraduate)
   -   Financial Institutions and Markets (Undergraduate)
   -   Foundations of Finance (Undergraduate)
   -   Advanced Financial Management (Undergraduate)
   -   Introduction to Finance (Undergraduate)
   -   Corporate Finance (Undergraduate)
   -   Investments (Undergraduate)
   -   Finance for Fashion (Undergraduate)
   -   Hybrid Course: Finance (Undergraduate)
   -   Online Course: Finance (Undergraduate)
   -   Online Course: Advanced Topics in Finance for Fashion (MBA)
   -   Hybrid Course: Finance for Fashion (Undergraduate)


LITIGATION AND CONSULTING EXPERIENCE (SELECTED LIST):
In re: Dana Securities Corporation Securities Litigation. Deposition. August 26, 2015
In re: MGM Mirage Securities Bondholder Litigation. Deposition. January 13, 2015
In re: Tronox Bondholder and Stockholder Litigation. Deposition. July 2011
In re: HealthSouth Bondholder Litigation, Consolidated Case No.CV-03-BE-1502-S, United
States District Court, Northern District of Alabama, Southern Division; Deposition: January
30, 2008; Deposition: February 4, 2009
In re: Engelhard Corporation v. AGF Marine Aviation Transport; Docket # L-6645-98
Superior Court of NJ, Law Division of Middlesex County; Deposition: March 21, 2001; Trial
testimony: May 2002
Academic Affiliate, Stanford Consulting Group, Inc. Testifying and consulting expert in
financial economics: securities markets, market efficiency, market microstructure, damages,
asset pricing, and valuation. 2006- Present
Consultant to Ronen Economics. Provide consulting services in connection with numerous
securities class action lawsuits. Consult on issues pertaining to financial valuations, financial
                                                  6
       Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 52 of 162



economic analysis, damage analysis, and portfolio valuation. 2002-Present
American Stock Exchange. Provided consulting on issues including structuring of the opening
and closing trade mechanism. 1995, 2003, 2004
Federal Energy Regulation Committee (re: Enron). Advised on trading mechanism used by the
utility industry. 2001




                                               7
                  Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 53 of 162


                                                                     Exhibit 3
                                            Summary of Market Efficiency Factors for Zuora Common Stock

                                            Factor                                                                         Zuora Result                          Reference
Indirect Factors:
  Average Weekly The Cammer opinion noted: "Turnover measured by average weekly                   The average weekly volume was 7.6 million shares and the       Ex.'s.
  Trading Volume trading of two percent or more of the outstanding shares would justify a         average (median) weekly turnover was 18.1% (11.4%), which 5A-5B
  (Cammer Factor I ) strong presumption that the market for the security is an efficient one; one exceeds the Cammer standards of 2% and 1%.                     App. E
                     percent would justify a substantial presumption."
                                                                                                  Zuora’s average daily turnover during the Class Period (+1) is
                                                                                                  over the 95th percentile of NYSE and Nasdaq stocks.


  Analyst Coverage Analysts are conduits to the market for information collected from                 The number of research analysts making buy/hold/sell            Ex.'s.
  (Cammer Factor   management based on on-site visits, conference calls accompanying key              recommendations for the Company ranged between 4 and 7          6A-6C
  II )             company announcements, and other events. The presence of such                      during the Class Period (+1).                                   App. F
                   professionals means that important information about the company is                There were between 3 and 7 research analysts that were part of
                   analyzed promptly and likely to be reflected in securities prices through          the Thomson Reuters I/B/E/S consensus EPS estimate for the
                   increased trading activity.                                                        current fiscal year.
                                                                                                      Analysts also regularly participated and asked questions in the
                                                                                                      5 conference calls held by the Company during the Class
                                                                                                      Period (+1).
                                                                                                      There were also 5 investor conferences hosted by analysts
                                                                                                      during this period in which Zuora participated.
                                                                                                      There were 66 analyst reports published during the Class
                                                                                                      Period (+1).

                                                                                                      Zuora’s analyst coverage (based on Thomson data) during the
                                                                                                      Class Period would place it in between the 25th and 50th
                                                                                                      percentiles of all NYSE and Nasdaq stocks.



  Market Makers       Market Makers: Cammer noted: "We think that, at a minimum, there                Zuora common stock was listed on the NYSE.                        Report
  and Arbitrageurs    should be a presumption – probably conditional for class determination –        The NYSE assigns a Designated Market Maker to each listed
  (Cammer Factor      that certain markets are developed and efficient for virtually all the          security whose responsibility is to maintain a fair, competitive,
  III )               securities traded there: the New York and American Stock Exchanges, the         orderly and efficient market for the security assigned to it.
                      Chicago Board Options Exchange and the NASDAQ National Market
                      System."
                      Arbitrageurs: Arbitrageurs are generally understood to be sophisticated         As a percentage of shares outstanding, short interest ranged      Ex. 8
                      investors who can act rapidly to take advantage of pricing discrepancies.       from 2.4% to 20.8%, with an average of 6.9%.
                      Short selling enables market participants to trade on perceived mispricing
                      even if they do not hold a long position in the security.                       Zuora’s average short interest as a percent of shares
                                                                                                      outstanding during the Class Period (+1) is in between the 75th
                                                                                                      and 90th percentiles of NYSE and Nasdaq stocks.

                      Institutional Ownership: institutional ownership is often considered a          Institutions held between 44.7% and 67.6% of Zuora’s shares       Ex.'s.
                      proxy for market efficiency.                                                    outstanding, which averages to 56.2% of Zuora’s shares            7A-7B
                                                                                                      outstanding.

                                                                                                      Zuora’s average institutional ownership as a percent of shares
                                                                                                      outstanding during the Class Period is in between the 25th and
                                                                                                      50th percentiles of NYSE and Nasdaq stocks.


  SEC Form S-3        Cammer explained, “The ‘public float’ aspect of the Form S-3                    At all times during the Class Period Zuora easily met the public Ex. 9
  Eligibility         requirements ensures that enough investors have in fact read the previously     float requirement for filing Form S-3.
  (Cammer Factor      filed document… It is this aspect of the Form S-3 requirements that calls       On average, Zuora common stock’s public float was more than
  IV )                into play the efficient market hypothesis.” The Court further noted, “it        16 times the required threshold.
                      would be helpful to allege the Company was entitled to file an S-3              However, because the start of the Class Period coincides with
                      Registration Statement in connection with public offerings or, if ineligible,   Zuora’s IPO, the Company did not have 12 months of current
                      such ineligibility was only because of timing factors rather than because       SEC filings and was not eligible to file on Form S-3 for the
                      the minimum stock requirements set forth in the instructions to Form S-3        first 12 months of the Class Period.
                      were not met.”


  Market              In Krogman , the Court stated that “[m]market capitalization, calculated as The market capitalization of Zuora common stock ranged           Ex. 9
  Capitalization      the number of shares multiplied by the prevailing share price, may be an      between $0.2 billion and $1.9 billion during the Class Period
  (Krogman Factor     indicator of market efficiency because there is a greater incentive for stock (+1), with an average of approximately $1.2 billion.
  I)                  purchasers to invest in more highly capitalized corporations."
                                                                                                    The average market capitalization of Zuora stock is in between
                                                                                                    the 50th and 75th percentiles of NYSE and Nasdaq stocks.




                                                                                                                                                                            p. 1 of 2
                  Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 54 of 162


                                                                      Exhibit 3
                                             Summary of Market Efficiency Factors for Zuora Common Stock

                                              Factor                                                                               Zuora Result                            Reference
  The Size of the      Float refers to the number of shares that are not held by insiders of the        The market capitalization of Zuora’s public float ranged from      Ex. 9
  Float (Krogman       corporation. A large float relative to the total number of shares                $0.2 billion to $1.9 billion, with an average of $1.2 billion.
  Factor III )         outstanding indicates that there is a large proportion of shares that are
                       available to non-insiders who can trade without restrictions and enhance
                       the efficiency of the marketplace.


  Bid-Ask Spread       The size of the bid-ask spread (i.e., the difference between the ask quote       The average (median) bid-ask spread for Zuora common stock Ex. 10
  (Krogman Factor      and the bid quote) is a measure of transaction costs and an indication of the    was $0.02 ($0.01) and the average (median) percent bid-ask App. G
  II )                 liquidity in the market. Low bid-ask spreads facilitate arbitrage activity.      spread was 0.08% (0.05%) over the Class Period (+1).
                       In Krogman , the Court stated that, “[a] large bid-ask spread is indicative of
                       an inefficient market, because it suggests that the stock is too expensive to    Zuora common stock’s average bid-ask spread during the Class
                       trade."                                                                          Period is in between the 25th and 50th percentiles of NYSE
                                                                                                        and Nasdaq stocks.



Direct Factor (Cammer Factor V ):
  Cause-and-Effect The fifth factor for efficiency enumerated in Cammer is “a cause and                 I observe significant price movements on earnings/guidance         Ex. 11
  Analysis Based on effect relationship between unexpected corporate events or financial                days more than 18 times more frequently than I observe             App. D
  Earnings and      releases and an immediate response in the stock price.”                             significant movements on other days.
  Guidance                                                                                              There is a statistically significant difference between the
  Announcements     To assess the existence of a cause-and-effect relationship between new              proportions of Zuora’s statistically significant excess returns on
                    important information and the resulting movement in Zuora stock price, I            event days versus non-event days.
                    examine the relationship between Zuora stock price movements on days                The difference between these two proportions is highly
                    when there were company announcements related to earnings and/or                    statistically significant with a p-value of 0.00 using Fisher’s
                    guidance to days without such announcements.                                        Exact Test.
                    I use earnings and guidance update disclosure dates because a company’s             Thus, with over 99% confidence, I can reject the hypothesis
                    financial results and forecasts are among the most important considerations         that Zuora stock price did not react differently on
                    market participants utilize in valuing the company’s security.                      earnings/guidance days than on all other days.


  Autocorrelation      Autocorrelation is a statistical property wherein tomorrow’s stock-price      A regression analysis of Zuora’s excess stock return on the           Report
                       movement can be predicted with a reasonable degree of statistical             excess stock return from the previous trading day during the
                       confidence based solely on the price movement today. Because all publicly Class Period (+1) found no statistically significant
                       available information, including past prices, are reflected in current prices autocorrelation.
                       in an efficient market, systematic and persistent autocorrelation is not
                       expected in an efficient market.


  Stock Price          I have been asked by Counsel to analyze whether the Company’s stock              The price reaction on May 31, 2019 (the alleged corrective         Ex. 12
  Reaction to the      price reacted to the alleged corrective disclosure after the close of market     disclosure made after the close of market on May 30, 2019)         App. D
  Alleged Corrective   on May 30, 2019 in a manner that would be expected of a security that            was swift and statistically significant.
  Disclosure           trades in an efficient market.                                                   The excess stock return of -27.80% with a p-value of 0.00,
                                                                                                        denoting statistical significance with greater than 99%
                                                                                                        confidence, is consistent with the stock trading in an efficient
                                                                                                        market.




                                                                                                                                                                              p. 2 of 2
                               Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 55 of 162



                                                                Exhibit 4
                                       Daily Closing Price and Volume for Zuora Common Stock
                                                     April 12, 2018 - May 31, 2019
        $40                                                                                         20,000,000


                                                                                                    18,000,000
        $35

                                                                                                    16,000,000
        $30
                                                                                                    14,000,000

        $25
                                                                                                    12,000,000




                                                                                                                 Volume
Price




        $20                                                                                         10,000,000


                                                                                                    8,000,000
        $15

                                                                                                    6,000,000
        $10
                                                                                                    4,000,000

        $5
                                                                                                    2,000,000


        $0                                                                                          0




          Source: Bloomberg.                             Volume     Closing Price
                            Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 56 of 162


                                                         Exhibit 5A
                             Summary of Weekly Trading Volume and Turnover of Zuora Common Stock
                                                 April 12, 2018 - May 31, 2019

                                [1]                  [2]                 [3]
                               Daily               Weekly              Weekly
                              Volume               Volume             Turnover
    Total                    455,290,297          455,290,297                           Trading Days                                         286 [4]
    Average                    1,591,924            7,588,172               18.1%       Time Period (years)                                1.135 [5]
                                                                                        Average Shares Out. during Class Period (+1) 55,817,944 [6]
    Minimum                       68,539              628,580               4.9%        Total Volume in Class Period (+1)            455,290,297 [7]
    Median                     1,269,685            6,576,278              11.4%        Annualized Share Turnover                          719% [8]
    Maximum                   18,995,249           27,610,953             118.3%
                                                                                                               Shares Outstanding       [9]
"Turnover measured by average weekly trading of 2% or more of the outstanding                                           4/11/2018    12,650,000
shares would justify a strong presumption that the market for the security is an                                        4/30/2018    12,700,000
efficient one; 1% would justify a substantial presumption." [Cammer v. Bloom, 711 F.                                     6/8/2018    17,640,120
Supp. 1264 (D.N.J. 1989) at 1293.]                                                                                      7/31/2018    45,000,000
                                                                                                                        8/31/2018    61,124,245
Notes:                                                                                                                 10/31/2018    72,600,000
[1] Daily Volume: reported daily composite U.S. volume. Source: Bloomberg.                                             11/30/2018    73,181,559
[2] Weekly Volume: calculated as volume over the entire week of trading, except that                                    1/31/2019    77,119,000
    the first week in the Class Period (+1) is only a partial week.                                                     3/31/2019    81,723,738
[3] Weekly Turnover: calculated as Weekly Volume ([2]) divided by Shares Outstanding.                                   4/24/2019    84,819,189
[4] Trading Days: the total trading days in the Class Period (+1).                                                      4/30/2019    85,100,000
[5] Time Period (years): calculated as the Trading Days ([4]) divided by 252 trading                                    5/31/2019    86,471,385
    days in a year (to annualize).
[6] Average Shares Out. during Class Period (+1): calculated as the daily average of
    Shares Outstanding during Class Period (+1).
[7] Total Volume in Class Period (+1): calculated as the sum of Daily Volume in the
    Class Period (+1).
[8] Annualized Share Turnover: calculated as { (i) Total Volume in Class Period (+1)
    divided by (ii) Average Shares Out. during Class Period (+1) divided by
    (iii) Time Period (years) }.
[9] Shares Outstanding: obtained from SEC filings as of dates reported by Zuora.

See Appendix E for daily and weekly volume statistics.
                              Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 57 of 162



                                                             Exhibit 5B
                       Average Weekly Volume as a Percentage of Shares Outstanding for Zuora Common Stock
                                                   April 12, 2018 - May 31, 2019
60%
                                                     Zuora's Average Weekly Volume as Percentage
                                                     of Shares Outstanding for Class Period (+1):
                                                     Average: 18.1%
                                                     Median: 11.4%
50%




40%
                                                              Cammer: "Turnover measured by average
                                                              weekly trading of two percent or more of         Cammer: "one percent would
                                                              the outstanding shares would justify a           justify a substantial presumption"
                                                              strong presumption that the market for the       that the market for the security is
30%                                                           security is an efficient one."                   an efficient one.


                                                                                       Zuora
                                                                                       Average:18.1%.
20%




10%




0%



                   Weekly Volume as a Percentage of Shares Outstanding             Average Weekly Volume as a Percentage of Shares Outstanding
 Source: Bloomberg. See Appendix E for daily and weekly volume statistics.
Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 58 of 162


                                  Exhibit 6A
                     Summary of Analyst Coverage of Zuora
                        April 12, 2018 - May 31, 2019

                                     [1]                              [2]
                             Number of Analyst            Number of Analysts Reported
                         Recommendations Reported            in Thomson Reuters
                               in Bloomberg                   I/B/E/S Consensus

     Average                             5                                5

     Minimum                             4                                3
     Median                              5                                5
     Maximum                             7                                7


  Notes:
  [1] Number of Analyst Recommendations Reported in Bloomberg: reflects the most recent
      available data from Bloomberg on total analyst recommendations for the security.
      Bloomberg defines "total analyst recommendations" as the total number of analysts
      making recommendations for the security. The most recent daily value available from
      Bloomberg is used in the daily statistics in Appendix F.
      Source: Bloomberg.
  [2] Number of Analysts Reported in Thomson Reuters I/B/E/S Consensus: Number of
      analysts reported in Thomson Reuters I/B/E/S consensus EPS estimates for current
      fiscal year for the Company. The most recent daily value available from Thomson
      Reuters is used in the daily statistics in Appendix F.
      Source: S&P Capital IQ.


  See Appendix F for daily analyst coverage statistics.
Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 59 of 162


                                   Exhibit 6B
                   Number of Analyst Reports Issued for Zuora
                         April 12, 2018 - May 31, 2019

                                                                    Number of
    No.   Analyst                                                    Reports
    1     BuySellSignals Research                                      10
    2     Canaccord Genuity                                             9
    3     FBN Securities                                                4
    4     Jefferies                                                    13
    5     MINKABU THE INOFONOID, Inc.                                   3
    6     Morgan Stanley                                               10
    7     S&P Global Compustat                                         13
    8     ValuEngine, Inc                                               3
    9     Watchdog Research Inc.                                        1
          Total                                                        66

    Notes:
    Reports are counted as follows:
    • a listing of available analyst reports is obtained from Thomson EIKON and
    all the analyst reports available from Thomson EIKON are included in the
    Number of Reports; and
    • a listing of available analyst reports is obtained S&P Capital IQ and for any
    analyst that was not available from Thomson EIKON, all of the analyst reports
    available from S&P Capital IQ are included in the Number of Reports.
    Sources: Thomson EIKON and S&P Capital IQ.
   Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 60 of 162


                                     Exhibit 6C
                  Analyst Participation in Zuora Conference Calls
             and Analyst-Hosted Conferences in which Zuora Participated
                           April 12, 2018 - May 31, 2019

     [1]                                                           [2]        [3] [4] [5] [6] [7]
                                                                                Zuora Hosted Calls




                                                                                                      11/29/2018
                                                                              5/31/2018

                                                                                          8/30/2018



                                                                                                                   3/21/2019

                                                                                                                               5/30/2019
                                                                Count of
                                                                Analyst
Analyst                                                       Participation
Morgan Stanley                                                      5            x           x           x            x           x
Needham & Company                                                   5            x           x           x            x           x
Jefferies LLC                                                       5            x           x           x            x           x
Goldman Sachs                                                       4            x           x                        x           x
Canaccord Genuity                                                   4            x           x           x            x

Analyst-Hosted Conference Calls in which Zuora Participated:
 [8] Canaccord Genuity 38th Annual Growth Conference, August 8, 2018
 [9] Needham Growth Conference, January 15, 2019
[10] Goldman Sachs Technology & Internet Conference, February 13, 2019
[11] JMP Securities Technology Conference, February 25, 2019
[12] Morgan Stanley Technology, Media & Telecom Conference, February 26, 2019

Notes:
 [1] Analyst: analyst identified as asking a question during a conference call.
 [2] Count of Analyst Participation: calculated as count of "x"s in [3] through [7].
 [3] Zuora Hosted Calls, 5/31/2018: "Q1 2019 Zuora Inc Earnings Call," CQ FD Disclosure Transcripts,
     May 31, 2018.
[4] Zuora Hosted Calls, 8/30/2018: "Q2 2019 Zuora Inc Earnings Call," CQ FD Disclosure Transcripts,
    August 30, 2018.
[5] Zuora Hosted Calls, 11/29/2018: "Q3 2019 Zuora Inc Earnings Call," CQ FD Disclosure Transcripts,
    November 29, 2018.
[6] Zuora Hosted Calls, 3/21/2019: "Q4 2019 Zuora Inc Earnings Call," CQ FD Disclosure Transcripts,
    March 21, 2019.
[7] Zuora Hosted Calls, 5/30/2019: "Q1 2020 Zuora Inc Earnings Call," CQ FD Disclosure Transcripts,
    May 30, 2019.
[8] Analyst-Hosted Conference Calls in which Zuora Participated: "Canaccord Genuity 38th Annual
    Growth Conference," Source for Transcripts: Counsel, August 8, 2018.
[9] Analyst-Hosted Conference Calls in which Zuora Participated: "Needham Growth Conference,"
    Bloomberg Transcripts, January 15, 2019.
[10] Analyst-Hosted Conference Calls in which Zuora Participated: "Goldman Sachs Technology &
     Internet Conference," CQ FD Disclosure Transcripts, February 13, 2019.
[11] Analyst-Hosted Conference Calls in which Zuora Participated: "JMP Securities Technology
     Conference," Bloomberg Transcripts, February 25, 2019.
[12] Analyst-Hosted Conference Calls in which Zuora Participated: "Morgan Stanley Technology, Media
     & Telecom Conference," CQ FD Disclosure Transcripts, February 26, 2019.
                    Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 61 of 162


                                                                Exhibit 7A
                       Quarterly Positions of Institutional Holders of Zuora Common Stock During the Class Period


      Summary                                                                                6/30/2018     9/30/2018     12/31/2018    3/31/2019     6/30/2019*
      Total Institutional Positions (including negative positions)                            11,921,730    27,252,204    40,446,853    46,519,893    59,393,311
      Number of Institutions with Positions (including negative positions)                            90           133           155           194           208
      Cumulative Number of Institutions with Positions (including negative positions) from
                                                                                                     90           156            209          271            339
      6/30/2018 to Date
      Total Institutional Positions (positive positions only)                                11,921,730    27,298,243     40,511,751   46,657,658     59,539,458
      Number of Institutions with Positive Positions                                                 90           129            152          193            205
      Cumulative Number of Institutions with Positive Positions from 6/30/2018 to Date               90           152            204          266            333
      Shares Outstanding                                                                     17,640,120    61,124,245     73,181,559   81,723,738     86,471,385
         Positive Institutional Positions as a % of Shares Outstanding                             68%           45%            55%          57%            69%
      Insider Holdings                                                                                0             0              0      320,535        320,535
      Public Float (shares outstanding minus insider holdings)                               17,640,120    61,124,245     73,181,559   81,403,203     86,150,850
         Positive Institutional Positions as a % of Public Float                                   68%           45%            55%          57%            69%


No.   Institution                                                                            6/30/2018     9/30/2018     12/31/2018    3/31/2019     6/30/2019*
 1    AB Trust & Investment Services Group                                                            0             0              0            0         15,356
 2    Abdiel Capital Advisors, LP                                                               400,000       400,000      1,359,600    1,359,600      1,359,600
 3    Adams Street Partners, LLC                                                                      0       153,470         80,991       27,794              0
 4    Advisory Services Network, LLC                                                                650           650          1,680        2,980            230
 5    Alkeon Capital Management, LLC                                                          1,281,719     1,281,719      1,276,075    1,276,075      1,506,017
 6    AllianceBernstein L.P.                                                                     12,766        12,766        107,595      575,000        102,800
 7    Allianz Asset Management AG                                                                   100           100            100          100             95
 8    Alpha Omega Investment Advisors                                                                 0             0              0            0            425
 9    AlpInvest Partners B.V.                                                                         0       104,234        104,234      173,724        162,495
10    ALPS Advisers, Inc.                                                                             0             0              0        7,179         10,408
11    Alyeska Investment Group, L.P.                                                                  0        50,000              0            0              0
12    Ameritas Investment Partners Inc.                                                               0             0              0            0          7,520
13    AMG Funds LLC                                                                              14,582        19,383              0            0              0
14    Analytic Investors, LLC                                                                         0             0              0       10,552         10,814
15    Aperio Group, LLC                                                                               0             0         23,273            0            328
16    Arbor Point Advisors, LLC                                                                       0           200            200          200            200
17    Ardsley Advisory Partners                                                                       0             0         45,000      150,000              0
18    ARK Investment Management LLC                                                             149,221       299,269        309,589      378,316              0
19    Arrowgrass Capital Partners LLP                                                            60,000             0              0            0              0
20    ArrowMark Colorado Holdings, LLC                                                                0        21,500         21,500      175,000        314,847
21    Arrowstreet Capital, Limited Partnership                                                        0             0              0       10,500              0
22    Artisan Partners Limited Partnership                                                      306,072       702,257        666,445            0              0
23    Baillie Gifford & Co.                                                                           0             0              0    1,076,132      1,144,544
24    Baldwin Brothers, Inc.                                                                          0             0              0            0          2,500
25    Balter Liquid Alternatives, LLC                                                                 0       (13,005)             0            0              0
26    Balyasny Asset Management L.P.                                                                  0        22,246              0            0              0
27    Bank of America Corporation, Asset Management Arm                                               0         3,166          2,069       21,086         51,129
28    Barclays Bank PLC, Securities Investments                                                  13,978             0              0       11,832              0
29    Barclays PLC Private Banking & Investment Banking Investment                                1,800        17,466         43,600      104,624        103,389
30    Bares Capital Management, Inc.                                                                  0             0              0            0      2,420,736
31    Bayesian Capital Management, LP                                                                 0             0              0       14,599              0
32    Berman Capital Advisors, LLC                                                                    0        11,784          2,279       13,433              0
33    Berylson Capital Partners, LLC                                                                  0             0              0            0        129,000
34    Bessemer Investment Management LLC                                                              0             0              0            0        198,914
35    BlackRock, Inc. (NYSE:BLK)                                                              1,802,417     1,781,904     1,227,839     1,414,425      5,839,001
36    BlueCrest Capital Management Limited                                                            0             0              0       34,600              0
37    Blueshift Asset Management, LLC                                                                 0             0         27,367            0              0
38    BMO Global Asset Management                                                                   100        26,800            100          100        206,743
39    BNP Paribas Securities Corp, Asset Management Arm                                               0           128            873        1,518         18,702
40    BNY Mellon Asset Management                                                                     0        35,337         60,915       63,539        258,529
41    Bogle Investment Management, L.P.                                                               0             0        103,801            0              0
42    Boothbay Fund Management, LLC                                                                   0             0         12,499       27,030              0
43    BP Investment Management Limited                                                                0        43,129         43,129       20,847              0
44    Brandywine Managers, LLC                                                                        0             0         16,600       14,600         49,100
45    Brown Advisory Incorporated                                                                58,244        64,985     1,328,270     1,816,313      3,355,244
46    California Public Employees' Retirement System                                                  0             0              0            0         20,200
47    Campbell Capital Management Inc                                                                 0             0              0            0         64,500
48    Carmignac Gestion S.A.                                                                    119,600       119,600      1,684,270    2,052,324      2,167,420


                                                                                                                                                          p. 1 of 6
                   Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 62 of 162

No.   Institution                                                         6/30/2018    9/30/2018     12/31/2018    3/31/2019    6/30/2019*
49    Catalyst Capital Advisors LLC                                              124          154              0            0             0
50    Cavalry Management Group, LLC                                                0            0        190,831      207,520             0
51    Centaurus Financial, Inc., Asset Management Arm                              0       31,000         30,000       30,156             0
52    CenterStar Asset Management, LLC                                           140          391              0        1,257             0
53    Charles Schwab Investment Management, Inc.                                   0        3,163          3,163        3,163       180,619
54    Chartwell Investment Partners, LLC                                       1,670            0              0            0             0
55    CIBC Asset Management Inc.                                                   0            0              0      105,622             0
56    CIM Investment Management, Inc.                                              0            0              0            0        20,981
57    Cipher Capital LP                                                            0            0              0            0        30,759
58    Citadel Advisors LLC                                                    55,227      145,816         43,160      174,026       220,938
59    Citigroup Inc.,Banking and Securities Investments                        1,084        1,017         96,612      137,839        34,516
60    ClearBridge Investments, LLC                                                 0      (29,331)             0            0             0
61    CNH Partners, LLC                                                        2,000            0              0            0             0
62    Columbia Management Investment Advisers, LLC                           311,019      441,518     1,689,054     1,863,623             0
63    Columbia Pacific Advisors, LLC                                               0            0         18,000       18,000             0
64    Congress Park Capital Llc                                                    0            0              0            0        21,675
65    Cornerstone Wealth Management, LLC                                         335            0              0            0             0
66    Covington Capital Management                                                 0            0              0            0           250
67    Creative Financial Designs Inc, Asset Management Arm                         0       11,315         11,915       11,215        13,395
68    Credit Suisse Asset Management (Switzerland)                                 0            0              0            0        27,678
69    Credit Suisse, Investment Banking and Securities Investments                 0       37,878         46,474       25,516       155,570
70    Cutler Group LP, Asset Management Arm                                    8,954        9,250          1,094            0        11,770
71    D. E. Shaw & Co., L.P.                                                       0       49,970              0      177,498       232,395
72    Deka Investment GmbH                                                         0            0              0            0         9,103
73    Deutsche Asset & Wealth Management                                           0            0              0            0        25,434
74    Deutsche Bank, Private Banking and Investment Banking Investments            0            0              0      126,960        41,137
75    Dynamic Technology Lab Pte Ltd                                               0            0              0       17,798             0
76    Eagle Asset Management, Inc.                                                 0      392,287        466,886      496,813             0
77    Eaton Vance Management                                                       0            0              0            0        25,000
78    Echo Street Capital Management LLC                                           0      379,374              0            0       697,581
79    Edmond De Rothschild Asset Management (France)                               0            0              0        9,450        15,500
80    EFG Asset Management (UK) Limited                                            0            0         43,092       43,092             0
81    Element Capital Management LLC                                          20,081            0              0            0             0
82    Elmwood Wealth Management, Inc.                                              0            0         17,350            0             0
83    Emerald Advisers, LLC                                                   83,290            0              0            0             0
84    Engineers Gate Manager LP                                               86,283      194,526              0       65,997             0
85    Envestnet Asset Management, Inc.                                             0            0              0       13,629        11,783
86    ExodusPoint Capital Management, LP                                           0            0         47,552       47,360             0
87    Federated Hermes, Inc. (NYSE:FHI)                                    1,056,700    1,006,400        975,700      657,400             0
88    Fidelity International Ltd                                              15,259       15,259              0            0     1,635,646
89    Financial Advocates Investment Management, LLC                               0            0              0            0        15,975
90    Financial Management Professionals, Inc., Asset Management Arm               0          165            165            0             0
91    First Foundation Advisors                                                    0            0         25,834            0             0
92    First Manhattan Co.                                                          0            0              0        2,400         4,300
93    First Republic Investment Management, Inc.                                   0       86,851        112,612      112,612             0
94    First Trust Advisors L.P.                                               94,024       88,438              0            0     1,305,595
95    Flagship Harbor Advisors, LLC                                            4,895        2,990            777          652           652
96    FMR LLC                                                                421,920            0      4,040,108    4,295,819     2,892,387
97    FNY Investment Advisers, LLC                                                 0            0              0        5,000             0
98    Focused Wealth Management, Inc.                                              0            0              0        5,206             6
99    Formula Growth Limited                                                       0            0        250,000      509,261       774,261
100   Franklin Resources, Inc. (NYSE:BEN)                                    201,500      201,500              0            0             0
101   Fred Alger Management, LLC                                                   0            0              0      164,171       295,930
102   Frontier Capital Management Co., LLC                                   122,933      550,663     1,074,244       477,034       570,224
103   FSC Securities Corporation, Asset Management Arm                             0          450            400        2,674           400
104   Fuh Hwa Securities Investment Trust Co. Ltd.                                 0            0              0        9,763             0
105   G2 Investment Partners Management LLC                                        0            0              0      209,010             0
106   Gagnon Advisors, LLC                                                         0            0        118,500      180,522       361,548
107   Gagnon Securities LLC                                                        0            0        171,484      316,680       651,956
108   GAM Holding AG (SWX:GAM)                                                     0            0              0      123,328       123,328
109   GAMCO Investors, Inc. (NYSE:GBL)                                             0            0              0        6,000       124,900
110   Geode Capital Management, LLC                                           73,222       74,307         86,189      102,654       510,807
111   Gilder Gagnon Howe & Co. LLC                                           805,194      801,548        662,662    1,975,935       204,565
112   Glassman Wealth Services, LLC                                                0          340            515          515             0
113   Glynn Capital Management                                                     0      567,816              0            0             0
114   Golden State Wealth Management, LLC                                          0            0              0            0         9,200
115   Goldman Sachs Asset Management, L.P.                                         0            0         20,162       41,902       167,172



                                                                                                                                     p. 2 of 6
                   Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 63 of 162

No.   Institution                                                                6/30/2018    9/30/2018   12/31/2018     3/31/2019     6/30/2019*
116   Goldman Sachs Group, Investment Banking and Securities Investments             11,738            0       37,581       346,967         58,323
117   Gotham Asset Management, LLC                                                        0           (3)     (60,378)     (137,765)      (142,031)
118   Gradient Investments, LLC                                                           0            0            0             0             44
119   Grandview Asset Management Llc                                                      0            0       19,245             0              0
120   Griffin Asset Management, Inc.                                                      0            0            0             0            400
121   Group One Trading LP, Asset Management Arm                                      9,994       41,544            0             0          7,595
122   GSA Capital Partners LLP                                                            0       18,100            0        10,134              0
123   GVC Gaesco Gestión SGIIC, S.A.                                                      0            0            0         1,400              0
124   GWL Investment Management Ltd.                                                      0            0            0             0          9,436
125   H. M. Payson & Co.                                                                  0            0            0             0            872
126   Hamilton Lane Incorporated (NasdaqGS:HLNE)                                          0       28,741       81,130       134,595        104,689
127   HarbourVest Partners, LLC                                                           0      163,894     182,594        185,587        163,894
128   Harel Mutual Funds Ltd.                                                             0            0            0             0          6,000
129   Hartford Funds Management Company, LLC                                              0      329,082            0             0              0
130   Harvest Group Wealth Management, Llc                                                0            0            0           535            535
131   HBK Investments L.P.                                                           85,000      100,028     101,062        100,000              0
132   Heritage Wealth Advisors, LLC                                                       0            0          815           815              0
133   HighTower Advisors, LLC                                                             0       48,045     238,261        238,261        244,261
134   Honeycomb Asset Management, LP                                                250,000      400,000            0             0              0
135   Honkamp Krueger Financial Services, Inc                                             0          100            0             0              0
136   HSBC Global Asset Management (UK) Limited                                           0            0     100,000              0              0
137   Huber Financial Advisors, LLC                                                       0            0            0             0         17,455
138   Hudock Capital Group, Llc                                                         133          133          133             0              0
139   Impax Asset Management Group plc (AIM:IPX)                                          0            0            0             0        100,000
140   Index Ventures SA                                                                   0            0   2,303,355      1,428,158      1,428,158
141   Intercontinental Wealth Advisors, LLC                                               0            0        2,130             0              0
142   Invesco Capital Management LLC                                                      0            0            0             0             52
143   Investacorp Advisory Services Inc.                                                  0            0            0         1,500          1,500
144   J.P. Morgan Asset Management, Inc.                                                  0      109,611     165,962         71,677         71,677
145   James Alpha Management, LLC                                                     1,087        1,684        1,314         1,314          1,104
146   Jane Street Group, LLC, Asset Management Arm                                        0       13,687       27,994        67,176              0
147   Jefferies Group LLC, Asset Management Arm                                      37,049            0            0        82,500              0
148   Jeneq Management, LP                                                                0            0            0             0        294,000
149   JPMorgan Chase & Co, Brokerage and Securities Investments                       9,426       10,357          500        55,276         55,212
150   JPMorgan Chase & Co, Private Banking and Investment Banking Investments             0          978        3,248             0         23,414
151   Kavar Capital Partners, LLC                                                         0            0            0             0            600
152   Kazazian Asset Management, LLC                                                      0            0            0             0         30,117
153   Keybank National Association, Asset Management Arm                                  0            0       11,668             0              0
154   Kms Financial Services, Inc, Asset Management Arm                                   0       10,997       19,269        19,455         18,294
155   Krilogy Financial LLC                                                               0          100            0             0              0
156   Larson Financial Group, LLC                                                         0            0          133           133            133
157   Laurion Capital Management LP                                                 100,000            0            0             0              0
158   Legal & General Investment Management Limited                                       0            0            0             0         16,429
159   Liberty Mutual Insurance Company, Asset Management Arm                              0            0            0        20,847              0
160   Light Street Capital Management, LLC                                           40,000            0            0             0              0
161   Lincoln Investment Advisors Corporation                                         1,500        1,500            0             0         96,800
162   Lindbrook Capital, LLC                                                              0            0          175           175            175
163   Little House Capital, LLC                                                           0            0            0         4,746              0
164   LMCG Investments, LLC                                                               0            0     614,642        282,810              0
165   Lombard Odier Darier Hentsch & Cie Asset Management                                 0            0            0       100,000              0
166   Lord, Abbett & Co. LLC                                                        197,947      602,377            0             0              0
167   Loring, Wolcott & Coolidge Fiduciary Advisors, LLP                                  0            0            0            50             80
168   LPL Financial Corporation, Asset Management Arm                                     0            0            0             0         14,644
169   Luther King Capital Management Corporation                                          0            0            0       111,300        237,840
170   Lyon Street Capital, LLC                                                            0            0            0             0         33,183
171   Macquarie Investment Management Business Trust                                      0       45,932       59,655        86,024         89,386
172   Malaga Cove Capital, LLC                                                            0            0            0        19,822         20,666
173   Managed Account Advisors LLC                                                        0       40,217       49,447        77,804         70,214
174   Manchester Financial Inc                                                            0            0            0             0            400
175   Manulife Asset Management                                                           0          913          913         1,627         52,381
176   Marshall Wace North America LP                                                 25,398            0            0         3,120              0
177   Meitav DASH Investments Ltd (TASE:MTDS)                                             0            0            0             0         25,750
178   Merrill Lynch & Co. Inc., Banking Investments                                      84        1,738           60        32,390         10,548
179   MetLife Investment Management, LLC                                                  0            0            0             0         41,349
180   MFS Investment Management, Inc.                                                     0            0     401,835              0              0
181   Millennium Management LLC                                                      48,713       74,751       28,002       671,550              0
182   Mitsubishi UFJ Securities Holdings Co., Ltd,Securities and brokerage Arm            0            0            0             0         11,240



                                                                                                                                            p. 3 of 6
                  Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 64 of 162

No.   Institution                                                                  6/30/2018    9/30/2018    12/31/2018    3/31/2019    6/30/2019*
183   Mizuho Financial Group, Inc., Asset Management Arm                                    0       40,100             0            0             0
184   Monashee Investment Management LLC                                                    0            0             0       35,000        87,845
185   Morgan Stanley, Investment Banking and Brokerage Investments                     10,245      233,261       93,808       270,451      482,814
186   Motley Fool Asset Management, LLC                                                     0            0       73,124        87,604             0
187   Nationwide Fund Advisors                                                              0            0             0            0        13,778
188   Needham Investment Management, L.L.C.                                           113,972      116,472      110,972       162,381      264,381
189   Nelson Roberts Investment Advisors, LLC                                               0            0       35,937        15,937        15,937
190   New England Research & Management, Inc.                                               0            0             0            0        12,894
191   New York State Common Retirement Fund                                            62,610      132,828      147,829        17,857        87,300
192   Next World Capital                                                                    0      573,489             0            0             0
193   Nicholas Investment Partners, L.P.                                                    0            0      227,009     1,307,764             0
194   Norges Bank Investment Management                                                20,000            0             0            0             0
195   Northern Trust Global Investments                                                23,041       22,686       24,937        29,429      179,155
196   NumerixS Investment Technologies Inc.                                                 0       27,400             0            0        15,300
197   O'Brien Greene & Company, Inc.                                                        0            0             0       31,600        31,600
198   Oppenheimer Asset Management Inc.                                               424,281      424,281      424,281       425,733      451,002
199   PalmerDodge Advisors LLC                                                             50           50            50           50            50
200   Paloma Partners Management Co                                                         0            0             0       12,314             0
201   Parallax Volatility Advisers, L.P.                                                    0            0            29            0         1,319
202   Parallel Advisors LLC                                                                 0        3,461       63,117        62,857        62,857
203   Parametric Portfolio Associates LLC                                                   0            0             0            0        15,919
204   Partners Group Holding AG (SWX:PGHN)                                                  0       31,270             0       20,847             0
205   Passport Capital, LLC                                                           658,015      493,512             0            0             0
206   PDT Partners, LLC                                                                     0            0             0            0      306,600
207   PEAK6 Investments, L.P.                                                           2,757            0         7,765       34,057      106,463
208   Peddock Capital Advisors, Llc                                                         0            0             0           50             0
209   Penn Mutual Asset Management, LLC                                                     0            0             0            0         3,000
210   Pennsylvania Public School Employees' Retirement System                               0            0             0      386,708      386,708
211   Pentwater Capital Management LP                                                       0       53,090      145,090       200,090      200,090
212   Peregrine Capital Management, LLC                                                 2,580      533,660      674,835       942,106      940,167
213   Perigon Wealth Management, LLC, Asset Management Arm                                  0            0       53,204        41,754        41,754
214   Pier Capital, LLC                                                                     0      277,135      238,088             0             0
215   PNC Financial Services Group Inc., Banking Investments                                0            0         5,502        4,264             0
216   Point Break Capital Management Llc                                                    0            0             0       15,690        12,483
217   Point72 Asset Management, L.P.                                                   11,325        9,945      112,646       356,802      565,729
218   Polar Capital Holdings plc (AIM:POLR)                                                 0      144,232             0            0             0
219   Potrero Capital Research, LLC                                                   149,357            0       25,000        40,301      277,818
220   Prelude Capital Management, LLC                                                       0            0       13,704        34,704             0
221   Principal Global Investors, LLC                                                     100       15,371       11,858             0             0
222   ProEquities, Inc., Asset Management Arm                                               0            0           100           50            50
223   Proficio Capital Partners LLC                                                         0            0             0            0            60
224   ProFund Advisors LLC                                                                  0            0             0            0           904
225   ProShare Advisors LLC                                                                 0            0             0            0         9,221
226   Psagot Investment House Ltd.                                                        102            0             0            0             0
227   Purpose Investments Inc.                                                              0            0             0       16,384        16,413
228   Quantamental Technologies LLC                                                         0            0             0            0           692
229   Quantbot Technologies, LP                                                         3,600       12,884             0            0        32,177
230   Ratan Capital Management, LP                                                    281,175            0             0            0             0
231   Raymond James Financial Inc., Asset Management Arm                               20,087       63,380       18,594             0      145,668
232   Raymond James Financial Services Advisors, Inc.                                       0       23,643             0       18,855             0
233   RBC Private Counsel (USA) Inc.                                                      400          400           400          400           400
234   Renaissance Capital LLC, Asset Management Arm                                         0        1,580         1,610        3,221             0
235   Renta 4 Gestora SGIIC S.A.                                                            0            0       10,477        10,982        10,472
236   Requisite Capital Management LLC                                                      0            0             0          100             0
237   Reynders, McVeigh Capital Management, LLC                                             0      158,922      120,572       143,382        83,828
238   Rhumbline Advisers Ltd Partnership                                                    0            0             0            0      103,361
239   Rice University Endowment                                                             0            0             0       42,347             0
240   Riverbridge Partners, LLC                                                             0            0      105,055             0             0
241   Roundview Capital, LLC                                                                0            0             0            0        13,370
242   Royal Bank of Canada Trust Company (Bahamas) Limited, Asset Management Arm            0          650           650            0             0
243   Royal Bank of Canada, Banking & Securities Investments                               31        1,535         2,128        5,750         9,937
244   Royce & Associates, LP                                                                0            0             0            0      248,000
245   Russell Investment Management, LLC                                                    0            0             0       48,280             0
246   Sage Rhino Capital, LLC                                                               0            0             0      104,997      104,997
247   SagePoint Financial Advisors, Inc., Securities Investments                        3,000        3,000         3,000        8,300         8,300
248   Salient Partners, L.P.                                                                0            0             0       79,343             0
249   Scotiabank Global Banking and Markets, Asset Management Division                      0            0             0       15,512             0



                                                                                                                                             p. 4 of 6
                   Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 65 of 162

No.   Institution                                                                           6/30/2018    9/30/2018      12/31/2018     3/31/2019    6/30/2019*
250   Sculptor Capital Management, Inc. (NYSE:SCU)                                              50,000       51,200               0             0             0
251   SeaCrest Wealth Management, LLC                                                                0         2,000          1,700           700             0
252   Seatown Holdings Pte. Ltd.                                                                     0      225,353        113,800         40,009             0
253   SEB Investment Management AB                                                                   0             0       102,884        102,884             0
254   Securities America Advisors, Inc.                                                              0             0            800           516           516
255   Security Investors, LLC                                                                        0             0              0             0         1,298
256   SEI Investments Company (NasdaqGS:SEIC)                                                        0           164            164        27,106        46,613
257   Sepio Capital, LP                                                                              0             0        45,173         30,173        30,173
258   Shasta Ventures                                                                                0             0              0         3,997         3,997
259   SignatureFD, LLC                                                                               0             0              0             0             2
260   Simplex Trading, LLC, Asset Management Arm                                                31,506         8,396        10,048         14,729        18,029
261   SMH Asset Management                                                                           0             0              0             0        35,800
262   Societe Generale, Securities Investments                                                       0             0              0         7,203        12,303
263   Southport Management, LLC                                                                      0             0              0        10,000             0
264   SP Investments Management, LLC                                                                 0      131,184         11,184              0             0
265   Spark Investment Management LLC                                                          101,300       17,100        252,800        252,800             0
266   Sparrow Capital Management, Inc.                                                               0         1,775          1,775         1,775         1,775
267   Spyglass Capital Management LLC                                                                0             0              0             0       508,408
268   SQN Investors LP                                                                               0             0              0        66,120     3,633,876
269   Squarepoint Ops LLC                                                                            0             0              0       355,317             0
270   Standard Life Aberdeen plc (LSE:SLA)                                                           0       43,129         34,466              0             0
271   State Street Global Advisors, Inc.                                                         8,600             0        57,188         56,999     1,647,004
272   Steward Partners Investment Advisory, Llc                                                      0           300              0             0           300
273   Strategic Advisers, Inc                                                                        0             0          1,769         3,135         1,826
274   Stratos Wealth Partners Ltd                                                                    0           177              0             0             0
275   Summit Partners Public Asset Management LLC                                                    0             0              0        81,000             0
276   SunAmerica Asset Management, LLC                                                          17,835       13,377         13,377              0        54,203
277   Susquehanna International Group, LLP, Asset Management Arm                               204,718      420,816        252,146        573,397       384,751
278   Swiss National Bank, Asset Management Arm                                                      0             0              0             0       122,600
279   T. Rowe Price Group, Inc. (NasdaqGS:TROW)                                                  1,792      709,056        563,264      1,057,953       562,412
280   Taylor Frigon Capital Management LLC                                                           0             0        89,310         87,438       100,094
281   Teachers Insurance and Annuity Association of America - College Retirement Equities            0             0              0             0       341,721
282   Tenaya Capital Inc.                                                                            0             0     4,511,237      4,511,237     4,511,237
283   Tenzing Global Management LLC                                                                  0             0              0        95,000             0
284   The Blackstone Group Inc. (NYSE:BX)                                                            0        (3,700)        (3,500)            0        (1,400)
285   The California State Teachers' Retirement System                                               0             0              0             0       131,245
286   The Huntington Trust Company, National Association                                             0             0              1             0             1
287   The MassMutual Trust Company, F.S.B. , Trust Investments                                       0             0            242             0             0
288   The Oxford Asset Management Company Limited                                                    0             0              0        70,494             0
289   The Rehmann Group, LLC, Asset Management Arm                                                   0             0              0             0         3,436
290   The Travelers Companies, Inc, Asset Management Arm                                             0       57,631               0             0             0
291   The Vanguard Group, Inc.                                                               1,010,141    1,110,959      4,090,056      4,634,459     5,661,513
292   Thompson Davis Asset Management                                                            1,525         2,200              0             0             0
293   Thrivent Investment Management, Inc.                                                      44,050             0       287,164        324,654       149,539
294   Tibra Equities Europe Limited, Asset Management Arm                                            0             0              0       139,818             0
295   Tortoise Index Solutions, LLC                                                                  0             0              0           928         1,216
296   Toth Financial Advisory Corp                                                                   0             0              0             0           500
297   Tower Research Capital LLC                                                                 5,426         1,000          1,000             0        28,870
298   Tressis Gestion SGIIC, S.A.                                                                    0             0          2,082         2,129         2,154
299   Trexquant Investment LP                                                                        0             0              0       392,421        29,171
300   True Private Wealth Advisors LLC, Asset Management Arm                                         0           800              0             0             0
301   Tudor Investment Corporation                                                              21,552       21,977               0             0             0
302   Two Sigma Advisers, LP                                                                    17,100             0        13,200              0        13,300
303   Two Sigma Investments, LP                                                                 45,691         8,755        83,538        116,028             0
304   U.S. Bancorp Asset Management, Inc.                                                            0             0            218             0             0
305   UBS Asset Management                                                                      38,776       11,707         13,483         16,180     1,003,980
306   UBS O'Connor LLC                                                                               0             0              0        25,000             0
307   Valeo Financial Advisors, LLC                                                                  0             0            108           307           334
308   Ventura Wealth Management                                                                      0             0              0        19,672             0
309   Verition Fund Management LLC                                                                   0             0              0        56,284             0
310   Vestor Capital Corporation                                                                     0             0              0             0        99,494
311   Victory Capital Management Inc.                                                            1,543         1,543          1,543         1,543         1,543
312   Virtu Financial LLC, Asset Management Arm                                                  9,347             0        11,175         12,047             0
313   Vision2020 Wealth Management Corp.                                                             0             0              0           183           341
314   Visionary Asset Management, Inc.                                                               0             0              0             0           107
315   Voya Investment Management LLC                                                                 0             0              0             0        32,782
316   Vulcan Capital                                                                                 0    2,150,584               0             0             0



                                                                                                                                                         p. 5 of 6
                    Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 66 of 162

 No.   Institution                                                                            6/30/2018      9/30/2018     12/31/2018      3/31/2019     6/30/2019*
 317   Walleye Capital LLC                                                                             0          3,000              0              0       104,876
 318   Wasatch Advisors Inc.                                                                           0              0       129,948         261,363       396,288
 319   Washington Capital Management, Inc.                                                             0              0              0              0         15,000
 320   WCM Investment Management                                                                       0              0              0         55,147              0
 321   Wealthspire Advisors, L.P                                                                       0              0              0             50              0
 322   Weatherbie Capital, LLC                                                                         0              0              0            236            437
 323   Weiss Multi-Strategy Advisers, LLC                                                              0              0         (1,020)             0              0
 324   Wellington Management Group LLP                                                            58,928      6,573,079     3,699,719               0              0
 325   Wells Capital Management Incorporated                                                           0              0        36,115          36,278              0
 326   Wells Fargo & Company, Private Banking and Investment Banking Arm                               0              0        23,263          25,726         37,471
 327   Wells Fargo & Company, Securities and Brokerage Investments                                     0              0            957          5,462          9,650
 328   Wetherby Asset Management                                                                       0              0              0              0         15,000
 329   Wexford Capital LP                                                                              0              0              0              0         50,900
 330   Whitener Capital Management, Inc.                                                               0              0              0              0          1,000
 331   Wilcoxson Wealth Management                                                                     0              0              0              0         10,459
 332   Wolverine Asset Management, LLC                                                            60,000              0              0              0              0
 333   Wolverine Trading LLC, Asset Management Arm                                                     0         21,756        57,732          55,515         51,235
 334   Woodbury Financial Services, Inc, Securities Investments                                        0              0            200            100            100
 335   Xact Kapitalförvaltning AB                                                                      0              0              0         10,000         10,000
 336   Yale University Investments                                                                     0              0              0         55,051              0
 337   Zacks Investment Management, Inc.                                                               0              0              0              0         (2,716)
 338   ZKB Asset Management                                                                            0              0              0              0          3,193
 339   Zweig-DiMenna Associates, Inc.                                                                  0              0              0        160,000              0

Notes:
* The Class Period ends on May 30, 2019.
Sources: Institutional holding data were obtained from S&P Capital IQ; Zuora shares outstanding and shares held by insiders were obtained from Zuora SEC filings.




                                                                                                                                                               p. 6 of 6
                                 Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 67 of 162


                                                              Exhibit 7B
          Quarterly Institutional Holdings, Insider Holdings, Shares Outstanding, and Public Float of Zuora Common Stock
                                                      During the Class Period*

             [1]               [2]              [3]             [4]              [5]                [6]              [7]               [8]           [9]
                                                                                                                                     Insider
                                                                                                 Institutional Holdings             Holdings     Public Float
          Quarter        Institutional       Insider         Shares            Public          % of Shares        % of             % of Shares   % of Shares
         End Date          Holdings         Holdings       Outstanding          Float          Outstanding Public Float            Outstanding   Outstanding
        6/30/2018        11,921,730                  0     17,640,120        17,640,120          67.6%           67.6%                0.0%         100.0%
        9/30/2018        27,298,243                  0     61,124,245        61,124,245          44.7%           44.7%                0.0%         100.0%
        12/31/2018       40,511,751                  0     73,181,559        73,181,559          55.4%           55.4%                0.0%         100.0%
         3/31/2019       46,657,658           320,535      81,723,738        81,403,203          57.1%           57.3%                0.4%          99.6%
        6/30/2019*       59,539,458           320,535      86,471,385        86,150,850          68.9%           69.1%                0.4%          99.6%

     Using Quarterly Holdings and Shares (excluding 6/30/2019):
         Average        31,597,346         80,134      58,417,416            58,337,282           56.2%            56.2%                 0.1%       99.9%
        Minimum         11,921,730               0     17,640,120            17,640,120           44.7%            44.7%                 0.0%       99.6%
         Median         33,904,997               0     67,152,902            67,152,902           56.2%            56.3%                 0.0%      100.0%
        Maximum         46,657,658        320,535      81,723,738            81,403,203           67.6%            67.6%                 0.4%      100.0%

     Using Quarterly Holdings and Shares (including 6/30/2019):
         Average        37,185,768        128,214      64,028,209            63,899,995           58.7%            58.8%                 0.2%       99.8%
         Minimum        11,921,730               0     17,640,120            17,640,120           44.7%            44.7%                 0.0%       99.6%
         Median         40,511,751               0     73,181,559            73,181,559           57.1%            57.3%                 0.0%      100.0%
        Maximum         59,539,458        320,535      86,471,385            86,150,850           68.9%            69.1%                 0.4%      100.0%

Notes:
* The Class Period ends on May 30, 2019.
 [1] Quarter End Date: the quarter end dates for the quarters that span the Class Period (+1).
 [2] Institutional Holdings: calculated as the sum of institutions with positive holdings. Source: S&P Capital IQ. See Exhibit 7A.
 [3] Insider Holdings: calculated as the sum of shares held by insiders. Source: SEC filings.
 [4] Shares Outstanding: obtained from SEC filings.
 [5] Public Float: calculated as Shares Outstanding ([4]) minus Insider Holdings ([3]).
 [6] Institutional Holdings (% of Shares Outstanding): calculated as Institutional Holdings ([2]) divided by Shares Outstanding ([4]).
 [7] Institutional Holdings (% of Public Float): calculated as Institutional Holdings ([2]) divided by Public Float ([5])
 [8] Insider Holdings (% of Shares Outstanding): calculated as Insider Holdings ([3]) divided by Shares Outstanding ([4]).
 [9] Public Float (% of Shares Outstanding): calculated as Public Float ([5]) divided by Shares Outstanding ([4]).
                                                              Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 68 of 162



                                                                                               Exhibit 8
                                                             Short Interest Levels of Zuora Common Stock and Short Interest as a Percent of
                               8.0
                                                                    Shares Outstanding and Public Float During the Class Period (+1)                                                    25.0%


                                                                                                      Short interest during the Class Period(+1) ranged
                               7.0                                                                    between 0.3 million and 6.8 million shares, with an
                                                                                                      average of 3.6 million shares.
                                                                                                                                                                                        20.0%
                                                                                                      As a percentage of shares outstanding, short interest
                               6.0
                                                                                                      ranged from 2.4% to 20.8%, with an average of 6.9%.
Short Interest (in Millions)




                                                                                                      As a percentage of public float, short interest ranged
                               5.0                                                                    from 2.4% to 20.8%, with an average of 6.9%.
                                                                                                                                                                                        15.0%




                                                                                                                                                                                                Percent
                               4.0


                                                                                                                                                                                        10.0%
                               3.0



                               2.0
                                                                                                                                                                                        5.0%

                               1.0



                               0.0                                                                                                                                                      0.0%
                                 04/30/2018                         07/31/2018                     10/31/2018                      01/31/2019                     04/30/2019
                                     Short Interest (in Millions)         Short Interest as a Percent of Shares Outstanding (Including Insiders)        Short Interest as a Percent of Public Float
                                Notes:
                                Short interest is the number of shares that have been sold short, but have not yet been covered or closed out. The data are reported semi-monthly.
                                Source: Bloomberg.
                                Shares Outstanding and Insider Holdings are obtained from SEC filings.
                                             Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 69 of 162



                                                                                Exhibit 9
                                                     Market Capitalization of Zuora Common Stock and Public Float
                 $2,500                                              April 12, 2018 - May 31, 2019

                                                                                                                         Market capitalization and public float
                                                                                                                         ranged between $0.2 billion and $1.9
                                                                                                                         billion during the Class Period (+1), with an
                                                                                                                         average of $1.2 billion.
                 $2,000




                 $1,500
(in $Millions)




                 $1,000

                                                                     The observed jump in                                          The average public float was more
                                                                     market capitalization on                                      than 16 times the Form S-3
                                                                     July 31, 2018 reflects in part                                filing threshold of $75 million.
                  $500                                               the conversion of Class B to
                                                                     Class A shares.




                    $0




                                                              Market Capitalization of Common Stock                  Market Capitalization of Public Float
                  Note:
                  Market capitalization of Class A shares is calculated for each day as the product of that day's stock price and the most recently available Class A shares
                  outstanding obtained from SEC filings.
                  Source for daily share price: Bloomberg.
Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 70 of 162


                              Exhibit 10
      Summary of Daily Bid-Ask Spreads for Zuora Common Stock
                    April 12, 2018 - May 31, 2019

                                       [1]                           [2]
                                                              Bid-Ask Spread
                                Bid-Ask Spread ($)        as % of Bid/Ask Midpoint

    Average                           $0.02                         0.08%

    Median                            $0.01                         0.05%

    Notes:
    [1] Bid-Ask Spread ($): calculated as the closing ask quote on day t minus the
    closing bid quote on day t .
    [2] Bid-Ask Spread as % of Bid/Ask Midpoint: calculated as the Bid-Ask Spread ($)
    on day t divided by the average of the bid and ask quotes on day t .
    Source: Bloomberg.

    See Appendix G for daily level bid-ask spreads.
                                         Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 71 of 162


                                                                              Exhibit 11
                        Proportion of Statistically Significant Excess Returns on Event Days vs. Non-Event Days for Zuora Common Stock
                                                                   April 12, 2018 to May 31, 2019


                                                            Number of           Proportion of                           Number of           Proportion of        Difference Between Event Days
                                           Number of        Statistically        Statistically       Number of          Statistically        Statistically            and Non-Event Days
                                             Event          Significant          Significant         Non-Event          Significant          Significant         Difference of      p-Value of
     Definition of Event                     Days           Event Days           Event Days            Days           Non-Event Days       Non-Event Days         Proportions      Fisher's Test
                   [1]                        [2]                [3]            [4] = [3] / [2]         [5]                  [6]            [7] = [6] / [5]      [8] = [4] - [7]        [9]

     Earnings/Guidance Release                 5                  5                 100.0%               281                 15                  5.3%                94.7%              0.00


Notes:
[1] Definition of Event: an Event is any trading day with a Zuora Earnings and/or Guidance Release.
     If the event news is released after 4 pm (based on the time stamps from Business Wire), the next trading day is used as the Event Day.
[2] Number of Event Days: number of Event Days during the Class Period (+1). The dates are: 6/1/2018; 8/31/2018; 11/30/2018; 3/22/2019; and 5/31/2019.
[3] Number of Statistically Significant Event Days: number of Event Days ([2]) associated with statistically significant excess stock returns at the 95% confidence level.
[4] Proportion of Statistically Significant Event Days: proportion of statistically significant Event Days ([3]) as a percentage of the Number of Event Days ([2]).
[5] Number of Non-Event Days: number of trading days during the Class Period (+1) without an Event.
[6] Number of Statistically Significant Non-Event Days: number of Non-Event Days ([5]) associated with statistically significant excess stock returns at the 95% confidence level.
[7] Proportion of Statistically Significant Non-Event Days: proportion of statistically significant Non-Event Days ([6]) as a percentage of the number of Non-Event Days ([5]).
Difference Between Event Days and Non-Event Days:
[8] Difference of Proportions: calculated as the Proportion of Statistically Significant Event Days ([4]) minus the Proportion of Statistically Significant Non-Event Days ([7]).
[9] p-Value of Fisher's Test: p-value using Fisher’s Test showing the Difference of Proportions Between Event and Non-Event Days ([8]) is statistically significant at the 99% level.

See Appendix D for daily excess returns.
                                    Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 72 of 162



                                                                   Exhibit 12
                                       Intraday Price and Volume for Zuora Common Stock on May 31, 2019
        $20.00                                                                                                            500,000
                            Prior Day Close: $19.90

        $19.00                                                                                                            450,000

                        Zuora
        $18.00          Closing Price on 5/30/2019: $19.90                                                                400,000
                        Opening Price on 5/31/2019: $13.36
                        Closing Price on 5/31/2019: $13.99
        $17.00                                                                                                            350,000


        $16.00                                                                                                            300,000




                                                                                                                                    Volume
                                                                                                          Close: $13.99
Price




        $15.00       Open: $13.36                                                                                         250,000


        $14.00                                                                                                            200,000


        $13.00                                                                                                            150,000


        $12.00                                                                                                            100,000


        $11.00                                                                                                            50,000


        $10.00                                                                                                            0
                  09:36
                  09:44
                  09:52
                  10:00
                  10:08
                  10:16
                  10:24
                  10:32
                  10:40
                  10:48
                  10:56
                  11:04
                  11:12
                  11:20
                  11:28
                  11:36
                  11:44
                  11:52
                  12:00
                  12:08
                  12:16
                  12:24
                  12:32
                  12:40
                  12:48
                  12:56
                  13:04
                  13:12
                  13:20
                  13:28
                  13:36
                  13:44
                  13:52
                  14:00
                  14:08
                  14:16
                  14:24
                  14:32
                  14:40
                  14:48
                  14:56
                  15:04
                  15:12
                  15:20
                  15:28
                  15:36
                  15:44
                  15:52
                  16:00
                 Source: Bloomberg.                              Volume     Price
Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 73 of 162


                               Appendix A
    Daily Volume, Closing Price, and Return for Zuora Common Stock
                      April 12, 2018 - May 31, 2019

        [1]               [2]              [3]             [4]
       Date            Volume         Closing Price      Return
       4/12/2018       13,102,419           $20.00        42.86%
       4/13/2018        1,864,667           $20.60          3.00%
       4/16/2018          907,867           $20.60          0.00%
       4/17/2018        1,152,504           $19.55        -5.10%
       4/18/2018          886,009           $19.56          0.05%
       4/19/2018          463,459           $19.65          0.46%
       4/20/2018          300,461           $19.72          0.36%
       4/23/2018          341,860           $20.00          1.42%
       4/24/2018          308,490           $19.70        -1.50%
       4/25/2018          272,858           $19.61        -0.46%
       4/26/2018          218,829           $20.28          3.42%
       4/27/2018          573,943           $19.61        -3.30%
       4/30/2018          211,828           $19.26        -1.78%
        5/1/2018          149,731           $19.67          2.13%
        5/2/2018          219,982           $19.59        -0.41%
        5/3/2018          283,046           $19.66          0.36%
        5/4/2018          145,622           $19.55        -0.56%
        5/7/2018          417,130           $19.25        -1.53%
        5/8/2018          167,944           $19.51          1.35%
        5/9/2018          123,406           $19.79          1.44%
       5/10/2018          169,461           $20.04          1.26%
       5/11/2018          264,366           $20.16          0.60%
       5/14/2018          159,986           $19.89        -1.34%
       5/15/2018          192,980           $19.22        -3.37%
       5/16/2018          107,992           $19.36          0.73%
       5/17/2018           68,539           $19.69          1.70%
       5/18/2018           99,083           $19.67        -0.10%
       5/21/2018          153,806           $19.63        -0.20%
       5/22/2018          131,158           $19.73          0.51%
       5/23/2018          301,668           $20.01          1.42%
       5/24/2018          309,013           $21.01          5.00%
       5/25/2018          410,098           $21.40          1.86%
       5/29/2018          329,555           $20.67        -3.41%
       5/30/2018          316,402           $21.94          6.14%
       5/31/2018          429,767           $22.18          1.09%
        6/1/2018        2,136,948           $26.40        19.03%
        6/4/2018        1,969,197           $28.02          6.14%
        6/5/2018        1,187,847           $28.54          1.86%
        6/6/2018        1,076,080           $30.20          5.82%
        6/7/2018        1,050,509           $27.80        -7.95%
        6/8/2018          535,300           $29.23          5.14%
       6/11/2018        1,168,374           $31.53          7.87%
       6/12/2018        1,369,111           $29.00        -8.02%
       6/13/2018        1,000,642           $29.74          2.55%
       6/14/2018        1,525,361           $31.34          5.38%
       6/15/2018        4,141,923           $34.63        10.50%



                                                                     p. 1 of 7
Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 74 of 162


                               Appendix A
    Daily Volume, Closing Price, and Return for Zuora Common Stock
                      April 12, 2018 - May 31, 2019

        [1]              [2]               [3]             [4]
       Date            Volume         Closing Price      Return
       6/18/2018       3,329,408            $37.09          7.10%
       6/19/2018       2,736,677            $33.51        -9.65%
       6/20/2018       1,720,913            $32.01        -4.48%
       6/21/2018       2,759,441            $29.19        -8.81%
       6/22/2018       2,571,855            $27.64        -5.31%
       6/25/2018       1,874,233            $28.68          3.76%
       6/26/2018       1,553,773            $27.47        -4.22%
       6/27/2018       1,651,402            $26.96        -1.86%
       6/28/2018       1,099,839            $28.33          5.08%
       6/29/2018       1,842,179            $27.20        -3.99%
        7/2/2018       1,552,730            $28.49          4.74%
        7/3/2018         649,715            $28.32        -0.60%
        7/5/2018       1,516,757            $26.74        -5.58%
        7/6/2018       1,223,513            $26.31        -1.61%
        7/9/2018       1,331,372            $26.07        -0.91%
       7/10/2018       2,243,853            $24.78        -4.95%
       7/11/2018       1,628,397            $24.26        -2.10%
       7/12/2018       1,934,753            $25.89          6.72%
       7/13/2018       1,487,004            $25.69        -0.77%
       7/16/2018       1,051,198            $24.41        -4.98%
       7/17/2018       1,740,601            $26.58          8.89%
       7/18/2018       1,658,392            $27.18          2.26%
       7/19/2018       1,400,044            $25.81        -5.04%
       7/20/2018         930,483            $25.27        -2.09%
       7/23/2018         905,708            $26.54          5.03%
       7/24/2018       1,086,480            $25.25        -4.86%
       7/25/2018         750,317            $26.31          4.20%
       7/26/2018         431,731            $26.03        -1.06%
       7/27/2018       1,027,174            $25.12        -3.50%
       7/30/2018       1,369,099            $22.93        -8.72%
       7/31/2018       1,920,418            $24.53          6.98%
        8/1/2018         848,815            $24.58          0.20%
        8/2/2018       1,118,129            $25.83          5.09%
        8/3/2018         955,387            $25.18        -2.52%
        8/6/2018       1,398,139            $28.00        11.20%
        8/7/2018       1,033,115            $27.40        -2.14%
        8/8/2018         485,994            $26.73        -2.45%
        8/9/2018       1,388,355            $28.20          5.50%
       8/10/2018       1,274,686            $28.43          0.82%
       8/13/2018       1,237,303            $29.38          3.34%
       8/14/2018       1,625,617            $30.57          4.05%
       8/15/2018         920,890            $30.00        -1.86%
       8/16/2018         978,618            $30.34          1.13%
       8/17/2018       1,352,862            $29.15        -3.92%
       8/20/2018         971,137            $28.30        -2.92%
       8/21/2018         979,799            $28.80          1.77%



                                                                     p. 2 of 7
Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 75 of 162


                               Appendix A
    Daily Volume, Closing Price, and Return for Zuora Common Stock
                      April 12, 2018 - May 31, 2019

        [1]              [2]               [3]             [4]
       Date            Volume         Closing Price      Return
       8/22/2018         762,327            $29.72          3.19%
       8/23/2018       1,047,137            $30.17          1.51%
       8/24/2018       1,821,690            $33.38        10.64%
       8/27/2018       2,239,610            $35.10          5.15%
       8/28/2018       2,711,306            $32.34        -7.86%
       8/29/2018       1,733,175            $33.40          3.28%
       8/30/2018       2,454,548            $34.01          1.83%
       8/31/2018       8,608,414            $27.58       -18.91%
        9/4/2018       3,298,491            $27.86          1.02%
        9/5/2018       4,166,630            $25.84        -7.25%
        9/6/2018       2,424,324            $25.04        -3.10%
        9/7/2018       2,054,563            $25.53          1.96%
       9/10/2018       1,551,952            $24.67        -3.37%
       9/11/2018       1,194,312            $25.51          3.40%
       9/12/2018       1,306,450            $26.01          1.96%
       9/13/2018       1,659,208            $25.58        -1.65%
       9/14/2018       1,379,709            $24.63        -3.71%
       9/17/2018         972,580            $24.11        -2.11%
       9/18/2018       1,749,545            $23.31        -3.32%
       9/19/2018       2,018,573            $22.91        -1.72%
       9/20/2018       3,060,506            $22.99          0.35%
       9/21/2018       1,880,877            $23.36          1.61%
       9/24/2018         975,766            $22.93        -1.84%
       9/25/2018       1,748,115            $22.26        -2.92%
       9/26/2018       1,618,575            $22.43          0.76%
       9/27/2018       1,145,982            $22.89          2.05%
       9/28/2018       1,366,580            $23.11          0.96%
       10/1/2018       3,166,985            $21.47        -7.10%
       10/2/2018       1,719,747            $21.11        -1.68%
       10/3/2018       2,058,355            $21.10        -0.05%
       10/4/2018       1,627,859            $21.32          1.04%
       10/5/2018       1,474,229            $21.16        -0.75%
       10/8/2018       2,119,572            $19.94        -5.77%
       10/9/2018       4,979,986            $19.65        -1.45%
      10/10/2018       2,509,598            $18.51        -5.80%
      10/11/2018       2,642,811            $17.83        -3.67%
      10/12/2018       2,350,270            $18.10          1.51%
      10/15/2018       3,176,754            $19.79          9.34%
      10/16/2018       2,125,155            $20.91          5.66%
      10/17/2018       1,252,077            $20.83        -0.38%
      10/18/2018       1,174,440            $20.90          0.34%
      10/19/2018       1,828,720            $20.00        -4.31%
      10/22/2018       1,180,948            $19.40        -3.00%
      10/23/2018         859,454            $19.49          0.46%
      10/24/2018       1,173,595            $17.91        -8.11%
      10/25/2018       1,395,728            $19.32          7.87%



                                                                     p. 3 of 7
Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 76 of 162


                               Appendix A
    Daily Volume, Closing Price, and Return for Zuora Common Stock
                      April 12, 2018 - May 31, 2019

        [1]              [2]               [3]             [4]
       Date            Volume         Closing Price      Return
      10/26/2018       1,063,594            $19.03        -1.50%
      10/29/2018       1,141,609            $18.46        -3.00%
      10/30/2018       1,110,411            $19.35          4.82%
      10/31/2018       1,718,468            $20.42          5.53%
       11/1/2018       1,264,683            $20.60          0.88%
       11/2/2018       1,342,263            $20.78          0.87%
       11/5/2018         600,729            $20.71        -0.34%
       11/6/2018         786,734            $20.80          0.43%
       11/7/2018       1,770,232            $21.49          3.32%
       11/8/2018       1,211,421            $21.85          1.68%
       11/9/2018       1,010,583            $20.97        -4.03%
      11/12/2018         795,974            $20.33        -3.05%
      11/13/2018         670,838            $20.46          0.64%
      11/14/2018         855,214            $20.45        -0.05%
      11/15/2018         819,416            $21.27          4.01%
      11/16/2018         780,597            $20.73        -2.54%
      11/19/2018       2,166,179            $17.76       -14.33%
      11/20/2018       2,012,141            $17.40        -2.03%
      11/21/2018         822,589            $17.66          1.49%
      11/23/2018         397,738            $17.93          1.53%
      11/26/2018         850,166            $18.83          5.02%
      11/27/2018         939,363            $18.75        -0.42%
      11/28/2018       1,575,794            $20.00          6.67%
      11/29/2018       2,824,103            $20.56          2.80%
      11/30/2018       3,640,975            $19.03        -7.44%
       12/3/2018       1,596,645            $19.25          1.16%
       12/4/2018       2,027,873            $18.10        -5.97%
       12/6/2018       1,374,674            $18.53          2.38%
       12/7/2018       1,022,478            $18.14        -2.10%
      12/10/2018       1,192,809            $18.05        -0.50%
      12/11/2018       1,884,994            $18.47          2.33%
      12/12/2018       1,912,032            $18.72          1.35%
      12/13/2018       1,024,592            $18.10        -3.31%
      12/14/2018       1,039,184            $18.24          0.77%
      12/17/2018       2,642,537            $16.15       -11.46%
      12/18/2018       1,970,500            $16.80          4.02%
      12/19/2018       2,647,524            $17.52          4.29%
      12/20/2018       1,987,718            $17.04        -2.74%
      12/21/2018       2,518,287            $16.08        -5.63%
      12/24/2018         550,036            $16.36          1.74%
      12/26/2018       1,092,333            $17.81          8.86%
      12/27/2018       1,011,304            $17.90          0.51%
      12/28/2018       1,141,001            $17.65        -1.40%
      12/31/2018       1,125,526            $18.14          2.78%
        1/2/2019       1,039,498            $18.20          0.33%
        1/3/2019         766,703            $17.68        -2.86%



                                                                     p. 4 of 7
Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 77 of 162


                               Appendix A
    Daily Volume, Closing Price, and Return for Zuora Common Stock
                      April 12, 2018 - May 31, 2019

        [1]              [2]               [3]             [4]
       Date            Volume         Closing Price      Return
        1/4/2019       1,355,322            $18.55          4.92%
        1/7/2019       1,602,812            $19.49          5.07%
        1/8/2019         889,700            $19.74          1.28%
        1/9/2019       1,011,224            $19.88          0.71%
       1/10/2019       1,870,734            $19.93          0.25%
       1/11/2019         591,588            $19.97          0.20%
       1/14/2019         651,627            $19.77        -1.00%
       1/15/2019       1,278,571            $20.48          3.59%
       1/16/2019       1,442,313            $20.20        -1.37%
       1/17/2019       1,580,874            $20.76          2.77%
       1/18/2019       2,241,669            $21.14          1.83%
       1/22/2019         892,469            $21.34          0.95%
       1/23/2019       1,029,089            $20.43        -4.26%
       1/24/2019         787,985            $20.39        -0.20%
       1/25/2019       1,479,813            $21.36          4.76%
       1/28/2019         643,122            $21.13        -1.08%
       1/29/2019         421,313            $20.87        -1.23%
       1/30/2019         650,132            $21.34          2.25%
       1/31/2019       1,216,765            $21.64          1.41%
        2/1/2019       1,250,003            $21.16        -2.22%
        2/4/2019         542,981            $21.39          1.09%
        2/5/2019       1,307,464            $21.39          0.00%
        2/6/2019       1,143,591            $20.53        -4.02%
        2/7/2019       1,321,281            $20.82          1.41%
        2/8/2019         934,083            $21.30          2.31%
       2/11/2019       1,199,378            $20.27        -4.84%
       2/12/2019         664,024            $20.68          2.02%
       2/13/2019       1,043,332            $21.18          2.42%
       2/14/2019       2,648,462            $22.51          6.28%
       2/15/2019       1,324,633            $22.50        -0.04%
       2/19/2019       1,430,220            $23.22          3.20%
       2/20/2019       1,624,348            $23.18        -0.17%
       2/21/2019         830,555            $23.31          0.56%
       2/22/2019       1,741,140            $23.97          2.83%
       2/25/2019       1,641,260            $24.24          1.13%
       2/26/2019       1,185,854            $23.64        -2.48%
       2/27/2019       1,258,961            $24.55          3.85%
       2/28/2019         916,689            $23.76        -3.22%
        3/1/2019       1,813,098            $23.41        -1.47%
        3/4/2019       1,806,398            $22.81        -2.56%
        3/5/2019       2,156,023            $22.50        -1.36%
        3/6/2019         957,388            $22.40        -0.44%
        3/7/2019       1,130,403            $22.98          2.59%
        3/8/2019       1,086,762            $23.04          0.26%
       3/11/2019       1,540,636            $23.55          2.21%
       3/12/2019       1,250,559            $23.52        -0.13%



                                                                     p. 5 of 7
Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 78 of 162


                               Appendix A
    Daily Volume, Closing Price, and Return for Zuora Common Stock
                      April 12, 2018 - May 31, 2019

        [1]               [2]              [3]             [4]
       Date            Volume         Closing Price      Return
       3/13/2019        1,479,676           $23.63          0.47%
       3/14/2019        1,011,243           $23.50        -0.55%
       3/15/2019        1,293,007           $23.41        -0.38%
       3/18/2019        1,050,645           $23.06        -1.50%
       3/19/2019        2,485,611           $23.43          1.60%
       3/20/2019        1,830,284           $23.74          1.32%
       3/21/2019        5,054,488           $24.33          2.49%
       3/22/2019       10,602,377           $20.91       -14.06%
       3/25/2019        3,656,092           $20.39        -2.49%
       3/26/2019        5,074,344           $19.48        -4.46%
       3/27/2019        4,557,875           $19.20        -1.44%
       3/28/2019        2,057,507           $19.51          1.61%
       3/29/2019        2,547,677           $20.03          2.67%
        4/1/2019        2,698,428           $19.68        -1.75%
        4/2/2019        1,878,443           $20.25          2.90%
        4/3/2019        2,029,058           $20.58          1.63%
        4/4/2019        2,252,250           $20.14        -2.14%
        4/5/2019        1,360,192           $20.15          0.05%
        4/8/2019          907,615           $20.23          0.40%
        4/9/2019          720,290           $19.68        -2.72%
       4/10/2019          852,138           $19.79          0.56%
       4/11/2019          670,162           $19.70        -0.45%
       4/12/2019        1,415,748           $19.34        -1.83%
       4/15/2019          851,861           $19.38          0.21%
       4/16/2019        1,421,981           $19.49          0.57%
       4/17/2019        1,687,772           $19.55          0.31%
       4/18/2019        1,350,491           $19.22        -1.69%
       4/22/2019          883,392           $19.32          0.52%
       4/23/2019        1,320,448           $19.99          3.47%
       4/24/2019        1,331,984           $20.05          0.30%
       4/25/2019        4,727,639           $21.26          6.03%
       4/26/2019        1,950,036           $21.35          0.42%
       4/29/2019        2,141,948           $22.11          3.56%
       4/30/2019        1,146,347           $22.10        -0.05%
        5/1/2019        1,659,138           $21.38        -3.26%
        5/2/2019        1,110,639           $21.36        -0.09%
        5/3/2019        1,149,178           $22.24          4.12%
        5/6/2019        2,885,448           $22.87          2.83%
        5/7/2019        1,616,292           $22.10        -3.37%
        5/8/2019        1,249,826           $22.26          0.72%
        5/9/2019        1,372,766           $22.45          0.85%
       5/10/2019        1,370,073           $22.35        -0.45%
       5/13/2019        1,135,494           $21.13        -5.46%
       5/14/2019        1,095,310           $21.81          3.22%
       5/15/2019          892,058           $22.24          1.97%
       5/16/2019        1,357,801           $22.56          1.44%



                                                                     p. 6 of 7
Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 79 of 162


                                Appendix A
     Daily Volume, Closing Price, and Return for Zuora Common Stock
                       April 12, 2018 - May 31, 2019

            [1]                      [2]                     [3]                         [4]
           Date                   Volume                Closing Price                  Return
           5/17/2019                 777,698                  $22.33                    -1.02%
           5/20/2019                 953,346                  $22.06                    -1.21%
           5/21/2019               1,599,081                  $22.59                      2.40%
           5/22/2019               1,036,814                  $22.39                    -0.89%
           5/23/2019               3,787,320                  $20.80                    -7.10%
           5/24/2019               1,172,549                  $21.35                      2.64%
           5/28/2019               2,190,050                  $21.37                      0.09%
           5/29/2019               2,474,643                  $20.35                    -4.77%
           5/30/2019               3,951,011                  $19.90                    -2.21%
           5/31/2019              18,995,249                  $13.99                   -29.70%

  Notes:
  [1] Date: trading date.
  [2] Volume: reported composite U.S. volume for Zuora.
  Source: Bloomberg.
  [3] Closing Price: reported composite U.S. last price for Zuora.
  Source: Bloomberg.
  [4] Return: [Rt = (Pt - Pt-1) / Pt-1], where R denotes return, P denotes price and
  t denotes time period.




                                                                                                  p. 7 of 7
                                    Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 80 of 162
                                                                           Appendix B
                                                             Zuora News Chronology with Daily Statistics
                                               Orthogonalized
                                        Market    Industry Predicted    Excess
 Date     Day    Volume    Price Return Return     Return     Return    Return t stat   p-Value                                        News
4/12/2018 Thu   13,102,419 20.00 42.86%   1.01%     1.61%       2.46%    40.40% 10.03     0.00 ** DocuSign and Pivotal Both Look Poised for Strong IPOs (The Deal - Factiva,
                                                                                                  04/12/2018)
                                                                                                  Zuora 11M share IPO priced at $14.00 (Theflyonthewall.com - Factiva, 04/12/2018)

                                                                                                  Zuora IPO Pops 43% As Cloud Software Company Raises $154 Million (Investor's
                                                                                                  Business Daily - Factiva, 04/12/2018)
                                                                                                  Zuora IPO Pops 43% As Cloud Software Company Raises $154 Million (Investor's
                                                                                                  Business Daily - Factiva, 04/12/2018)
                                                                                                  Zuora tops IPO goals to become newest unicorn on NYSE (Silicon Valley/San Jose
                                                                                                  Business Journal Online - Factiva, 04/12/2018)
                                                                                                  09:50 EDT Zuora indicated to open at $17, IPO priced at $14 per shareZuora
                                                                                                  (ZUO)... (Theflyonthewall.com - Factiva, 04/12/2018)
                                                                                                  09:53 EDT Zuora indicated to open at $18 on 600K shares (Theflyonthewall.com -
                                                                                                  Factiva, 04/12/2018)
                                                                                                  10:06 EDT Zuora indicated to open at $19, IPO priced at $14 (Theflyonthewall.com -
                                                                                                  Factiva, 04/12/2018)
                                                                                                  10:10 EDT Zuora indicated to open at $20 on 650K shares (Theflyonthewall.com -
                                                                                                  Factiva, 04/12/2018)
                                                                                                  10:43 EDT Zuora opens at $20, IPO priced at $14 per share (Theflyonthewall.com -
                                                                                                  Factiva, 04/12/2018)
                                                                                                  HP aids cannabis sellers, Zuora shares soar, WeWork buys Naked Hub (San
                                                                                                  Francisco Chronicle: Web Edition Articles - Factiva, 04/12/2018)
                                                                                                  Shares of subscription software developer Zuora soar 43% in market debut (San
                                                                                                  Francisco Business Times Online - Factiva, 04/12/2018)
                                                                                                  Shares of subscription software developer Zuora soar 43% in market debut (Silicon
                                                                                                  Valley/San Jose Business Journal Online - Factiva, 04/12/2018)
                                                                                                  Subscription Management Firm Zuora Completes IPO (WWD - Factiva, 04/12/2018)

                                                                                                  ZUORA INC 424B4 (SEC - SEC Edgar, 04/12/2018)

                                                                                                  ZUORA INC S-8 (SEC - SEC Edgar, 04/12/2018)

                                                                                                  Zuora Inc. Cl A (ZUO) Halted (Dow Jones Institutional News - Factiva, 04/12/2018
                                                                                                  06:58 AM)
                                                                                                  Zuora IPO: 5 things to know about the company that helps manage subscription
                                                                                                  software; Helping companies sell subscription products could represent a $9.1
                                                                                                  billion market, Zuora says (MarketWatch - Factiva, 04/12/2018 09:21 AM)


                                                                                                                                                                             p. 1 of 40
                                 Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 81 of 162
                                                                          Appendix B
                                                            Zuora News Chronology with Daily Statistics
                                                Orthogonalized
                                       Market      Industry Predicted   Excess
Date   Day   Volume   Price   Return   Return       Return     Return   Return   t stat   p-Value                                         News
                                                                                                    MW UPDATE: Zuora IPO: 5 things to know about the company that helps manage
                                                                                                    subscription software (MarketWatch - Factiva, 04/12/2018 09:21 AM)
                                                                                                    Zuora Inc. Cl A (ZUO) Ind: 16.00-18.00 Last 0.00 (Dow Jones Institutional News -
                                                                                                    Factiva, 04/12/2018 09:53 AM)
                                                                                                    Zuora Inc. Cl A (ZUO) Ind: 17.00-19.00 Last 0.00 (Dow Jones Institutional News -
                                                                                                    Factiva, 04/12/2018 09:58 AM)
                                                                                                    Zuora Inc. Cl A (ZUO) Ind: 18.00-20.00 Last 0.00 (Dow Jones Institutional News -
                                                                                                    Factiva, 04/12/2018 10:05 AM)
                                                                                                    Zuora Inc. Cl A (ZUO) Ind: 19.00-20.00 Last 0.00 (Dow Jones Institutional News -
                                                                                                    Factiva, 04/12/2018 10:11 AM)
                                                                                                    Zuora Inc. Cl A (ZUO) Ind: 19.50-20.50 Last 0.00 (Dow Jones Institutional News -
                                                                                                    Factiva, 04/12/2018 10:15 AM)
                                                                                                    Zuora's Stock Indicated To Open Up To 43% Above Its IPO Price -- MarketWatch
                                                                                                    (Dow Jones Institutional News - Factiva, 04/12/2018 10:20 AM)
                                                                                                    MW Zuora's stock indicated to open up to 43% above its IPO price (MarketWatch -
                                                                                                    Factiva, 04/12/2018 10:20 AM)
                                                                                                    Zuora Inc. Cl A (ZUO) Resumed Trading (Dow Jones Institutional News - Factiva,
                                                                                                    04/12/2018 10:42 AM)
                                                                                                    Zuora's Stock Debuts 43% Above Its IPO Price -- MarketWatch (Dow Jones
                                                                                                    Institutional News - Factiva, 04/12/2018 10:47 AM)
                                                                                                    MW Zuora's stock debuts 43% above its IPO price (MarketWatch - Factiva,
                                                                                                    04/12/2018 10:47 AM)
                                                                                                    BRIEF-Zuora Shares Open At $20 In Debut, Nearly 43 Pct Above IPO Price
                                                                                                    (Reuters News - Factiva, 04/12/2018 11:00 AM)
                                                                                                    33 Stocks Moving In Thursday's Mid-Day Session (Benzinga.com - Factiva,
                                                                                                    04/12/2018 12:31 PM)
                                                                                                    Tech Trader Daily: Zuora, Salesforce Alum, Is Latest Cloud Darling, Soars 48% --
                                                                                                    Barron's Blog (Dow Jones Institutional News - Factiva, 04/12/2018 02:44 PM)
                                                                                                    Zuora, Salesforce Alum, Is Latest Cloud Darling, Soars 48% -- Barron's Blog (Dow
                                                                                                    Jones Newswires Chinese (English) - Factiva, 04/12/2018 04:11 PM)
                                                                                                    Zuora stock soars in debut: 'The inflection point of the subscription economy'; The
                                                                                                    company raised $154 million through its IPO (MarketWatch - Factiva, 04/12/2018
                                                                                                    04:32 PM)
                                                                                                    MW Zuora stock soars in debut: 'The inflection point of the subscription economy'
                                                                                                    (MarketWatch - Factiva, 04/12/2018 04:32 PM)

                                                                                                                                                                               p. 2 of 40
                                        Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 82 of 162
                                                                                  Appendix B
                                                                    Zuora News Chronology with Daily Statistics
                                                       Orthogonalized
                                              Market      Industry Predicted   Excess
 Date     Day   Volume      Price    Return   Return       Return     Return   Return    t stat   p-Value                                           News

                                                                                                            MW UPDATE: Zuora prices IPO at $14 a share, above its expected range
                                                                                                            (MarketWatch - Factiva, 04/12/2018 05:01 PM)
                                                                                                            Update: Zuora Prices IPO At $14 A Share, Above Its Expected Range --
                                                                                                            MarketWatch (Dow Jones Institutional News - Factiva, 04/12/2018 05:01 PM)
                                                                                                            Tech IPO Market Shows Signs of Warming; Eventbrite and Upwork's IPO plans
                                                                                                            are part of a recent shift toward raising public capital (WSJ Pro Venture Capital -
                                                                                                            Factiva, 04/12/2018 06:18 PM)
4/13/2018 Fri   1,864,667    20.60    3.00%    -0.47%      -0.70%     -1.15%     4.15%     1.03     0.30    Daily Briefing, April 13 (The San Francisco Chronicle - Factiva, 04/13/2018)

                                                                                                            Here are the big winners in Zuora's soaring Wall Street debut (Silicon Valley/San
                                                                                                            Jose Business Journal Online - Factiva, 04/13/2018)
                                                                                                            Here are the big winners in Zuora's zooming Wall Street debut (San Francisco
                                                                                                            Business Times Online - Factiva, 04/13/2018)
                                                                                                            IPO Watch: Zuora Soaring, So What Is It? (CE NoticiasFinancieras - Factiva,
                                                                                                            04/13/2018)
                                                                                                            IPO Watch: Zuora Soaring, So What Is It? (RTT News - Factiva, 04/13/2018)

                                                                                                            Prepackaged Software; Zuora Inc. Files SEC Form S-1/A, General Form For
                                                                                                            Registration of Securities Under The Securities Act of 1933: (Apr. 2, 2018)
                                                                                                            (Economics Week - Factiva, 04/13/2018)
                                                                                                            ZUORA INC 3 (SEC - SEC Edgar, 04/13/2018)
4/14/2018 Sat
4/15/2018 Sun                                                                                               Silicon Valley Venture Capitalists Prepare for an I.P.O. Wave (International New
                                                                                                            York Times - Factiva, 04/15/2018)
                                                                                                            Silicon Valley Venture Capitalists Prepare for an I.P.O. Wave (NYTimes.com Feed -
                                                                                                            Factiva, 04/15/2018 02:18 PM)
4/16/2018 Mon    907,867     20.60    0.00%     0.70%      1.07%      1.62%     -1.62%    -0.40     0.69    I.P.O. Wave Is Coming, And Investors Spy a Payday (The New York Times - Factiva,
                                                                                                            04/16/2018)
                                                                                                            ZUORA INC 4 (SEC - SEC Edgar, 04/16/2018)

                                                                                                            ZUORA INC 4 (SEC - SEC Edgar, 04/16/2018)

                                                                                                            ZUORA INC 4 (SEC - SEC Edgar, 04/16/2018)

                                                                                                            ZUORA INC 4 (SEC - SEC Edgar, 04/16/2018)

                                                                                                            ZUORA INC 4 (SEC - SEC Edgar, 04/16/2018)

                                                                                                            ZUORA INC 4 (SEC - SEC Edgar, 04/16/2018)


                                                                                                                                                                                           p. 3 of 40
                                        Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 83 of 162
                                                                                  Appendix B
                                                                    Zuora News Chronology with Daily Statistics
                                                       Orthogonalized
                                              Market      Industry Predicted   Excess
 Date     Day   Volume      Price    Return   Return       Return     Return   Return    t stat   p-Value                                      News
                                                                                                            ZUORA INC 4 (SEC - SEC Edgar, 04/16/2018)

                                                                                                            ZUORA INC 4 (SEC - SEC Edgar, 04/16/2018)

                                                                                                            ZUORA INC 4 (SEC - SEC Edgar, 04/16/2018)

                                                                                                            ZUORA INC 4 (SEC - SEC Edgar, 04/16/2018)

                                                                                                            ZUORA INC 4 (SEC - SEC Edgar, 04/16/2018)

                                                                                                            ZUORA INC 4 (SEC - SEC Edgar, 04/16/2018)

                                                                                                            ZUORA INC 4 (SEC - SEC Edgar, 04/16/2018)

                                                                                                            ZUORA INC 4 (SEC - SEC Edgar, 04/16/2018)

                                                                                                            ZUORA INC 4 (SEC - SEC Edgar, 04/16/2018)

                                                                                                            ZUORA INC 4 (SEC - SEC Edgar, 04/16/2018)

                                                                                                            Zuora Announces Closing of Initial Public Offering and Full Exercise of the
                                                                                                            Underwriters' Option to Purchase Additional Shares (Business Wire - Factiva,
                                                                                                            04/16/2018 12:51 PM)
                                                                                                            Press Release: Zuora Announces Closing of Initial Public Offering and Full Exercise
                                                                                                            of the Underwriters' Option to Purchase Additional Shares (Dow Jones Institutional
                                                                                                            News - Factiva, 04/16/2018 12:51 PM)
4/17/2018 Tue   1,152,504    19.55   -5.10%    1.74%       2.04%      3.25%     -8.35%    -2.07     0.04 ** DocuSign sets targets to raise up to $649 million in upcoming initial public offering
                                                                                                            (San Francisco Business Times Online - Factiva, 04/17/2018)
                                                                                                            DocuSign sets targets to raise up to $649M in upcoming IPO (Silicon Valley/San Jose
                                                                                                            Business Journal Online - Factiva, 04/17/2018)
                                                                                                            ZUORA INC 4 (SEC - SEC Edgar, 04/17/2018)
4/18/2018 Wed    886,009     19.56    0.05%    0.19%       0.43%      0.59%     -0.54%    -0.13     0.89    Fintechs watch Wall Street to determine subscription billing's future
                                                                                                            (PaymentsSource - Factiva, 04/18/2018)
                                                                                                            IPO wave is coming, and investors spy a payday (San Francisco Chronicle: Web
                                                                                                            Edition - Factiva, 04/18/2018)
4/19/2018 Thu    463,459     19.65    0.46%    -0.78%      -0.61%     -1.12%     1.58%     0.39     0.70
4/20/2018 Fri    300,461     19.72    0.36%    -1.27%      -1.16%     -2.02%     2.38%     0.59     0.56    Cloud Company Pivotal Is Now Worth $3.9 Billion After IPO Muted By The
                                                                                                            Shadow Of Dell (Forbes.com - Factiva, 04/20/2018)
                                                                                                            Prepackaged Software; Zuora Inc. Files SEC Form 8-A12B, Registration of
                                                                                                            Securities [Section 12(B)]: (Apr. 5, 2018) (Economics Week - Factiva, 04/20/2018)
                                                                                                            Prepackaged Software; Zuora Inc. Files SEC Form FWP, Filing Under Securities
                                                                                                            Act Rules 163/433 of Free Writing Prospectuses: (Apr. 10, 2018) (Economics Week -
                                                                                                            Factiva, 04/20/2018)

                                                                                                                                                                                         p. 4 of 40
                                       Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 84 of 162
                                                                                 Appendix B
                                                                   Zuora News Chronology with Daily Statistics
                                                      Orthogonalized
                                             Market      Industry Predicted   Excess
 Date     Day   Volume     Price    Return   Return       Return     Return   Return    t stat   p-Value                                          News
                                                                                                           Prepackaged Software; Zuora Inc. Files SEC Form S-1/A, General Form For
                                                                                                           Registration of Securities Under The Securities Act of 1933: (Apr. 10, 2018)
                                                                                                           (Economics Week - Factiva, 04/20/2018)
4/21/2018 Sat
4/22/2018 Sun
4/23/2018 Mon    341,860    20.00    1.42%    -0.25%      0.05%      -0.05%     1.47%     0.37     0.72    IPO wave is coming, and investors spy a big payday (The Seattle Times - Factiva,
                                                                                                           04/23/2018)
                                                                                                           Pivotal IPO falls short of recent cloud hysteria; Opinion: Small pop after huge
                                                                                                           debuts from other IPOs could show concern about Dell control, or fatigue for the
                                                                                                           sector in general (MarketWatch - Factiva, 04/23/2018 07:00 AM)
4/24/2018 Tue    308,490    19.70   -1.50%    -1.70%      -1.93%     -3.19%     1.69%     0.42     0.67    Amid wave of IPOs, VC Bill Gurley says 'it's cool to go public again' (Silicon
                                                                                                           Valley/San Jose Business Journal Online - Factiva, 04/24/2018)
4/25/2018 Wed    272,858    19.61   -0.46%    -0.05%      -0.62%     -0.93%     0.47%     0.12     0.91
4/26/2018 Thu    218,829    20.28    3.42%     1.64%       2.06%      3.25%     0.17%     0.04     0.97    Prepackaged Software; Zuora Inc. Files SEC Form EFFECT, Notice of
                                                                                                           Effectiveness: (Apr. 12, 2018) (Computer Weekly News - Factiva, 04/26/2018)
4/27/2018 Fri    573,943    19.61   -3.30%    0.02%       0.67%      0.88%     -4.18%    -1.04     0.30    Prepackaged Software; Zuora Inc. Files SEC Form 3, Initial Statement of Beneficial
                                                                                                           Ownership of Securities: (Apr. 13, 2018) (Economics Week - Factiva, 04/27/2018)
                                                                                                           Prepackaged Software; Zuora Inc. Files SEC Form 4, Statement of Changes in
                                                                                                           Beneficial Ownership of Securities: (Apr. 16, 2018) (Economics Week - Factiva,
                                                                                                           04/27/2018)
                                                                                                           Prepackaged Software; Zuora Inc. Files SEC Form 424B4, Prospectus [Rule
                                                                                                           424(B)(4)]: (Apr. 12, 2018) (Economics Week - Factiva, 04/27/2018)
                                                                                                           Prepackaged Software; Zuora Inc. Files SEC Form S-8, Securities To Be Offered To
                                                                                                           Employees in Employee Benefit Plans: (Apr. 12, 2018) (Economics Week - Factiva,
                                                                                                           04/27/2018)
                                                                                                           DocuSign, Smartsheet IPOs Price Above Range (WSJ Pro Venture Capital - Factiva,
                                                                                                           04/27/2018 07:43 AM)
                                                                                                           DocuSign Shows Strong Demand, Closes Up 30%; Electronic-signature technology
                                                                                                           company IPO priced at $29 a share and closed above $39 (WSJ Pro Cybersecurity -
                                                                                                           Factiva, 04/27/2018 04:29 PM)
                                                                                                           DocuSign Shows Strong Demand, Closes Up 30%; Electronic-signature technology
                                                                                                           company IPO priced at $29 a share and closed above $39 (WSJ Pro Venture Capital -
                                                                                                           Factiva, 04/27/2018 04:29 PM)
4/28/2018 Sat
4/29/2018 Sun                                                                                              Why software IPO windfalls in Silicon Valley will continue (Khaleej Times - Factiva,
                                                                                                           04/29/2018)


                                                                                                                                                                                         p. 5 of 40
                                     Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 85 of 162
                                                                            Appendix B
                                                              Zuora News Chronology with Daily Statistics
                                             Orthogonalized
                                      Market    Industry Predicted      Excess
 Date     Day   Volume   Price Return Return     Return     Return      Return t stat     p-Value                                          News
4/30/2018 Mon    211,828 19.26 -1.78%  -0.75%    -1.23%      -1.97%       0.19%  0.05       0.96    Star Tech NG: Dynamic Portfolio Growth Spawns New $100m Pre-IPO Tech Fund
                                                                                                    (PR Newswire Europe - Factiva, 04/30/2018 10:23 AM)
                                                                                                    STAR TECH NG: DYNAMIC PORTFOLIO GROWTH SPAWNS NEW $100M
                                                                                                    PRE-IPO TECH FUND (Press Association National Newswire - Factiva, 04/30/2018
                                                                                                    10:23 AM)
 5/1/2018 Tue    149,731   19.67    2.13%    0.91%    1.30%     2.00%     0.13%    0.03     0.97
 5/2/2018 Wed    219,982   19.59   -0.41%   -0.42%   -1.10%    -1.69%     1.28%    0.32     0.75
 5/3/2018 Thu    283,046   19.66    0.36%   -0.18%    0.48%     0.56%    -0.20%   -0.05     0.96    S&P Global Compustat Research Report (Capital IQ - Manual Entry, 05/03/2018)
 5/4/2018 Fri    145,622   19.55   -0.56%   1.73%    1.35%      2.29%    -2.85%   -0.71     0.48    Bay Area's unicorn backlog grows with SoundHound funding (Silicon Valley/San
                                                                                                    Jose Business Journal Online - Factiva, 05/04/2018)
                                                                                                    Zuora Announces Date for First Quarter Fiscal 2019 Earnings Conference Call
                                                                                                    (Business Wire - Factiva, 05/04/2018 08:00 AM)
 5/5/2018 Sat
 5/6/2018 Sun
 5/7/2018 Mon    417,130   19.25   -1.53%   0.77%    1.05%      1.62%    -3.15%   -0.78     0.44    05:01 EDT Zuora initiated with a Buy at JefferiesJefferies analyst John DiFucci...
                                                                                                    (Theflyonthewall.com - Factiva, 05/07/2018)
                                                                                                    05:02 EDT Zuora initiated with a Neutral at Goldman SachsGoldman Sachs
                                                                                                    started... (Theflyonthewall.com - Factiva, 05/07/2018)

                                                                                                    06:05 EDT Zuora initiated with an Equal Weight at Morgan StanleyMSCO
                                                                                                    (Theflyonthewall.com - Factiva, 05/07/2018)
                                                                                                    07:18 EDT Zuora started with an Equal Weight rating, $19 price target at
                                                                                                    Morgan... (Theflyonthewall.com - Factiva, 05/07/2018)

                                                                                                    07:54 EDT Zuora initiated with a Buy at NeedhamNeedham analyst Scott Berg...
                                                                                                    (Theflyonthewall.com - Factiva, 05/07/2018)
                                                                                                    10:31 EDT On The Fly: Top five analyst initiations Catch up on today's top five...
                                                                                                    (Theflyonthewall.com - Factiva, 05/07/2018)
                                                                                                    Canaccord Genuity Research Report (Eikon - Manual Entry, 05/07/2018)

                                                                                                    Jefferies Research Report (Eikon - Manual Entry, 05/07/2018)

                                                                                                    Morgan Stanley Research Report (Eikon - Manual Entry, 05/07/2018)

                                                                                                    Zuora Initiated at Buy by Jefferies (Dow Jones Institutional News - Factiva,
                                                                                                    05/07/2018 07:06 AM)
                                                                                                    Zuora Initiated at Equal-Weight by Morgan Stanley (Dow Jones Institutional News -
                                                                                                    Factiva, 05/07/2018 07:28 AM)
                                                                                                    Zuora Initiated at Hold by Canaccord Genuity (Dow Jones Institutional News -
                                                                                                    Factiva, 05/07/2018 07:44 AM)

                                                                                                                                                                                   p. 6 of 40
                                         Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 86 of 162
                                                                                   Appendix B
                                                                     Zuora News Chronology with Daily Statistics
                                                        Orthogonalized
                                               Market      Industry Predicted   Excess
 Date       Day   Volume     Price    Return   Return       Return     Return   Return    t stat   p-Value                                            News

                                                                                                             Zuora Initiated at Buy by Needham (Dow Jones Institutional News - Factiva,
                                                                                                             05/07/2018 08:24 AM)
                                                                                                             Zuora Initiated at Neutral by Goldman Sachs (Dow Jones Institutional News -
                                                                                                             Factiva, 05/07/2018 08:42 AM)
                                                                                                             7 Biggest Price Target Changes For Monday (Benzinga.com - Factiva, 05/07/2018
                                                                                                             09:34 AM)
                                                                                                             Zuora's Growth, Profitability Are Priced In, Morgan Stanley Says In Neutral
                                                                                                             Initiation (Benzinga.com - Factiva, 05/07/2018 10:47 AM)
                                                                                                             Tech Trader Daily: Tech Today: Apple Nears $1 Trillion, Debating Zuora, Tech's
                                                                                                             Tariff Risk -- Barron's Blog (Dow Jones Institutional News - Factiva, 05/07/2018 12:30
                                                                                                             PM)
 5/8/2018 Tue      167,944    19.51    1.35%    0.03%       0.01%      -0.04%     1.39%     0.35     0.73    Microsoft will let you pay bills from inside Outlook (FARS News Agency - Factiva,
                                                                                                             05/08/2018)
                                                                                                             11:52 EDT BlackRock reports 14.3% passive stake in Zuora (Theflyonthewall.com -
                                                                                                             Factiva, 05/08/2018)
                                                                                                             ZUORA INC SC 13G (SEC - SEC Edgar, 05/08/2018)

                                                                                                             Microsoft to bring payments service to e-mail (MarketLine News and Comment -
                                                                                                             Factiva, 05/08/2018 07:46 AM)
 5/9/2018 Wed      123,406    19.79    1.44%    1.01%       1.45%      2.23%     -0.80%    -0.20     0.84    Zuora is the future, but may not be worth the price, analysts say; Analysts like
                                                                                                             Zuora's opportunities but are split on whether to buy the stock after its run-up on
                                                                                                             IPO day (MarketWatch - Factiva, 05/09/2018 07:00 AM)
                                                                                                             MW UPDATE: Zuora is the future, but may not be worth the price, analysts say
                                                                                                             (MarketWatch - Factiva, 05/09/2018 07:00 AM)
5/10/2018 Thu      169,461    20.04    1.26%    0.89%       0.96%      1.53%     -0.26%    -0.07     0.95    Microsoft builds digital wallet service into Outlook (Supply Chain Digital - Factiva,
                                                                                                             05/10/2018)
5/11/2018   Fri    264,366    20.16    0.60%    0.01%       -0.61%     -0.89%     1.49%     0.37     0.71
5/12/2018   Sat
5/13/2018   Sun
5/14/2018   Mon    159,986    19.89   -1.34%     0.12%      -0.30%     -0.44%    -0.90%    -0.22     0.82
5/15/2018   Tue    192,980    19.22   -3.37%    -0.80%      -0.61%     -1.12%    -2.25%    -0.56     0.58
5/16/2018   Wed    107,992    19.36    0.73%     0.67%       0.21%      0.42%     0.31%     0.08     0.94    In the pivot to paid, publishers fear the churn spiral (Digiday - Factiva, 05/16/2018)
5/17/2018   Thu     68,539    19.69    1.70%    -0.20%      -0.64%     -1.00%     2.70%     0.67     0.50
5/18/2018   Fri     99,083    19.67   -0.10%    -0.38%       0.28%      0.22%    -0.32%    -0.08     0.94
5/19/2018   Sat
5/20/2018   Sun


                                                                                                                                                                                            p. 7 of 40
                                       Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 87 of 162
                                                                              Appendix B
                                                                Zuora News Chronology with Daily Statistics
                                               Orthogonalized
                                        Market    Industry Predicted      Excess
 Date     Day     Volume   Price Return Return     Return     Return      Return t stat     p-Value                                       News
5/21/2018 Mon      153,806 19.63 -0.20%   0.54%     0.79%       1.19%      -1.39% -0.35       0.73    Today's Research Reports Coverage on Twilio and Three More Application
                                                                                                      Software Stocks (ACCESSWIRE - Factiva, 05/21/2018)
5/22/2018   Tue    131,158   19.73   0.51%    -0.21%   -0.40%    -0.67%     1.17%    0.29     0.77
5/23/2018   Wed    301,668   20.01   1.42%     0.65%    1.30%     1.93%    -0.51%   -0.13     0.90
5/24/2018   Thu    309,013   21.01   5.00%    -0.02%   -0.27%    -0.43%     5.43%    1.35     0.18
5/25/2018   Fri    410,098   21.40   1.86%     0.13%   -0.05%    -0.09%     1.95%    0.48     0.63
5/26/2018   Sat
5/27/2018   Sun
5/28/2018   Mon
5/29/2018   Tue    329,555   20.67   -3.41%   -0.49%   -0.61%    -1.04%    -2.37%   -0.59     0.56
5/30/2018   Wed    316,402   21.94    6.14%    0.90%    1.12%     1.74%     4.40%    1.09     0.28    Global Cloud Billing Market Size by AWS, CSC, IBM, NEC Corporation, Amdocs,
                                                                                                      SAP, Zuora and Others 2017 - 2022 (iCrowdNewswire - Factiva, 05/30/2018)
                                                                                                      Zuora announces financial results for Q1 ended April 30, 2018 (MarketLine News
                                                                                                      and Comment - Factiva, 05/30/2018 08:00 PM)
5/31/2018 Thu      429,767   22.18   1.09%    -0.26%   -0.08%    -0.24%     1.33%   0.33      0.74    16:13 EDT Zuora reports Q1 adjusted EPS (32c), consensus (40c)Reports Q1
                                                                                                      revenue... (Theflyonthewall.com - Factiva, 05/31/2018)
                                                                                                      16:13 EDT Zuora sees Q2 adjusted EPS (16c)-(15c), consensus (17c)Sees Q2
                                                                                                      revenue... (Theflyonthewall.com - Factiva, 05/31/2018)
                                                                                                      16:14 EDT Zuora sees FY19 adjusted EPS (62c)-(59c), consensus (65c)Sees FY19...
                                                                                                      (Theflyonthewall.com - Factiva, 05/31/2018)
                                                                                                      Jefferies Research Report (Eikon - Manual Entry, 05/31/2018)

                                                                                                      Q1 2019 Zuora Inc Earnings Call - Final (CQ FD Disclosure - Factiva, 05/31/2018)

                                                                                                      ZUORA INC 8-K (SEC - SEC Edgar, 05/31/2018)

                                                                                                      Zuora Delivers Strong First Quarter Fiscal 2019 Results (Business Wire - Factiva,
                                                                                                      05/31/2018 04:12 PM)
                                                                                                      *Zuora 1Q Loss/Shr 43c >ZUO (Dow Jones Institutional News - Factiva, 05/31/2018
                                                                                                      04:12 PM)
                                                                                                      BRIEF-Zuora Quarterly Reports Adj Loss Per Share $0.32 (Reuters News - Factiva,
                                                                                                      05/31/2018 04:25 PM)
                                                                                                      Zuora Shares Rise After Results, Outlook Top Street View -- MarketWatch (Dow
                                                                                                      Jones Institutional News - Factiva, 05/31/2018 04:35 PM)
                                                                                                      MW Zuora shares rise after results, outlook top Street view (MarketWatch - Factiva,
                                                                                                      05/31/2018 04:35 PM)
                                                                                                      Tech Trader Daily: Earnings Roundup: Workday Slips; Zuora, VMware, Yext Rise -
                                                                                                      - Barron's Blog (Dow Jones Institutional News - Factiva, 05/31/2018 05:56 PM)


                                                                                                                                                                                  p. 8 of 40
                                       Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 88 of 162
                                                                                Appendix B
                                                                  Zuora News Chronology with Daily Statistics
                                                      Orthogonalized
                                             Market      Industry Predicted   Excess
Date     Day   Volume      Price    Return   Return       Return     Return   Return    t stat   p-Value                                            News
                                                                                                           Tech Trader Daily: Earnings Roundup: Workday Slips; Zuora, VMware, Yext Rise -
                                                                                                           - Barron's Blog (Dow Jones Institutional News - Factiva, 05/31/2018 06:04 PM)
                                                                                                           Zuora, Inc. CEO Tien Tzuo on Q1 2019 Results -- Earnings Call Transcript >ZUO
                                                                                                           (Dow Jones Institutional News - Factiva, 05/31/2018 11:19 PM)
6/1/2018 Fri   2,136,948    26.40   19.03%    1.51%       1.79%      2.84%     16.19%     4.02     0.00 ** Zuora Delivers Strong First Quarter Fiscal 2019 Results (Gulf Daily News - Factiva,
                                                                                                           06/01/2018)
                                                                                                           05:15 EDT Zuora price target raised to $28 from $24 at JefferiesJefferies...
                                                                                                           (Theflyonthewall.com - Factiva, 06/01/2018)
                                                                                                           08:24 EDT Technical Take: Zuora trades at new highs after earnings, analyst...
                                                                                                           (Theflyonthewall.com - Factiva, 06/01/2018)
                                                                                                           Canaccord Genuity Research Report (Eikon - Manual Entry, 06/01/2018)

                                                                                                           Jefferies Research Report (Eikon - Manual Entry, 06/01/2018)

                                                                                                           Merchant e-Solutions Announces Sponsorship of Zuoras Subscribed 2018 User
                                                                                                           Conference (Mehr News Agency - Factiva, 06/01/2018)
                                                                                                           Morgan Stanley Research Report (Eikon - Manual Entry, 06/01/2018)

                                                                                                           Zuora Hosts Subscribed '18: The World's Premiere Conference for Leaders of the
                                                                                                           Subscription Economy (Business Wire - Factiva, 06/01/2018 08:00 AM)
                                                                                                           BUZZ-U.S. STOCKS ON THE MOVE-Lululemon Athletica, Big Lots, Abercrombie
                                                                                                           & Fitch,VMWare (Reuters News - Factiva, 06/01/2018 08:15 AM)
                                                                                                           BUZZ-U.S. STOCKS ON THE MOVE-Euro Tech Holdings, Strata Skin Sciences,
                                                                                                           Lululemon Athletica (Reuters News - Factiva, 06/01/2018 09:19 AM)
                                                                                                           Zuora Inc. Cl A (ZUO) Ind: 22.00-24.00 Last 22.18 (Dow Jones Institutional News -
                                                                                                           Factiva, 06/01/2018 09:21 AM)
                                                                                                           Zuora Stock Soars After Earnings; Needham Sees 'accelerating Demand' --
                                                                                                           MarketWatch (Dow Jones Institutional News - Factiva, 06/01/2018 10:55 AM)
                                                                                                           MW Zuora stock soars after earnings; Needham sees 'accelerating demand'
                                                                                                           (MarketWatch - Factiva, 06/01/2018 10:55 AM)
                                                                                                           Tech Trader Daily: Earnings Roundup: Workday Slips; Zuora, VMware, Yext Rise -
                                                                                                           - Barron's Blog (Dow Jones Institutional News - Factiva, 06/01/2018 11:18 AM)
                                                                                                           Domo Files to Go Public; Analytics company was valued at $2.3 billion last year
                                                                                                           (WSJ Pro Venture Capital - Factiva, 06/01/2018 11:52 AM)
                                                                                                           Mid-Day Market Update: Lululemon Surges After Strong Q1 Results; Kitov
                                                                                                           Pharma Shares Plunge (Benzinga.com - Factiva, 06/01/2018 11:53 AM)


                                                                                                                                                                                          p. 9 of 40
                                       Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 89 of 162
                                                                                 Appendix B
                                                                   Zuora News Chronology with Daily Statistics
                                                      Orthogonalized
                                             Market      Industry Predicted   Excess
Date     Day   Volume      Price    Return   Return       Return     Return   Return    t stat   p-Value                                          News
                                                                                                           Tech Trader Daily: Zuora Soars: CEO Tzuo Says Companies Take Time to Find
                                                                                                           Balance -- Barron's Blog (Dow Jones Institutional News - Factiva, 06/01/2018 02:02
                                                                                                           Tech Trader Daily: Zuora Soars: CEO Tzuo on the 'Subscription Economy' --
                                                                                                           Barron's Blog (Dow Jones Institutional News - Factiva, 06/01/2018 02:07 PM)
                                                                                                           Mid-Afternoon Market Update: Crude Oil Down 1.5%; Euro Tech Holdings Shares
                                                                                                           Spike Higher (Benzinga.com - Factiva, 06/01/2018 02:31 PM)
6/2/2018 Sat
6/3/2018 Sun
6/4/2018 Mon   1,969,197    28.02    6.14%    0.69%       0.76%      1.18%      4.95%     1.23     0.22    Zuora Is Maintained at Equal-Weight by Morgan Stanley (Dow Jones Institutional
                                                                                                           News - Factiva, 06/04/2018 07:49 AM)
                                                                                                           Zuora Inc. Cl A (ZUO) Ind: 27.00-30.00 Last 26.40 (Dow Jones Institutional News -
                                                                                                           Factiva, 06/04/2018 09:27 AM)
6/5/2018 Tue   1,187,847    28.54    1.86%    0.42%       0.46%      0.69%      1.17%     0.29     0.77    Zuora offers RevPro to automate revenue recognition (Accounting Today Online -
                                                                                                           Factiva, 06/05/2018)
                                                                                                           Canaccord Genuity Research Report (Eikon - Manual Entry, 06/05/2018)

                                                                                                           Synthesis Unveils Their Subscription Monetization Accelerator Kit at Zuora
                                                                                                           Subscribed 2018 (PR Newswire - Factiva, 06/05/2018 01:04 AM)
                                                                                                           Sertifi Announces Strategic Silver Zuora Sponsorship at the 2018 Subscribed Event
                                                                                                           Series (Business Wire - Factiva, 06/05/2018 08:00 AM)
                                                                                                           Tien Tzuo, CEO and Founder of Zuora, Launches SUBSCRIBED, the First Book on
                                                                                                           the Subscription Economy (Business Wire - Factiva, 06/05/2018 11:00 AM)
                                                                                                           Zuora Announces its Spring '18 Release at Subscribed in San Francisco (Business
                                                                                                           Wire - Factiva, 06/05/2018 11:00 AM)
                                                                                                           Zuora Central Upgrade Further Attacks the ERP Market (Business Wire - Factiva,
                                                                                                           06/05/2018 11:00 AM)
6/6/2018 Wed   1,076,080    30.20    5.82%    0.67%       0.58%      0.93%      4.88%     1.21     0.23    Zuora Is Maintained at Hold by Canaccord Genuity (Dow Jones Institutional News -
                                                                                                           Factiva, 06/06/2018 07:53 AM)
                                                                                                           Zuora Stock Rises After Needham Grows More Bullish On 'subscription Economy,'
                                                                                                           Revenue-recognition Tool -- MarketWatch (Dow Jones Institutional News - Factiva,
                                                                                                           06/06/2018 10:23 AM)
                                                                                                           MW Zuora stock rises after Needham grows more bullish on 'subscription
                                                                                                           economy,' revenue-recognition tool (MarketWatch - Factiva, 06/06/2018 10:23 AM)
                                                                                                           U.S. RESEARCH ROUNDUP-Ameren, HD Supply, Zuora (Reuters News - Factiva,
                                                                                                           06/06/2018 05:57 PM)
6/7/2018 Thu   1,050,509    27.80   -7.95%    -0.69%      -1.47%     -2.28%    -5.67%    -1.41     0.16    Morgan Stanley Research Report (Eikon - Manual Entry, 06/07/2018)

                                                                                                                                                                                      p. 10 of 40
                                          Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 90 of 162
                                                                                    Appendix B
                                                                      Zuora News Chronology with Daily Statistics
                                                         Orthogonalized
                                                Market      Industry Predicted   Excess
 Date       Day   Volume      Price    Return   Return       Return     Return   Return    t stat   p-Value                                          News

                                                                                                              S&P Global Compustat Research Report (Capital IQ - Manual Entry, 06/07/2018)

                                                                                                              Zuora Is Maintained at Equal-Weight by Morgan Stanley (Dow Jones Institutional
                                                                                                              News - Factiva, 06/07/2018 08:27 AM)
                                                                                                              Zuora Stock Pulls Back After Morgan Stanley Reiterates Cautious Stance --
                                                                                                              MarketWatch (Dow Jones Institutional News - Factiva, 06/07/2018 11:48 AM)
                                                                                                              MW Zuora stock pulls back after Morgan Stanley reiterates cautious stance
                                                                                                              (MarketWatch - Factiva, 06/07/2018 11:48 AM)
 6/8/2018   Fri    535,300     29.23    5.14%    0.14%       0.78%      1.06%      4.09%     1.01     0.31
 6/9/2018   Sat
6/10/2018   Sun
6/11/2018   Mon   1,168,374    31.53    7.87%    0.19%       -0.15%     -0.21%     8.08%     2.01     0.05 **
6/12/2018   Tue   1,369,111    29.00   -8.02%    0.57%        0.58%      0.90%    -8.93%    -2.22     0.03 ** Rising Venture-Capital Firms' Strategies for Success; Index Ventures and
                                                                                                              Lightspeed Venture Partners have invested in several of The Wall Street Journal's
                                                                                                              Tech Companies to Watch. Here's what they look for. (The Wall Street Journal Online
                                                                                                              - Factiva, 06/12/2018 01:30 PM)
6/13/2018 Wed     1,000,642    29.74    2.55%    -0.10%      0.02%      -0.06%     2.61%     0.65     0.52    Tech Companies to Watch (A Special Report) --- Success Strategies of Rising VC
                                                                                                              Firms: Index Ventures and Lightspeed Venture Partners have invested in several
                                                                                                              companies on the WSJ list (The Wall Street Journal - Factiva, 06/13/2018)
                                                                                                              ZUORA INC 10-Q (SEC - SEC Edgar, 06/13/2018)
6/14/2018 Thu     1,525,361    31.34    5.38%    0.86%       0.22%      0.49%      4.89%     1.21     0.23    09:47 EDT Zuora rises 3.3%Zuora is up 3.3%, or 99c to $30.73.
                                                                                                              (Theflyonthewall.com - Factiva, 06/14/2018)
                                                                                                              IBD Stock Of The Day: Dropbox Breaks Out As Software IPOs Surge (Investor's
                                                                                                              Business Daily - Factiva, 06/14/2018)
                                                                                                              IBD Stock Of The Day: Dropbox Breaks Out As Software IPOs Surge (Investor's
                                                                                                              Business Daily - Factiva, 06/14/2018)
                                                                                                              Rising Venture-Capital Firms' Strategies for Success (Dow Jones Newswires Chinese
                                                                                                              (English) - Factiva, 06/14/2018 09:04 PM)
6/15/2018 Fri     4,141,923    34.63   10.50%    -0.19%      -0.75%     -1.15%    11.65%     2.89     0.00 ** Zuora Inc. Tien Tzuo, CEO and Founder of Zuora, Launches SUBSCRIBED, the
                                                                                                              First Book on the Subscription Economy (Investment Weekly News - Factiva,
                                                                                                              06/15/2018)
                                                                                                              Zuora Inc. Zuora Central Upgrade Further Attacks the ERP Market (Investment
                                                                                                              Weekly News - Factiva, 06/15/2018)
                                                                                                              Zuora Inc. Zuora Hosts Subscribed '18: The World's Premiere Conference for
                                                                                                              Leaders of the Subscription Economy (Investment Weekly News - Factiva,
                                                                                                              Prepackaged Software; Zuora Inc. Files SEC Form 8-K, Current Report: (May 31,
                                                                                                              2018) (Economics Week - Factiva, 06/15/2018)
                                                                                                                                                                                       p. 11 of 40
                                          Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 91 of 162
                                                                                    Appendix B
                                                                      Zuora News Chronology with Daily Statistics
                                                         Orthogonalized
                                                Market      Industry Predicted   Excess
 Date       Day   Volume      Price    Return   Return       Return     Return   Return    t stat   p-Value                                             News

                                                                                                               ZUORA INC 4 (SEC - SEC Edgar, 06/15/2018)

                                                                                                               ZUORA INC 4 (SEC - SEC Edgar, 06/15/2018)
6/16/2018   Sat
6/17/2018   Sun
6/18/2018   Mon   3,329,408    37.09    7.10%     0.01%       0.69%      0.90%     6.21%     1.54     0.13
6/19/2018   Tue   2,736,677    33.51   -9.65%    -0.27%      -0.37%     -0.65%    -9.01%    -2.24     0.03 ** It's an invoicing startup with all-star backing and it just raised its first funding
                                                                                                              round (Washington Business Journal - Factiva, 06/19/2018)
                                                                                                               'Mad Money' warning hits high-flying IPO stocks, including Zuora, Carbon Black
                                                                                                               (Silicon Valley/San Jose Business Journal Online - Factiva, 06/19/2018)
6/20/2018 Wed     1,720,913    32.01   -4.48%    0.72%       -0.09%     0.02%     -4.50%    -1.12     0.27     Job-matching site Hired lands $30 million for using AI to help employers quickly fill
                                                                                                               open positions (San Francisco Business Times - Factiva, 06/20/2018)
                                                                                                               Zuora Inc. Cl A (ZUO) Ind: 34.00-36.50 Last 33.51 (Dow Jones Institutional News -
                                                                                                               Factiva, 06/20/2018 09:32 AM)
                                                                                                               Zuora Inc. Cl A (ZUO) Resumed Trading (Dow Jones Institutional News - Factiva,
                                                                                                               06/20/2018 09:35 AM)
6/21/2018 Thu     2,759,441    29.19   -8.81%    -0.88%      -0.75%     -1.34%    -7.47%    -1.86     0.07     Cloud Apps Capital Partners; Cloud Apps Capital Partners Recognized as Leading
                                                                                                               Market-Focused, Classic Series A Venture Firm, Closes New Fund (Computer
                                                                                                               Weekly News - Factiva, 06/21/2018)
6/22/2018 Fri     2,571,855    27.64   -5.31%    -0.26%      -1.02%     -1.55%    -3.76%    -0.93     0.35     Cloud Billing Market Competitive Landscape, Top Manufacturers and Key Regions
                                                                                                               2025 Radiant Insights, Inc (iCrowdNewswire - Factiva, 06/22/2018)
6/23/2018   Sat
6/24/2018   Sun
6/25/2018   Mon   1,874,233    28.68    3.76%    -2.09%      -1.71%     -3.01%     6.77%     1.68     0.10
6/26/2018   Tue   1,553,773    27.47   -4.22%     0.39%       0.62%      0.92%    -5.14%    -1.28     0.20
6/27/2018   Wed   1,651,402    26.96   -1.86%    -1.54%      -1.83%     -3.01%     1.16%     0.29     0.77
6/28/2018   Thu   1,099,839    28.33    5.08%     0.80%       1.36%      2.05%     3.03%     0.75     0.45
6/29/2018   Fri   1,842,179    27.20   -3.99%     0.09%       0.31%      0.40%    -4.39%    -1.09     0.28
6/30/2018   Sat
 7/1/2018   Sun
 7/2/2018   Mon   1,552,730    28.49    4.74%     0.77%       1.38%      2.07%     2.67%     0.66     0.51
 7/3/2018   Tue     649,715    28.32   -0.60%    -0.86%      -0.88%     -1.52%     0.92%     0.23     0.82
 7/4/2018   Wed
 7/5/2018   Thu   1,516,757    26.74   -5.58%    1.13%       0.88%      1.48%     -7.06%    -1.75     0.08     S&P Global Compustat Research Report (Capital IQ - Manual Entry, 07/05/2018)
 7/6/2018 Fri     1,223,513    26.31   -1.61%    1.34%       1.37%      2.22%     -3.83%    -0.95     0.34
 7/7/2018 Sat
 7/8/2018 Sun



                                                                                                                                                                                             p. 12 of 40
                                        Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 92 of 162
                                                                               Appendix B
                                                                 Zuora News Chronology with Daily Statistics
                                                Orthogonalized
                                         Market    Industry Predicted      Excess
 Date     Day     Volume    Price Return Return     Return     Return      Return t stat     p-Value                                             News
 7/9/2018 Mon     1,331,372 26.07 -0.91%   0.88%     0.62%       1.04%      -1.95% -0.49       0.63    Index Ventures Raises $1.65 Billion for Venture and Growth Funds; GP Volpi says
                                                                                                       Index's strategy for its next funds will be more of the same (WSJ Pro Private Equity -
                                                                                                       Factiva, 07/09/2018 07:01 AM)
                                                                                                       Index Ventures Raises $1.65 Billion for Venture and Growth Funds; GP Volpi says
                                                                                                       Index's strategy for its next funds will be more of the same (WSJ Pro Venture Capital -
                                                                                                       Factiva, 07/09/2018 07:01 AM)
                                                                                                       Index, Redpoint Set for Sonos IPO Payoff; Index's 13% pre-IPO stake would be
                                                                                                       worth about $358 million at the midpoint expected price range (WSJ Pro Venture
                                                                                                       Capital - Factiva, 07/09/2018 07:30 AM)
7/10/2018 Tue     2,243,853   24.78   -4.95%   0.04%    0.15%      0.16%    -5.11%   -1.27     0.21    12:05 EDT Zuora management to meet with JefferiesMeetings to be held in New
                                                                                                       York... (Theflyonthewall.com - Factiva, 07/10/2018)
                                                                                                       BuySellSignals Research Research Report (Eikon - Manual Entry, 07/10/2018)

                                                                                                       Tech mega-investor Index Ventures announces fresh $1.65bn funding (City AM -
                                                                                                       Factiva, 07/10/2018)
                                                                                                       ZUORA INC 8-K (SEC - SEC Edgar, 07/10/2018)
7/11/2018 Wed     1,628,397   24.26   -2.10%   -0.55%   0.36%      0.28%    -2.38%   -0.59     0.56    Jefferies Research Report (Eikon - Manual Entry, 07/11/2018)

                                                                                                       Recurring Billing Software Industry Overview by Brands, Regions, Applications,
                                                                                                       Types, Forecast to 2025 (iCrowdNewswire - Factiva, 07/11/2018)
7/12/2018 Thu     1,934,753   25.89    6.72%   1.39%    2.32%      3.54%     3.17%    0.79     0.43
7/13/2018 Fri     1,487,004   25.69   -0.77%   0.03%    0.74%      0.97%    -1.74%   -0.43     0.67    Here are Q2's 10 biggest VC-backed exits from the Bay Area (San Francisco Business
                                                                                                       Times - Factiva, 07/13/2018)
                                                                                                       Here are Q2's 10 biggest VC-backed exits from the Bay Area (Silicon Valley/San Jose
                                                                                                       Business Journal - Factiva, 07/13/2018)
7/14/2018   Sat
7/15/2018   Sun
7/16/2018   Mon   1,051,198   24.41   -4.98%   -0.26%   -0.55%    -0.89%    -4.09%   -1.02     0.31
7/17/2018   Tue   1,740,601   26.58    8.89%    0.63%    0.91%     1.38%     7.51%    1.86     0.06    ZUORA INC 3 (SEC - SEC Edgar, 07/17/2018)

                                                                                                       ZUORA INC 4 (SEC - SEC Edgar, 07/17/2018)

                                                                                                       ZUORA INC 4 (SEC - SEC Edgar, 07/17/2018)

                                                                                                       ZUORA INC 4 (SEC - SEC Edgar, 07/17/2018)

                                                                                                       ZUORA INC SC 13G (SEC - SEC Edgar, 07/17/2018)
7/18/2018 Wed     1,658,392   27.18    2.26%   -0.01%   -0.28%    -0.45%     2.71%    0.67     0.50
7/19/2018 Thu     1,400,044   25.81   -5.04%   -0.37%   -0.65%    -1.07%    -3.97%   -0.99     0.33    Zuora CEO preaches cloud subscription (San Francisco Business Times - Factiva,
                                                                                                       07/19/2018)


                                                                                                                                                                                   p. 13 of 40
                                        Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 93 of 162
                                                                               Appendix B
                                                                 Zuora News Chronology with Daily Statistics
                                               Orthogonalized
                                        Market    Industry Predicted       Excess
 Date     Day     Volume   Price Return Return     Return     Return       Return t stat     p-Value                                          News
7/20/2018 Fri      930,483 25.27 -2.09%  -0.07%     0.83%       1.08%       -3.17% -0.79       0.43    Prepackaged Software; Zuora Inc. Files SEC Form 8-K, Current Report: (Jul. 10,
                                                                                                       2018) (Economics Week - Factiva, 07/20/2018)
                                                                                                       ZUORA INC 4 (SEC - SEC Edgar, 07/20/2018)
7/21/2018 Sat
7/22/2018 Sun
7/23/2018 Mon      905,708    26.54   5.03%    0.28%    0.96%      1.35%     3.68%   0.91      0.36    ZUORA INC 4 (SEC - SEC Edgar, 07/23/2018)

                                                                                                       ZUORA INC 4 (SEC - SEC Edgar, 07/23/2018)

                                                                                                       DJ Zuora Inc Class A, Inst Holders, 2Q 2018 (ZUO) (Dow Jones Institutional News -
                                                                                                       Factiva, 07/23/2018 04:11 AM)
7/24/2018 Tue     1,086,480   25.25   -4.86%   -0.01%   -0.58%    -0.87%    -3.99%   -0.99     0.32    Zuora CEO preaches cloud subscription (Silicon Valley/San Jose Business Journal -
                                                                                                       Factiva, 07/24/2018)
7/25/2018   Wed     750,317   26.31    4.20%    1.17%    2.24%     3.36%     0.83%    0.21     0.84
7/26/2018   Thu     431,731   26.03   -1.06%   -1.01%   -0.87%    -1.54%     0.47%    0.12     0.91
7/27/2018   Fri   1,027,174   25.12   -3.50%   -1.46%   -1.99%    -3.22%    -0.28%   -0.07     0.95
7/28/2018   Sat
7/29/2018   Sun
7/30/2018   Mon   1,369,099   22.93   -8.72%   -1.38%   -2.81%    -4.33%    -4.39%   -1.09     0.28    Zuora to Participate in the Canaccord Genuity 38th Annual Growth Conference
                                                                                                       (Business Wire - Factiva, 07/30/2018 04:05 PM)
                                                                                                       Press Release: Zuora to Participate in the Canaccord Genuity 38th Annual Growth
                                                                                                       Conference (Dow Jones Institutional News - Factiva, 07/30/2018 04:37 PM)
7/31/2018 Tue     1,920,418   24.53   6.98%    0.55%    0.52%      0.81%     6.17%    1.53     0.13
 8/1/2018 Wed       848,815   24.58   0.20%    0.46%    0.15%      0.28%    -0.07%   -0.02     0.99    Zuora Announces Date for Second Quarter Fiscal 2019 Earnings Conference Call
                                                                                                       (Business Wire - Factiva, 08/01/2018 04:05 PM)
 8/2/2018 Thu     1,118,129   25.83   5.09%    1.24%    1.39%      2.21%     2.88%   0.71      0.48    S&P Global Compustat Research Report (Capital IQ - Manual Entry, 08/02/2018)
 8/3/2018 Fri      955,387    25.18   -2.52%   0.12%    0.27%      0.36%    -2.87%   -0.71     0.48    Prepackaged Software; Zuora Inc. Files SEC Form 4, Statement of Changes in
                                                                                                       Beneficial Ownership of Securities: (Jul. 23, 2018) (Economics Week - Factiva,
                                                                                                       08/03/2018)
                                                                                                       SaaS Value Ramps up as Digital Transformation Entices Businesses (PR Newswire -
                                                                                                       Factiva, 08/03/2018 09:00 AM)
 8/4/2018 Sat
 8/5/2018 Sun
 8/6/2018 Mon     1,398,139   28.00   11.20%   0.62%    0.29%      0.52%    10.68%   2.65      0.01 ** SaaS Value Ramps up as Digital Transformation Entices Businesses
                                                                                                       (iCrowdNewswire - Factiva, 08/06/2018)
 8/7/2018 Tue     1,033,115   27.40   -2.14%   0.31%    0.39%      0.57%    -2.71%   -0.67     0.50
 8/8/2018 Wed       485,994   26.73   -2.45%   0.06%    0.35%      0.45%    -2.90%   -0.72     0.47
 8/9/2018 Thu     1,388,355   28.20    5.50%   0.05%    0.21%      0.25%     5.25%    1.30     0.20    ZUORA INC SC 13G (SEC - SEC Edgar, 08/09/2018)


                                                                                                                                                                                 p. 14 of 40
                                          Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 94 of 162
                                                                                    Appendix B
                                                                      Zuora News Chronology with Daily Statistics
                                                         Orthogonalized
                                                Market      Industry Predicted   Excess
 Date       Day   Volume      Price    Return   Return       Return     Return   Return    t stat   p-Value                                    News
                                                                                                              ZUORA INC SC 13G (SEC - SEC Edgar, 08/09/2018)

                                                                                                              Jim Cramer Advises His Viewers On Visa, Zuora And More (Benzinga.com - Factiva,
                                                                                                              08/09/2018 07:44 AM)
8/10/2018 Fri     1,274,686    28.43    0.82%    -0.63%      -0.28%     -0.62%     1.43%     0.36     0.72    ZUORA INC SC 13G (SEC - SEC Edgar, 08/10/2018)
8/11/2018   Sat
8/12/2018   Sun
8/13/2018   Mon   1,237,303    29.38    3.34%    -0.25%      -0.61%     -0.97%     4.31%     1.07     0.29
8/14/2018   Tue   1,625,617    30.57    4.05%     0.66%       1.03%      1.55%     2.50%     0.62     0.54
8/15/2018   Wed     920,890    30.00   -1.86%    -1.20%      -1.41%     -2.34%     0.48%     0.12     0.91    ZUORA INC 8-K (SEC - SEC Edgar, 08/15/2018)
8/16/2018   Thu     978,618    30.34    1.13%    0.43%        0.21%      0.35%     0.78%     0.19     0.85
8/17/2018   Fri   1,352,862    29.15   -3.92%    0.13%       -0.23%     -0.34%    -3.59%    -0.89     0.38
8/18/2018   Sat
8/19/2018   Sun
8/20/2018   Mon    971,137     28.30   -2.92%     0.06%      -0.17%     -0.27%    -2.64%    -0.66     0.51    Zuora Inc. Patent Issued for Systems And Methods For Live Testing Performance
                                                                                                              Conditions Of A Multi-Tenant System (USPTO 10,044,588) (Journal of Engineering -
                                                                                                              Factiva, 08/20/2018)
8/21/2018   Tue     979,799    28.80    1.77%     0.49%      -0.25%     -0.26%     2.03%     0.50     0.62
8/22/2018   Wed     762,327    29.72    3.19%     0.39%       1.01%      1.45%     1.75%     0.43     0.67
8/23/2018   Thu   1,047,137    30.17    1.51%    -0.13%       0.48%      0.57%     0.94%     0.23     0.82
8/24/2018   Fri   1,821,690    33.38   10.64%     0.86%       1.53%      2.30%     8.34%     2.07     0.04 ** Prepackaged Software; Zuora Inc. Files SEC Form SC 13G, Statement of
                                                                                                              Acquisition of Beneficial Ownership By Individuals: (Aug. 9, 2018) (Economics
                                                                                                              Week - Factiva, 08/24/2018)
8/25/2018   Sat
8/26/2018   Sun
8/27/2018   Mon   2,239,610    35.10    5.15%    0.91%       0.51%      0.90%      4.25%     1.06     0.29
8/28/2018   Tue   2,711,306    32.34   -7.86%    0.15%       0.40%      0.53%     -8.40%    -2.08     0.04 **
8/29/2018   Wed   1,733,175    33.40    3.28%    0.99%       1.34%      2.08%      1.20%     0.30     0.77    07:30 EDT Zuora price target raised to $38 from $33 at NeedhamNeedham analyst...
                                                                                                              (Theflyonthewall.com - Factiva, 08/29/2018)
                                                                                                              Dell Boomi Powers 2018`s Top Enterprise Technology IPOs (Ma'an News Agency -
                                                                                                              Factiva, 08/29/2018)
                                                                                                              Zuora posts Q2 fiscal 2019 financial results (MarketLine News and Comment -
                                                                                                              Factiva, 08/29/2018 08:00 PM)
8/30/2018 Thu     2,454,548    34.01    1.83%    -0.25%      -0.63%     -1.00%     2.83%     0.70     0.48    16:18 EDT Zuora reports Q2 EPS (13c), consensus (16c)Reports Q2 revenue
                                                                                                              $57.8M,... (Theflyonthewall.com - Factiva, 08/30/2018)
                                                                                                              16:20 EDT Zuora sees Q3 EPS (14c)-(13c), consensus (12c)Sees Q3 revenue...
                                                                                                              (Theflyonthewall.com - Factiva, 08/30/2018)
                                                                                                              16:21 EDT Zuora sees FY19 EPS (61c)-(59c), consensus (60c)Sees FY19 revenue...
                                                                                                              (Theflyonthewall.com - Factiva, 08/30/2018)

                                                                                                                                                                                       p. 15 of 40
                                       Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 95 of 162
                                                                                Appendix B
                                                                  Zuora News Chronology with Daily Statistics
                                                      Orthogonalized
                                             Market      Industry Predicted   Excess
 Date     Day   Volume      Price   Return   Return       Return     Return   Return    t stat   p-Value                                           News

                                                                                                           16:25 EDT Zuora falls over 6% afterhours following Q2 results and Q3 guidance
                                                                                                           (Theflyonthewall.com - Factiva, 08/30/2018)
                                                                                                           Canaccord Genuity Research Report (Eikon - Manual Entry, 08/30/2018)

                                                                                                           Dow Futures Eye Trump Trade-War Talk: Lululemon Leads These 5 Key Earnings
                                                                                                           Movers (Investor's Business Daily - Factiva, 08/30/2018)
                                                                                                           Jefferies Research Report (Eikon - Manual Entry, 08/30/2018)

                                                                                                           Q2 2019 Zuora Inc Earnings Call - Final (CQ FD Disclosure - Factiva, 08/30/2018)

                                                                                                           Subscription and Billing Management Market: Global Industry Insights, Company
                                                                                                           Overview and Investment Analysis 2022 (iCrowdNewswire - Factiva, 08/30/2018)
                                                                                                           ZUORA INC 8-K (SEC - SEC Edgar, 08/30/2018)

                                                                                                           Honeycomb Adds Splunk Veteran and CloudBees Chief Product Officer Christina
                                                                                                           Noren to Board of Directors (PR Newswire - Factiva, 08/30/2018 11:00 AM)
                                                                                                           Zuora Reports Record Second Quarter Fiscal 2019 Results (Business Wire - Factiva,
                                                                                                           08/30/2018 04:17 PM)
                                                                                                           BRIEF-Zuora Inc Raises FY19 Revenue Guidance By $7 Million (Reuters News -
                                                                                                           Factiva, 08/30/2018 04:17 PM)
                                                                                                           Press Release: Zuora Reports Record Second Quarter Fiscal 2019 Results (Dow
                                                                                                           Jones Institutional News - Factiva, 08/30/2018 04:17 PM)
                                                                                                           Zuora Stock Drops Despite Earnings Beat -- MarketWatch (Dow Jones Institutional
                                                                                                           News - Factiva, 08/30/2018 04:48 PM)
                                                                                                           MW Zuora stock drops despite earnings beat (MarketWatch - Factiva, 08/30/2018
                                                                                                           04:48 PM)
8/31/2018 Fri   8,608,414    27.58 -18.91%    0.26%       0.08%      0.13%    -19.04%    -4.73     0.00 ** 05:13 EDT Zuora price target raised to $35 from $28 at JefferiesJefferies...
                                                                                                           (Theflyonthewall.com - Factiva, 08/31/2018)
                                                                                                           09:47 EDT Zuora falls -18.0%Zuora is down -18.0%, or -$6.11 to $27.90.
                                                                                                           (Theflyonthewall.com - Factiva, 08/31/2018)
                                                                                                           10:00 EDT Zuora falls -16.0%Zuora is down -16.0%, or -$5.44 to $28.57.
                                                                                                           (Theflyonthewall.com - Factiva, 08/31/2018)
                                                                                                           Dow Futures Move On Trump Trade War Talk; Lululemon Leads These 5 Key
                                                                                                           Earnings Movers (Investor's Business Daily - Factiva, 08/31/2018)
                                                                                                           Dow Futures Move On Trump Trade War Talk; Lululemon Leads These 5 Key
                                                                                                           Earnings Movers (Investor's Business Daily - Factiva, 08/31/2018)
                                                                                                           Jefferies Research Report (Eikon - Manual Entry, 08/31/2018)

                                                                                                                                                                                      p. 16 of 40
                                 Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 96 of 162
                                                                          Appendix B
                                                            Zuora News Chronology with Daily Statistics
                                                Orthogonalized
                                       Market      Industry Predicted   Excess
Date   Day   Volume   Price   Return   Return       Return     Return   Return   t stat   p-Value                                       News
                                                                                                    Morgan Stanley Research Report (Eikon - Manual Entry, 08/31/2018)

                                                                                                    Zuora, Inc. CEO Tien Tzuo on Q2 2019 Results -- Earnings Call Transcript >ZUO
                                                                                                    (Dow Jones Institutional News - Factiva, 08/31/2018 01:06 AM)
                                                                                                    BUZZ-U.S. STOCKS ON THE MOVE-IDT, Lululemon, Coca-Cola, Starbucks,
                                                                                                    Ambarella (Reuters News - Factiva, 08/31/2018 07:48 AM)
                                                                                                    Zuora Is Maintained at Hold by Canaccord Genuity (Dow Jones Institutional News -
                                                                                                    Factiva, 08/31/2018 08:13 AM)
                                                                                                    BUZZ-U.S. STOCKS ON THE MOVE-Coca-Cola, Starbucks, IDT, American
                                                                                                    Outdoor, Goodyear (Reuters News - Factiva, 08/31/2018 08:51 AM)
                                                                                                    BUZZ-U.S. STOCKS ON THE MOVE-Coca-Cola, Lululemon, Zuora, Big Lots,
                                                                                                    American Outdoor, Ambarella (Reuters News - Factiva, 08/31/2018 09:15 AM)
                                                                                                    Zuora Is Maintained at Equal-Weight by Morgan Stanley (Dow Jones Institutional
                                                                                                    News - Factiva, 08/31/2018 09:16 AM)
                                                                                                    Zuora Inc. Cl A (ZUO) Ind: 27.00-30.00 Last 34.01 (Dow Jones Institutional News -
                                                                                                    Factiva, 08/31/2018 09:21 AM)
                                                                                                    Zuora Stock Tanks After Earnings, But Analysts Remain Upbeat -- MarketWatch
                                                                                                    (Dow Jones Institutional News - Factiva, 08/31/2018 10:21 AM)
                                                                                                    MW Zuora stock tanks after earnings, but analysts remain upbeat (MarketWatch -
                                                                                                    Factiva, 08/31/2018 10:21 AM)
                                                                                                    Zuora stock tanks after earnings, but analysts remain upbeat (Dow Jones Newswires
                                                                                                    Chinese (English) - Factiva, 08/31/2018 11:12 AM)
                                                                                                    BUZZ-U.S. STOCKS ON THE MOVE-Goodyear, VirnetX, Zuora, American
                                                                                                    Outdoor, Lululemon, IDT (Reuters News - Factiva, 08/31/2018 11:18 AM)
                                                                                                    Mid-Day Market Update: Lululemon Surges On Earnings Beat; Zuora Shares
                                                                                                    Plummet (Benzinga.com - Factiva, 08/31/2018 12:13 PM)
                                                                                                    CORRECTED-BUZZ-U.S. STOCKS ON THE MOVE-Ulta Beauty, Goodyear,
                                                                                                    Zuora, American Outdoor, Lululemon (Reuters News - Factiva, 08/31/2018 12:37 PM)
                                                                                                    This company turned its earnings call into a skit that involved 'port-a-potties';
                                                                                                    Zuora wasn't helped by odd approach - stock fell 19% in Friday trading
                                                                                                    (MarketWatch - Factiva, 08/31/2018 12:39 PM)
                                                                                                    CORRECTED-U.S. RESEARCH ROUNDUP-Ciena, Lululemon Athletica, Zuora
                                                                                                    (Reuters News - Factiva, 08/31/2018 02:21 PM)
                                                                                                    U.S. RESEARCH ROUNDUP-Ciena, Lululemon Athletica, Zuora (Reuters News -
                                                                                                    Factiva, 08/31/2018 06:37 PM)


                                                                                                                                                                                 p. 17 of 40
                                          Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 97 of 162
                                                                                    Appendix B
                                                                      Zuora News Chronology with Daily Statistics
                                                         Orthogonalized
                                                Market      Industry Predicted   Excess
 Date       Day   Volume      Price    Return   Return       Return     Return   Return    t stat   p-Value                                           News
 9/1/2018   Sat
 9/2/2018   Sun
 9/3/2018   Mon                                                                                               Zuora Is Maintained at Equal-Weight by Morgan Stanley (Dow Jones Newswires
                                                                                                              Chinese (English) - Factiva, 09/03/2018 01:50 AM)
 9/4/2018 Tue     3,298,491    27.86    1.02%    -0.22%      -0.06%     -0.20%     1.22%     0.30     0.76    Recurring Billing Software Market 2018 Global Share, Trend, Segmentation and
                                                                                                              Forecast to 2025 (iCrowdNewswire - Factiva, 09/04/2018)
 9/5/2018 Wed     4,166,630    25.84   -7.25%    -1.19%      -2.58%     -3.95%    -3.30%    -0.82     0.41    ZUORA INC 4 (SEC - SEC Edgar, 09/05/2018)

                                                                                                              Preeminent Silicon Valley IPO Lawyer Jeffrey Vetter Joins Gunderson Dettmer to
                                                                                                              Chair Public Offerings/Public Companies Practice (GlobeNewswire - Factiva,
                                                                                                              09/05/2018 09:00 AM)
 9/6/2018 Thu     2,424,324    25.04   -3.10%    -0.89%      0.33%      0.15%     -3.25%    -0.81     0.42    S&P Global Compustat Research Report (Capital IQ - Manual Entry, 09/06/2018)

                                                                                                              ZUORA INC 4 (SEC - SEC Edgar, 09/06/2018)

                                                                                                              ZUORA INC 4 (SEC - SEC Edgar, 09/06/2018)

                                                                                                              ZUORA INC 4 (SEC - SEC Edgar, 09/06/2018)

                                                                                                              ZUORA INC 4 (SEC - SEC Edgar, 09/06/2018)

                                                                                                              ZUORA INC 4 (SEC - SEC Edgar, 09/06/2018)
 9/7/2018 Fri     2,054,563    25.53    1.96%    -0.25%      0.03%      -0.08%     2.04%     0.51     0.61    ZUORA INC 4 (SEC - SEC Edgar, 09/07/2018)

                                                                                                              ZUORA INC 4 (SEC - SEC Edgar, 09/07/2018)
 9/8/2018 Sat
 9/9/2018 Sun
9/10/2018 Mon     1,551,952    24.67   -3.37%    0.27%       1.10%      1.54%     -4.91%    -1.22     0.23    Dell Boomi; Dell Boomi Powers 2018's Top Enterprise Technology IPOs (Journal of
                                                                                                              Engineering - Factiva, 09/10/2018)
                                                                                                              Honeycomb; Honeycomb Adds Splunk Veteran and CloudBees Chief Product
                                                                                                              Officer Christina Noren to Board of Directors (Journal of Engineering - Factiva,
9/11/2018 Tue     1,194,312    25.51    3.40%     0.61%      1.35%      1.99%      1.42%     0.35     0.73
9/12/2018 Wed     1,306,450    26.01    1.96%    -0.23%      0.56%      0.65%      1.31%     0.33     0.75    09:04 EDT The Executives' Club of Chicago to hold a meetingTien Tzuo, CEO of...
                                                                                                              (Theflyonthewall.com - Factiva, 09/12/2018)
                                                                                                              ZUORA INC 10-Q (SEC - SEC Edgar, 09/12/2018)

                                                                                                              ZUORA INC 4 (SEC - SEC Edgar, 09/12/2018)

                                                                                                              Jim Cramer Shares Thoughts On Skyworks Solutions, Cypress Semiconductor,
                                                                                                              More (Benzinga.com - Factiva, 09/12/2018 10:18 AM)
9/13/2018 Thu     1,659,208    25.58   -1.65%     0.76%      0.69%      1.12%     -2.77%    -0.69     0.49
9/14/2018 Fri     1,379,709    24.63   -3.71%    -0.04%      0.50%      0.63%     -4.34%    -1.08     0.28    Zuora Inc. Zuora Reports Record Second Quarter Fiscal 2019 Results (Investment
                                                                                                              Weekly News - Factiva, 09/14/2018)
                                                                                                                                                                                          p. 18 of 40
                                        Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 98 of 162
                                                                                  Appendix B
                                                                    Zuora News Chronology with Daily Statistics
                                                       Orthogonalized
                                              Market      Industry Predicted   Excess
 Date     Day   Volume      Price    Return   Return       Return     Return   Return    t stat   p-Value                                           News

                                                                                                            Prepackaged Software; Zuora Inc. Files SEC Form 8-K, Current Report: (Aug. 30,
                                                                                                            2018) (Economics Week - Factiva, 09/14/2018)
                                                                                                            ZUORA INC 4 (SEC - SEC Edgar, 09/14/2018)
9/15/2018 Sat                                                                                               Zuora Inc Files Patent Application for Configurable Billing with Subscriptions
                                                                                                            Having Conditional Components (Indian Patent News - Factiva, 09/15/2018)
9/16/2018 Sun
9/17/2018 Mon    972,580     24.11   -2.11%    -1.43%      -1.41%     -2.40%     0.29%     0.07     0.94    Anaplan files to go public after snagging ex-Tesla exec as finance chief (San
                                                                                                            Francisco Business Times Online - Factiva, 09/17/2018)
                                                                                                            Anaplan files to go public after snagging ex-Tesla exec as finance chief (Silicon
                                                                                                            Valley/San Jose Business Journal Online - Factiva, 09/17/2018)
                                                                                                            BuySellSignals Research Research Report (Eikon - Manual Entry, 09/17/2018)
9/18/2018 Tue   1,749,545    23.31   -3.32%    0.77%       0.78%      1.23%     -4.55%    -1.13     0.26    BUZZ-U.S. STOCKS ON THE MOVE-Oracle, Avon, Tesla, Apple, Discovery
                                                                                                            (Reuters News - Factiva, 09/18/2018 07:46 AM)
9/19/2018 Wed   2,018,573    22.91   -1.72%    -0.08%      -1.17%     -1.70%    -0.02%     0.00     1.00    Hotwire Supports Growing B2B Practice With Expanded North America Senior
                                                                                                            Leadership (GlobeNewswire - Factiva, 09/19/2018 09:00 AM)
9/20/2018 Thu   3,060,506    22.99    0.35%    0.98%       1.29%      2.01%     -1.66%    -0.41     0.68    Tien Tzuo Is BigSpeak's Newest Exclusive Speaker (Noozhawk - Factiva, 09/20/2018)

                                                                                                            Hotwire Supports Growing B2B Practice With Expanded North America Senior
                                                                                                            Leadership (Kabulpress.org - Factiva, 09/20/2018)
9/21/2018 Fri   1,880,877    23.36    1.61%    -0.51%      0.25%      0.15%      1.46%     0.36     0.72    Prepackaged Software; Zuora Inc. Files SEC Form 4, Statement of Changes in
                                                                                                            Beneficial Ownership of Securities: (Sept. 6, 2018) (Economics Week - Factiva,
                                                                                                            09/21/2018)
                                                                                                            Prepackaged Software; Zuora Inc. Files SEC Form 4, Statement of Changes in
                                                                                                            Beneficial Ownership of Securities: (Sept. 7, 2018) (Economics Week - Factiva,
                                                                                                            09/21/2018)
                                                                                                            Remember 'IPO as a down round' fears? Eventbrite is latest to dispel them (Silicon
                                                                                                            Valley/San Jose Business Journal - Factiva, 09/21/2018)
9/22/2018 Sat
9/23/2018 Sun                                                                                               Zuora appoints Jamie Pride as vice president of global services for Asia Pacific
                                                                                                            (MarketLine News and Comment - Factiva, 09/23/2018 08:00 PM)
9/24/2018 Mon    975,766     22.93   -1.84%    0.08%       0.54%      0.71%     -2.55%    -0.63     0.53    Mountain View search company could soar to $2B in upcoming IPO (Silicon
                                                                                                            Valley/San Jose Business Journal Online - Factiva, 09/24/2018)
                                                                                                            ZUORA INC SC 13G/A (SEC - SEC Edgar, 09/24/2018)




                                                                                                                                                                                         p. 19 of 40
                                      Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 99 of 162
                                                                             Appendix B
                                                               Zuora News Chronology with Daily Statistics
                                              Orthogonalized
                                       Market    Industry Predicted      Excess
 Date     Day   Volume    Price Return Return     Return     Return      Return t stat     p-Value                                         News
9/25/2018 Tue   1,748,115 22.26 -2.92%   0.18%     0.24%       0.33%      -3.25% -0.81       0.42    Global Subscription And Billing Management Market 2018- 2025|By Top Key
                                                                                                     Players SAP SE, Oracle Corporation, Netsuite, Computer Sciences Corporation
                                                                                                     And Other (iCrowdNewswire - Factiva, 09/25/2018)
                                                                                                     San Mateo's Bay Meadows hits two-thirds completion (The San Mateo Daily Journal -
                                                                                                     Factiva, 09/25/2018)
9/26/2018 Wed   1,618,575   22.43   0.76%    -0.21%   -0.34%    -0.58%     1.35%   0.33      0.74
9/27/2018 Thu   1,145,982   22.89   2.05%     0.66%    0.45%     0.74%     1.31%   0.32      0.75
9/28/2018 Fri   1,366,580   23.11   0.96%     0.06%    0.01%    -0.02%     0.98%   0.24      0.81    Prepackaged Software; Zuora Inc. Files SEC Form 4, Statement of Changes in
                                                                                                     Beneficial Ownership of Securities: (Sept. 14, 2018) (Economics Week - Factiva,
                                                                                                     09/28/2018)
9/29/2018 Sat
9/30/2018 Sun
10/1/2018 Mon   3,166,985   21.47   -7.10%   -0.11%   0.71%      0.90%    -7.99%   -1.99     0.05 ** 24 Bay Area companies have gone public so far this year. Here's how they've done.
                                                                                                     (Silicon Valley/San Jose Business Journal - Factiva, 10/01/2018)
10/2/2018 Tue   1,719,747   21.11   -1.68%   -0.46%   -0.95%    -1.50%    -0.18%   -0.05     0.96    Why and How to Transition to a Subscription Business (CFO.com - Factiva,
                                                                                                     10/02/2018)
10/3/2018 Wed   2,058,355   21.10   -0.05%    0.32%    0.08%     0.15%    -0.19%   -0.05     0.96
10/4/2018 Thu   1,627,859   21.32    1.04%   -1.80%   -2.05%    -3.51%     4.55%    1.14     0.26    S&P Global Compustat Research Report (Capital IQ - Manual Entry, 10/04/2018)

                                                                                                     ZUORA INC 4 (SEC - SEC Edgar, 10/04/2018)

                                                                                                     ZUORA INC 4 (SEC - SEC Edgar, 10/04/2018)

                                                                                                     ZUORA INC 4 (SEC - SEC Edgar, 10/04/2018)

                                                                                                     ZUORA INC 4 (SEC - SEC Edgar, 10/04/2018)
10/5/2018 Fri   1,474,229   21.16   -0.75%   -1.15%   -0.56%    -1.01%     0.26%   0.07      0.95    Benchmark is a big winner in both of this week's surging Bay Area IPOs (Silicon
                                                                                                     Valley/San Jose Business Journal - Factiva, 10/05/2018)
                                                                                                     How these 8 money-losing Bay Area tech companies managed an IPO in 2018 (San
                                                                                                     Francisco Business Times - Factiva, 10/05/2018)
                                                                                                     Prepackaged Software; Zuora Inc. Files SEC Form SC 13G/A, Statement of
                                                                                                     Acquisition of Beneficial Ownership By Individuals: (Sept. 24, 2018) (Economics
                                                                                                     Week - Factiva, 10/05/2018)
                                                                                                     ZUORA INC 4 (SEC - SEC Edgar, 10/05/2018)

                                                                                                     Zuora Hosts Subscribed New York Featuring Thought Leaders From Amazon,
                                                                                                     Fortune, NYSE and XO Group (Business Wire - Factiva, 10/05/2018 12:34 PM)
                                                                                                     Press Release: Zuora Hosts Subscribed New York Featuring Thought Leaders From
                                                                                                     Amazon, Fortune, NYSE and XO Group (Dow Jones Institutional News - Factiva,
                                                                                                     10/05/2018 12:34 PM)

                                                                                                                                                                                p. 20 of 40
                                          Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 100 of 162
                                                                                     Appendix B
                                                                       Zuora News Chronology with Daily Statistics
                                                          Orthogonalized
                                                 Market      Industry Predicted   Excess
  Date       Day   Volume      Price    Return   Return       Return     Return   Return    t stat   p-Value                                           News
 10/6/2018   Sat
 10/7/2018   Sun
 10/8/2018   Mon   2,119,572    19.94   -5.77%    -0.67%      -1.67%     -2.62%    -3.15%    -0.80     0.42
 10/9/2018   Tue   4,979,986    19.65   -1.45%     0.03%       0.50%      0.77%    -2.23%    -0.57     0.57    24 Bay Area companies have gone public so far this year. Here's how they've done
                                                                                                               (San Francisco Business Times - Factiva, 10/09/2018)
                                                                                                               ZUORA INC 4 (SEC - SEC Edgar, 10/09/2018)
10/10/2018 Wed     2,509,598    18.51   -5.80%    -4.08%      -5.31%     -9.39%     3.59%     0.91     0.36    How sports platform Dazn uses data to add and retain subscribers (Digiday -
                                                                                                               Factiva, 10/10/2018)
                                                                                                               ZUORA INC 4 (SEC - SEC Edgar, 10/10/2018)

                                                                                                               ZUORA INC SC 13G/A (SEC - SEC Edgar, 10/10/2018)

                                                                                                               ZUORA INC SC 13G/A (SEC - SEC Edgar, 10/10/2018)
10/11/2018 Thu     2,642,811    17.83   -3.67%    -1.25%      -0.41%     -0.97%    -2.70%    -0.68     0.50    Zuora senior vice president Jennifer Pileggi sells 10 October 2018 (People in
                                                                                                               Business - Factiva, 10/11/2018)
                                                                                                               Publishers see subscription growth in tests with Amazon Pay (Digiday - Factiva,
                                                                                                               10/11/2018)
                                                                                                               Zuora Plans a Partnership With Amazon Pay (Barron's Online - Factiva, 10/11/2018
                                                                                                               08:52 AM)
                                                                                                               Zuora Plans a Partnership With Amazon Pay -- Barrons.com (Dow Jones
                                                                                                               Institutional News - Factiva, 10/11/2018 08:52 AM)
                                                                                                               Zuora Named Amazon Pay Premier Partner for Millions of Merchants Seeking to
                                                                                                               Capitalize on the Subscription Economy (Business Wire - Factiva, 10/11/2018 09:00
                                                                                                               AM)
                                                                                                               Press Release: Zuora Named Amazon Pay Premier Partner for Millions of
                                                                                                               Merchants Seeking to Capitalize on the Subscription Economy (Dow Jones
                                                                                                               Institutional News - Factiva, 10/11/2018 09:02 AM)
                                                                                                               Zuora, Amazon Pay Partner To Expand Subscription Billing, Launches With
                                                                                                               'Seattle Times,' 'Telegraph' (MediaPost.com - Factiva, 10/11/2018 03:08 PM)
                                                                                                               Zuora Plans a Partnership With Amazon Pay -- Barrons.com > AMZN ZUO (Dow
                                                                                                               Jones Newswires Chinese (English) - Factiva, 10/11/2018 10:14 PM)
10/12/2018 Fri     2,350,270    18.10    1.51%    2.29%       3.43%      5.51%     -3.99%    -1.01     0.31    Morgan Stanley Research Report (Eikon - Manual Entry, 10/12/2018)

                                                                                                               Zuora Inc. Cl A (ZUO) Ind: 18.00-20.00 Last 17.83 (Dow Jones Institutional News -
                                                                                                               Factiva, 10/12/2018 09:37 AM)
                                                                                                               Zuora Inc. Cl A (ZUO) Resumed Trading (Dow Jones Institutional News - Factiva,
                                                                                                               10/12/2018 09:40 AM)


                                                                                                                                                                                           p. 21 of 40
                                          Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 101 of 162
                                                                                     Appendix B
                                                                       Zuora News Chronology with Daily Statistics
                                                          Orthogonalized
                                                 Market      Industry Predicted   Excess
  Date       Day   Volume      Price    Return   Return       Return     Return   Return    t stat   p-Value                                          News
10/13/2018   Sat
10/14/2018   Sun
10/15/2018   Mon   3,176,754    19.79    9.34%    -0.88%      -1.77%     -2.70%    12.04%     3.03     0.00 ** From hot startups to hot kitchens, where Bay Area CEOs learned their lessons for
                                                                                                               success (San Francisco Business Times Online - Factiva, 10/15/2018)
                                                                                                               Unicorn births outpace IPOs in Bay Area: Here are the 24 new ones so far this year
                                                                                                               (Silicon Valley/San Jose Business Journal - Factiva, 10/15/2018)
10/16/2018 Tue     2,125,155    20.91    5.66%    2.89%       3.63%      5.47%      0.19%     0.05     0.96    08:28 EDT Zuora initiated with an Outperform at FBN SecuritiesFBN Securities...
                                                                                                               (Theflyonthewall.com - Factiva, 10/16/2018)
                                                                                                               FBN Securities Research Report (Eikon - Manual Entry, 10/16/2018)

                                                                                                               UK : SUCCESS STORY FOR SUBSCRIPTION SERVICES (Global Retail News -
                                                                                                               Factiva, 10/16/2018)
                                                                                                               Unicorn births outpace IPOs in Bay Area: Here are the 24 new ones so far this year
                                                                                                               (San Francisco Business Times - Factiva, 10/16/2018)
10/17/2018 Wed     1,252,077    20.83   -0.38%    -0.04%      -0.24%     -0.23%    -0.15%    -0.04     0.97    This Hotshot Young Investor Just Reached A Top Role At Shasta Ventures At Age
                                                                                                               29 (Forbes.com - Factiva, 10/17/2018)
10/18/2018   Thu   1,174,440    20.90    0.34%    -2.06%      -2.11%     -3.36%     3.69%     0.90     0.37
10/19/2018   Fri   1,828,720    20.00   -4.31%    -0.48%      -0.43%     -0.61%    -3.70%    -0.90     0.37
10/20/2018   Sat
10/21/2018   Sun
10/22/2018   Mon   1,180,948    19.40   -3.00%    0.26%       1.10%      1.33%     -4.33%    -1.05     0.30    BuySellSignals Research Research Report (Eikon - Manual Entry, 10/22/2018)
10/23/2018 Tue      859,454     19.49    0.46%    -0.42%      -0.88%     -1.08%     1.55%     0.37     0.71    SurveyMonkey plunges more than 15% after key rival unveils strong IPO financials
                                                                                                               (Silicon Valley/San Jose Business Journal Online - Factiva, 10/23/2018)
                                                                                                               DJ Zuora Inc Class A, Inst Holders, 3Q 2018 (ZUO) (Dow Jones Institutional News -
                                                                                                               Factiva, 10/23/2018 04:08 AM)
                                                                                                               Zuora Is Maintained at Equal-Weight by Morgan Stanley (Dow Jones Institutional
                                                                                                               News - Factiva, 10/23/2018 08:33 AM)
                                                                                                               New Research: Key Drivers of Growth for Genpact, Vistra Energy, 22nd Century
                                                                                                               Group, United States Steel, Zuora, and Tesla -- Factors of Influence, Major
                                                                                                               Initiatives and Sustained Production (GlobeNewswire - Factiva, 10/23/2018 09:10
10/24/2018 Wed     1,173,595    17.91   -8.11%    -4.43%      -4.88%     -7.32%    -0.79%    -0.19     0.85    Silicon Valley stocks, led by FAANGs, fall sharply as Wall Street turns negative for
                                                                                                               the year (Silicon Valley/San Jose Business Journal Online - Factiva, 10/24/2018)
10/25/2018 Thu     1,395,728    19.32    7.87%     2.95%       4.87%      6.58%     1.30%     0.31     0.75
10/26/2018 Fri     1,063,594    19.03   -1.50%    -2.06%      -1.73%     -3.12%     1.62%     0.39     0.69    Zuora Inc. Cl A (ZUO) Ind: 18.25-19.25 Last 19.32 (Dow Jones Institutional News -
                                                                                                               Factiva, 10/26/2018 09:23 AM)
10/27/2018 Sat
10/28/2018 Sun

                                                                                                                                                                                          p. 22 of 40
                                        Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 102 of 162
                                                                                Appendix B
                                                                  Zuora News Chronology with Daily Statistics
                                                 Orthogonalized
                                          Market    Industry Predicted      Excess
  Date       Day   Volume    Price Return Return     Return     Return      Return t stat     p-Value                                          News
10/29/2018   Mon   1,141,609 18.46 -3.00%  -1.63%    -1.64%      -2.64%      -0.35% -0.09       0.93
10/30/2018   Tue   1,110,411 19.35  4.82%   1.59%     0.43%       1.65%       3.17%  0.77       0.44
10/31/2018   Wed   1,718,468 20.42  5.53%   2.02%     2.62%       4.13%       1.40%  0.34       0.74    VAULT INTELLIGENCE LIMITED; Restatement of Contracted Annualised
                                                                                                        Recurring Revenue (ASX ComNews (Text version of ASX Company Announcements)
                                                                                                        (Australia) - Factiva, 10/31/2018)
 11/1/2018 Thu     1,264,683   20.60   0.88%    1.75%    -0.15%     1.62%    -0.74%   -0.18     0.86    S&P Global Compustat Research Report (Capital IQ - Manual Entry, 11/01/2018)

                                                                                                        Zuora Announces Date for Third Quarter Fiscal 2019 Earnings Conference Call
                                                                                                        (Business Wire - Factiva, 11/01/2018 04:05 PM)
 11/2/2018 Fri     1,342,263   20.78   0.87%    -1.04%   -0.27%    -1.02%     1.90%   0.46      0.65    ValuEngine, Inc Research Report (Eikon - Manual Entry, 11/02/2018)
 11/3/2018 Sat
 11/4/2018 Sun
 11/5/2018 Mon      600,729    20.71   -0.34%   -0.38%   0.66%      0.46%    -0.80%   -0.19     0.85    Meet the 13 C-suite executives to be honored by the Silicon Valley Business Journal
                                                                                                        this year (Silicon Valley/San Jose Business Journal Online - Factiva, 11/05/2018)
 11/6/2018 Tue       786,734   20.80   0.43%    0.66%    0.22%      0.89%    -0.46%   -0.11     0.91
 11/7/2018 Wed     1,770,232   21.49   3.32%    2.64%    3.77%      5.70%    -2.38%   -0.58     0.57    NEC chooses Zuora for subscription business platform (MarketLine News and
                                                                                                        Comment - Factiva, 11/07/2018 07:00 PM)
 11/8/2018 Thu     1,211,421   21.85    1.68%   -0.48%   -0.11%    -0.36%     2.03%    0.49     0.62
 11/9/2018 Fri     1,010,583   20.97   -4.03%   -1.64%   -1.73%    -2.68%    -1.35%   -0.33     0.74    Nathan Marke (CRN - Factiva, 11/09/2018)

                                                                                                        ZUORA INC 4 (SEC - SEC Edgar, 11/09/2018)
11/10/2018   Sat
11/11/2018   Sun
11/12/2018   Mon    795,974    20.33   -3.05%   -2.78%   -2.78%    -4.56%     1.50%   0.36      0.72
11/13/2018   Tue    670,838    20.46    0.64%    0.00%    0.29%     0.42%     0.22%   0.05      0.96
11/14/2018   Wed    855,214    20.45   -0.05%   -0.86%   -1.32%    -1.77%     1.72%   0.42      0.68
11/15/2018   Thu    819,416    21.27    4.01%    1.74%    2.35%     3.54%     0.47%   0.11      0.91    Cloud Billing Market 2025 Growth Opportunities, Top Key Players Oracle
                                                                                                        Corporation, Amazon Web Services, NEC Corporation, Computer Sciences
                                                                                                        Corporation (CSC), SAP SE, IBM, Amdocs, Aria Systems,CGI Group, Zuora
                                                                                                        (iCrowdNewswire - Factiva, 11/15/2018)
11/16/2018   Fri    780,597    20.73   -2.54%   -0.15%   0.52%      0.52%    -3.05%   -0.74     0.46
11/17/2018   Sat
11/18/2018   Sun
11/19/2018   Mon   2,166,179   17.76 -14.33%    -3.03%   -4.31%    -6.02%    -8.31%   -2.03     0.04 ** BuySellSignals Research Research Report (Eikon - Manual Entry, 11/19/2018)

                                                                                                        Market slides as tech bears take a bite out of FAANG stocks (Silicon Valley/San Jose
                                                                                                        Business Journal Online - Factiva, 11/19/2018)
11/20/2018 Tue     2,012,141   17.40   -2.03%   -1.70%   -2.06%    -3.38%     1.36%   0.33      0.75    Zuora Inc. Cl A (ZUO) Ind: 16.25-17.25 Last 17.76 (Dow Jones Institutional News -
                                                                                                        Factiva, 11/20/2018 09:40 AM)



                                                                                                                                                                                  p. 23 of 40
                                          Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 103 of 162
                                                                                     Appendix B
                                                                       Zuora News Chronology with Daily Statistics
                                                          Orthogonalized
                                                 Market      Industry Predicted   Excess
  Date       Day   Volume      Price    Return   Return       Return     Return   Return    t stat   p-Value                                      News
                                                                                                               Zuora Inc. Cl A (ZUO) Resumed Trading (Dow Jones Institutional News - Factiva,
                                                                                                               11/20/2018 09:43 AM)
                                                                                                               The Internet of Things Community Announces Zuora has Joined its Elite IoT
                                                                                                               Ecosystem as an Exclusive Gold Corporate Member (Business Wire - Factiva,
                                                                                                               11/20/2018 10:10 AM)
11/21/2018 Wed      822,589     17.66    1.49%    0.92%       1.63%      2.35%     -0.85%    -0.21     0.84
11/22/2018 Thu
11/23/2018 Fri      397,738     17.93    1.53%    -0.48%      -0.16%     -0.54%     2.07%     0.50     0.62    Prepackaged Software; Zuora Inc. Files SEC Form 4, Statement of Changes in
                                                                                                               Beneficial Ownership of Securities: (Nov. 9, 2018) (Economics Week - Factiva,
                                                                                                               11/23/2018)
11/24/2018   Sat
11/25/2018   Sun
11/26/2018   Mon    850,166     18.83    5.02%    2.06%       2.66%      4.09%      0.93%     0.22     0.82
11/27/2018   Tue    939,363     18.75   -0.42%    0.01%       0.13%      0.06%     -0.48%    -0.12     0.91    After going public, Zuora CEO says company 'still on first pitch' (Silicon Valley/San
                                                                                                               Jose Business Journal - Factiva, 11/27/2018)
                                                                                                               BUZZ-U.S. STOCKS ON THE MOVE-Apple, Tesla, Spirit Airlines (Reuters News -
                                                                                                               Factiva, 11/27/2018 07:34 AM)
11/28/2018 Wed     1,575,794    20.00    6.67%    2.95%       4.19%      6.18%      0.48%     0.12     0.91    Zuora releases Q3 fiscal 2019 financial results (MarketLine News and Comment -
                                                                                                               Factiva, 11/28/2018 07:00 PM)
11/29/2018 Thu     2,824,103    20.56    2.80%    -0.25%      -0.57%     -0.81%     3.61%     0.89     0.37    16:18 EDT Zuora reports Q3 adjusted EPS (10c), consensus (13c)Reports Q3
                                                                                                               revenue... (Theflyonthewall.com - Factiva, 11/29/2018)
                                                                                                               16:20 EDT Zuora sees Q4 EPS (12c)-(11c), consensus (12c)Sees Q4 revenue...
                                                                                                               (Theflyonthewall.com - Factiva, 11/29/2018)
                                                                                                               16:22 EDT Zuora sees FY19 EPS (56c)-(55c), consensus (60c)Sees FY19 revenue...
                                                                                                               (Theflyonthewall.com - Factiva, 11/29/2018)
                                                                                                               BuySellSignals Research Research Report (Eikon - Manual Entry, 11/29/2018)

                                                                                                               Canaccord Genuity Research Report (Eikon - Manual Entry, 11/29/2018)

                                                                                                               Jefferies Research Report (Eikon - Manual Entry, 11/29/2018)

                                                                                                               Q3 2019 Zuora Inc Earnings Call - Final (CQ FD Disclosure - Factiva, 11/29/2018)

                                                                                                               ZUORA INC 8-K (SEC - SEC Edgar, 11/29/2018)

                                                                                                               Zuora Reports Record Third Quarter Fiscal 2019 Results (Business Wire - Factiva,
                                                                                                               11/29/2018 04:17 PM)
                                                                                                               Press Release: Zuora Reports Record Third Quarter Fiscal 2019 Results (Dow Jones
                                                                                                               Institutional News - Factiva, 11/29/2018 04:17 PM)



                                                                                                                                                                                          p. 24 of 40
                                        Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 104 of 162
                                                                                   Appendix B
                                                                     Zuora News Chronology with Daily Statistics
                                                        Orthogonalized
                                               Market      Industry Predicted   Excess
  Date     Day   Volume      Price    Return   Return       Return     Return   Return    t stat   p-Value                                     News
                                                                                                             BRIEF-Zuora Reports Record Third Quarter Fiscal 2019 Results (Reuters News -
                                                                                                             Factiva, 11/29/2018 04:51 PM)
                                                                                                             BRIEF-Zuora Inc Reports Q3 Fiscal 2019 Results (Reuters News - Factiva,
                                                                                                             11/29/2018 04:59 PM)
                                                                                                             Zuora Inc: Losses ofÃ‚Â 10 cents announced for third quarter (Reuters News -
                                                                                                             Factiva, 11/29/2018 05:01 PM)
                                                                                                             Zuora, Inc. CEO Tien Tzuo on Q3 2019 Results -- Earnings Call Transcript >ZUO
                                                                                                             (Dow Jones Institutional News - Factiva, 11/29/2018 08:51 PM)
11/30/2018 Fri   3,640,975    19.03   -7.44%    0.79%       0.90%      1.33%     -8.77%    -2.20     0.03 ** 05:17 EDT Zuora easily exceeded Q3 expectations on all metrics, says...
                                                                                                             (Theflyonthewall.com - Factiva, 11/30/2018)
                                                                                                             07:59 EDT Zuora price target lowered to $27 from $38 at NeedhamNeedham
                                                                                                             analyst... (Theflyonthewall.com - Factiva, 11/30/2018)
                                                                                                             08:07 EDT Zuora Q3 results good, shares closer to an upgrade, says...
                                                                                                             (Theflyonthewall.com - Factiva, 11/30/2018)
                                                                                                             FBN Securities Research Report (Eikon - Manual Entry, 11/30/2018)

                                                                                                             IoT Community; The Internet of Things Community Announces Zuora has Joined
                                                                                                             its Elite IoT Ecosystem as an Exclusive Gold Corporate Member (Economics Week -
                                                                                                             Factiva, 11/30/2018)
                                                                                                             Jefferies Research Report (Eikon - Manual Entry, 11/30/2018)

                                                                                                             Morgan Stanley Research Report (Eikon - Manual Entry, 11/30/2018)

                                                                                                             Zuora says more businesses are embracing subscriptions, but stock falls after
                                                                                                             earnings; Earnings and revenue beat expectations for company's fiscal third quarter
                                                                                                             (MarketWatch - Factiva, 11/30/2018 06:47 AM)
                                                                                                             Zuora Inc. Cl A (ZUO) Ind: 18.00-20.00 Last 20.56 (Dow Jones Institutional News -
                                                                                                             Factiva, 11/30/2018 09:20 AM)
                                                                                                             MW Zuora says more businesses are embracing subscriptions, but stock falls after
                                                                                                             earnings (MarketWatch - Factiva, 11/30/2018 11:47 AM)
 12/1/2018 Sat
 12/2/2018 Sun
 12/3/2018 Mon   1,596,645    19.25    1.16%    1.51%       1.19%      2.23%     -1.07%    -0.27     0.79    Zuora Inc. Cl A (ZUO) Ind: 19.00-21.00 Last 19.03 (Dow Jones Institutional News -
                                                                                                             Factiva, 12/03/2018 09:24 AM)
 12/4/2018 Tue   2,027,873    18.10   -5.97%    -3.80%      -3.12%     -5.80%    -0.18%    -0.04     0.96
 12/5/2018 Wed
 12/6/2018 Thu   1,374,674    18.53    2.38%    0.44%       0.41%      0.58%      1.79%     0.46     0.65    S&P Global Compustat Research Report (Capital IQ - Manual Entry, 12/06/2018)

                                                                                                             ZUORA INC 4 (SEC - SEC Edgar, 12/06/2018)

                                                                                                                                                                                       p. 25 of 40
                                        Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 105 of 162
                                                                                   Appendix B
                                                                     Zuora News Chronology with Daily Statistics
                                                        Orthogonalized
                                               Market      Industry Predicted   Excess
  Date     Day   Volume      Price    Return   Return       Return     Return   Return    t stat   p-Value                                          News

 12/7/2018 Fri   1,022,478    18.14   -2.10%    -3.04%      -3.74%     -6.10%     4.00%     1.07     0.29    Zuora Inc. Zuora Reports Record Third Quarter Fiscal 2019 Results (Investment
                                                                                                             Weekly News - Factiva, 12/07/2018)
 12/8/2018 Sat
 12/9/2018 Sun
12/10/2018 Mon   1,192,809    18.05   -0.50%    0.74%       2.17%      2.61%     -3.10%    -0.84     0.40    16:13 EDT Zuora management to meet with Morgan StanleyMeeting to be held in...
                                                                                                             (Theflyonthewall.com - Factiva, 12/10/2018)
                                                                                                             ZUORA INC 4 (SEC - SEC Edgar, 12/10/2018)
12/11/2018 Tue   1,884,994    18.47    2.33%    0.16%       0.48%      0.42%      1.91%     0.53     0.60    Zuora president Marc Diouane sells 10 December 2018 (People in Business - Factiva,
                                                                                                             12/11/2018)
                                                                                                             Jim Cramer Weighs In On Cisco, General Electric And More (Benzinga.com -
                                                                                                             Factiva, 12/11/2018 07:49 AM)
                                                                                                             Zuora Announces its Winter '19 Release (Business Wire - Factiva, 12/11/2018 09:00
                                                                                                             AM)
                                                                                                             Press Release: Zuora Announces its Winter '19 Release (Dow Jones Institutional
                                                                                                             News - Factiva, 12/11/2018 09:00 AM)
12/12/2018 Wed   1,912,032    18.72    1.35%    0.95%       0.88%      1.39%     -0.04%    -0.01     0.99    ZUORA INC 4 (SEC - SEC Edgar, 12/12/2018)
12/13/2018 Thu   1,024,592    18.10   -3.31%    -0.37%      0.21%      -0.08%    -3.23%    -0.91     0.36    Zuora senior vice president Jennifer Pileggi sells 12 December 2018 (People in
                                                                                                             Business - Factiva, 12/13/2018)
                                                                                                             ZUORA INC 10-Q (SEC - SEC Edgar, 12/13/2018)

                                                                                                             ZUORA INC 4 (SEC - SEC Edgar, 12/13/2018)
12/14/2018 Fri   1,039,184    18.24    0.77%    -2.26%      -3.12%     -4.40%     5.18%     1.47     0.14    Prepackaged Software; Zuora Inc. Files SEC Form 8-K, Current Report: (Nov. 29,
                                                                                                             2018) (Economics Week - Factiva, 12/14/2018)
12/15/2018 Sat
12/16/2018 Sun
12/17/2018 Mon   2,642,537    16.15 -11.46%     -2.27%      -2.98%     -4.27%    -7.19%    -2.05     0.04 ** Zuora Inc. Patent Issued for System And Method For Equitable Processing Of
                                                                                                             Asynchronous Messages In A Multi-Tenant Platform (USPTO 10,148,738) (Journal
                                                                                                             of Engineering - Factiva, 12/17/2018)
                                                                                                             ZUORA INC 4 (SEC - SEC Edgar, 12/17/2018)
12/18/2018 Tue   1,970,500    16.80    4.02%    0.46%       1.05%      1.21%      2.82%     0.80     0.43    Morgan Stanley Research Report (Eikon - Manual Entry, 12/18/2018)

                                                                                                             ZUORA INC 4 (SEC - SEC Edgar, 12/18/2018)
12/19/2018 Wed   2,647,524    17.52    4.29%    -2.17%      -0.34%     -2.42%     6.71%     1.90     0.06
12/20/2018 Thu   1,987,718    17.04   -2.74%    -1.63%      -1.93%     -3.00%     0.26%     0.07     0.94    Zuora Inc. "Systems And Methods For Live Testing Performance Conditions Of A
                                                                                                             Multi-Tenant System" in Patent Application Approval Process (USPTO
                                                                                                             20180351842) (Computer Weekly News - Factiva, 12/20/2018)

                                                                                                                                                                                        p. 26 of 40
                                          Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 106 of 162
                                                                                     Appendix B
                                                                       Zuora News Chronology with Daily Statistics
                                                          Orthogonalized
                                                 Market      Industry Predicted   Excess
  Date       Day   Volume      Price    Return   Return       Return     Return   Return    t stat   p-Value                                       News
                                                                                                               Zuora upgraded to Strong Buy from Buy at Needham (Theflyonthewall.com -
                                                                                                               Factiva, 12/20/2018)
                                                                                                               07:46 EDT Zuora upgraded to Strong Buy from Buy at NeedhamNeedham analyst
                                                                                                               Scott... (Theflyonthewall.com - Factiva, 12/20/2018)
                                                                                                               ZUORA INC 4 (SEC - SEC Edgar, 12/20/2018)

                                                                                                               Zuora Is A Top Pick For 2019, Says Needham -- MarketWatch (Dow Jones
                                                                                                               Institutional News - Factiva, 12/20/2018 08:19 AM)
                                                                                                               MW Zuora is a top pick for 2019, says Needham (MarketWatch - Factiva, 12/20/2018
                                                                                                               08:19 AM)
12/21/2018 Fri     2,518,287    16.08   -5.63%    -2.99%      -3.50%     -5.40%    -0.24%    -0.07     0.95    BuySellSignals Research Research Report (Eikon - Manual Entry, 12/21/2018)

                                                                                                               Prepackaged Software; Zuora Inc. Files SEC Form 4, Statement of Changes in
                                                                                                               Beneficial Ownership of Securities: (Dec. 10, 2018) (Economics Week - Factiva,
                                                                                                               12/21/2018)
                                                                                                               The subscription economy: how to focus your business model on subscribers, not
                                                                                                               just products (Your Story - Factiva, 12/21/2018)
12/22/2018 Sat
12/23/2018 Sun                                                                                                 The Unicorns Most Likely To Test IPO Waters In 2019 (Benzinga.com - Factiva,
                                                                                                               12/23/2018 09:55 AM)
12/24/2018   Mon    550,036     16.36    1.74%    -2.21%      -3.17%     -4.59%     6.33%     1.79     0.08
12/25/2018   Tue
12/26/2018   Wed   1,092,333    17.81    8.86%    5.84%       6.39%      9.79%     -0.93%    -0.26     0.80
12/27/2018   Thu   1,011,304    17.90    0.51%    0.39%       1.03%      1.27%     -0.76%    -0.22     0.83    Zuora Inc. "Systems And Methods For Live Testing Performance Conditions Of A
                                                                                                               Multi-Tenant System" in Patent Application Approval Process (USPTO
                                                                                                               20180351842) (Computer Weekly News - Factiva, 12/27/2018)
                                                                                                               The Ã‚Â£672 a year being pulled from your bank account - how Britain became
                                                                                                               addicted to subscriptions (Mirror.co.uk - Factiva, 12/27/2018 04:36 AM)
12/28/2018   Fri   1,141,001    17.65   -1.40%    0.09%       -0.63%     -0.31%    -1.08%    -0.31     0.76
12/29/2018   Sat
12/30/2018   Sun
12/31/2018   Mon   1,125,526    18.14    2.78%    0.78%       1.12%      1.70%      1.07%     0.31     0.76
  1/1/2019   Tue
  1/2/2019   Wed   1,039,498    18.20    0.33%    0.46%       -0.50%     0.18%      0.15%     0.04     0.97    Here are the winners and losers from Bay Area's IPO class of 2018 (Silicon
                                                                                                               Valley/San Jose Business Journal - Factiva, 01/02/2019)
                                                                                                               ZUORA INC 4 (SEC - SEC Edgar, 01/02/2019)
  1/3/2019 Thu      766,703     17.68   -2.86%    -3.02%      -3.35%     -5.04%     2.18%     0.63     0.53    S&P Global Compustat Research Report (Capital IQ - Manual Entry, 01/03/2019)



                                                                                                                                                                                            p. 27 of 40
                                       Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 107 of 162
                                                                               Appendix B
                                                                 Zuora News Chronology with Daily Statistics
                                                Orthogonalized
                                         Market    Industry Predicted      Excess
 Date     Day     Volume    Price Return Return     Return     Return      Return t stat     p-Value                                          News
 1/4/2019 Fri     1,355,322 18.55  4.92%   4.26%     4.50%       7.23%      -2.31% -0.67       0.51    Cloud Billing Market is projected to grow at the highest CAGR during the forecast
                                                                                                       period 2018-2025: NEC Corporation, Computer Sciences Corporation (CSC), SAP
                                                                                                       SE, IBM, Amdocs, Aria Systems,CGI Group, Zuora, Oracle Corporation
                                                                                                       (iCrowdNewswire - Factiva, 01/04/2019)
 1/5/2019 Sat
 1/6/2019 Sun
 1/7/2019 Mon     1,602,812   19.49   5.07%    1.26%    0.85%      1.80%     3.27%   0.95      0.35    ZUORA INC 4 (SEC - SEC Edgar, 01/07/2019)
 1/8/2019 Tue      889,700    19.74   1.28%    1.08%    1.06%      1.96%    -0.68%   -0.20     0.84    Zuora to Participate in the 21st Annual Needham Growth Conference (Business
                                                                                                       Wire - Factiva, 01/08/2019 04:40 PM)
                                                                                                       Press Release: Zuora to Participate in the 21st Annual Needham Growth
                                                                                                       Conference (Dow Jones Institutional News - Factiva, 01/08/2019 04:40 PM)
 1/9/2019 Wed     1,011,224   19.88   0.71%    0.87%     1.03%     1.68%    -0.97%   -0.29     0.77
1/10/2019 Thu     1,870,734   19.93   0.25%    0.42%    -0.08%     0.42%    -0.17%   -0.05     0.96    ZUORA INC 4 (SEC - SEC Edgar, 01/10/2019)
1/11/2019   Fri    591,588    19.97   0.20%    -0.21%   -0.28%    -0.19%     0.39%   0.12      0.91
1/12/2019   Sat
1/13/2019   Sun
1/14/2019   Mon     651,627   19.77   -1.00%   -0.94%   -0.79%    -1.12%     0.12%   0.04      0.97
1/15/2019   Tue   1,278,571   20.48    3.59%    1.71%    2.45%     3.41%     0.18%   0.06      0.96    BuySellSignals Research Research Report (Eikon - Manual Entry, 01/15/2019)

                                                                                                       Zuora Helps Worthpoint Accelerate its Growth Annually and Get to Cash Flow
                                                                                                       Positive (Business Wire - Factiva, 01/15/2019 11:00 AM)
                                                                                                       Press Release: Zuora Helps Worthpoint Accelerate its Growth Annually and Get to
                                                                                                       Cash Flow Positive (Dow Jones Institutional News - Factiva, 01/15/2019 11:00 AM)
1/16/2019 Wed     1,442,313   20.20   -1.37%   0.15%    0.11%      0.45%    -1.82%   -0.55     0.58
1/17/2019 Thu     1,580,874   20.76    2.77%   0.71%    0.77%      1.36%     1.42%    0.43     0.67
1/18/2019 Fri     2,241,669   21.14    1.83%   1.03%    1.45%      2.11%    -0.28%   -0.09     0.93    Zuora Inc. Zuora Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                       Ownership of Securities: (Jan. 7, 2019) (Economics Week - Factiva, 01/18/2019)
1/19/2019   Sat
1/20/2019   Sun
1/21/2019   Mon
1/22/2019   Tue    892,469    21.34   0.95%    -1.91%   -1.63%    -2.57%     3.52%   1.07      0.29    Navint Welcomes Industry Veteran Sean Joyce, formerly of Salesforce, Apttus, and
                                                                                                       Zuora, to Head New Practice (PR Newswire - Factiva, 01/22/2019 10:00 AM)
1/23/2019 Wed     1,029,089   20.43   -4.26%   0.08%    0.68%      0.75%    -5.01%   -1.54     0.13    Navint Welcomes Industry Veteran Sean Joyce, formerly of Salesforce, Apttus, and
                                                                                                       Zuora, to Head New Practice (Arab Times - Factiva, 01/23/2019)
                                                                                                       Zuora Inc Class A, Inst Holders, 4Q 2018 (ZUO) (Dow Jones Institutional News -
                                                                                                       Factiva, 01/23/2019 04:24 AM)
1/24/2019 Thu      787,985    20.39   -0.20%   0.68%    -0.55%     0.65%    -0.85%   -0.26     0.79    BlueJeans Adds Former Head of Zuora Product Strategy, Guillaume Vives, as Chief
                                                                                                       Product Officer (Business Wire - Factiva, 01/24/2019 09:00 AM)

                                                                                                                                                                                  p. 28 of 40
                                       Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 108 of 162
                                                                               Appendix B
                                                                 Zuora News Chronology with Daily Statistics
                                                Orthogonalized
                                         Market    Industry Predicted      Excess
 Date     Day     Volume    Price Return Return     Return     Return      Return t stat     p-Value                                       News
1/25/2019 Fri     1,479,813 21.36  4.76%   1.29%     1.16%       2.11%       2.64%  0.82       0.42    6sense; 6sense Grows Revenue by 100% in 2018 by Introducing a Platform
                                                                                                       Approach to Modern Marketing and Selling (Marketing Weekly News - Factiva,
1/26/2019   Sat
1/27/2019   Sun
1/28/2019   Mon    643,122    21.13   -1.08%   -1.11%   -1.49%    -1.64%     0.57%   0.18      0.86
1/29/2019   Tue    421,313    20.87   -1.23%   -0.81%   -1.52%    -1.33%     0.10%   0.03      0.98    Zuora Inc. Zuora Helps Worthpoint Accelerate its Growth Annually and Get to
                                                                                                       Cash Flow Positive (Information Technology Newsweekly - Factiva, 01/29/2019)
                                                                                                       Zuora is Essential to eMoney Advisor's Successful Transformation to the
                                                                                                       Subscription Model (Business Wire - Factiva, 01/29/2019 11:00 AM)
                                                                                                       Press Release: Zuora is Essential to eMoney Advisor's Successful Transformation to
                                                                                                       the Subscription Model (Dow Jones Institutional News - Factiva, 01/29/2019 11:00
1/30/2019 Wed       650,132   21.34    2.25%    2.21%    2.71%     3.72%    -1.47%   -0.48     0.63
1/31/2019 Thu     1,216,765   21.64    1.41%    1.38%   -0.55%     1.05%     0.36%    0.12     0.91
 2/1/2019 Fri     1,250,003   21.16   -2.22%   -0.24%   -0.38%    -0.25%    -1.97%   -0.64     0.52    06:31 EDT Zuora resumed with a Sell at Goldman SachsGoldman Sachs analyst...
                                                                                                       (Theflyonthewall.com - Factiva, 02/01/2019)
 2/2/2019 Sat
 2/3/2019 Sun
 2/4/2019 Mon      542,981    21.39   1.09%    1.15%    2.40%      2.57%    -1.48%   -0.49     0.63    BlueJeans adds former head of Zuora product strategy as chief product officer
                                                                                                       (Internet Business News - Factiva, 02/04/2019)
                                                                                                       BlueJeans adds former head of Zuora product strategy as chief product officer (M2
                                                                                                       EquityBites - Factiva, 02/04/2019)
                                                                                                       Zuora Announces Date for Its Fourth Quarter and Full Year Fiscal 2019 Earnings
                                                                                                       Conference Call (Business Wire - Factiva, 02/04/2019 04:15 PM)
                                                                                                       Press Release: Zuora Announces Date for Its Fourth Quarter and Full Year Fiscal
                                                                                                       2019 Earnings Conference Call (Dow Jones Institutional News - Factiva, 02/04/2019
                                                                                                       04:25 PM)
 2/5/2019 Tue     1,307,464   21.39   0.00%    0.74%    1.09%      1.40%    -1.40%   -0.46     0.65    Section Partners garners $74 mln for third fund (PE Hub Network - Factiva,
                                                                                                       02/05/2019)
                                                                                                       Section Partners Raises $74 Million for Fund III (Contify Investment News - Factiva,
                                                                                                       02/05/2019)
 2/6/2019 Wed     1,143,591   20.53   -4.02%   -0.34%   -0.69%    -0.64%    -3.38%   -1.12     0.26    Section Partners raises USD74m for Fund III (Private Equity Wire - Factiva,
                                                                                                       02/06/2019)
                                                                                                       Zuora to Participate in Upcoming Goldman Sachs, JMP Securities and Morgan
                                                                                                       Stanley Investor Conferences (Business Wire - Factiva, 02/06/2019 04:15 PM)
 2/7/2019 Thu     1,321,281   20.82   1.41%    -1.18%   -0.91%    -1.56%     2.97%   0.98      0.33    S&P Global Compustat Research Report (Capital IQ - Manual Entry, 02/07/2019)
 2/8/2019 Fri      934,083    21.30   2.31%    0.17%    0.80%      0.67%     1.64%   0.54      0.59    ZUORA INC SC 13G (SEC - SEC Edgar, 02/08/2019)

                                                                                                                                                                                  p. 29 of 40
                                         Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 109 of 162
                                                                                    Appendix B
                                                                      Zuora News Chronology with Daily Statistics
                                                         Orthogonalized
                                                Market      Industry Predicted   Excess
 Date       Day   Volume      Price    Return   Return       Return     Return   Return    t stat   p-Value                                           News
 2/9/2019   Sat
2/10/2019   Sun
2/11/2019   Mon   1,199,378    20.27   -4.84%    0.13%       0.05%      0.18%     -5.02%    -1.66     0.10    ZUORA INC SC 13G (SEC - SEC Edgar, 02/11/2019)
2/12/2019 Tue      664,024     20.68    2.02%    1.46%       1.45%      2.15%     -0.12%    -0.04     0.97    ZUORA INC SC 13G (SEC - SEC Edgar, 02/12/2019)

                                                                                                              ZUORA INC SC 13G (SEC - SEC Edgar, 02/12/2019)

                                                                                                              ZUORA INC SC 13G/A (SEC - SEC Edgar, 02/12/2019)

                                                                                                              ZUORA INC SC 13G/A (SEC - SEC Edgar, 02/12/2019)
2/13/2019 Wed     1,043,332    21.18    2.42%     0.08%      -0.19%     0.01%      2.40%     0.79     0.43    Zuora Inc at Goldman Sachs Technology & Internet Conference - Final (CQ FD
                                                                                                              Disclosure - Factiva, 02/13/2019)
                                                                                                              ZUORA INC SC 13G (SEC - SEC Edgar, 02/13/2019)

                                                                                                              ZUORA INC SC 13G (SEC - SEC Edgar, 02/13/2019)

                                                                                                              Interbrand and Zuora Join Forces to Help Global Brands Succeed in the
                                                                                                              Subscription Economy (Business Wire - Factiva, 02/13/2019 09:00 AM)
2/14/2019 Thu     2,648,462    22.51    6.28%    0.10%       0.10%      0.22%      6.06%     2.00     0.05 ** ZUORA INC 5 (SEC - SEC Edgar, 02/14/2019)

                                                                                                              ZUORA INC SC 13G/A (SEC - SEC Edgar, 02/14/2019)
2/15/2019   Fri   1,324,633    22.50   -0.04%    0.61%       0.77%      1.09%     -1.13%    -0.37     0.71
2/16/2019   Sat
2/17/2019   Sun
2/18/2019   Mon                                                                                               ValuEngine, Inc Research Report (Eikon - Manual Entry, 02/18/2019)
2/19/2019 Tue     1,430,220    23.22    3.20%    0.19%       0.11%      0.32%      2.88%     0.93     0.35    Big-name clients help start-up chase giant (The Australian Financial Review - Factiva,
                                                                                                              02/19/2019)
                                                                                                              Analysis: Positioning to Benefit within Zuora, DHT, Bristow Group, CEVA,
                                                                                                              TriMas, and Hess Midstream Partners LP -- Research Highlights Growth, Revenue,
                                                                                                              and Consolidated Results (GlobeNewswire - Factiva, 02/19/2019 07:35 AM)
                                                                                                              Zuora Announces its Call for Speakers for Subscribed 2019: The World's Premiere
                                                                                                              Conference for Leaders of the Subscription Economy (Business Wire - Factiva,
                                                                                                              02/19/2019 11:00 AM)
                                                                                                              Press Release: Zuora Announces its Call for Speakers for Subscribed 2019: The
                                                                                                              World's Premiere Conference for Leaders of the Subscription Economy (Dow Jones
                                                                                                              Institutional News - Factiva, 02/19/2019 11:01 AM)
2/20/2019 Wed     1,624,348    23.18   -0.17%    0.07%       -0.39%     -0.08%    -0.10%    -0.03     0.97    Zuora Outperforms ERP Vendors as the System of Record for the Subscription
                                                                                                              Economy (Business Wire - Factiva, 02/20/2019 05:09 PM)
2/21/2019 Thu      830,555     23.31    0.56%    -0.39%      1.24%      0.27%      0.29%     0.10     0.92    BuySellSignals Research Research Report (Eikon - Manual Entry, 02/21/2019)
2/22/2019 Fri     1,741,140    23.97    2.83%    0.91%       1.38%      1.62%      1.21%     0.42     0.67
                                                                                                                                                                                          p. 30 of 40
                                         Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 110 of 162
                                                                                    Appendix B
                                                                      Zuora News Chronology with Daily Statistics
                                                         Orthogonalized
                                                Market      Industry Predicted   Excess
 Date       Day   Volume      Price    Return   Return       Return     Return   Return    t stat   p-Value                                          News
2/23/2019   Sat
2/24/2019   Sun
2/25/2019   Mon   1,641,260    24.24    1.13%     0.36%      0.31%      0.55%      0.58%     0.20     0.84
2/26/2019   Tue   1,185,854    23.64   -2.48%    -0.07%      0.54%      0.29%     -2.77%    -0.97     0.33    Zuora Inc at Morgan Stanley Technology, Media & Telecom Conference - Final (CQ
                                                                                                              FD Disclosure - Factiva, 02/26/2019)
2/27/2019 Wed     1,258,961    24.55    3.85%     0.08%      -0.01%      0.09%     3.76%     1.32     0.19
2/28/2019 Thu       916,689    23.76   -3.22%    -0.27%      -0.21%     -0.30%    -2.92%    -1.02     0.31
 3/1/2019 Fri     1,813,098    23.41   -1.47%     0.84%       0.51%      1.15%    -2.62%    -0.92     0.36    SUBSCRIBING TO A WIDER MOAT (Franchising World - Factiva, 03/01/2019)
 3/2/2019   Sat
 3/3/2019   Sun
 3/4/2019   Mon   1,806,398    22.81   -2.56%    -0.23%      -0.88%     -0.56%    -2.00%    -0.70     0.48
 3/5/2019   Tue   2,156,023    22.50   -1.36%    -0.02%      -0.42%     -0.19%    -1.17%    -0.41     0.68    ZUORA INC 8-K (SEC - SEC Edgar, 03/05/2019)

                                                                                                              Zuora Files 8K - Director, Officer or Compensation Filing >ZUO (Dow Jones
                                                                                                              Institutional News - Factiva, 03/05/2019 06:13 AM)
 3/6/2019 Wed      957,388     22.40   -0.44%    -0.92%      -0.13%     -0.79%     0.35%     0.12     0.90    Press Release: TerrAvion Goes Live on Zuora's Subscription Billing Platform in 39
                                                                                                              Days (Dow Jones Institutional News - Factiva, 03/06/2019 08:00 AM)
                                                                                                              TerrAvion Goes Live on Zuora's Subscription Billing Platform in 39 Days (Business
                                                                                                              Wire - Factiva, 03/06/2019 08:00 AM)
 3/7/2019 Thu     1,130,403    22.98    2.59%    -1.11%      -0.79%     -1.33%     3.92%     1.40     0.16    S&P Global Compustat Research Report (Capital IQ - Manual Entry, 03/07/2019)

                                                                                                              Ricoh chooses Zuora to accelerate global expansion of new digital workplace
                                                                                                              productivity (MarketLine News and Comment - Factiva, 03/07/2019 07:00 PM)
 3/8/2019 Fri     1,086,762    23.04    0.26%    -0.18%      0.01%      -0.08%     0.34%     0.12     0.90    Ricoh Selects Zuora to Accelerate the Global Expansion of its New Digital
                                                                                                              Workplace Productivity Solutions (Business Wire - Factiva, 03/08/2019 08:00 AM)
                                                                                                              Press Release: Ricoh Selects Zuora to Accelerate the Global Expansion of its New
                                                                                                              Digital Workplace Productivity Solutions (Dow Jones Institutional News - Factiva,
                                                                                                              03/08/2019 08:00 AM)
 3/9/2019   Sat
3/10/2019   Sun
3/11/2019   Mon   1,540,636    23.55    2.21%    2.02%       1.78%      2.78%     -0.56%    -0.20     0.84
3/12/2019   Tue   1,250,559    23.52   -0.13%    0.44%       0.58%      0.80%     -0.93%    -0.33     0.74
3/13/2019   Wed   1,479,676    23.63    0.47%    0.69%       0.65%      1.04%     -0.57%    -0.20     0.84    Zuora Helps Power Sports Streaming Service Kayo Sports (Business Wire - Factiva,
                                                                                                              03/13/2019 06:00 PM)
3/14/2019   Thu   1,011,243    23.50   -0.55%    -0.15%      0.28%      0.18%     -0.73%    -0.26     0.79
3/15/2019   Fri   1,293,007    23.41   -0.38%     0.76%      0.38%      1.00%     -1.38%    -0.50     0.62
3/16/2019   Sat
3/17/2019   Sun
3/18/2019   Mon   1,050,645    23.06   -1.50%    0.34%       0.97%      0.97%     -2.46%    -0.89     0.37    Canaccord Genuity Research Report (Eikon - Manual Entry, 03/18/2019)


                                                                                                                                                                                        p. 31 of 40
                                       Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 111 of 162
                                                                                  Appendix B
                                                                    Zuora News Chronology with Daily Statistics
                                                       Orthogonalized
                                              Market      Industry Predicted   Excess
 Date     Day   Volume      Price    Return   Return       Return     Return   Return    t stat   p-Value                                       News
                                                                                                            Morgan Stanley Research Report (Eikon - Manual Entry, 03/18/2019)
3/19/2019 Tue   2,485,611    23.43    1.60%    0.13%       0.33%      0.39%      1.21%     0.44     0.66    05:47 EDT Zuora upgraded to Buy from Hold at CanaccordADAM
                                                                                                            (Theflyonthewall.com - Factiva, 03/19/2019)
                                                                                                            07:35 EDT Zuora upgraded to Buy from Hold at CanaccordCanaccord analyst
                                                                                                            Richard... (Theflyonthewall.com - Factiva, 03/19/2019)
                                                                                                            10:04 EDT Fly Intel: Top five analyst upgradesCatch up on today's top five...
                                                                                                            (Theflyonthewall.com - Factiva, 03/19/2019)
                                                                                                            Zuora Raised to Buy From Hold by Canaccord Genuity (Dow Jones Institutional
                                                                                                            News - Factiva, 03/19/2019 06:39 AM)
                                                                                                            Zuora Inc. Cl A (ZUO) Ind: 23.50-24.50 Last 23.06 (Dow Jones Institutional News -
                                                                                                            Factiva, 03/19/2019 09:22 AM)
                                                                                                            U.S. RESEARCH ROUNDUP-Domino's Pizza, Immunogen, Yum Brands (Reuters
                                                                                                            News - Factiva, 03/19/2019 06:10 PM)
3/20/2019 Wed   1,830,284    23.74    1.32%    0.07%       -0.39%     0.00%      1.32%     0.48     0.63    08:20 EDT Zuora price target raised to $30 from $27 at NeedhamNeedham analyst...
                                                                                                            (Theflyonthewall.com - Factiva, 03/20/2019)
                                                                                                            Zuora announces Q4 and full year fiscal 2019 financial results (MarketLine News and
                                                                                                            Comment - Factiva, 03/20/2019 08:00 PM)
3/21/2019 Thu   5,054,488    24.33    2.49%    1.42%       2.17%      2.56%     -0.08%    -0.03     0.98    16:11 EDT Zuora reports Q4 adjusted EPS (11c), consensus (11c)Reports Q4
                                                                                                            revenue... (Theflyonthewall.com - Factiva, 03/21/2019)
                                                                                                            16:13 EDT Zuora sees Q1 EPS (14c) to (13c), consensus (13c)Sees Q1 revenue...
                                                                                                            (Theflyonthewall.com - Factiva, 03/21/2019)
                                                                                                            16:14 EDT Zuora sees FY20 EPS (44c) to (40c), consensus (45c)Sees FY20 revenue...
                                                                                                            (Theflyonthewall.com - Factiva, 03/21/2019)
                                                                                                            16:15 EDT Zuora ACV customers over $100K rose 27% from last year
                                                                                                            (Theflyonthewall.com - Factiva, 03/21/2019)
                                                                                                            Canaccord Genuity Research Report (Eikon - Manual Entry, 03/21/2019)

                                                                                                            Jefferies Research Report (Eikon - Manual Entry, 03/21/2019)

                                                                                                            Q4 2019 Zuora Inc Earnings Call - Final (CQ FD Disclosure - Factiva, 03/21/2019)

                                                                                                            Wikipedia's German protest; Bach's a Google Doodle; Zuora falls (San Francisco
                                                                                                            Chronicle: Web Edition - Factiva, 03/21/2019)
                                                                                                            ZUORA INC 8-K (SEC - SEC Edgar, 03/21/2019)

                                                                                                            ZUORA INC 8-K (SEC - SEC Edgar, 03/21/2019)



                                                                                                                                                                                      p. 32 of 40
                                       Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 112 of 162
                                                                                  Appendix B
                                                                    Zuora News Chronology with Daily Statistics
                                                       Orthogonalized
                                              Market      Industry Predicted   Excess
 Date     Day   Volume       Price   Return   Return       Return     Return   Return    t stat   p-Value                                        News
                                                                                                            Zuora Reports Record Fourth Quarter and Full Year Fiscal 2019 Results (Business
                                                                                                            Wire - Factiva, 03/21/2019 04:10 PM)
                                                                                                            Press Release: Zuora Reports Record Fourth Quarter and Full Year Fiscal 2019
                                                                                                            Results (Dow Jones Institutional News - Factiva, 03/21/2019 04:10 PM)
                                                                                                            Zuora Stock Drops As Revenue Forecast Misses Street View -- MarketWatch (Dow
                                                                                                            Jones Institutional News - Factiva, 03/21/2019 04:24 PM)
                                                                                                            Zuora Reports 29% Jump in Revenue in Latest Quarter (Dow Jones Institutional
                                                                                                            News - Factiva, 03/21/2019 04:28 PM)
                                                                                                            The Subscription Economy Grows More Than 300% In The Last Seven Years
                                                                                                            (Business Wire - Factiva, 03/21/2019 04:35 PM)
                                                                                                            BRIEF-Zuora Q4 Non-GAAP Loss Per Share $0.11 (Reuters News - Factiva,
                                                                                                            03/21/2019 04:47 PM)
                                                                                                            Zuora Inc: Losses ofÃ‚Â 11 cents announced for fourth quarter (Reuters News -
                                                                                                            Factiva, 03/21/2019 05:13 PM)
                                                                                                            MW UPDATE: Zuora stock drops following results, outlook (MarketWatch - Factiva,
                                                                                                            03/21/2019 05:22 PM)
                                                                                                            Update: Zuora Stock Drops Following Results, Outlook -- MarketWatch (Dow Jones
                                                                                                            Institutional News - Factiva, 03/21/2019 05:22 PM)
                                                                                                            Zuora adds new US patents to accelerate growth of subscription economy
                                                                                                            (MarketLine News and Comment - Factiva, 03/21/2019 08:00 PM)
3/22/2019 Fri   10,602,377    20.91 -14.06%    -2.50%      -2.58%     -3.38%   -10.67%    -3.90     0.00 ** 05:18 EDT Zuora business metrics strong, growth sustainable, says JefferiesZuora...
                                                                                                            (Theflyonthewall.com - Factiva, 03/22/2019)
                                                                                                            07:14 EDT Zuora pullback a buying opportunity, says CanaccordCanaccord
                                                                                                            analyst... (Theflyonthewall.com - Factiva, 03/22/2019)

                                                                                                            11:01 EDT Zuora announces addition of five new U.S. patents in FY19Zuora...
                                                                                                            (Theflyonthewall.com - Factiva, 03/22/2019)
                                                                                                            12:00 EDT Zuora falls -15.5%Zuora is down -15.5%, or -$3.77 to $20.56.
                                                                                                            (Theflyonthewall.com - Factiva, 03/22/2019)
                                                                                                            Dow Jones Futures Dip After Big Stock Market Rally; Nike Falls Below Buy Point
                                                                                                            (Investor's Business Daily - Factiva, 03/22/2019)
                                                                                                            Dow Jones Futures Signal Pullback After Big Stock Market Rally; Nike Leads 3
                                                                                                            Key Movers (Investor's Business Daily - Factiva, 03/22/2019)
                                                                                                            FBN Securities Research Report (Eikon - Manual Entry, 03/22/2019)

                                                                                                            Jefferies Research Report (Eikon - Manual Entry, 03/22/2019)

                                                                                                                                                                                     p. 33 of 40
                                         Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 113 of 162
                                                                                    Appendix B
                                                                      Zuora News Chronology with Daily Statistics
                                                         Orthogonalized
                                                Market      Industry Predicted   Excess
 Date       Day   Volume      Price    Return   Return       Return     Return   Return    t stat   p-Value                                       News
                                                                                                              Morgan Stanley Research Report (Eikon - Manual Entry, 03/22/2019)

                                                                                                              Zuora, Inc. CEO Tien Tzuo on Q4 2019 Results -- Earnings Call Transcript >ZUO
                                                                                                              (Dow Jones Institutional News - Factiva, 03/22/2019 12:59 AM)
                                                                                                              BUZZ-U.S. STOCKS ON THE MOVE-Conatus, Nike, PPG, Biogen, Lumentum
                                                                                                              Holdings (Reuters News - Factiva, 03/22/2019 07:24 AM)
                                                                                                              BUZZ-U.S. STOCKS ON THE MOVE-Nike, Biogen, Best Buy, Tiffany, Hibbett
                                                                                                              Sports (Reuters News - Factiva, 03/22/2019 08:56 AM)
                                                                                                              Zuora Inc. Cl A (ZUO) Ind: 21.00-23.00 Last 24.33 (Dow Jones Institutional News -
                                                                                                              Factiva, 03/22/2019 09:19 AM)
                                                                                                              Zuora Shares Down 10% on Earnings Miss >ZUO (Dow Jones Institutional News -
                                                                                                              Factiva, 03/22/2019 10:33 AM)
                                                                                                              Zuora Adds Five New U.S. Patents to Accelerate Growth of the Subscription
                                                                                                              Economy (Business Wire - Factiva, 03/22/2019 11:00 AM)

                                                                                                              Press Release: Zuora Adds Five New U.S. Patents to Accelerate Growth of the
                                                                                                              Subscription Economy (Dow Jones Institutional News - Factiva, 03/22/2019 11:00 AM)
                                                                                                              BC-Money & Markets Digest (Associated Press Newswires - Factiva, 03/22/2019 12:56
                                                                                                              PM)
3/23/2019   Sat
3/24/2019   Sun
3/25/2019   Mon   3,656,092    20.39   -2.49%    -0.07%       0.37%      0.29%    -2.78%    -1.01     0.31
3/26/2019   Tue   5,074,344    19.48   -4.46%     0.71%       0.40%      0.97%    -5.44%    -1.97     0.05
3/27/2019   Wed   4,557,875    19.20   -1.44%    -0.62%      -1.08%     -1.01%    -0.42%    -0.16     0.88    ZUORA INC 4 (SEC - SEC Edgar, 03/27/2019)

                                                                                                              ZUORA INC 4 (SEC - SEC Edgar, 03/27/2019)

                                                                                                              Apple Is Betting Big on Digital Subscriptions. Here's Why. (Barron's Online - Factiva,
                                                                                                              03/27/2019 04:56 PM)
3/28/2019 Thu     2,057,507    19.51    1.61%    0.35%       0.33%      0.61%      1.01%     0.37     0.71    Zuora director Jason Pressman sells 27 March 2019 (People in Business - Factiva,
                                                                                                              03/28/2019)
                                                                                                              ZUORA INC 4 (SEC - SEC Edgar, 03/28/2019)

                                                                                                              ZUORA INC 4 (SEC - SEC Edgar, 03/28/2019)

                                                                                                              ZUORA INC 4 (SEC - SEC Edgar, 03/28/2019)

                                                                                                              ZUORA INC 4 (SEC - SEC Edgar, 03/28/2019)
3/29/2019 Fri     2,547,677    20.03    2.67%    0.79%       1.02%      1.39%      1.27%     0.47     0.64
3/30/2019 Sat
3/31/2019 Sun

                                                                                                                                                                                          p. 34 of 40
                                       Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 114 of 162
                                                                               Appendix B
                                                                 Zuora News Chronology with Daily Statistics
                                                Orthogonalized
                                         Market    Industry Predicted      Excess
 Date     Day     Volume    Price Return Return     Return     Return      Return t stat     p-Value                                      News
 4/1/2019 Mon     2,698,428 19.68 -1.75%   1.29%     1.30%       1.94%      -3.69% -1.37       0.17    ZUORA INC 4 (SEC - SEC Edgar, 04/01/2019)
 4/2/2019 Tue     1,878,443   20.25   2.90%    0.26%    0.01%      0.30%     2.60%   0.96      0.34    Canaccord Genuity Research Report (Eikon - Manual Entry, 04/02/2019)
 4/3/2019 Wed     2,029,058   20.58   1.63%    0.60%    0.57%      0.98%     0.65%   0.24      0.81    ZUORA INC 4 (SEC - SEC Edgar, 04/03/2019)

                                                                                                       ZUORA INC 4 (SEC - SEC Edgar, 04/03/2019)

                                                                                                       ZUORA INC 4 (SEC - SEC Edgar, 04/03/2019)

                                                                                                       ZUORA INC 4 (SEC - SEC Edgar, 04/03/2019)
 4/4/2019 Thu     2,252,250   20.14   -2.14%   -0.03%   -0.93%    -0.38%    -1.76%   -0.65     0.52    S&P Global Compustat Research Report (Capital IQ - Manual Entry, 04/04/2019)
 4/5/2019   Fri   1,360,192   20.15   0.05%    0.59%    0.33%      0.83%    -0.78%   -0.29     0.77
 4/6/2019   Sat
 4/7/2019   Sun
 4/8/2019   Mon    907,615    20.23   0.40%    0.19%    0.07%      0.37%     0.03%   0.01      0.99    Zuora Inc. Zuora Adds Five New U.S. Patents to Accelerate Growth of the
                                                                                                       Subscription Economy (Journal of Engineering - Factiva, 04/08/2019)
 4/9/2019 Tue      720,290    19.68   -2.72%   -0.56%   -0.37%    -0.43%    -2.29%   -0.85     0.39    ZUORA INC 4 (SEC - SEC Edgar, 04/09/2019)
4/10/2019 Wed      852,138    19.79   0.56%    0.69%    0.85%      1.20%    -0.64%   -0.26     0.80    ZUORA INC SC 13G/A (SEC - SEC Edgar, 04/10/2019)

                                                                                                       Market Trends Toward New Normal in Tesla, Zuora, SunOpta, Internap, Enanta
                                                                                                       Pharmaceuticals, and Hilton Grand Vacations -- Emerging Consolidated
                                                                                                       Expectations, Analyst Ratings (GlobeNewswire - Factiva, 04/10/2019 07:30 AM)
4/11/2019 Thu      670,162    19.70   -0.45%   -0.21%   0.14%      0.09%    -0.54%   -0.22     0.83    Zuora Inc. Zuora Inc. Files SEC Form 8-K, Current Report: (Mar. 21, 2019)
                                                                                                       (Computer Weekly News - Factiva, 04/11/2019)
4/12/2019   Fri   1,415,748   19.34   -1.83%   0.46%    0.46%      0.71%    -2.54%   -1.03     0.31
4/13/2019   Sat
4/14/2019   Sun
4/15/2019   Mon     851,861   19.38   0.21%    -0.10%    0.11%     0.06%     0.14%   0.06      0.95
4/16/2019   Tue   1,421,981   19.49   0.57%     0.30%   -0.30%    -0.07%     0.64%   0.26      0.79    Jefferies Research Report (Eikon - Manual Entry, 04/16/2019)

                                                                                                       The Top Subscription Billing Software Vendors According to the
                                                                                                       FeaturedCustomers Spring 2019 Customer Success Report Rankings (PR Newswire -
                                                                                                       Factiva, 04/16/2019 06:25 PM)
4/17/2019 Wed     1,687,772   19.55   0.31%    -0.05%   0.04%      0.10%     0.20%   0.08      0.93    05:31 EDT Zuora should grow at least 25%-30% annually for years, says...
                                                                                                       (Theflyonthewall.com - Factiva, 04/17/2019)
                                                                                                       07:08 EDT Zuora management to meet with NeedhamMeeting to be held in New
                                                                                                       York on... (Theflyonthewall.com - Factiva, 04/17/2019)
4/18/2019 Thu     1,350,491   19.22   -1.69%   0.02%    0.83%      0.90%    -2.59%   -1.07     0.29    ZUORA INC 10-K (SEC - SEC Edgar, 04/18/2019)

                                                                                                       ZUORA INC S-8 (SEC - SEC Edgar, 04/18/2019)
4/19/2019 Fri
                                                                                                                                                                                 p. 35 of 40
                                         Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 115 of 162
                                                                                    Appendix B
                                                                      Zuora News Chronology with Daily Statistics
                                                         Orthogonalized
                                                Market      Industry Predicted   Excess
 Date       Day   Volume      Price    Return   Return       Return     Return   Return    t stat   p-Value                                         News
4/20/2019   Sat
4/21/2019   Sun
4/22/2019   Mon    883,392     19.32    0.52%    0.22%       0.57%      0.70%     -0.18%    -0.07     0.94    Gainsight Recognized as 2019 Bay Area Best Places to Work (GlobeNewswire -
                                                                                                              Factiva, 04/22/2019 12:31 PM)
4/23/2019 Tue     1,320,448    19.99    3.47%    1.32%       1.40%      1.93%      1.53%     0.64     0.53    Gainsight Recognized as 2019 Bay Area Best Places to Work (Arab Finance - Factiva,
                                                                                                              04/23/2019)
4/24/2019 Wed     1,331,984    20.05    0.30%    -0.23%      -0.29%     -0.31%     0.61%     0.25     0.80    Zuora CFO Tyler Sloat's value of investment increases by $857,829 in the past
                                                                                                              quarter (People in Business - Factiva, 04/24/2019)
                                                                                                              18:42 EDT Zuora CEO: Subscription based business models are on the riseIn an...
                                                                                                              (Theflyonthewall.com - Factiva, 04/24/2019)
                                                                                                              MINKABU THE INOFONOID, Inc. Research Report (Eikon - Manual Entry,
                                                                                                              04/24/2019)
                                                                                                              Zuora Inc Class A, Inst Holders, 1Q 2019 (ZUO) (Dow Jones Institutional News -
                                                                                                              Factiva, 04/24/2019 04:25 AM)
4/25/2019 Thu     4,727,639    21.26    6.03%    0.05%       1.96%      1.77%      4.27%     1.77     0.08    (PR) Leading Companies Select the Achievers Platform to Ignite Employee
                                                                                                              Engagement Across Their Organizations (PR Newswire - Factiva, 04/25/2019 09:00
                                                                                                              AM)
                                                                                                              Leading Companies Select the Achievers Platform to Ignite Employee Engagement
                                                                                                              Across Their Organizations (Canada NewsWire - Factiva, 04/25/2019 09:00 AM)
                                                                                                              MW UPDATE: ServiceNow stock pops after earnings, boosting software shares
                                                                                                              (MarketWatch - Factiva, 04/25/2019 06:03 PM)
4/26/2019   Fri   1,950,036    21.35    0.42%    0.34%       0.59%      0.80%     -0.38%    -0.16     0.88
4/27/2019   Sat
4/28/2019   Sun
4/29/2019   Mon   2,141,948    22.11    3.56%    0.19%       -0.11%     -0.03%     3.59%     1.49     0.14    New International Survey Reports on The End of Ownership and The Rise of
                                                                                                              Subscriptions (Business Wire - Factiva, 04/29/2019 06:30 AM)
4/30/2019 Tue     1,146,347    22.10   -0.05%    -0.66%      0.57%      0.57%     -0.61%    -0.25     0.80    Report: Status no longer defined by ownership (CMO - Factiva, 04/30/2019)

                                                                                                              ZUORA INC 4 (SEC - SEC Edgar, 04/30/2019)
 5/1/2019 Wed     1,659,138    21.38   -3.26%    -0.56%      -1.93%     -2.13%    -1.12%    -0.46     0.64
 5/2/2019 Thu     1,110,639    21.36   -0.09%    -0.16%      -0.93%     -1.02%     0.92%     0.38     0.70    Zuora Inc. Patent Application Titled "System And Method For Equitable
                                                                                                              Processing Of Asynchronous Messages In A Multi-Tenant Platform" Published
                                                                                                              Online (USPTO 20190109893) (Politics & Government Week - Factiva, 05/02/2019)
                                                                                                              S&P Global Compustat Research Report (Capital IQ - Manual Entry, 05/02/2019)
 5/3/2019 Fri     1,149,178    22.24    4.12%    1.59%       1.58%      2.16%      1.96%     0.81     0.42    BuySellSignals Research Research Report (Eikon - Manual Entry, 05/03/2019)

                                                                                                              MINKABU THE INOFONOID, Inc. Research Report (Eikon - Manual Entry,
                                                                                                              05/03/2019)
                                                                                                                                                                                       p. 36 of 40
                                         Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 116 of 162
                                                                                    Appendix B
                                                                      Zuora News Chronology with Daily Statistics
                                                         Orthogonalized
                                                Market      Industry Predicted   Excess
 Date       Day   Volume      Price    Return   Return       Return     Return   Return    t stat   p-Value                                          News

                                                                                                              Zuora Announces Date for its First Quarter Fiscal 2020 Earnings Conference Call
                                                                                                              (Business Wire - Factiva, 05/03/2019 08:00 AM)
                                                                                                              Press Release: Zuora Announces Date for its First Quarter Fiscal 2020 Earnings
                                                                                                              Conference Call (Dow Jones Institutional News - Factiva, 05/03/2019 08:05 AM)
 5/4/2019 Sat
 5/5/2019 Sun
 5/6/2019 Mon     2,885,448    22.87    2.83%    -0.49%      -0.44%     -0.51%     3.34%     1.38     0.17    Subscription and Billing Management Market 2019 Global Share, Trend And
                                                                                                              Opportunities Forecast To 2024 (iCrowdNewswire - Factiva, 05/06/2019)
                                                                                                              Survey: Ownership may be on decline with consumers (Chain Store Age - Factiva,
                                                                                                              05/06/2019)
 5/7/2019 Tue     1,616,292    22.10   -3.37%    -1.96%      -2.12%     -2.72%    -0.65%    -0.26     0.79
 5/8/2019 Wed     1,249,826    22.26    0.72%    -0.25%       0.00%      0.06%     0.66%     0.27     0.79    MINKABU THE INOFONOID, Inc. Research Report (Eikon - Manual Entry,
                                                                                                              05/08/2019)
                                                                                                              ZUORA INC DEF 14A (SEC - SEC Edgar, 05/08/2019)

                                                                                                              ZUORA INC DEFA14A (SEC - SEC Edgar, 05/08/2019)
 5/9/2019 Thu     1,372,766    22.45    0.85%    -0.41%      -0.10%     -0.09%     0.94%     0.39     0.70    Zuora Inc. Zuora Inc. Files SEC Form 10-K, Annual Report [Section 13 And 15(D),
                                                                                                              Not S-k Item 405]: (Apr. 18, 2019) (Computer Weekly News - Factiva, 05/09/2019)
                                                                                                              Zuora Inc. Zuora Inc. Files SEC Form S-8, Securities To Be Offered To Employees
                                                                                                              in Employee Benefit Plans: (Apr. 18, 2019) (Computer Weekly News - Factiva,
5/10/2019   Fri   1,370,073    22.35   -0.45%    0.12%       1.09%      1.36%     -1.81%    -0.74     0.46
5/11/2019   Sat
5/12/2019   Sun
5/13/2019   Mon   1,135,494    21.13   -5.46%    -3.41%      -3.15%     -4.24%    -1.22%    -0.50     0.62    Zuora Hosts Subscribed 2019 Featuring Behind-the-Scenes Conversations With
                                                                                                              WeWork, Pandora, Fender and More (Business Wire - Factiva, 05/13/2019 08:00
5/14/2019 Tue     1,095,310    21.81    3.22%    1.15%       1.39%      1.91%      1.31%     0.53     0.59    Zuora CFO Tyler Sloat's value of investment increases by $1 million in the past
                                                                                                              quarter (People in Business - Factiva, 05/14/2019)
                                                                                                              Beamery Expands Leadership Team with Key Industry Executives (PR Newswire -
                                                                                                              Factiva, 05/14/2019 09:00 AM)
5/15/2019 Wed       892,058    22.24    1.97%    1.17%       1.04%      1.57%      0.41%     0.17     0.87
5/16/2019 Thu     1,357,801    22.56    1.44%    0.98%       2.03%      2.37%     -0.93%    -0.41     0.68    Zuora Inc. Patent Issued for System And Method For Real-Time Cloud Data
                                                                                                              Synchronization Using A Database Binary Log (USPTO 10,277,672) (Computer
                                                                                                              Weekly News - Factiva, 05/16/2019)
                                                                                                              BuySellSignals Research Research Report (Eikon - Manual Entry, 05/16/2019)
5/17/2019 Fri      777,698     22.33   -1.02%    -1.03%      -0.88%     -0.95%    -0.07%    -0.03     0.98
5/18/2019 Sat
5/19/2019 Sun
                                                                                                                                                                                        p. 37 of 40
                                       Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 117 of 162
                                                                               Appendix B
                                                                 Zuora News Chronology with Daily Statistics
                                               Orthogonalized
                                        Market    Industry Predicted       Excess
 Date     Day     Volume   Price Return Return     Return     Return       Return t stat     p-Value                                         News
5/20/2019 Mon      953,346 22.06 -1.21%  -1.46%    -1.33%      -1.50%        0.29%  0.13       0.90    Zuora Inc. Patent Issued for Systems And Methods For Live Testing Performance
                                                                                                       Conditions Of A Multi-Tenant System (USPTO 10,284,450) (Journal of Engineering -
                                                                                                       Factiva, 05/20/2019)
                                                                                                       ValuEngine, Inc Research Report (Eikon - Manual Entry, 05/20/2019)
5/21/2019   Tue   1,599,081   22.59    2.40%    1.09%    0.68%     1.22%     1.18%    0.52     0.60
5/22/2019   Wed   1,036,814   22.39   -0.89%   -0.45%    0.58%     0.49%    -1.38%   -0.61     0.54
5/23/2019   Thu   3,787,320   20.80   -7.10%   -1.58%   -1.59%    -1.79%    -5.31%   -2.34     0.02 **
5/24/2019   Fri   1,172,549   21.35    2.64%    0.12%    0.20%     0.35%     2.30%    0.99     0.32    Corporate Watchdog Reports Research Report (Eikon - Manual Entry, 05/24/2019)

                                                                                                       Subscription and Billing Management Market 2019 Global Share, Trend And
                                                                                                       Opportunities Forecast To 2024 (iCrowdNewswire - Factiva, 05/24/2019)
5/25/2019   Sat
5/26/2019   Sun
5/27/2019   Mon
5/28/2019   Tue   2,190,050   21.37    0.09%   -0.39%   -0.09%    -0.13%     0.23%    0.10     0.92
5/29/2019   Wed   2,474,643   20.35   -4.77%   -0.79%   -1.03%    -1.07%    -3.71%   -1.62     0.11    Zuora CFO Tyler Sloat's value of investment increases by $413,785 in the past
                                                                                                       quarter (People in Business - Factiva, 05/29/2019)
                                                                                                       Zuora posts Q1 fiscal 2020 financial results (MarketLine News and Comment -
                                                                                                       Factiva, 05/29/2019 08:00 PM)
5/30/2019 Thu     3,951,011   19.90   -2.21%   0.29%    0.58%      0.71%    -2.92%   -1.26     0.21    Zuora President Marc Diouane's value of investment increases by $7.3 million in the
                                                                                                       past quarter (People in Business - Factiva, 05/30/2019)
                                                                                                       Zuora stock tanks on lowered revenue outlook (Silicon Valley/San Jose Business
                                                                                                       Journal Online - Factiva, 05/30/2019)
                                                                                                       16:17 EDT Zuora reports Q1 EPS (11c), consensus (13c)Reports Q1 revenue
                                                                                                       $64.11M,... (Theflyonthewall.com - Factiva, 05/30/2019)
                                                                                                       16:18 EDT Zuora sees Q2 EPS (15c)-(13c), consensus (11c)Sees Q2 revenue...
                                                                                                       (Theflyonthewall.com - Factiva, 05/30/2019)
                                                                                                       16:19 EDT Zuora sees FY20 EPS (44c)-(40c), consensus (41c)Sees FY20 revenue...
                                                                                                       (Theflyonthewall.com - Factiva, 05/30/2019)
                                                                                                       16:33 EDT Zuora reports Q1 EPS (11c), consensus (13c) Reports Q1 revenue
                                                                                                       $64.1M,... (Theflyonthewall.com - Factiva, 05/30/2019)
                                                                                                       16:35 EDT Zuora sees Q2 EPS (15c-(13c), consensus (11c)Sees Q2 revenue...
                                                                                                       (Theflyonthewall.com - Factiva, 05/30/2019)
                                                                                                       16:37 EDT Zuora sees FY20 EPS (44c)-(40c), consensus (41c)Sees FY20 revenue...
                                                                                                       (Theflyonthewall.com - Factiva, 05/30/2019)
                                                                                                       17:06 EDT Zuora plummets almost 24% after reporting quarterly results...
                                                                                                       (Theflyonthewall.com - Factiva, 05/30/2019)

                                                                                                                                                                                p. 38 of 40
                                       Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 118 of 162
                                                                                  Appendix B
                                                                    Zuora News Chronology with Daily Statistics
                                                       Orthogonalized
                                              Market      Industry Predicted   Excess
 Date     Day   Volume       Price   Return   Return       Return     Return   Return   t stat   p-Value                                       News
                                                                                                           Canaccord Genuity Research Report (Eikon - Manual Entry, 05/30/2019)

                                                                                                           Jefferies Research Report (Eikon - Manual Entry, 05/30/2019)

                                                                                                           Q1 2019 Zuora Inc Earnings Call - Final (CQ FD Disclosure - Factiva, 05/30/2019)

                                                                                                           ZUORA INC 8-K (SEC - SEC Edgar, 05/30/2019)

                                                                                                           ZUORA INC 8-K (SEC - SEC Edgar, 05/30/2019)

                                                                                                           Zuora Files 8K - Director, Officer or Compensation Filing >ZUO (Dow Jones
                                                                                                           Institutional News - Factiva, 05/30/2019 04:13 PM)
                                                                                                           Zuora Reports First Quarter Fiscal 2020 Results (Business Wire - Factiva, 05/30/2019
                                                                                                           04:14 PM)
                                                                                                           Press Release: Zuora Reports First Quarter Fiscal 2020 Results (Dow Jones
                                                                                                           Institutional News - Factiva, 05/30/2019 04:14 PM)
                                                                                                           BRIEF-Zuora Reports Q1 Loss Per Share Of $0.19 (Reuters News - Factiva,
                                                                                                           05/30/2019 04:25 PM)
                                                                                                           Zuora Shares Slide on Lower Annual Revenue Guidance (Dow Jones Institutional
                                                                                                           News - Factiva, 05/30/2019 04:38 PM)
                                                                                                           BRIEF-Zuora Inc Says Marc Diouane Agreed To Transition From President To
                                                                                                           Advisor To Zuora's Chief Executive Officer (Reuters News - Factiva, 05/30/2019
                                                                                                           04:40 PM)
                                                                                                           Zuora Stock Tanks After Company Reports Narrower Loss, Lowered Guidance --
                                                                                                           MarketWatch (Dow Jones Institutional News - Factiva, 05/30/2019 04:50 PM)
                                                                                                           MW Zuora stock tanks after company reports narrower loss, lowered guidance
                                                                                                           (MarketWatch - Factiva, 05/30/2019 04:50 PM)
                                                                                                           Zuora Inc: Losses ofÃ‚Â 11 cents announced for first quarter (Reuters News -
                                                                                                           Factiva, 05/30/2019 05:24 PM)
5/31/2019 Fri   18,995,249    13.99 -29.70%    -1.51%      -1.64%     -1.90%   -27.80% -11.94      0.00 ** Zuora and Gap stumble on weak earnings, but Williams-Sonoma soars (San
                                                                                                           Francisco Chronicle: Web Edition - Factiva, 05/31/2019)
                                                                                                           05:04 EDT Zuora price target lowered to $29 from $35 at JefferiesJefferies...
                                                                                                           (Theflyonthewall.com - Factiva, 05/31/2019)
                                                                                                           07:33 EDT Zuora downgraded to Buy from Strong Buy at NeedhamNeedham
                                                                                                           analyst... (Theflyonthewall.com - Factiva, 05/31/2019)
                                                                                                           07:36 EDT Zuora price target lowered to $18 from $28 at CanaccordCanaccord...
                                                                                                           (Theflyonthewall.com - Factiva, 05/31/2019)
                                                                                                           07:42 EDT Zuora downgraded to Buy from Strong Buy at NeedhamNeedham
                                                                                                           analyst... (Theflyonthewall.com - Factiva, 05/31/2019)
                                                                                                                                                                                      p. 39 of 40
                                Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 119 of 162
                                                                          Appendix B
                                                            Zuora News Chronology with Daily Statistics
                                                Orthogonalized
                                       Market      Industry Predicted   Excess
Date   Day   Volume   Price   Return   Return       Return     Return   Return   t stat   p-Value                                          News

                                                                                                    10:00 EDT Zuora falls -29.3%Zuora is down -29.3%, or -$5.83 to $14.07.
                                                                                                    (Theflyonthewall.com - Factiva, 05/31/2019)
                                                                                                    10:04 EDT Fly Intel: Top five analyst downgradesCatch up on today's top five...
                                                                                                    (Theflyonthewall.com - Factiva, 05/31/2019)
                                                                                                    FBN Securities Research Report (Eikon - Manual Entry, 05/31/2019)

                                                                                                    Here's why San Mateo-based Zuora's stock plunged and it's looking for a new
                                                                                                    president (San Francisco Business Times - Factiva, 05/31/2019)
                                                                                                    Here's why Zuora's stock plunged and it's looking for a new president (Silicon
                                                                                                    Valley/San Jose Business Journal - Factiva, 05/31/2019)
                                                                                                    Jefferies Research Report (Eikon - Manual Entry, 05/31/2019)

                                                                                                    Morgan Stanley Research Report (Eikon - Manual Entry, 05/31/2019)

                                                                                                    Stocks to Watch: Uber, Gap, Costco Wholesale, Zuora, and Okta (Dow Jones
                                                                                                    Institutional News - Factiva, 05/31/2019 06:33 AM)
                                                                                                    Zuora Cut to Buy From Strong Buy by Needham (Dow Jones Institutional News -
                                                                                                    Factiva, 05/31/2019 08:20 AM)
                                                                                                    BUZZ-U.S. STOCKS ON THE MOVE-U.S Automakers, chipmakers, tech stocks
                                                                                                    (Reuters News - Factiva, 05/31/2019 08:44 AM)
                                                                                                    Zuora Inc. Cl A (ZUO) Ind: 13.00-14.00 Last 19.90 (Dow Jones Institutional News -
                                                                                                    Factiva, 05/31/2019 09:18 AM)
                                                                                                    BUZZ-U.S. STOCKS ON THE MOVE-U.S automakers, chipmakers, banks (Reuters
                                                                                                    News - Factiva, 05/31/2019 09:22 AM)
                                                                                                    Stocks to Watch: Uber, Gap, Costco, Zuora, Okta, Tesla, Big Lots, Dell, GameStop;
                                                                                                    Here are some of the companies with shares expected to trade actively in Friday's
                                                                                                    session (The Wall Street Journal Online - Factiva, 05/31/2019 09:27 AM)
                                                                                                    Zuora Is Maintained at Buy by Canaccord Genuity (Dow Jones Institutional News -
                                                                                                    Factiva, 05/31/2019 10:28 AM)
                                                                                                    Zuora Is Maintained at Equal-Weight by Morgan Stanley (Dow Jones Institutional
                                                                                                    News - Factiva, 05/31/2019 12:07 PM)




                                                                                                                                                                              p. 40 of 40
    Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 120 of 162




                                       Appendix C

                               Event Study Methodology

       A. Regression Specification Used in the Event Study

       1.    For my event study analysis, I use generally accepted econometric methods
and specify a regression model that includes certain explanatory variables (which explain
the outside influences on the variation in daily returns of Zuora common stock).1 The
model I specify includes as explanatory variables the general market returns and the returns
to an industry index.2 This specification can be written as:

                                 Rt =  +  𝑅     +  𝑅 + 𝜀 t .3

In this equation, 𝑅 is the daily return of Zuora common stock at time t, 𝑅    is a proxy
for the daily market return at time t (represented by the Nasdaq Composite Total Return
Index with Bloomberg identifier “XCMP”), and 𝑅 is the daily industry return at time t
(represented by the S&P Supercomposite Software Total Return Index with Bloomberg
identifier “STRSOFT”).4 The selection process for the market and industry indexes is
explained below.
       2.    The parameter  represents the intercept coefficient or constant term and is
the average rate of return the stock would realize in a period with zero market and industry




1
    A regression model is a statistical technique used to measure how one or more
    “independent” variables impact the “dependent” variable of interest. In this case, the
    daily Zuora stock price return is the dependent variable and the contemporaneous daily
    returns for market and industry indexes are the independent variables. For a general
    discussion of regression analysis, see Chapter 6 in William H. Greene, Econometric
    Analysis, 2d edition, Prentice-Hall, Inc., 1993.
2
    See, e.g., John Y. Campbell, Andrew W. Lo, and A. Craig MacKinlay, The
    Econometrics of Financial Markets, Princeton University Press, 1997, p. 155.
3
    This equation is a time-series where the variables are measured at comparable times.
    In this case, the time interval is at the daily close of trading.
4
    The industry index is measured net of market. To net the market return, I regress the
    industry return on the market return and use the obtained orthogonal return (i.e., the
    industry return netting out market effects) as the industry return in my market models
    for Zuora.

                                            C-1
    Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 121 of 162




returns, while the coefficients represent the empirical relationship between movements
of Zuora common stock prices and the movements of the market and industry indexes.
Data from a period immediately prior to each date when the firm-specific excess return is
to be examined is generally used as the Control (or estimation) Period to estimate the
parameters or coefficients of the regression, as it is here with the use of rolling regressions
(described below).5

       B. Selection of Market and Industry Indexes

       3.    To obtain the best specified fit to explain the variation in the dependent
variable (i.e., Zuora’s common stock price return) based on the independent variables (i.e.,
market and industry returns), I evaluate 16 models based on different combinations of
market and industry indexes, which are chosen as described below.

       4.    As a proxy for the market, I considered two market indexes. Since Zuora
compared its performance (in its performance graph) against the S&P 500 Index and the
Nasdaq Composite Index,6 I considered both:

             (1) the S&P 500 Total Return Index (“SPTR”);7 and

             (2) the NASDAQ Composite Total Return Index (“XCMP”).

       5.    Zuora also compared its performance against the S&P 500 Information
Technology Index8 and described its business as a software provider.9 Accordingly, as a
proxy for the industry, I evaluated eight S&P information technology and software indexes:

             (1) the S&P 500 Information Technology Sector Net Total Return Index
                 (“SP5NINFT”);


5
    “There are essentially four choices for the estimation period: before the event window,
    during the window, after the window, and around the window. The majority of events
    studies use an estimation period before the event.” Glenn V. Henderson, Jr., “Problems
    and Solutions in Conducting Event Studies,” The Journal of Risk and Insurance,
    Volume 57, Issue 2, June 1990, pp. 282-306, at 29.
6
    See Zuora SEC Form 10-K filed April 18, 2019, p. 37.
7
    Bloomberg identifiers are shown in parentheses.
8
    See Zuora SEC Form 10-K filed April 18, 2019, p. 37.
9
    See Zuora SEC Form 10-K filed April 18, 2019, p. 40.

                                             C-2
     Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 122 of 162




              (2) the S&P Composite 1500 Information Technology Sector Total Return
                  Index (“SPTRSC45”);

              (3) the S&P 500 Software and Services Total Return Index
                  (“S5SOSGTR”);

              (4) the S&P Supercomposite Software and Services Total Return Index
                  (“STRSFTW”);

              (5) the S&P 500 Software Industry Total Return Index (“S5SOFWTR”);

              (6) the S&P Supercomposite Software Total Return Index (“STRSOFT”);

              (7) the S&P 500 Systems Software Total Return Index (“S5SYSFTR”);
                  and

              (8) the S&P Supercomposite Systems Software Total Return Index
                  (“STRSYSF”).10

        6.    In order to evaluate the fit of each of the 16 models, I use the Class Period
(+1)11 as the estimation period (April 12, 2018 to May 31, 2019).

        7.    Orthogonalized industry index returns are calculated net of market returns as
follows: industry returns are regressed against the market returns over the estimation period
and the resulting residual regression returns (i.e., the excess industry returns) are used as
the industry returns in my market models.




10
     Zuora was not a member of any of these industry indexes during the Class Period
     (source: Bloomberg).
11
     I refer to the “Class Period (+1)” to mean the Class Period plus May 31, 2019, which
     is the day following the last day of the Class Period when the corrective disclosure was
     made after the close of market.

                                             C-3
     Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 123 of 162




        8.    As described below, I include indicator or dummy variables on 6 dates:12, 13
(i) the day following the corrective disclosure (made after close of market) alleged in the
Complaint; (ii) the first day of trading after Zuora’s IPO; and (iii) the days associated with
the Company’s announced earnings results and/or guidance updates.14

        9.    Finally, based on the adjusted R-Squared of the different models, I selected
the market model with the Nasdaq Composite Total Return Index as the market index and
the S&P Supercomposite Software Total Return Index as the industry index.                This
specification yields the highest adjusted R-Squared relative to all other specifications.

        C. Rolling Regression Analysis for Zuora Common Stock

        10.   For each trading day of the Class Period (+1), except the first 120 trading
days, I use a rolling period of the prior 120 trading days (“Control Period”) to estimate a
separate set of parameters or coefficients (namely , M, and I) to calculate the excess
return and the standard error for that date.15 This yields 166 separate market model



12
     A dummy variable is a numerical variable often used in regressions to express
     categorical variables. Technically, dummy variables are dichotomous and in
     regressions they are easiest to interpret when dummies are limited to two specific
     values, 0 or 1. Here, the dummy variable takes the value of 1 on the date indicated
     and 0 for all other dates.
13
     See William H. Greene, Econometric Analysis, 2d edition, Prentice-Hall, Inc., 1993, p.
     197 (“It is not uncommon for researchers to include a dummy variable in a regression
     to account for something that applies only to a single observation.”).
14
     Sources: Business Wire via Factiva and Appendix B. For the corrective disclosure
     date, see Complaint, ¶¶ 12-15. Time stamps for the earnings/guidance dates are
     evaluated to ascertain whether a disclosure was made after market close, in which case
     the dummy variable is attributed to the following trading day. The 6 dummy dates are:
     the first date of trading after Zuora’s IPO, April 12, 2018; and dates corresponding to
     Zuora’s five earnings release dates -- June 1, 2018 (release was on May 31, 2018 after
     close); August 31, 2018 (release was on August 30, 2018 after close); November 30,
     2018 (release was on November 29, 2018 after close); March 22, 2019 (release was on
     March 21, 2019 after close); and May 31, 2019 (which is also the date of the alleged
     corrective disclosure and the release was on May 30, 2019).
15
     See A. Craig MacKinlay, “Event Studies in Economics and Finance,” Journal of
     Economic Literature, Volume 35, Issue 1, March 1997, pp. 13-39, at 15 (“For example,
     in an event study using daily data and the market model, the market model parameters
     could be estimated over the 120 days prior to the event.”).

                                             C-4
     Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 124 of 162




regressions using 166 Control Periods, with each Control Period ending on the trading date
immediately prior to the date for which I calculate the excess return. For each of the first
120 trading days, I use the results from the regression over the initial 120 days to calculate
the excess returns.16

        11.   The use of dummy variables is a widely used and generally accepted
econometric technique employed in the academic finance literature. As mentioned above,
I include dummy variables on dates when there are releases of important Zuora-specific
information to account and adjust for atypical variation in the daily returns to the Zuora
common stock. Should such dates have large excess returns caused not by chance, but
rather by the firm’s disclosure of material, unanticipated firm-specific information, the mix
of information in the market that is important to investors could change. Professor Carol
Alexander states that “one might consider creating a dummy [variable] to model the timing
of important news announcements… [or] whenever the data period covers … a temporary
shift due to an extreme market movement.”17 Prof. Alexander adds, “If dummies are
omitted there will be residual problems that lead to inefficient parameter estimates on the




16
     The market model used for October 2, 2018, the 121st day of the Class Period, is also
     used for April 12, 2018 to October 1, 2018.
17
     Carol Alexander, Market Models: A Guide to Financial Data Analysis, John Wiley &
     Sons 2001, p. 440. Carol Alexander is a Professor of Finance at the University of
     Sussex and Co-Editor of the Journal of Banking and Finance.

                                             C-5
     Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 125 of 162




real explanatory variables.”18 It is also consistent with methods courts have relied upon to
certify securities classes.19

        12.   Thus, using the specification of the market model above, including the
dummy variables, and a rolling period of 120 trading days prior to each date (except for
the first 120 trading days from the start of the Class Period), I estimate a set of parameters
for each trading day of the Class Period (+1) starting from October 2, 2018. For the first
120 days of the Class Period, I use the market model estimated for October 2, 2018.

        13.   As shown in Appendix D, for the 166 regressions I ran over the Class Period
(+1), the coefficient 1 ranges from 1.34 to 2.00 and ranges from 0.39 to 1.55. The 166
adjusted R-squared measures range from 31.6% to 58.4% and the average adjusted R-
squared measure is 44.2%.




18
     Id. at 441. Without accounting for these dates, atypical price movements would then
     be used for the subsequent 120 days to estimate 120 sets of regression parameters, 120
     predicted returns, and thus 120 excess returns and 120 standard errors. Therefore, if
     there is a large excess return caused by the release of material, unanticipated firm-
     specific important information, which is obviously not a random event, its influence on
     the Zuora common stock price movement must be accounted for. If it is not accounted
     for via a dummy variable, this non-random influence might contaminate the estimation
     process during the Control Period and induce a distortion or bias in the parameter
     estimates, predicted returns, and thus the excess returns and standard errors for all 120
     subsequent days. Using dummy variables to control for the price impact of potentially
     important non-random or atypical informational disclosures in each of the 166 different
     regression Control Periods results in regression model coefficients that more precisely
     reflect the normal or typical return relationship between Zuora common stock and the
     market and industry indexes, and thus improves the efficiency of the estimated
     parameters, predicted returns, and excess returns.
19
     For example, see In re Groupon, Inc. Sec. Litig., 2015 WL 1043321, N.D. Ill. (2015)
     at 7: “Dr. Feinstein explained that dummy variables are widely used during a control
     period to extract atypical days. Consistent with other experts, he used dummy variables
     to control for potentially abnormal returns related to earnings announcements.
     Accordingly, he used dummy variables during the control period for all earnings-
     related trading dates, including the event days. He also used a dummy variable for May
     14, 2012, because it was not only an unusual trading day, but also because it was
     contemporaneously described as atypical by the news media.” (citations omitted).

                                             C-6
   Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 126 of 162




           D. Measuring and Analyzing Zuora Excess Returns

           14.   The estimated coefficients from the market models are then used to calculate
the daily predicted returns. The predicted returns are equal to the intercept or constant from
the market model regression, plus the sum of the estimated M times the return on the
market index, and the estimated I times the orthogonalized industry return.

           15.   Excess returns, also called abnormal or residual returns, are then calculated
by subtracting the predicted return from Zuora’s actual return on each day. The excess
return measures the firm-specific effect that is not predicted by the market and industry
factors.

           16.   I next determine whether the excess return on each date is outside the bounds
of what would be expected by chance. The statistical significance of daily excess returns
is assessed using a t-statistic which is calculated by dividing the excess return by the
standard error of the regression. The standard error represents the typical or normal
volatility of the unexplained or residual price movements of the stock. For the 166
regressions I ran over the Class Period (+1), the standard error ranges from 2.26% to 4.16%
with an average of 3.22%. As is common in financial economics research, I consider
excess returns where the p-value associated with the t-statistic is less than or equal to 0.05
to be statistically significant.

           17.   Finally, in event study analysis, there is typically an examination of the
relationship between the excess returns, the statistical significance of those excess returns,
and unexpected news related to the subject company. I present such an analysis in my
report.




                                               C-7
                                    Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 127 of 162


                                                                             Appendix D
                                                             Daily Statistics for Zuora Common Stock
                                                                   April 12, 2018 - May 31, 2019
For each day during the Class Period (+1), except the first 120 days, I estimate a regression using a period of the prior 120
trading days. For the first 120 days, the regression estimates from the model for the 121st trading day, October 2, 2018, are
used.                                                                                                                                              ** Denotes Statistical
                                                                                                                                                  Significance at the 95%
Predicted Return =  +   x Market Return +   x Orthogonalized Industry Return.                                                                   Confidence Level
                                                                                                                                                     (p-Value ≤ 0.05)
Excess Return = Actual Return – Predicted Return.

t-statistic = Excess Return / Root MSE.

     [1]          [2]         [3]         [4]        [5]           [6]      [7]       [8]         [9]       [10]                 [11]     [12]       [13]        [14]
                                                                              Regression Coefficients
                                                          Orthogonalized                   Orthogonalized
                                                   Market    Industry    Intercept Market      Industry Predicted               Excess    Root
   Date      Volume          Price     Return      Return     Return                                Return                Return    MSE     t-statistic   p-Value
  4/12/2018 13,102,419       $20.00     42.86%       1.01%      1.61%        0.00     1.81       1.38      2.46%                40.40%     0.04      10.03        0.00 **
  4/13/2018 1,864,667        $20.60      3.00%      -0.47%     -0.70%        0.00     1.81       1.38     -1.15%                  4.15%    0.04        1.03       0.30
  4/16/2018    907,867       $20.60      0.00%       0.70%      1.07%        0.00     1.81       1.38      1.62%                 -1.62%    0.04       -0.40       0.69
  4/17/2018 1,152,504        $19.55     -5.10%       1.74%      2.04%        0.00     1.81       1.38      3.25%                 -8.35%    0.04       -2.07       0.04 **
  4/18/2018    886,009       $19.56      0.05%       0.19%      0.43%        0.00     1.81       1.38      0.59%                 -0.54%    0.04       -0.13       0.89
  4/19/2018    463,459       $19.65      0.46%      -0.78%     -0.61%        0.00     1.81       1.38     -1.12%                  1.58%    0.04        0.39       0.70
  4/20/2018    300,461       $19.72      0.36%      -1.27%     -1.16%        0.00     1.81       1.38     -2.02%                  2.38%    0.04        0.59       0.56
  4/23/2018    341,860       $20.00      1.42%      -0.25%      0.05%        0.00     1.81       1.38     -0.05%                  1.47%    0.04        0.37       0.72
  4/24/2018    308,490       $19.70     -1.50%      -1.70%     -1.93%        0.00     1.81       1.38     -3.19%                  1.69%    0.04        0.42       0.67
  4/25/2018    272,858       $19.61     -0.46%      -0.05%     -0.62%        0.00     1.81       1.38     -0.93%                  0.47%    0.04        0.12       0.91
  4/26/2018    218,829       $20.28      3.42%       1.64%      2.06%        0.00     1.81       1.38      3.25%                  0.17%    0.04        0.04       0.97
  4/27/2018    573,943       $19.61     -3.30%       0.02%      0.67%        0.00     1.81       1.38      0.88%                 -4.18%    0.04       -1.04       0.30
  4/30/2018    211,828       $19.26     -1.78%      -0.75%     -1.23%        0.00     1.81       1.38     -1.97%                  0.19%    0.04        0.05       0.96
   5/1/2018    149,731       $19.67      2.13%       0.91%      1.30%        0.00     1.81       1.38      2.00%                  0.13%    0.04        0.03       0.97
   5/2/2018    219,982       $19.59     -0.41%      -0.42%     -1.10%        0.00     1.81       1.38     -1.69%                  1.28%    0.04        0.32       0.75
   5/3/2018    283,046       $19.66      0.36%      -0.18%      0.48%        0.00     1.81       1.38      0.56%                 -0.20%    0.04       -0.05       0.96
   5/4/2018    145,622       $19.55     -0.56%       1.73%      1.35%        0.00     1.81       1.38      2.29%                -2.85%     0.04       -0.71       0.48
   5/7/2018    417,130       $19.25     -1.53%       0.77%      1.05%        0.00     1.81       1.38      1.62%                -3.15%     0.04       -0.78       0.44
   5/8/2018    167,944       $19.51      1.35%       0.03%      0.01%        0.00     1.81       1.38     -0.04%                  1.39%    0.04        0.35       0.73
   5/9/2018    123,406       $19.79      1.44%       1.01%      1.45%        0.00     1.81       1.38      2.23%                -0.80%     0.04       -0.20       0.84
  5/10/2018    169,461       $20.04      1.26%       0.89%      0.96%        0.00     1.81       1.38      1.53%                 -0.26%    0.04       -0.07       0.95


                                                                                                                                                                  p. 1 of 16
                                    Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 128 of 162


                                                                             Appendix D
                                                             Daily Statistics for Zuora Common Stock
                                                                   April 12, 2018 - May 31, 2019
For each day during the Class Period (+1), except the first 120 days, I estimate a regression using a period of the prior 120
trading days. For the first 120 days, the regression estimates from the model for the 121st trading day, October 2, 2018, are
used.                                                                                                                                              ** Denotes Statistical
                                                                                                                                                  Significance at the 95%
Predicted Return =  +   x Market Return +   x Orthogonalized Industry Return.                                                                   Confidence Level
                                                                                                                                                     (p-Value ≤ 0.05)
Excess Return = Actual Return – Predicted Return.

t-statistic = Excess Return / Root MSE.

     [1]          [2]         [3]         [4]        [5]           [6]      [7]       [8]         [9]       [10]                 [11]     [12]       [13]        [14]
                                                                              Regression Coefficients
                                                          Orthogonalized                   Orthogonalized
                                                   Market    Industry    Intercept Market      Industry Predicted               Excess    Root
   Date         Volume       Price     Return      Return     Return                                Return                Return    MSE     t-statistic   p-Value
  5/11/2018       264,366    $20.16      0.60%       0.01%     -0.61%        0.00     1.81       1.38     -0.89%                  1.49%    0.04        0.37       0.71
  5/14/2018       159,986    $19.89     -1.34%       0.12%     -0.30%        0.00     1.81       1.38     -0.44%                 -0.90%    0.04       -0.22       0.82
  5/15/2018       192,980    $19.22     -3.37%      -0.80%     -0.61%        0.00     1.81       1.38     -1.12%                 -2.25%    0.04       -0.56       0.58
  5/16/2018       107,992    $19.36      0.73%       0.67%      0.21%        0.00     1.81       1.38      0.42%                  0.31%    0.04        0.08       0.94
  5/17/2018        68,539    $19.69      1.70%      -0.20%     -0.64%        0.00     1.81       1.38     -1.00%                  2.70%    0.04        0.67       0.50
  5/18/2018        99,083    $19.67     -0.10%      -0.38%      0.28%        0.00     1.81       1.38      0.22%                 -0.32%    0.04       -0.08       0.94
  5/21/2018       153,806    $19.63     -0.20%       0.54%      0.79%        0.00     1.81       1.38      1.19%                 -1.39%    0.04       -0.35       0.73
  5/22/2018       131,158    $19.73      0.51%      -0.21%     -0.40%        0.00     1.81       1.38     -0.67%                  1.17%    0.04        0.29       0.77
  5/23/2018       301,668    $20.01      1.42%       0.65%      1.30%        0.00     1.81       1.38      1.93%                 -0.51%    0.04       -0.13       0.90
  5/24/2018       309,013    $21.01      5.00%      -0.02%     -0.27%        0.00     1.81       1.38     -0.43%                  5.43%    0.04        1.35       0.18
  5/25/2018       410,098    $21.40      1.86%       0.13%     -0.05%        0.00     1.81       1.38     -0.09%                  1.95%    0.04        0.48       0.63
  5/29/2018       329,555    $20.67     -3.41%      -0.49%     -0.61%        0.00     1.81       1.38     -1.04%                -2.37%     0.04       -0.59       0.56
  5/30/2018       316,402    $21.94      6.14%       0.90%      1.12%        0.00     1.81       1.38      1.74%                  4.40%    0.04        1.09       0.28
  5/31/2018       429,767    $22.18      1.09%      -0.26%     -0.08%        0.00     1.81       1.38     -0.24%                  1.33%    0.04        0.33       0.74
   6/1/2018     2,136,948    $26.40     19.03%       1.51%      1.79%        0.00     1.81       1.38      2.84%                16.19%     0.04        4.02       0.00 **
   6/4/2018     1,969,197    $28.02      6.14%       0.69%      0.76%        0.00     1.81       1.38      1.18%                  4.95%    0.04        1.23       0.22
   6/5/2018     1,187,847    $28.54      1.86%       0.42%      0.46%        0.00     1.81       1.38      0.69%                  1.17%    0.04        0.29       0.77
   6/6/2018     1,076,080    $30.20      5.82%       0.67%      0.58%        0.00     1.81       1.38      0.93%                  4.88%    0.04        1.21       0.23
   6/7/2018     1,050,509    $27.80     -7.95%      -0.69%     -1.47%        0.00     1.81       1.38     -2.28%                -5.67%     0.04       -1.41       0.16
   6/8/2018       535,300    $29.23      5.14%       0.14%      0.78%        0.00     1.81       1.38      1.06%                  4.09%    0.04        1.01       0.31
  6/11/2018     1,168,374    $31.53      7.87%       0.19%     -0.15%        0.00     1.81       1.38     -0.21%                  8.08%    0.04        2.01       0.05 **


                                                                                                                                                                  p. 2 of 16
                                    Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 129 of 162


                                                                             Appendix D
                                                             Daily Statistics for Zuora Common Stock
                                                                   April 12, 2018 - May 31, 2019
For each day during the Class Period (+1), except the first 120 days, I estimate a regression using a period of the prior 120
trading days. For the first 120 days, the regression estimates from the model for the 121st trading day, October 2, 2018, are
used.                                                                                                                                              ** Denotes Statistical
                                                                                                                                                  Significance at the 95%
Predicted Return =  +   x Market Return +   x Orthogonalized Industry Return.                                                                   Confidence Level
                                                                                                                                                     (p-Value ≤ 0.05)
Excess Return = Actual Return – Predicted Return.

t-statistic = Excess Return / Root MSE.

     [1]          [2]         [3]         [4]        [5]           [6]      [7]       [8]         [9]       [10]                 [11]     [12]       [13]        [14]
                                                                              Regression Coefficients
                                                          Orthogonalized                   Orthogonalized
                                                   Market    Industry    Intercept Market      Industry Predicted               Excess    Root
   Date         Volume       Price     Return      Return     Return                                Return                Return    MSE     t-statistic   p-Value
  6/12/2018     1,369,111    $29.00     -8.02%       0.57%      0.58%        0.00     1.81       1.38      0.90%                 -8.93%    0.04       -2.22       0.03 **
  6/13/2018     1,000,642    $29.74      2.55%      -0.10%      0.02%        0.00     1.81       1.38     -0.06%                  2.61%    0.04        0.65       0.52
  6/14/2018     1,525,361    $31.34      5.38%       0.86%      0.22%        0.00     1.81       1.38      0.49%                  4.89%    0.04        1.21       0.23
  6/15/2018     4,141,923    $34.63     10.50%      -0.19%     -0.75%        0.00     1.81       1.38     -1.15%                11.65%     0.04        2.89       0.00 **
  6/18/2018     3,329,408    $37.09      7.10%       0.01%      0.69%        0.00     1.81       1.38      0.90%                  6.21%    0.04        1.54       0.13
  6/19/2018     2,736,677    $33.51     -9.65%      -0.27%     -0.37%        0.00     1.81       1.38     -0.65%                -9.01%     0.04       -2.24       0.03 **
  6/20/2018     1,720,913    $32.01     -4.48%       0.72%     -0.09%        0.00     1.81       1.38      0.02%                -4.50%     0.04       -1.12       0.27
  6/21/2018     2,759,441    $29.19     -8.81%      -0.88%     -0.75%        0.00     1.81       1.38     -1.34%                -7.47%     0.04       -1.86       0.07
  6/22/2018     2,571,855    $27.64     -5.31%      -0.26%     -1.02%        0.00     1.81       1.38     -1.55%                -3.76%     0.04       -0.93       0.35
  6/25/2018     1,874,233    $28.68      3.76%      -2.09%     -1.71%        0.00     1.81       1.38     -3.01%                  6.77%    0.04        1.68       0.10
  6/26/2018     1,553,773    $27.47     -4.22%       0.39%      0.62%        0.00     1.81       1.38      0.92%                 -5.14%    0.04       -1.28       0.20
  6/27/2018     1,651,402    $26.96     -1.86%      -1.54%     -1.83%        0.00     1.81       1.38     -3.01%                  1.16%    0.04        0.29       0.77
  6/28/2018     1,099,839    $28.33      5.08%       0.80%      1.36%        0.00     1.81       1.38      2.05%                  3.03%    0.04        0.75       0.45
  6/29/2018     1,842,179    $27.20     -3.99%       0.09%      0.31%        0.00     1.81       1.38      0.40%                 -4.39%    0.04       -1.09       0.28
   7/2/2018     1,552,730    $28.49      4.74%       0.77%      1.38%        0.00     1.81       1.38      2.07%                  2.67%    0.04        0.66       0.51
   7/3/2018       649,715    $28.32     -0.60%      -0.86%     -0.88%        0.00     1.81       1.38     -1.52%                  0.92%    0.04        0.23       0.82
   7/5/2018     1,516,757    $26.74     -5.58%       1.13%      0.88%        0.00     1.81       1.38      1.48%                -7.06%     0.04       -1.75       0.08
   7/6/2018     1,223,513    $26.31     -1.61%       1.34%      1.37%        0.00     1.81       1.38      2.22%                -3.83%     0.04       -0.95       0.34
   7/9/2018     1,331,372    $26.07     -0.91%       0.88%      0.62%        0.00     1.81       1.38      1.04%                -1.95%     0.04       -0.49       0.63
  7/10/2018     2,243,853    $24.78     -4.95%       0.04%      0.15%        0.00     1.81       1.38      0.16%                -5.11%     0.04       -1.27       0.21
  7/11/2018     1,628,397    $24.26     -2.10%      -0.55%      0.36%        0.00     1.81       1.38      0.28%                 -2.38%    0.04       -0.59       0.56


                                                                                                                                                                  p. 3 of 16
                                    Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 130 of 162


                                                                             Appendix D
                                                             Daily Statistics for Zuora Common Stock
                                                                   April 12, 2018 - May 31, 2019
For each day during the Class Period (+1), except the first 120 days, I estimate a regression using a period of the prior 120
trading days. For the first 120 days, the regression estimates from the model for the 121st trading day, October 2, 2018, are
used.                                                                                                                                              ** Denotes Statistical
                                                                                                                                                  Significance at the 95%
Predicted Return =  +   x Market Return +   x Orthogonalized Industry Return.                                                                   Confidence Level
                                                                                                                                                     (p-Value ≤ 0.05)
Excess Return = Actual Return – Predicted Return.

t-statistic = Excess Return / Root MSE.

     [1]          [2]         [3]         [4]        [5]           [6]      [7]       [8]         [9]       [10]                 [11]     [12]       [13]        [14]
                                                                              Regression Coefficients
                                                          Orthogonalized                   Orthogonalized
                                                   Market    Industry    Intercept Market      Industry Predicted               Excess    Root
   Date         Volume       Price     Return      Return     Return                                Return                Return    MSE     t-statistic   p-Value
  7/12/2018     1,934,753    $25.89      6.72%       1.39%      2.32%        0.00     1.81       1.38      3.54%                  3.17%    0.04        0.79       0.43
  7/13/2018     1,487,004    $25.69     -0.77%       0.03%      0.74%        0.00     1.81       1.38      0.97%                 -1.74%    0.04       -0.43       0.67
  7/16/2018     1,051,198    $24.41     -4.98%      -0.26%     -0.55%        0.00     1.81       1.38     -0.89%                 -4.09%    0.04       -1.02       0.31
  7/17/2018     1,740,601    $26.58      8.89%       0.63%      0.91%        0.00     1.81       1.38      1.38%                  7.51%    0.04        1.86       0.06
  7/18/2018     1,658,392    $27.18      2.26%      -0.01%     -0.28%        0.00     1.81       1.38     -0.45%                  2.71%    0.04        0.67       0.50
  7/19/2018     1,400,044    $25.81     -5.04%      -0.37%     -0.65%        0.00     1.81       1.38     -1.07%                 -3.97%    0.04       -0.99       0.33
  7/20/2018       930,483    $25.27     -2.09%      -0.07%      0.83%        0.00     1.81       1.38      1.08%                 -3.17%    0.04       -0.79       0.43
  7/23/2018       905,708    $26.54      5.03%       0.28%      0.96%        0.00     1.81       1.38      1.35%                  3.68%    0.04        0.91       0.36
  7/24/2018     1,086,480    $25.25     -4.86%      -0.01%     -0.58%        0.00     1.81       1.38     -0.87%                -3.99%     0.04       -0.99       0.32
  7/25/2018       750,317    $26.31      4.20%       1.17%      2.24%        0.00     1.81       1.38      3.36%                  0.83%    0.04        0.21       0.84
  7/26/2018       431,731    $26.03     -1.06%      -1.01%     -0.87%        0.00     1.81       1.38     -1.54%                  0.47%    0.04        0.12       0.91
  7/27/2018     1,027,174    $25.12     -3.50%      -1.46%     -1.99%        0.00     1.81       1.38     -3.22%                -0.28%     0.04       -0.07       0.95
  7/30/2018     1,369,099    $22.93     -8.72%      -1.38%     -2.81%        0.00     1.81       1.38     -4.33%                -4.39%     0.04       -1.09       0.28
  7/31/2018     1,920,418    $24.53      6.98%       0.55%      0.52%        0.00     1.81       1.38      0.81%                  6.17%    0.04        1.53       0.13
   8/1/2018       848,815    $24.58      0.20%       0.46%      0.15%        0.00     1.81       1.38      0.28%                -0.07%     0.04       -0.02       0.99
   8/2/2018     1,118,129    $25.83      5.09%       1.24%      1.39%        0.00     1.81       1.38      2.21%                  2.88%    0.04        0.71       0.48
   8/3/2018       955,387    $25.18     -2.52%       0.12%      0.27%        0.00     1.81       1.38      0.36%                 -2.87%    0.04       -0.71       0.48
   8/6/2018     1,398,139    $28.00     11.20%       0.62%      0.29%        0.00     1.81       1.38      0.52%                10.68%     0.04        2.65       0.01 **
   8/7/2018     1,033,115    $27.40     -2.14%       0.31%      0.39%        0.00     1.81       1.38      0.57%                -2.71%     0.04       -0.67       0.50
   8/8/2018       485,994    $26.73     -2.45%       0.06%      0.35%        0.00     1.81       1.38      0.45%                 -2.90%    0.04       -0.72       0.47
   8/9/2018     1,388,355    $28.20      5.50%       0.05%      0.21%        0.00     1.81       1.38      0.25%                  5.25%    0.04        1.30       0.20


                                                                                                                                                                  p. 4 of 16
                                    Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 131 of 162


                                                                             Appendix D
                                                             Daily Statistics for Zuora Common Stock
                                                                   April 12, 2018 - May 31, 2019
For each day during the Class Period (+1), except the first 120 days, I estimate a regression using a period of the prior 120
trading days. For the first 120 days, the regression estimates from the model for the 121st trading day, October 2, 2018, are
used.                                                                                                                                              ** Denotes Statistical
                                                                                                                                                  Significance at the 95%
Predicted Return =  +   x Market Return +   x Orthogonalized Industry Return.                                                                   Confidence Level
                                                                                                                                                     (p-Value ≤ 0.05)
Excess Return = Actual Return – Predicted Return.

t-statistic = Excess Return / Root MSE.

     [1]          [2]         [3]         [4]        [5]           [6]      [7]       [8]         [9]       [10]                 [11]     [12]       [13]        [14]
                                                                              Regression Coefficients
                                                          Orthogonalized                   Orthogonalized
                                                   Market    Industry    Intercept Market      Industry Predicted                Excess   Root
   Date         Volume       Price     Return      Return     Return                                Return                Return    MSE     t-statistic   p-Value
  8/10/2018     1,274,686    $28.43      0.82%      -0.63%     -0.28%        0.00     1.81       1.38     -0.62%                  1.43%    0.04        0.36       0.72
  8/13/2018     1,237,303    $29.38      3.34%      -0.25%     -0.61%        0.00     1.81       1.38     -0.97%                  4.31%    0.04        1.07       0.29
  8/14/2018     1,625,617    $30.57      4.05%       0.66%      1.03%        0.00     1.81       1.38      1.55%                  2.50%    0.04        0.62       0.54
  8/15/2018       920,890    $30.00     -1.86%      -1.20%     -1.41%        0.00     1.81       1.38     -2.34%                  0.48%    0.04        0.12       0.91
  8/16/2018       978,618    $30.34      1.13%       0.43%      0.21%        0.00     1.81       1.38      0.35%                  0.78%    0.04        0.19       0.85
  8/17/2018     1,352,862    $29.15     -3.92%       0.13%     -0.23%        0.00     1.81       1.38     -0.34%                 -3.59%    0.04       -0.89       0.38
  8/20/2018       971,137    $28.30     -2.92%       0.06%     -0.17%        0.00     1.81       1.38     -0.27%                 -2.64%    0.04       -0.66       0.51
  8/21/2018       979,799    $28.80      1.77%       0.49%     -0.25%        0.00     1.81       1.38     -0.26%                  2.03%    0.04        0.50       0.62
  8/22/2018       762,327    $29.72      3.19%       0.39%      1.01%        0.00     1.81       1.38      1.45%                  1.75%    0.04        0.43       0.67
  8/23/2018     1,047,137    $30.17      1.51%      -0.13%      0.48%        0.00     1.81       1.38      0.57%                  0.94%    0.04        0.23       0.82
  8/24/2018     1,821,690    $33.38     10.64%       0.86%      1.53%        0.00     1.81       1.38      2.30%                  8.34%    0.04        2.07       0.04 **
  8/27/2018     2,239,610    $35.10      5.15%       0.91%      0.51%        0.00     1.81       1.38      0.90%                  4.25%    0.04        1.06       0.29
  8/28/2018     2,711,306    $32.34     -7.86%       0.15%      0.40%        0.00     1.81       1.38      0.53%                 -8.40%    0.04       -2.08       0.04 **
  8/29/2018     1,733,175    $33.40      3.28%       0.99%      1.34%        0.00     1.81       1.38      2.08%                  1.20%    0.04        0.30       0.77
  8/30/2018     2,454,548    $34.01      1.83%      -0.25%     -0.63%        0.00     1.81       1.38     -1.00%                  2.83%    0.04        0.70       0.48
  8/31/2018     8,608,414    $27.58    -18.91%       0.26%      0.08%        0.00     1.81       1.38      0.13%                -19.04%    0.04       -4.73       0.00 **
   9/4/2018     3,298,491    $27.86      1.02%      -0.22%     -0.06%        0.00     1.81       1.38     -0.20%                  1.22%    0.04        0.30       0.76
   9/5/2018     4,166,630    $25.84     -7.25%      -1.19%     -2.58%        0.00     1.81       1.38     -3.95%                 -3.30%    0.04       -0.82       0.41
   9/6/2018     2,424,324    $25.04     -3.10%      -0.89%      0.33%        0.00     1.81       1.38      0.15%                 -3.25%    0.04       -0.81       0.42
   9/7/2018     2,054,563    $25.53      1.96%      -0.25%      0.03%        0.00     1.81       1.38     -0.08%                  2.04%    0.04        0.51       0.61
  9/10/2018     1,551,952    $24.67     -3.37%       0.27%      1.10%        0.00     1.81       1.38      1.54%                 -4.91%    0.04       -1.22       0.23


                                                                                                                                                                  p. 5 of 16
                                    Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 132 of 162


                                                                             Appendix D
                                                             Daily Statistics for Zuora Common Stock
                                                                   April 12, 2018 - May 31, 2019
For each day during the Class Period (+1), except the first 120 days, I estimate a regression using a period of the prior 120
trading days. For the first 120 days, the regression estimates from the model for the 121st trading day, October 2, 2018, are
used.                                                                                                                                              ** Denotes Statistical
                                                                                                                                                  Significance at the 95%
Predicted Return =  +   x Market Return +   x Orthogonalized Industry Return.                                                                   Confidence Level
                                                                                                                                                     (p-Value ≤ 0.05)
Excess Return = Actual Return – Predicted Return.

t-statistic = Excess Return / Root MSE.

     [1]          [2]         [3]         [4]        [5]           [6]      [7]       [8]         [9]       [10]                 [11]     [12]       [13]        [14]
                                                                              Regression Coefficients
                                                          Orthogonalized                   Orthogonalized
                                                   Market    Industry    Intercept Market      Industry Predicted               Excess    Root
   Date         Volume       Price     Return      Return     Return                                Return                Return    MSE     t-statistic   p-Value
  9/11/2018     1,194,312    $25.51      3.40%       0.61%      1.35%        0.00     1.81       1.38      1.99%                  1.42%    0.04        0.35       0.73
  9/12/2018     1,306,450    $26.01      1.96%      -0.23%      0.56%        0.00     1.81       1.38      0.65%                  1.31%    0.04        0.33       0.75
  9/13/2018     1,659,208    $25.58     -1.65%       0.76%      0.69%        0.00     1.81       1.38      1.12%                 -2.77%    0.04       -0.69       0.49
  9/14/2018     1,379,709    $24.63     -3.71%      -0.04%      0.50%        0.00     1.81       1.38      0.63%                 -4.34%    0.04       -1.08       0.28
  9/17/2018       972,580    $24.11     -2.11%      -1.43%     -1.41%        0.00     1.81       1.38     -2.40%                  0.29%    0.04        0.07       0.94
  9/18/2018     1,749,545    $23.31     -3.32%       0.77%      0.78%        0.00     1.81       1.38      1.23%                 -4.55%    0.04       -1.13       0.26
  9/19/2018     2,018,573    $22.91     -1.72%      -0.08%     -1.17%        0.00     1.81       1.38     -1.70%                 -0.02%    0.04        0.00       1.00
  9/20/2018     3,060,506    $22.99      0.35%       0.98%      1.29%        0.00     1.81       1.38      2.01%                 -1.66%    0.04       -0.41       0.68
  9/21/2018     1,880,877    $23.36      1.61%      -0.51%      0.25%        0.00     1.81       1.38      0.15%                  1.46%    0.04        0.36       0.72
  9/24/2018       975,766    $22.93     -1.84%       0.08%      0.54%        0.00     1.81       1.38      0.71%                 -2.55%    0.04       -0.63       0.53
  9/25/2018     1,748,115    $22.26     -2.92%       0.18%      0.24%        0.00     1.81       1.38      0.33%                 -3.25%    0.04       -0.81       0.42
  9/26/2018     1,618,575    $22.43      0.76%      -0.21%     -0.34%        0.00     1.81       1.38     -0.58%                  1.35%    0.04        0.33       0.74
  9/27/2018     1,145,982    $22.89      2.05%       0.66%      0.45%        0.00     1.81       1.38      0.74%                  1.31%    0.04        0.32       0.75
  9/28/2018     1,366,580    $23.11      0.96%       0.06%      0.01%        0.00     1.81       1.38     -0.02%                  0.98%    0.04        0.24       0.81
  10/1/2018     3,166,985    $21.47     -7.10%      -0.11%      0.71%        0.00     1.81       1.38      0.90%                 -7.99%    0.04       -1.99       0.05 **
  10/2/2018     1,719,747    $21.11     -1.68%      -0.46%     -0.95%        0.00     1.81       1.38     -1.50%                 -0.18%    0.04       -0.05       0.96
  10/3/2018     2,058,355    $21.10     -0.05%       0.32%      0.08%        0.00     1.81       1.39      0.15%                 -0.19%    0.04       -0.05       0.96
  10/4/2018     1,627,859    $21.32      1.04%      -1.80%     -2.05%        0.00     1.85       1.42     -3.51%                  4.55%    0.04        1.14       0.26
  10/5/2018     1,474,229    $21.16     -0.75%      -1.15%     -0.56%        0.00     1.73       1.42     -1.01%                  0.26%    0.04        0.07       0.95
  10/8/2018     2,119,572    $19.94     -5.77%      -0.67%     -1.67%        0.00     1.94       1.44     -2.62%                 -3.15%    0.04       -0.80       0.42
  10/9/2018     4,979,986    $19.65     -1.45%       0.03%      0.50%        0.00     1.98       1.55      0.77%                 -2.23%    0.04       -0.57       0.57


                                                                                                                                                                  p. 6 of 16
                                    Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 133 of 162


                                                                             Appendix D
                                                             Daily Statistics for Zuora Common Stock
                                                                   April 12, 2018 - May 31, 2019
For each day during the Class Period (+1), except the first 120 days, I estimate a regression using a period of the prior 120
trading days. For the first 120 days, the regression estimates from the model for the 121st trading day, October 2, 2018, are
used.                                                                                                                                              ** Denotes Statistical
                                                                                                                                                  Significance at the 95%
Predicted Return =  +   x Market Return +   x Orthogonalized Industry Return.                                                                   Confidence Level
                                                                                                                                                     (p-Value ≤ 0.05)
Excess Return = Actual Return – Predicted Return.

t-statistic = Excess Return / Root MSE.

     [1]          [2]         [3]         [4]        [5]           [6]      [7]       [8]         [9]       [10]                 [11]     [12]       [13]        [14]
                                                                              Regression Coefficients
                                                          Orthogonalized                   Orthogonalized
                                                   Market    Industry    Intercept Market      Industry Predicted               Excess    Root
   Date         Volume       Price     Return      Return     Return                                Return                Return    MSE     t-statistic   p-Value
 10/10/2018     2,509,598    $18.51     -5.80%      -4.08%     -5.31%        0.00     2.00       1.50     -9.39%                  3.59%    0.04        0.91       0.36
 10/11/2018     2,642,811    $17.83     -3.67%      -1.25%     -0.41%        0.00     1.86       1.41     -0.97%                 -2.70%    0.04       -0.68       0.50
 10/12/2018     2,350,270    $18.10      1.51%       2.29%      3.43%        0.00     1.92       1.31      5.51%                 -3.99%    0.04       -1.01       0.31
 10/15/2018     3,176,754    $19.79      9.34%      -0.88%     -1.77%        0.00     1.85       1.22     -2.70%                12.04%     0.04        3.03       0.00 **
 10/16/2018     2,125,155    $20.91      5.66%       2.89%      3.63%        0.00     1.75       0.94      5.47%                  0.19%    0.04        0.05       0.96
 10/17/2018     1,252,077    $20.83     -0.38%      -0.04%     -0.24%        0.00     1.75       0.94     -0.23%                 -0.15%    0.04       -0.04       0.97
 10/18/2018     1,174,440    $20.90      0.34%      -2.06%     -2.11%        0.00     1.74       1.02     -3.36%                  3.69%    0.04        0.90       0.37
 10/19/2018     1,828,720    $20.00     -4.31%      -0.48%     -0.43%        0.00     1.65       1.05     -0.61%                 -3.70%    0.04       -0.90       0.37
 10/22/2018     1,180,948    $19.40     -3.00%       0.26%      1.10%        0.00     1.67       1.04      1.33%                 -4.33%    0.04       -1.05       0.30
 10/23/2018       859,454    $19.49      0.46%      -0.42%     -0.88%        0.00     1.67       0.95     -1.08%                  1.55%    0.04        0.37       0.71
 10/24/2018     1,173,595    $17.91     -8.11%      -4.43%     -4.88%        0.00     1.66       0.93     -7.32%                 -0.79%    0.04       -0.19       0.85
 10/25/2018     1,395,728    $19.32      7.87%       2.95%      4.87%        0.00     1.75       0.85      6.58%                  1.30%    0.04        0.31       0.75
 10/26/2018     1,063,594    $19.03     -1.50%      -2.06%     -1.73%        0.00     1.80       0.91     -3.12%                  1.62%    0.04        0.39       0.69
 10/29/2018     1,141,609    $18.46     -3.00%      -1.63%     -1.64%        0.00     1.76       0.94     -2.64%                 -0.35%    0.04       -0.09       0.93
 10/30/2018     1,110,411    $19.35      4.82%       1.59%      0.43%        0.00     1.78       0.94      1.65%                  3.17%    0.04        0.77       0.44
 10/31/2018     1,718,468    $20.42      5.53%       2.02%      2.62%        0.00     1.83       0.81      4.13%                  1.40%    0.04        0.34       0.73
  11/1/2018     1,264,683    $20.60      0.88%       1.75%     -0.15%        0.00     1.85       0.83      1.62%                 -0.74%    0.04       -0.18       0.86
  11/2/2018     1,342,263    $20.78      0.87%      -1.04%     -0.27%        0.00     1.84       0.86     -1.02%                  1.90%    0.04        0.46       0.65
  11/5/2018       600,729    $20.71     -0.34%      -0.38%      0.66%        0.00     1.81       0.92      0.46%                 -0.80%    0.04       -0.19       0.85
  11/6/2018       786,734    $20.80      0.43%       0.66%      0.22%        0.00     1.81       0.89      0.89%                 -0.46%    0.04       -0.11       0.91
  11/7/2018     1,770,232    $21.49      3.32%       2.64%      3.77%        0.00     1.81       0.93      5.70%                 -2.38%    0.04       -0.58       0.57


                                                                                                                                                                  p. 7 of 16
                                    Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 134 of 162


                                                                             Appendix D
                                                             Daily Statistics for Zuora Common Stock
                                                                   April 12, 2018 - May 31, 2019
For each day during the Class Period (+1), except the first 120 days, I estimate a regression using a period of the prior 120
trading days. For the first 120 days, the regression estimates from the model for the 121st trading day, October 2, 2018, are
used.                                                                                                                                              ** Denotes Statistical
                                                                                                                                                  Significance at the 95%
Predicted Return =  +   x Market Return +   x Orthogonalized Industry Return.                                                                   Confidence Level
                                                                                                                                                     (p-Value ≤ 0.05)
Excess Return = Actual Return – Predicted Return.

t-statistic = Excess Return / Root MSE.

     [1]          [2]         [3]         [4]        [5]           [6]      [7]       [8]         [9]       [10]                 [11]     [12]       [13]        [14]
                                                                              Regression Coefficients
                                                          Orthogonalized                   Orthogonalized
                                                   Market    Industry    Intercept Market      Industry Predicted               Excess    Root
   Date         Volume       Price     Return      Return     Return                                Return                Return    MSE     t-statistic   p-Value
  11/8/2018     1,211,421    $21.85      1.68%      -0.48%     -0.11%        0.00     1.77       0.89     -0.36%                  2.03%    0.04        0.49       0.62
  11/9/2018     1,010,583    $20.97     -4.03%      -1.64%     -1.73%        0.00     1.77       0.91     -2.68%                 -1.35%    0.04       -0.33       0.74
 11/12/2018       795,974    $20.33     -3.05%      -2.78%     -2.78%        0.00     1.78       0.92     -4.56%                  1.50%    0.04        0.36       0.72
 11/13/2018       670,838    $20.46      0.64%       0.00%      0.29%        0.00     1.76       0.93      0.42%                  0.22%    0.04        0.05       0.96
 11/14/2018       855,214    $20.45     -0.05%      -0.86%     -1.32%        0.00     1.75       0.97     -1.77%                  1.72%    0.04        0.42       0.68
 11/15/2018       819,416    $21.27      4.01%       1.74%      2.35%        0.00     1.74       0.97      3.54%                  0.47%    0.04        0.11       0.91
 11/16/2018       780,597    $20.73     -2.54%      -0.15%      0.52%        0.00     1.74       0.96      0.52%                 -3.05%    0.04       -0.74       0.46
 11/19/2018     2,166,179    $17.76    -14.33%      -3.03%     -4.31%        0.00     1.72       0.92     -6.02%                 -8.31%    0.04       -2.03       0.04 **
 11/20/2018     2,012,141    $17.40     -2.03%      -1.70%     -2.06%        0.00     1.86       1.08     -3.38%                  1.36%    0.04        0.33       0.75
 11/21/2018       822,589    $17.66      1.49%       0.92%      1.63%        0.00     1.85       1.08      2.35%                 -0.85%    0.04       -0.21       0.84
 11/23/2018       397,738    $17.93      1.53%      -0.48%     -0.16%        0.00     1.82       1.08     -0.54%                  2.07%    0.04        0.50       0.62
 11/26/2018       850,166    $18.83      5.02%       2.06%      2.66%        0.00     1.81       1.10      4.09%                  0.93%    0.04        0.22       0.82
 11/27/2018       939,363    $18.75     -0.42%       0.01%      0.13%        0.00     1.80       1.14      0.06%                 -0.48%    0.04       -0.12       0.91
 11/28/2018     1,575,794    $20.00      6.67%       2.95%      4.19%        0.00     1.79       1.03      6.18%                  0.48%    0.04        0.12       0.91
 11/29/2018     2,824,103    $20.56      2.80%      -0.25%     -0.57%        0.00     1.79       0.99     -0.81%                  3.61%    0.04        0.89       0.37
 11/30/2018     3,640,975    $19.03     -7.44%       0.79%      0.90%        0.00     1.77       1.04      1.33%                 -8.77%    0.04       -2.20       0.03 **
  12/3/2018     1,596,645    $19.25      1.16%       1.51%      1.19%        0.00     1.81       1.00      2.23%                 -1.07%    0.04       -0.27       0.79
  12/4/2018     2,027,873    $18.10     -5.97%      -3.80%     -3.12%        0.00     1.80       1.01     -5.80%                 -0.18%    0.04       -0.04       0.96
  12/6/2018     1,374,674    $18.53      2.38%       0.44%      0.41%        0.00     1.78       1.10      0.58%                  1.79%    0.04        0.46       0.65
  12/7/2018     1,022,478    $18.14     -2.10%      -3.04%     -3.74%        0.00     1.78       1.27     -6.10%                  4.00%    0.04        1.07       0.29
 12/10/2018     1,192,809    $18.05     -0.50%       0.74%      2.17%        0.00     1.72       1.15      2.61%                 -3.10%    0.04       -0.84       0.40


                                                                                                                                                                  p. 8 of 16
                                    Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 135 of 162


                                                                             Appendix D
                                                             Daily Statistics for Zuora Common Stock
                                                                   April 12, 2018 - May 31, 2019
For each day during the Class Period (+1), except the first 120 days, I estimate a regression using a period of the prior 120
trading days. For the first 120 days, the regression estimates from the model for the 121st trading day, October 2, 2018, are
used.                                                                                                                                              ** Denotes Statistical
                                                                                                                                                  Significance at the 95%
Predicted Return =  +   x Market Return +   x Orthogonalized Industry Return.                                                                   Confidence Level
                                                                                                                                                     (p-Value ≤ 0.05)
Excess Return = Actual Return – Predicted Return.

t-statistic = Excess Return / Root MSE.

     [1]          [2]         [3]         [4]        [5]           [6]      [7]       [8]         [9]       [10]                 [11]     [12]       [13]        [14]
                                                                              Regression Coefficients
                                                          Orthogonalized                   Orthogonalized
                                                   Market    Industry    Intercept Market      Industry Predicted               Excess    Root
   Date         Volume       Price     Return      Return     Return                                Return                Return    MSE     t-statistic   p-Value
 12/11/2018     1,884,994    $18.47      2.33%       0.16%      0.48%        0.00     1.71       1.03      0.42%                  1.91%    0.04        0.53       0.60
 12/12/2018     1,912,032    $18.72      1.35%       0.95%      0.88%        0.00     1.74       0.93      1.39%                 -0.04%    0.04       -0.01       0.99
 12/13/2018     1,024,592    $18.10     -3.31%      -0.37%      0.21%        0.00     1.71       0.96     -0.08%                 -3.23%    0.04       -0.91       0.36
 12/14/2018     1,039,184    $18.24      0.77%      -2.26%     -3.12%        0.00     1.72       0.83     -4.40%                  5.18%    0.04        1.47       0.14
 12/17/2018     2,642,537    $16.15    -11.46%      -2.27%     -2.98%        0.00     1.74       0.66     -4.27%                 -7.19%    0.03       -2.05       0.04 **
 12/18/2018     1,970,500    $16.80      4.02%       0.46%      1.05%        0.00     1.82       0.74      1.21%                  2.82%    0.04        0.80       0.43
 12/19/2018     2,647,524    $17.52      4.29%      -2.17%     -0.34%        0.00     1.83       0.76     -2.42%                  6.71%    0.04        1.90       0.06
 12/20/2018     1,987,718    $17.04     -2.74%      -1.63%     -1.93%        0.00     1.74       1.03     -3.00%                  0.26%    0.04        0.07       0.94
 12/21/2018     2,518,287    $16.08     -5.63%      -2.99%     -3.50%        0.00     1.74       1.04     -5.40%                 -0.24%    0.04       -0.07       0.95
 12/24/2018       550,036    $16.36      1.74%      -2.21%     -3.17%        0.00     1.73       1.02     -4.59%                  6.33%    0.04        1.79       0.08
 12/26/2018     1,092,333    $17.81      8.86%       5.84%      6.39%        0.00     1.68       0.92      9.79%                 -0.93%    0.04       -0.26       0.80
 12/27/2018     1,011,304    $17.90      0.51%       0.39%      1.03%        0.00     1.70       0.85      1.27%                 -0.76%    0.04       -0.22       0.83
 12/28/2018     1,141,001    $17.65     -1.40%       0.09%     -0.63%        0.00     1.72       0.82     -0.31%                 -1.08%    0.04       -0.31       0.76
 12/31/2018     1,125,526    $18.14      2.78%       0.78%      1.12%        0.00     1.73       0.81      1.70%                  1.07%    0.04        0.31       0.76
   1/2/2019     1,039,498    $18.20      0.33%       0.46%     -0.50%        0.00     1.74       0.81      0.18%                  0.15%    0.03        0.04       0.97
   1/3/2019       766,703    $17.68     -2.86%      -3.02%     -3.35%        0.00     1.73       0.85     -5.04%                  2.18%    0.03        0.63       0.53
   1/4/2019     1,355,322    $18.55      4.92%       4.26%      4.50%        0.00     1.69       0.80      7.23%                 -2.31%    0.03       -0.67       0.51
   1/7/2019     1,602,812    $19.49      5.07%       1.26%      0.85%        0.00     1.66       0.85      1.80%                  3.27%    0.03        0.95       0.35
   1/8/2019       889,700    $19.74      1.28%       1.08%      1.06%        0.00     1.67       0.77      1.96%                -0.68%     0.03       -0.20       0.84
   1/9/2019     1,011,224    $19.88      0.71%       0.87%      1.03%        0.00     1.65       0.76      1.68%                 -0.97%    0.03       -0.29       0.77
  1/10/2019     1,870,734    $19.93      0.25%       0.42%     -0.08%        0.00     1.65       0.78      0.42%                 -0.17%    0.03       -0.05       0.96


                                                                                                                                                                  p. 9 of 16
                                    Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 136 of 162


                                                                             Appendix D
                                                             Daily Statistics for Zuora Common Stock
                                                                   April 12, 2018 - May 31, 2019
For each day during the Class Period (+1), except the first 120 days, I estimate a regression using a period of the prior 120
trading days. For the first 120 days, the regression estimates from the model for the 121st trading day, October 2, 2018, are
used.                                                                                                                                              ** Denotes Statistical
                                                                                                                                                  Significance at the 95%
Predicted Return =  +   x Market Return +   x Orthogonalized Industry Return.                                                                   Confidence Level
                                                                                                                                                     (p-Value ≤ 0.05)
Excess Return = Actual Return – Predicted Return.

t-statistic = Excess Return / Root MSE.

     [1]          [2]         [3]         [4]        [5]           [6]      [7]       [8]         [9]       [10]                 [11]     [12]       [13]        [14]
                                                                              Regression Coefficients
                                                          Orthogonalized                   Orthogonalized
                                                   Market    Industry    Intercept Market      Industry Predicted               Excess    Root
   Date         Volume       Price     Return      Return     Return                                Return                Return    MSE     t-statistic   p-Value
  1/11/2019       591,588    $19.97      0.20%      -0.21%     -0.28%        0.00     1.64       0.75     -0.19%                  0.39%    0.03        0.12       0.91
  1/14/2019       651,627    $19.77     -1.00%      -0.94%     -0.79%        0.00     1.64       0.80     -1.12%                  0.12%    0.03        0.04       0.97
  1/15/2019     1,278,571    $20.48      3.59%       1.71%      2.45%        0.00     1.64       0.75      3.41%                  0.18%    0.03        0.06       0.96
  1/16/2019     1,442,313    $20.20     -1.37%       0.15%      0.11%        0.00     1.64       0.69      0.45%                 -1.82%    0.03       -0.55       0.58
  1/17/2019     1,580,874    $20.76      2.77%       0.71%      0.77%        0.00     1.63       0.67      1.36%                  1.42%    0.03        0.43       0.67
  1/18/2019     2,241,669    $21.14      1.83%       1.03%      1.45%        0.00     1.64       0.67      2.11%                 -0.28%    0.03       -0.09       0.93
  1/22/2019       892,469    $21.34      0.95%      -1.91%     -1.63%        0.00     1.63       0.66     -2.57%                  3.52%    0.03        1.07       0.29
  1/23/2019     1,029,089    $20.43     -4.26%       0.08%      0.68%        0.00     1.59       0.52      0.75%                 -5.01%    0.03       -1.54       0.13
  1/24/2019       787,985    $20.39     -0.20%       0.68%     -0.55%        0.00     1.57       0.49      0.65%                 -0.85%    0.03       -0.26       0.79
  1/25/2019     1,479,813    $21.36      4.76%       1.29%      1.16%        0.00     1.57       0.51      2.11%                  2.64%    0.03        0.82       0.42
  1/28/2019       643,122    $21.13     -1.08%      -1.11%     -1.49%        0.00     1.57       0.50     -1.64%                  0.57%    0.03        0.18       0.86
  1/29/2019       421,313    $20.87     -1.23%      -0.81%     -1.52%        0.00     1.57       0.50     -1.33%                  0.10%    0.03        0.03       0.98
  1/30/2019       650,132    $21.34      2.25%       2.21%      2.71%        0.00     1.54       0.60      3.72%                -1.47%     0.03       -0.48       0.63
  1/31/2019     1,216,765    $21.64      1.41%       1.38%     -0.55%        0.00     1.53       0.60      1.05%                  0.36%    0.03        0.12       0.91
   2/1/2019     1,250,003    $21.16     -2.22%      -0.24%     -0.38%        0.00     1.54       0.59     -0.25%                -1.97%     0.03       -0.64       0.52
   2/4/2019       542,981    $21.39      1.09%       1.15%      2.40%        0.00     1.54       0.59      2.57%                -1.48%     0.03       -0.49       0.63
   2/5/2019     1,307,464    $21.39      0.00%       0.74%      1.09%        0.00     1.53       0.55      1.40%                -1.40%     0.03       -0.46       0.65
   2/6/2019     1,143,591    $20.53     -4.02%      -0.34%     -0.69%        0.00     1.53       0.58     -0.64%                -3.38%     0.03       -1.12       0.26
   2/7/2019     1,321,281    $20.82      1.41%      -1.18%     -0.91%        0.00     1.53       0.59     -1.56%                  2.97%    0.03        0.98       0.33
   2/8/2019       934,083    $21.30      2.31%       0.17%      0.80%        0.00     1.52       0.61      0.67%                  1.64%    0.03        0.54       0.59
  2/11/2019     1,199,378    $20.27     -4.84%       0.13%      0.05%        0.00     1.52       0.63      0.18%                 -5.02%    0.03       -1.66       0.10


                                                                                                                                                                 p. 10 of 16
                                    Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 137 of 162


                                                                             Appendix D
                                                             Daily Statistics for Zuora Common Stock
                                                                   April 12, 2018 - May 31, 2019
For each day during the Class Period (+1), except the first 120 days, I estimate a regression using a period of the prior 120
trading days. For the first 120 days, the regression estimates from the model for the 121st trading day, October 2, 2018, are
used.                                                                                                                                              ** Denotes Statistical
                                                                                                                                                  Significance at the 95%
Predicted Return =  +   x Market Return +   x Orthogonalized Industry Return.                                                                   Confidence Level
                                                                                                                                                     (p-Value ≤ 0.05)
Excess Return = Actual Return – Predicted Return.

t-statistic = Excess Return / Root MSE.

     [1]          [2]         [3]         [4]        [5]           [6]      [7]       [8]         [9]       [10]                 [11]     [12]       [13]        [14]
                                                                              Regression Coefficients
                                                          Orthogonalized                   Orthogonalized
                                                   Market    Industry    Intercept Market      Industry Predicted               Excess    Root
   Date         Volume       Price     Return      Return     Return                                Return                Return    MSE     t-statistic   p-Value
  2/12/2019       664,024    $20.68      2.02%       1.46%      1.45%        0.00     1.52       0.61      2.15%                 -0.12%    0.03       -0.04       0.97
  2/13/2019     1,043,332    $21.18      2.42%       0.08%     -0.19%        0.00     1.52       0.59      0.01%                  2.40%    0.03        0.79       0.43
  2/14/2019     2,648,462    $22.51      6.28%       0.10%      0.10%        0.00     1.52       0.60      0.22%                  6.06%    0.03        2.00       0.05 **
  2/15/2019     1,324,633    $22.50     -0.04%       0.61%      0.77%        0.00     1.52       0.57      1.09%                 -1.13%    0.03       -0.37       0.71
  2/19/2019     1,430,220    $23.22      3.20%       0.19%      0.11%        0.00     1.51       0.56      0.32%                  2.88%    0.03        0.93       0.35
  2/20/2019     1,624,348    $23.18     -0.17%       0.07%     -0.39%        0.00     1.49       0.46     -0.08%                -0.10%     0.03       -0.03       0.97
  2/21/2019       830,555    $23.31      0.56%      -0.39%      1.24%        0.00     1.48       0.51      0.27%                  0.29%    0.03        0.10       0.92
  2/22/2019     1,741,140    $23.97      2.83%       0.91%      1.38%        0.00     1.48       0.54      1.62%                  1.21%    0.03        0.42       0.67
  2/25/2019     1,641,260    $24.24      1.13%       0.36%      0.31%        0.00     1.48       0.54      0.55%                  0.58%    0.03        0.20       0.84
  2/26/2019     1,185,854    $23.64     -2.48%      -0.07%      0.54%        0.00     1.48       0.55      0.29%                -2.77%     0.03       -0.97       0.33
  2/27/2019     1,258,961    $24.55      3.85%       0.08%     -0.01%        0.00     1.48       0.53      0.09%                  3.76%    0.03        1.32       0.19
  2/28/2019       916,689    $23.76     -3.22%      -0.27%     -0.21%        0.00     1.49       0.51     -0.30%                -2.92%     0.03       -1.02       0.31
   3/1/2019     1,813,098    $23.41     -1.47%       0.84%      0.51%        0.00     1.47       0.39      1.15%                -2.62%     0.03       -0.92       0.36
   3/4/2019     1,806,398    $22.81     -2.56%      -0.23%     -0.88%        0.00     1.45       0.47     -0.56%                -2.00%     0.03       -0.70       0.48
   3/5/2019     2,156,023    $22.50     -1.36%      -0.02%     -0.42%        0.00     1.46       0.49     -0.19%                -1.17%     0.03       -0.41       0.68
   3/6/2019       957,388    $22.40     -0.44%      -0.92%     -0.13%        0.00     1.46       0.56     -0.79%                  0.35%    0.03        0.12       0.90
   3/7/2019     1,130,403    $22.98      2.59%      -1.11%     -0.79%        0.00     1.46       0.54     -1.33%                  3.92%    0.03        1.40       0.16
   3/8/2019     1,086,762    $23.04      0.26%      -0.18%      0.01%        0.00     1.44       0.54     -0.08%                  0.34%    0.03        0.12       0.90
  3/11/2019     1,540,636    $23.55      2.21%       2.02%      1.78%        0.00     1.45       0.53      2.78%                -0.56%     0.03       -0.20       0.84
  3/12/2019     1,250,559    $23.52     -0.13%       0.44%      0.58%        0.00     1.45       0.58      0.80%                -0.93%     0.03       -0.33       0.74
  3/13/2019     1,479,676    $23.63      0.47%       0.69%      0.65%        0.00     1.44       0.58      1.04%                 -0.57%    0.03       -0.20       0.84


                                                                                                                                                                 p. 11 of 16
                                    Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 138 of 162


                                                                             Appendix D
                                                             Daily Statistics for Zuora Common Stock
                                                                   April 12, 2018 - May 31, 2019
For each day during the Class Period (+1), except the first 120 days, I estimate a regression using a period of the prior 120
trading days. For the first 120 days, the regression estimates from the model for the 121st trading day, October 2, 2018, are
used.                                                                                                                                              ** Denotes Statistical
                                                                                                                                                  Significance at the 95%
Predicted Return =  +   x Market Return +   x Orthogonalized Industry Return.                                                                   Confidence Level
                                                                                                                                                     (p-Value ≤ 0.05)
Excess Return = Actual Return – Predicted Return.

t-statistic = Excess Return / Root MSE.

     [1]          [2]         [3]         [4]        [5]           [6]      [7]       [8]         [9]       [10]                 [11]     [12]       [13]        [14]
                                                                              Regression Coefficients
                                                          Orthogonalized                   Orthogonalized
                                                   Market    Industry    Intercept Market      Industry Predicted                Excess   Root
   Date      Volume          Price     Return      Return     Return                                Return                Return    MSE     t-statistic   p-Value
  3/14/2019 1,011,243        $23.50     -0.55%      -0.15%      0.28%        0.00     1.45       0.57      0.18%                 -0.73%    0.03       -0.26       0.79
  3/15/2019 1,293,007        $23.41     -0.38%       0.76%      0.38%        0.00     1.45       0.53      1.00%                 -1.38%    0.03       -0.50       0.62
  3/18/2019 1,050,645        $23.06     -1.50%       0.34%      0.97%        0.00     1.45       0.55      0.97%                 -2.46%    0.03       -0.89       0.37
  3/19/2019 2,485,611        $23.43      1.60%       0.13%      0.33%        0.00     1.46       0.50      0.39%                  1.21%    0.03        0.44       0.66
  3/20/2019 1,830,284        $23.74      1.32%       0.07%     -0.39%        0.00     1.46       0.52      0.00%                  1.32%    0.03        0.48       0.63
  3/21/2019 5,054,488        $24.33      2.49%       1.42%      2.17%        0.00     1.46       0.51      2.56%                 -0.08%    0.03       -0.03       0.98
  3/22/2019 10,602,377       $20.91    -14.06%      -2.50%     -2.58%        0.00     1.46       0.51     -3.38%                -10.67%    0.03       -3.90       0.00 **
  3/25/2019 3,656,092        $20.39     -2.49%      -0.07%      0.37%        0.00     1.46       0.52      0.29%                 -2.78%    0.03       -1.01       0.31
  3/26/2019 5,074,344        $19.48     -4.46%       0.71%      0.40%        0.00     1.46       0.50      0.97%                 -5.44%    0.03       -1.97       0.05
  3/27/2019 4,557,875        $19.20     -1.44%      -0.62%     -1.08%        0.00     1.44       0.66     -1.01%                 -0.42%    0.03       -0.16       0.88
  3/28/2019 2,057,507        $19.51      1.61%       0.35%      0.33%        0.00     1.44       0.66      0.61%                  1.01%    0.03        0.37       0.71
  3/29/2019 2,547,677        $20.03      2.67%       0.79%      1.02%        0.00     1.44       0.65      1.39%                  1.27%    0.03        0.47       0.64
   4/1/2019 2,698,428        $19.68     -1.75%       1.29%      1.30%        0.00     1.47       0.66      1.94%                 -3.69%    0.03       -1.37       0.17
   4/2/2019 1,878,443        $20.25      2.90%       0.26%      0.01%        0.00     1.45       0.67      0.30%                  2.60%    0.03        0.96       0.34
   4/3/2019 2,029,058        $20.58      1.63%       0.60%      0.57%        0.00     1.44       0.57      0.98%                  0.65%    0.03        0.24       0.81
   4/4/2019 2,252,250        $20.14     -2.14%      -0.03%     -0.93%        0.00     1.45       0.58     -0.38%                 -1.76%    0.03       -0.65       0.52
   4/5/2019 1,360,192        $20.15      0.05%       0.59%      0.33%        0.00     1.45       0.62      0.83%                 -0.78%    0.03       -0.29       0.77
   4/8/2019    907,615       $20.23      0.40%       0.19%      0.07%        0.00     1.44       0.68      0.37%                  0.03%    0.03        0.01       0.99
   4/9/2019    720,290       $19.68     -2.72%      -0.56%     -0.37%        0.00     1.46       0.73     -0.43%                 -2.29%    0.03       -0.85       0.39
  4/10/2019    852,138       $19.79      0.56%       0.69%      0.85%        0.00     1.51       0.91      1.20%                 -0.64%    0.02       -0.26       0.80
  4/11/2019    670,162       $19.70     -0.45%      -0.21%      0.14%        0.00     1.49       0.91      0.09%                 -0.54%    0.02       -0.22       0.83


                                                                                                                                                                 p. 12 of 16
                                    Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 139 of 162


                                                                             Appendix D
                                                             Daily Statistics for Zuora Common Stock
                                                                   April 12, 2018 - May 31, 2019
For each day during the Class Period (+1), except the first 120 days, I estimate a regression using a period of the prior 120
trading days. For the first 120 days, the regression estimates from the model for the 121st trading day, October 2, 2018, are
used.                                                                                                                                              ** Denotes Statistical
                                                                                                                                                  Significance at the 95%
Predicted Return =  +   x Market Return +   x Orthogonalized Industry Return.                                                                   Confidence Level
                                                                                                                                                     (p-Value ≤ 0.05)
Excess Return = Actual Return – Predicted Return.

t-statistic = Excess Return / Root MSE.

     [1]          [2]         [3]         [4]        [5]           [6]      [7]       [8]         [9]       [10]                 [11]     [12]       [13]        [14]
                                                                              Regression Coefficients
                                                          Orthogonalized                   Orthogonalized
                                                   Market    Industry    Intercept Market      Industry Predicted               Excess    Root
   Date         Volume       Price     Return      Return     Return                                Return                Return    MSE     t-statistic   p-Value
  4/12/2019     1,415,748    $19.34     -1.83%       0.46%      0.46%        0.00     1.50       0.90      0.71%                 -2.54%    0.02       -1.03       0.31
  4/15/2019       851,861    $19.38      0.21%      -0.10%      0.11%        0.00     1.52       0.90      0.06%                  0.14%    0.02        0.06       0.95
  4/16/2019     1,421,981    $19.49      0.57%       0.30%     -0.30%        0.00     1.51       0.90     -0.07%                  0.64%    0.02        0.26       0.79
  4/17/2019     1,687,772    $19.55      0.31%      -0.05%      0.04%        0.00     1.51       0.96      0.10%                  0.20%    0.02        0.08       0.93
  4/18/2019     1,350,491    $19.22     -1.69%       0.02%      0.83%        0.00     1.52       0.98      0.90%                 -2.59%    0.02       -1.07       0.29
  4/22/2019       883,392    $19.32      0.52%       0.22%      0.57%        0.00     1.49       0.93      0.70%                 -0.18%    0.02       -0.07       0.94
  4/23/2019     1,320,448    $19.99      3.47%       1.32%      1.40%        0.00     1.46       0.86      1.93%                  1.53%    0.02        0.64       0.53
  4/24/2019     1,331,984    $20.05      0.30%      -0.23%     -0.29%        0.00     1.48       0.85     -0.31%                  0.61%    0.02        0.25       0.80
  4/25/2019     4,727,639    $21.26      6.03%       0.05%      1.96%        0.00     1.47       0.85      1.77%                  4.27%    0.02        1.77       0.08
  4/26/2019     1,950,036    $21.35      0.42%       0.34%      0.59%        0.00     1.45       1.12      0.80%                 -0.38%    0.02       -0.16       0.88
  4/29/2019     2,141,948    $22.11      3.56%       0.19%     -0.11%        0.00     1.44       1.10     -0.03%                  3.59%    0.02        1.49       0.14
  4/30/2019     1,146,347    $22.10     -0.05%      -0.66%      0.57%        0.00     1.43       1.10      0.57%                -0.61%     0.02       -0.25       0.80
   5/1/2019     1,659,138    $21.38     -3.26%      -0.56%     -1.93%        0.00     1.44       1.06     -2.13%                -1.12%     0.02       -0.46       0.64
   5/2/2019     1,110,639    $21.36     -0.09%      -0.16%     -0.93%        0.00     1.44       1.12     -1.02%                  0.92%    0.02        0.38       0.70
   5/3/2019     1,149,178    $22.24      4.12%       1.59%      1.58%        0.00     1.44       1.10      2.16%                  1.96%    0.02        0.81       0.42
   5/6/2019     2,885,448    $22.87      2.83%      -0.49%     -0.44%        0.00     1.47       1.12     -0.51%                  3.34%    0.02        1.38       0.17
   5/7/2019     1,616,292    $22.10     -3.37%      -1.96%     -2.12%        0.00     1.47       1.11     -2.72%                 -0.65%    0.02       -0.26       0.79
   5/8/2019     1,249,826    $22.26      0.72%      -0.25%      0.00%        0.00     1.46       1.11      0.06%                  0.66%    0.02        0.27       0.79
   5/9/2019     1,372,766    $22.45      0.85%      -0.41%     -0.10%        0.00     1.47       1.11     -0.09%                  0.94%    0.02        0.39       0.70
  5/10/2019     1,370,073    $22.35     -0.45%       0.12%      1.09%        0.00     1.47       1.12      1.36%                 -1.81%    0.02       -0.74       0.46
  5/13/2019     1,135,494    $21.13     -5.46%      -3.41%     -3.15%        0.00     1.47       1.10     -4.24%                 -1.22%    0.02       -0.50       0.62


                                                                                                                                                                 p. 13 of 16
                                    Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 140 of 162


                                                                             Appendix D
                                                             Daily Statistics for Zuora Common Stock
                                                                   April 12, 2018 - May 31, 2019
For each day during the Class Period (+1), except the first 120 days, I estimate a regression using a period of the prior 120
trading days. For the first 120 days, the regression estimates from the model for the 121st trading day, October 2, 2018, are
used.                                                                                                                                              ** Denotes Statistical
                                                                                                                                                  Significance at the 95%
Predicted Return =  +   x Market Return +   x Orthogonalized Industry Return.                                                                   Confidence Level
                                                                                                                                                     (p-Value ≤ 0.05)
Excess Return = Actual Return – Predicted Return.

t-statistic = Excess Return / Root MSE.

     [1]          [2]         [3]         [4]        [5]           [6]      [7]       [8]         [9]       [10]                 [11]     [12]       [13]        [14]
                                                                              Regression Coefficients
                                                          Orthogonalized                   Orthogonalized
                                                   Market    Industry    Intercept Market      Industry Predicted                Excess   Root
   Date      Volume          Price     Return      Return     Return                                Return                Return    MSE     t-statistic   p-Value
  5/14/2019 1,095,310        $21.81      3.22%       1.15%      1.39%        0.00     1.48       1.07      1.91%                  1.31%    0.02        0.53       0.59
  5/15/2019    892,058       $22.24      1.97%       1.17%      1.04%        0.00     1.49       1.12      1.57%                  0.41%    0.02        0.17       0.87
  5/16/2019 1,357,801        $22.56      1.44%       0.98%      2.03%        0.00     1.35       0.88      2.37%                 -0.93%    0.02       -0.41       0.68
  5/17/2019    777,698       $22.33     -1.02%      -1.03%     -0.88%        0.00     1.34       0.86     -0.95%                 -0.07%    0.02       -0.03       0.98
  5/20/2019    953,346       $22.06     -1.21%      -1.46%     -1.33%        0.00     1.35       0.87     -1.50%                  0.29%    0.02        0.13       0.90
  5/21/2019 1,599,081        $22.59      2.40%       1.09%      0.68%        0.00     1.35       0.86      1.22%                  1.18%    0.02        0.52       0.60
  5/22/2019 1,036,814        $22.39     -0.89%      -0.45%      0.58%        0.00     1.34       0.82      0.49%                 -1.38%    0.02       -0.61       0.54
  5/23/2019 3,787,320        $20.80     -7.10%      -1.58%     -1.59%        0.00     1.34       0.79     -1.79%                 -5.31%    0.02       -2.34       0.02 **
  5/24/2019 1,172,549        $21.35      2.64%       0.12%      0.20%        0.00     1.35       0.75      0.35%                  2.30%    0.02        0.99       0.32
  5/28/2019 2,190,050        $21.37      0.09%      -0.39%     -0.09%        0.00     1.36       0.78     -0.13%                  0.23%    0.02        0.10       0.92
  5/29/2019 2,474,643        $20.35     -4.77%      -0.79%     -1.03%        0.00     1.36       0.78     -1.07%                 -3.71%    0.02       -1.62       0.11
  5/30/2019 3,951,011        $19.90     -2.21%       0.29%      0.58%        0.00     1.38       0.80      0.71%                 -2.92%    0.02       -1.26       0.21
  5/31/2019 18,995,249       $13.99    -29.70%      -1.51%     -1.64%        0.00     1.34       0.82     -1.90%                -27.80%    0.02     -11.94        0.00 **




                                                                                                                                                                 p. 14 of 16
                                      Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 141 of 162


                                                                                Appendix D
                                                                Daily Statistics for Zuora Common Stock
                                                                      April 12, 2018 - May 31, 2019
For each day during the Class Period (+1), except the first 120 days, I estimate a regression using a period of the prior 120
trading days. For the first 120 days, the regression estimates from the model for the 121st trading day, October 2, 2018, are
used.                                                                                                                                            ** Denotes Statistical
                                                                                                                                                Significance at the 95%
Predicted Return =  +   x Market Return +   x Orthogonalized Industry Return.                                                                 Confidence Level
                                                                                                                                                   (p-Value ≤ 0.05)
Excess Return = Actual Return – Predicted Return.

t-statistic = Excess Return / Root MSE.

     [1]           [2]         [3]         [4]          [5]           [6]     [7]       [8]         [9]      [10]                [11]    [12]      [13]        [14]
                                                                                Regression Coefficients
                                                            Orthogonalized                   Orthogonalized
                                                     Market    Industry    Intercept Market      Industry Predicted             Excess   Root
    Date        Volume        Price     Return       Return     Return                                Return              Return   MSE    t-statistic   p-Value

Notes:
[1] Date: trading date.
[2] Volume: reported composite U.S. Volume for Zuora common stock. Source: Bloomberg.
[3] Price: reported composite U.S. last Price for Zuora common stock. Source: Bloomberg.
[4] Return: [Rt = (Pt - Pt-1) / Pt-1], where R denotes return, P denotes price and t denotes time period.
The Class Period is from April 12, 2018 to May 30, 2019. The return for the first date, April 12, 2018, is calculated using the IPO offering price of $14.00.
[5] Market Return: calculated as the daily return for the NASDAQ Composite Total Return Index. Source: Bloomberg (ticker: XCMP).
[6] Orthogonalized Industry Return: calculated as the daily excess return for the S&P Supercomposite Software Total Return Index. Source: Bloomberg (ticker: STRSOFT).
The Orthogonalized Industry Returns are used to account for industry-wide effects in the market model, after removing the effect of market returns.
The formula for removing the effect of market returns from the industry return is {industry return – (intercept + beta * market return)}.
The intercept (0.0004) and beta (1.3055) are estimated by regressing daily industry returns on market returns over the period 4/12/2018 to 5/31/2019.
See Appendix C for details regarding the market model.
[7] Intercept : the Intercept from a market model regression estimated over the prior 120 trading days.
For days prior to the 121st trading day, October 2, 2018, the Intercept is equal to that from the market model regression estimated for October 2, 2018.
The market model regressions included dummy variables. The dates for which dummy variables are included are: 4/12/2018; 6/1/2018; 8/31/2018; 11/30/2018; 3/22/2019;
and 5/31/2019.
See Appendix C for details regarding the market model.



                                                                                                                                                               p. 15 of 16
                                    Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 142 of 162


                                                                             Appendix D
                                                             Daily Statistics for Zuora Common Stock
                                                                   April 12, 2018 - May 31, 2019
For each day during the Class Period (+1), except the first 120 days, I estimate a regression using a period of the prior 120
trading days. For the first 120 days, the regression estimates from the model for the 121st trading day, October 2, 2018, are
used.                                                                                                                                                ** Denotes Statistical
                                                                                                                                                    Significance at the 95%
Predicted Return =  +   x Market Return +   x Orthogonalized Industry Return.                                                                     Confidence Level
                                                                                                                                                       (p-Value ≤ 0.05)
Excess Return = Actual Return – Predicted Return.

t-statistic = Excess Return / Root MSE.

     [1]          [2]         [3]         [4]        [5]           [6]         [7]        [8]         [9]          [10]        [11]         [12]      [13]          [14]
                                                                                 Regression Coefficients
                                                           Orthogonalized                      Orthogonalized
                                                  Market       Industry     Intercept  Market      Industry Predicted         Excess       Root
    Date       Volume       Price    Return       Return        Return                                     Return      Return        MSE t-statistic       p-Value
[8] Regression Coefficient Market M: the coefficient for the market return from a market model regression estimated over the prior 120 trading days.
For days prior to October 2, 2018, coefficient for the market return is equal to that from the market model regression estimated for October 2, 2018.
[9] Regression Coefficient Orthogonalized Industry : the coefficient for the Orthogonalized Industry Return from a market model regression estimated over the prior
120 trading days.
For days prior to October 2, 2018, coefficient for the Orthogonalized Industry Return is equal to that from the market model regression estimated for October 2, 2018.
[10] Predicted Return: calculated as Intercept ([7]) plus { Regression Coefficient for Market ([8]) multiplied by Market Return ([5]) } plus
{ Regression Coefficient for Orthogonalized Industry ([9]) multiplied by Orthogonalized Industry Return ([6]) }.
[11] Excess Return: calculated as Return ([4]) minus Predicted Return ([10]).
[12] Root MSE: the root mean square error of a market model estimated over the prior 120 trading days.
For days prior to October 2, 2018, Root MSE is equal to that from the market model regression estimated for October 2, 2018.
[13] t-statistic: calculated as Excess Return ([11]) divided by Root MSE ([12]).
[14] p-Value: the two-tailed p-value associated with the t-statistic in [13].
** denotes p-value is less than or equal to 0.05.




                                                                                                                                                                   p. 16 of 16
Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 143 of 162


                               Appendix E
 Daily and Weekly Trading Volume and Turnover of Zuora Common Stock
                      April 12, 2018 - May 31, 2019

      [1]              [2]         [3]             [4]           [5]
                     Daily       Weekly          Shares        Weekly
      Date          Volume       Volume        Outstanding    Turnover
  4/12/2018   Thu   13,102,419           ---            ---        ---
  4/13/2018   Fri    1,864,667   14,967,086     12,650,000    118.3%
  4/16/2018   Mon      907,867           ---            ---        ---
  4/17/2018   Tue    1,152,504           ---            ---        ---
  4/18/2018   Wed      886,009           ---            ---        ---
  4/19/2018   Thu      463,459           ---            ---        ---
  4/20/2018   Fri      300,461    3,710,300     12,650,000     29.3%
  4/23/2018   Mon      341,860           ---            ---        ---
  4/24/2018   Tue      308,490           ---            ---        ---
  4/25/2018   Wed      272,858           ---            ---        ---
  4/26/2018   Thu      218,829           ---            ---        ---
  4/27/2018   Fri      573,943    1,715,980     12,650,000     13.6%
  4/30/2018   Mon      211,828           ---            ---        ---
   5/1/2018   Tue      149,731           ---            ---        ---
   5/2/2018   Wed      219,982           ---            ---        ---
   5/3/2018   Thu      283,046           ---            ---        ---
   5/4/2018   Fri      145,622    1,010,209     12,700,000      8.0%
   5/7/2018   Mon      417,130           ---            ---        ---
   5/8/2018   Tue      167,944           ---            ---        ---
   5/9/2018   Wed      123,406           ---            ---        ---
  5/10/2018   Thu      169,461           ---            ---        ---
  5/11/2018   Fri      264,366    1,142,307     12,700,000      9.0%
  5/14/2018   Mon      159,986           ---            ---        ---
  5/15/2018   Tue      192,980           ---            ---        ---
  5/16/2018   Wed      107,992           ---            ---        ---
  5/17/2018   Thu       68,539           ---            ---        ---
  5/18/2018   Fri       99,083      628,580     12,700,000      4.9%
  5/21/2018   Mon      153,806           ---            ---        ---
  5/22/2018   Tue      131,158           ---            ---        ---
  5/23/2018   Wed      301,668           ---            ---        ---
  5/24/2018   Thu      309,013           ---            ---        ---
  5/25/2018   Fri      410,098    1,305,743     12,700,000     10.3%
  5/29/2018   Tue      329,555           ---            ---        ---
  5/30/2018   Wed      316,402           ---            ---        ---
  5/31/2018   Thu      429,767           ---            ---        ---
   6/1/2018   Fri    2,136,948    3,212,672     12,700,000     25.3%
   6/4/2018   Mon    1,969,197           ---            ---        ---
   6/5/2018   Tue    1,187,847           ---            ---        ---
   6/6/2018   Wed    1,076,080           ---            ---        ---
   6/7/2018   Thu    1,050,509           ---            ---        ---
   6/8/2018   Fri      535,300    5,818,933     17,640,120     33.0%
  6/11/2018   Mon    1,168,374           ---            ---        ---
  6/12/2018   Tue    1,369,111           ---            ---        ---
  6/13/2018   Wed    1,000,642           ---            ---        ---
  6/14/2018   Thu    1,525,361           ---            ---        ---



                                                                         p. 1 of 7
Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 144 of 162


                               Appendix E
 Daily and Weekly Trading Volume and Turnover of Zuora Common Stock
                      April 12, 2018 - May 31, 2019

      [1]             [2]          [3]            [4]           [5]
                     Daily       Weekly         Shares        Weekly
      Date          Volume      Volume        Outstanding    Turnover
  6/15/2018   Fri   4,141,923    9,205,411     17,640,120     52.2%
  6/18/2018   Mon   3,329,408           ---            ---        ---
  6/19/2018   Tue   2,736,677           ---            ---        ---
  6/20/2018   Wed   1,720,913           ---            ---        ---
  6/21/2018   Thu   2,759,441           ---            ---        ---
  6/22/2018   Fri   2,571,855   13,118,294     17,640,120     74.4%
  6/25/2018   Mon   1,874,233           ---            ---        ---
  6/26/2018   Tue   1,553,773           ---            ---        ---
  6/27/2018   Wed   1,651,402           ---            ---        ---
  6/28/2018   Thu   1,099,839           ---            ---        ---
  6/29/2018   Fri   1,842,179    8,021,426     17,640,120     45.5%
   7/2/2018   Mon   1,552,730           ---            ---        ---
   7/3/2018   Tue     649,715           ---            ---        ---
   7/5/2018   Thu   1,516,757           ---            ---        ---
   7/6/2018   Fri   1,223,513    4,942,715     17,640,120     28.0%
   7/9/2018   Mon   1,331,372           ---            ---        ---
  7/10/2018   Tue   2,243,853           ---            ---        ---
  7/11/2018   Wed   1,628,397           ---            ---        ---
  7/12/2018   Thu   1,934,753           ---            ---        ---
  7/13/2018   Fri   1,487,004    8,625,379     17,640,120     48.9%
  7/16/2018   Mon   1,051,198           ---            ---        ---
  7/17/2018   Tue   1,740,601           ---            ---        ---
  7/18/2018   Wed   1,658,392           ---            ---        ---
  7/19/2018   Thu   1,400,044           ---            ---        ---
  7/20/2018   Fri     930,483    6,780,718     17,640,120     38.4%
  7/23/2018   Mon     905,708           ---            ---        ---
  7/24/2018   Tue   1,086,480           ---            ---        ---
  7/25/2018   Wed     750,317           ---            ---        ---
  7/26/2018   Thu     431,731           ---            ---        ---
  7/27/2018   Fri   1,027,174    4,201,410     17,640,120     23.8%
  7/30/2018   Mon   1,369,099           ---            ---        ---
  7/31/2018   Tue   1,920,418           ---            ---        ---
   8/1/2018   Wed     848,815           ---            ---        ---
   8/2/2018   Thu   1,118,129           ---            ---        ---
   8/3/2018   Fri     955,387    6,211,848     45,000,000     13.8%
   8/6/2018   Mon   1,398,139           ---            ---        ---
   8/7/2018   Tue   1,033,115           ---            ---        ---
   8/8/2018   Wed     485,994           ---            ---        ---
   8/9/2018   Thu   1,388,355           ---            ---        ---
  8/10/2018   Fri   1,274,686    5,580,289     45,000,000     12.4%
  8/13/2018   Mon   1,237,303           ---            ---        ---
  8/14/2018   Tue   1,625,617           ---            ---        ---
  8/15/2018   Wed     920,890           ---            ---        ---
  8/16/2018   Thu     978,618           ---            ---        ---
  8/17/2018   Fri   1,352,862    6,115,290     45,000,000     13.6%



                                                                        p. 2 of 7
Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 145 of 162


                               Appendix E
 Daily and Weekly Trading Volume and Turnover of Zuora Common Stock
                      April 12, 2018 - May 31, 2019

      [1]             [2]         [3]             [4]           [5]
                     Daily      Weekly          Shares        Weekly
      Date          Volume      Volume        Outstanding    Turnover
  8/20/2018   Mon     971,137           ---            ---        ---
  8/21/2018   Tue     979,799           ---            ---        ---
  8/22/2018   Wed     762,327           ---            ---        ---
  8/23/2018   Thu   1,047,137           ---            ---        ---
  8/24/2018   Fri   1,821,690    5,582,090     45,000,000     12.4%
  8/27/2018   Mon   2,239,610           ---            ---        ---
  8/28/2018   Tue   2,711,306           ---            ---        ---
  8/29/2018   Wed   1,733,175           ---            ---        ---
  8/30/2018   Thu   2,454,548           ---            ---        ---
  8/31/2018   Fri   8,608,414   17,747,053     61,124,245     29.0%
   9/4/2018   Tue   3,298,491           ---            ---        ---
   9/5/2018   Wed   4,166,630           ---            ---        ---
   9/6/2018   Thu   2,424,324           ---            ---        ---
   9/7/2018   Fri   2,054,563   11,944,008     61,124,245     19.5%
  9/10/2018   Mon   1,551,952           ---            ---        ---
  9/11/2018   Tue   1,194,312           ---            ---        ---
  9/12/2018   Wed   1,306,450           ---            ---        ---
  9/13/2018   Thu   1,659,208           ---            ---        ---
  9/14/2018   Fri   1,379,709    7,091,631     61,124,245     11.6%
  9/17/2018   Mon     972,580           ---            ---        ---
  9/18/2018   Tue   1,749,545           ---            ---        ---
  9/19/2018   Wed   2,018,573           ---            ---        ---
  9/20/2018   Thu   3,060,506           ---            ---        ---
  9/21/2018   Fri   1,880,877    9,682,081     61,124,245     15.8%
  9/24/2018   Mon     975,766           ---            ---        ---
  9/25/2018   Tue   1,748,115           ---            ---        ---
  9/26/2018   Wed   1,618,575           ---            ---        ---
  9/27/2018   Thu   1,145,982           ---            ---        ---
  9/28/2018   Fri   1,366,580    6,855,018     61,124,245     11.2%
  10/1/2018   Mon   3,166,985           ---            ---        ---
  10/2/2018   Tue   1,719,747           ---            ---        ---
  10/3/2018   Wed   2,058,355           ---            ---        ---
  10/4/2018   Thu   1,627,859           ---            ---        ---
  10/5/2018   Fri   1,474,229   10,047,175     61,124,245     16.4%
  10/8/2018   Mon   2,119,572           ---            ---        ---
  10/9/2018   Tue   4,979,986           ---            ---        ---
 10/10/2018   Wed   2,509,598           ---            ---        ---
 10/11/2018   Thu   2,642,811           ---            ---        ---
 10/12/2018   Fri   2,350,270   14,602,237     61,124,245     23.9%
 10/15/2018   Mon   3,176,754           ---            ---        ---
 10/16/2018   Tue   2,125,155           ---            ---        ---
 10/17/2018   Wed   1,252,077           ---            ---        ---
 10/18/2018   Thu   1,174,440           ---            ---        ---
 10/19/2018   Fri   1,828,720    9,557,146     61,124,245     15.6%
 10/22/2018   Mon   1,180,948           ---            ---        ---



                                                                        p. 3 of 7
Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 146 of 162


                               Appendix E
 Daily and Weekly Trading Volume and Turnover of Zuora Common Stock
                      April 12, 2018 - May 31, 2019

      [1]             [2]         [3]             [4]           [5]
                     Daily      Weekly          Shares        Weekly
      Date          Volume      Volume        Outstanding    Turnover
 10/23/2018   Tue     859,454           ---            ---        ---
 10/24/2018   Wed   1,173,595           ---            ---        ---
 10/25/2018   Thu   1,395,728           ---            ---        ---
 10/26/2018   Fri   1,063,594    5,673,319     61,124,245      9.3%
 10/29/2018   Mon   1,141,609           ---            ---        ---
 10/30/2018   Tue   1,110,411           ---            ---        ---
 10/31/2018   Wed   1,718,468           ---            ---        ---
  11/1/2018   Thu   1,264,683           ---            ---        ---
  11/2/2018   Fri   1,342,263    6,577,434     72,600,000      9.1%
  11/5/2018   Mon     600,729           ---            ---        ---
  11/6/2018   Tue     786,734           ---            ---        ---
  11/7/2018   Wed   1,770,232           ---            ---        ---
  11/8/2018   Thu   1,211,421           ---            ---        ---
  11/9/2018   Fri   1,010,583    5,379,699     72,600,000      7.4%
 11/12/2018   Mon     795,974           ---            ---        ---
 11/13/2018   Tue     670,838           ---            ---        ---
 11/14/2018   Wed     855,214           ---            ---        ---
 11/15/2018   Thu     819,416           ---            ---        ---
 11/16/2018   Fri     780,597    3,922,039     72,600,000      5.4%
 11/19/2018   Mon   2,166,179           ---            ---        ---
 11/20/2018   Tue   2,012,141           ---            ---        ---
 11/21/2018   Wed     822,589           ---            ---        ---
 11/23/2018   Fri     397,738    5,398,647     72,600,000      7.4%
 11/26/2018   Mon     850,166           ---            ---        ---
 11/27/2018   Tue     939,363           ---            ---        ---
 11/28/2018   Wed   1,575,794           ---            ---        ---
 11/29/2018   Thu   2,824,103           ---            ---        ---
 11/30/2018   Fri   3,640,975    9,830,401     73,181,559     13.4%
  12/3/2018   Mon   1,596,645           ---            ---        ---
  12/4/2018   Tue   2,027,873           ---            ---        ---
  12/6/2018   Thu   1,374,674           ---            ---        ---
  12/7/2018   Fri   1,022,478    6,021,670     73,181,559      8.2%
 12/10/2018   Mon   1,192,809           ---            ---        ---
 12/11/2018   Tue   1,884,994           ---            ---        ---
 12/12/2018   Wed   1,912,032           ---            ---        ---
 12/13/2018   Thu   1,024,592           ---            ---        ---
 12/14/2018   Fri   1,039,184    7,053,611     73,181,559      9.6%
 12/17/2018   Mon   2,642,537           ---            ---        ---
 12/18/2018   Tue   1,970,500           ---            ---        ---
 12/19/2018   Wed   2,647,524           ---            ---        ---
 12/20/2018   Thu   1,987,718           ---            ---        ---
 12/21/2018   Fri   2,518,287   11,766,566     73,181,559     16.1%
 12/24/2018   Mon     550,036           ---            ---        ---
 12/26/2018   Wed   1,092,333           ---            ---        ---
 12/27/2018   Thu   1,011,304           ---            ---        ---



                                                                        p. 4 of 7
Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 147 of 162


                               Appendix E
 Daily and Weekly Trading Volume and Turnover of Zuora Common Stock
                      April 12, 2018 - May 31, 2019

      [1]             [2]         [3]            [4]            [5]
                     Daily      Weekly         Shares         Weekly
      Date          Volume      Volume       Outstanding     Turnover
 12/28/2018   Fri   1,141,001   3,794,674     73,181,559       5.2%
 12/31/2018   Mon   1,125,526          ---            ---         ---
   1/2/2019   Wed   1,039,498          ---            ---         ---
   1/3/2019   Thu     766,703          ---            ---         ---
   1/4/2019   Fri   1,355,322   4,287,049     73,181,559       5.9%
   1/7/2019   Mon   1,602,812          ---            ---         ---
   1/8/2019   Tue     889,700          ---            ---         ---
   1/9/2019   Wed   1,011,224          ---            ---         ---
  1/10/2019   Thu   1,870,734          ---            ---         ---
  1/11/2019   Fri     591,588   5,966,058     73,181,559       8.2%
  1/14/2019   Mon     651,627          ---            ---         ---
  1/15/2019   Tue   1,278,571          ---            ---         ---
  1/16/2019   Wed   1,442,313          ---            ---         ---
  1/17/2019   Thu   1,580,874          ---            ---         ---
  1/18/2019   Fri   2,241,669   7,195,054     73,181,559       9.8%
  1/22/2019   Tue     892,469          ---            ---         ---
  1/23/2019   Wed   1,029,089          ---            ---         ---
  1/24/2019   Thu     787,985          ---            ---         ---
  1/25/2019   Fri   1,479,813   4,189,356     73,181,559       5.7%
  1/28/2019   Mon     643,122          ---            ---         ---
  1/29/2019   Tue     421,313          ---            ---         ---
  1/30/2019   Wed     650,132          ---            ---         ---
  1/31/2019   Thu   1,216,765          ---            ---         ---
   2/1/2019   Fri   1,250,003   4,181,335     77,119,000       5.4%
   2/4/2019   Mon     542,981          ---            ---         ---
   2/5/2019   Tue   1,307,464          ---            ---         ---
   2/6/2019   Wed   1,143,591          ---            ---         ---
   2/7/2019   Thu   1,321,281          ---            ---         ---
   2/8/2019   Fri     934,083   5,249,400     77,119,000       6.8%
  2/11/2019   Mon   1,199,378          ---            ---         ---
  2/12/2019   Tue     664,024          ---            ---         ---
  2/13/2019   Wed   1,043,332          ---            ---         ---
  2/14/2019   Thu   2,648,462          ---            ---         ---
  2/15/2019   Fri   1,324,633   6,879,829     77,119,000       8.9%
  2/19/2019   Tue   1,430,220          ---            ---         ---
  2/20/2019   Wed   1,624,348          ---            ---         ---
  2/21/2019   Thu     830,555          ---            ---         ---
  2/22/2019   Fri   1,741,140   5,626,263     77,119,000       7.3%
  2/25/2019   Mon   1,641,260          ---            ---         ---
  2/26/2019   Tue   1,185,854          ---            ---         ---
  2/27/2019   Wed   1,258,961          ---            ---         ---
  2/28/2019   Thu     916,689          ---            ---         ---
   3/1/2019   Fri   1,813,098   6,815,862     77,119,000       8.8%
   3/4/2019   Mon   1,806,398          ---            ---         ---
   3/5/2019   Tue   2,156,023          ---            ---         ---



                                                                        p. 5 of 7
Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 148 of 162


                               Appendix E
 Daily and Weekly Trading Volume and Turnover of Zuora Common Stock
                      April 12, 2018 - May 31, 2019

      [1]              [2]         [3]             [4]           [5]
                     Daily       Weekly          Shares        Weekly
      Date          Volume       Volume        Outstanding    Turnover
   3/6/2019   Wed      957,388           ---            ---        ---
   3/7/2019   Thu    1,130,403           ---            ---        ---
   3/8/2019   Fri    1,086,762    7,136,974     77,119,000      9.3%
  3/11/2019   Mon    1,540,636           ---            ---        ---
  3/12/2019   Tue    1,250,559           ---            ---        ---
  3/13/2019   Wed    1,479,676           ---            ---        ---
  3/14/2019   Thu    1,011,243           ---            ---        ---
  3/15/2019   Fri    1,293,007    6,575,121     77,119,000      8.5%
  3/18/2019   Mon    1,050,645           ---            ---        ---
  3/19/2019   Tue    2,485,611           ---            ---        ---
  3/20/2019   Wed    1,830,284           ---            ---        ---
  3/21/2019   Thu    5,054,488           ---            ---        ---
  3/22/2019   Fri   10,602,377   21,023,405     77,119,000     27.3%
  3/25/2019   Mon    3,656,092           ---            ---        ---
  3/26/2019   Tue    5,074,344           ---            ---        ---
  3/27/2019   Wed    4,557,875           ---            ---        ---
  3/28/2019   Thu    2,057,507           ---            ---        ---
  3/29/2019   Fri    2,547,677   17,893,495     77,119,000     23.2%
   4/1/2019   Mon    2,698,428           ---            ---        ---
   4/2/2019   Tue    1,878,443           ---            ---        ---
   4/3/2019   Wed    2,029,058           ---            ---        ---
   4/4/2019   Thu    2,252,250           ---            ---        ---
   4/5/2019   Fri    1,360,192   10,218,371     81,723,738     12.5%
   4/8/2019   Mon      907,615           ---            ---        ---
   4/9/2019   Tue      720,290           ---            ---        ---
  4/10/2019   Wed      852,138           ---            ---        ---
  4/11/2019   Thu      670,162           ---            ---        ---
  4/12/2019   Fri    1,415,748    4,565,953     81,723,738      5.6%
  4/15/2019   Mon      851,861           ---            ---        ---
  4/16/2019   Tue    1,421,981           ---            ---        ---
  4/17/2019   Wed    1,687,772           ---            ---        ---
  4/18/2019   Thu    1,350,491    5,312,105     81,723,738      6.5%
  4/22/2019   Mon      883,392           ---            ---        ---
  4/23/2019   Tue    1,320,448           ---            ---        ---
  4/24/2019   Wed    1,331,984           ---            ---        ---
  4/25/2019   Thu    4,727,639           ---            ---        ---
  4/26/2019   Fri    1,950,036   10,213,499     84,819,189     12.0%
  4/29/2019   Mon    2,141,948           ---            ---        ---
  4/30/2019   Tue    1,146,347           ---            ---        ---
   5/1/2019   Wed    1,659,138           ---            ---        ---
   5/2/2019   Thu    1,110,639           ---            ---        ---
   5/3/2019   Fri    1,149,178    7,207,250     85,100,000      8.5%
   5/6/2019   Mon    2,885,448           ---            ---        ---
   5/7/2019   Tue    1,616,292           ---            ---        ---
   5/8/2019   Wed    1,249,826           ---            ---        ---



                                                                         p. 6 of 7
   Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 149 of 162


                                    Appendix E
      Daily and Weekly Trading Volume and Turnover of Zuora Common Stock
                           April 12, 2018 - May 31, 2019

            [1]                 [2]                 [3]                  [4]                  [5]
                              Daily               Weekly               Shares               Weekly
           Date              Volume               Volume             Outstanding           Turnover
        5/9/2019   Thu        1,372,766                   ---                 ---               ---
       5/10/2019   Fri        1,370,073            8,494,405          85,100,000            10.0%
       5/13/2019   Mon        1,135,494                   ---                 ---               ---
       5/14/2019   Tue        1,095,310                   ---                 ---               ---
       5/15/2019   Wed          892,058                   ---                 ---               ---
       5/16/2019   Thu        1,357,801                   ---                 ---               ---
       5/17/2019   Fri          777,698            5,258,361          85,100,000             6.2%
       5/20/2019   Mon          953,346                   ---                 ---               ---
       5/21/2019   Tue        1,599,081                   ---                 ---               ---
       5/22/2019   Wed        1,036,814                   ---                 ---               ---
       5/23/2019   Thu        3,787,320                   ---                 ---               ---
       5/24/2019   Fri        1,172,549            8,549,110          85,100,000            10.0%
       5/28/2019   Tue        2,190,050                   ---                 ---               ---
       5/29/2019   Wed        2,474,643                   ---                 ---               ---
       5/30/2019   Thu        3,951,011                   ---                 ---               ---
       5/31/2019   Fri       18,995,249           27,610,953          86,471,385            31.9%

Notes:
[1] Date: trading date.
[2] Daily Volume: reported daily composite U.S. volume. Source: Bloomberg.
[3] Weekly Volume: calculated as the sum of Daily Volume over the entire calendar week of trading, except
    that the first week in the Class Period (+1) is only a partial week.
[4] Shares Outstanding: Shares Outstanding available as of the last day of each calendar week.
    Source: SEC filings.
[5] Weekly Turnover: calculated as Weekly Volume ([3]) divided by Shares Outstanding ([4]).




                                                                                                            p. 7 of 7
Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 150 of 162


                                    Appendix F
                            Analyst Coverage of Zuora
                           April 12, 2018 - May 31, 2019

              [1]                 [2]                       [3]
                         Number of Analyst      Number of Analysts Reported
             As of        Recommendations          in Thomson Reuters
              Date      Reported in Bloomberg       I/B/E/S Consensus
             5/7/2018                5                          3
             5/8/2018                5                          3
             5/9/2018                5                          3
            5/10/2018                5                          3
            5/11/2018                5                          4
            5/14/2018                5                          4
            5/15/2018                5                          4
            5/16/2018                5                          4
            5/17/2018                5                          5
            5/18/2018                5                          5
            5/21/2018                5                          5
            5/22/2018                5                          5
            5/23/2018                5                          5
            5/24/2018                5                          5
            5/25/2018                5                          5
            5/29/2018                5                          5
            5/30/2018                5                          5
            5/31/2018                5                          5
             6/1/2018                5                          5
             6/4/2018                5                          5
             6/5/2018                5                          5
             6/6/2018                5                          5
             6/7/2018                5                          5
             6/8/2018                5                          5
            6/11/2018                5                          5
            6/12/2018                5                          5
            6/13/2018                5                          5
            6/14/2018                5                          5
            6/15/2018                5                          5
            6/18/2018                5                          5
            6/19/2018                5                          5
            6/20/2018                5                          5
            6/21/2018                5                          5
            6/22/2018                5                          5
            6/25/2018                5                          5
            6/26/2018                5                          5
            6/27/2018                5                          5
            6/28/2018                5                          5
            6/29/2018                5                          5
             7/2/2018                5                          5
             7/3/2018                5                          5
             7/5/2018                5                          5
             7/6/2018                5                          5
             7/9/2018                5                          5
            7/10/2018                5                          5
            7/11/2018                5                          5
            7/12/2018                5                          5
            7/13/2018                5                          5
            7/16/2018                5                          5
            7/17/2018                5                          5
            7/18/2018                5                          5
            7/19/2018                5                          5
            7/20/2018                5                          5



                                                                              p. 1 of 6
Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 151 of 162


                                    Appendix F
                            Analyst Coverage of Zuora
                           April 12, 2018 - May 31, 2019

              [1]                 [2]                       [3]
                         Number of Analyst      Number of Analysts Reported
             As of        Recommendations          in Thomson Reuters
              Date      Reported in Bloomberg       I/B/E/S Consensus
            7/23/2018                5                          5
            7/24/2018                5                          5
            7/25/2018                5                          5
            7/26/2018                5                          5
            7/27/2018                5                          5
            7/30/2018                5                          5
            7/31/2018                5                          5
             8/1/2018                5                          5
             8/2/2018                5                          5
             8/3/2018                5                          5
             8/6/2018                5                          5
             8/7/2018                5                          5
             8/8/2018                5                          5
             8/9/2018                5                          5
            8/10/2018                5                          5
            8/13/2018                5                          5
            8/14/2018                5                          5
            8/15/2018                5                          5
            8/16/2018                5                          5
            8/17/2018                5                          5
            8/20/2018                5                          5
            8/21/2018                5                          5
            8/22/2018                5                          5
            8/23/2018                5                          5
            8/24/2018                5                          5
            8/27/2018                5                          5
            8/28/2018                5                          5
            8/29/2018                5                          5
            8/30/2018                5                          5
            8/31/2018                5                          5
             9/4/2018                5                          5
             9/5/2018                5                          5
             9/6/2018                5                          5
             9/7/2018                5                          5
            9/10/2018                5                          5
            9/11/2018                5                          5
            9/12/2018                5                          5
            9/13/2018                5                          5
            9/14/2018                5                          5
            9/17/2018                5                          5
            9/18/2018                5                          5
            9/19/2018                4                          4
            9/20/2018                4                          4
            9/21/2018                4                          4
            9/24/2018                4                          4
            9/25/2018                4                          4
            9/26/2018                4                          4
            9/27/2018                4                          4
            9/28/2018                4                          4
            10/1/2018                4                          4
            10/2/2018                4                          4
            10/3/2018                4                          4
            10/4/2018                4                          4



                                                                              p. 2 of 6
Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 152 of 162


                                    Appendix F
                            Analyst Coverage of Zuora
                           April 12, 2018 - May 31, 2019

              [1]                 [2]                       [3]
                         Number of Analyst      Number of Analysts Reported
             As of        Recommendations          in Thomson Reuters
              Date      Reported in Bloomberg       I/B/E/S Consensus
            10/5/2018                4                          4
            10/8/2018                4                          4
            10/9/2018                4                          4
           10/10/2018                4                          4
           10/11/2018                4                          4
           10/12/2018                4                          4
           10/15/2018                4                          4
           10/16/2018                5                          4
           10/17/2018                5                          5
           10/18/2018                5                          5
           10/19/2018                5                          5
           10/22/2018                5                          5
           10/23/2018                5                          5
           10/24/2018                5                          5
           10/25/2018                5                          5
           10/26/2018                5                          5
           10/29/2018                5                          5
           10/30/2018                5                          5
           10/31/2018                5                          5
            11/1/2018                5                          5
            11/2/2018                5                          5
            11/5/2018                5                          5
            11/6/2018                5                          5
            11/7/2018                5                          5
            11/8/2018                5                          5
            11/9/2018                5                          5
           11/12/2018                5                          5
           11/13/2018                5                          5
           11/14/2018                5                          5
           11/15/2018                5                          5
           11/16/2018                5                          5
           11/19/2018                5                          5
           11/20/2018                5                          5
           11/21/2018                5                          5
           11/23/2018                5                          5
           11/26/2018                5                          5
           11/27/2018                5                          5
           11/28/2018                5                          5
           11/29/2018                5                          5
           11/30/2018                5                          5
            12/3/2018                5                          5
            12/4/2018                5                          5
            12/6/2018                5                          5
            12/7/2018                5                          5
           12/10/2018                5                          5
           12/11/2018                5                          5
           12/12/2018                5                          5
           12/13/2018                5                          5
           12/14/2018                5                          5
           12/17/2018                5                          5
           12/18/2018                5                          5
           12/19/2018                5                          5
           12/20/2018                5                          5



                                                                              p. 3 of 6
Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 153 of 162


                                    Appendix F
                            Analyst Coverage of Zuora
                           April 12, 2018 - May 31, 2019

              [1]                 [2]                       [3]
                         Number of Analyst      Number of Analysts Reported
             As of        Recommendations          in Thomson Reuters
              Date      Reported in Bloomberg       I/B/E/S Consensus
           12/21/2018                5                          5
           12/24/2018                5                          5
           12/26/2018                5                          5
           12/27/2018                5                          5
           12/28/2018                5                          5
           12/31/2018                5                          5
             1/2/2019                5                          5
             1/3/2019                5                          5
             1/4/2019                5                          5
             1/7/2019                5                          5
             1/8/2019                5                          5
             1/9/2019                5                          5
            1/10/2019                5                          5
            1/11/2019                5                          5
            1/14/2019                5                          5
            1/15/2019                5                          5
            1/16/2019                5                          5
            1/17/2019                5                          5
            1/18/2019                5                          5
            1/22/2019                5                          5
            1/23/2019                5                          5
            1/24/2019                5                          5
            1/25/2019                5                          5
            1/28/2019                5                          5
            1/29/2019                5                          5
            1/30/2019                5                          5
            1/31/2019                5                          5
             2/1/2019                6                          6
             2/4/2019                6                          6
             2/5/2019                6                          6
             2/6/2019                6                          6
             2/7/2019                6                          6
             2/8/2019                6                          6
            2/11/2019                6                          6
            2/12/2019                6                          6
            2/13/2019                6                          6
            2/14/2019                6                          6
            2/15/2019                6                          6
            2/19/2019                6                          6
            2/20/2019                6                          6
            2/21/2019                6                          6
            2/22/2019                6                          6
            2/25/2019                6                          6
            2/26/2019                6                          6
            2/27/2019                6                          6
            2/28/2019                6                          6
             3/1/2019                6                          6
             3/4/2019                6                          6
             3/5/2019                6                          6
             3/6/2019                6                          6
             3/7/2019                6                          6
             3/8/2019                6                          6
            3/11/2019                6                          6



                                                                              p. 4 of 6
Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 154 of 162


                                    Appendix F
                            Analyst Coverage of Zuora
                           April 12, 2018 - May 31, 2019

              [1]                 [2]                       [3]
                         Number of Analyst      Number of Analysts Reported
             As of        Recommendations          in Thomson Reuters
              Date      Reported in Bloomberg       I/B/E/S Consensus
            3/12/2019                7                          6
            3/13/2019                7                          6
            3/14/2019                7                          7
            3/15/2019                7                          7
            3/18/2019                7                          7
            3/19/2019                7                          7
            3/20/2019                7                          7
            3/21/2019                7                          7
            3/22/2019                7                          7
            3/25/2019                7                          7
            3/26/2019                7                          7
            3/27/2019                7                          7
            3/28/2019                7                          6
            3/29/2019                7                          6
             4/1/2019                7                          6
             4/2/2019                7                          6
             4/3/2019                7                          6
             4/4/2019                7                          6
             4/5/2019                7                          6
             4/8/2019                7                          6
             4/9/2019                7                          6
            4/10/2019                7                          6
            4/11/2019                7                          6
            4/12/2019                7                          6
            4/15/2019                7                          6
            4/16/2019                7                          6
            4/17/2019                7                          6
            4/18/2019                7                          6
            4/22/2019                7                          6
            4/23/2019                7                          6
            4/24/2019                7                          6
            4/25/2019                7                          6
            4/26/2019                7                          6
            4/29/2019                7                          6
            4/30/2019                7                          6
             5/1/2019                7                          6
             5/2/2019                7                          6
             5/3/2019                7                          6
             5/6/2019                7                          6
             5/7/2019                7                          6
             5/8/2019                7                          6
             5/9/2019                7                          6
            5/10/2019                7                          6
            5/13/2019                7                          6
            5/14/2019                7                          6
            5/15/2019                7                          6
            5/16/2019                7                          6
            5/17/2019                7                          6
            5/20/2019                7                          6
            5/21/2019                7                          6
            5/22/2019                7                          6
            5/23/2019                7                          6
            5/24/2019                7                          6


                                                                              p. 5 of 6
Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 155 of 162


                                         Appendix F
                                 Analyst Coverage of Zuora
                                April 12, 2018 - May 31, 2019

                [1]                   [2]                              [3]
                             Number of Analyst             Number of Analysts Reported
              As of           Recommendations                 in Thomson Reuters
               Date         Reported in Bloomberg              I/B/E/S Consensus
             5/28/2019                   7                                 6
             5/29/2019                   7                                 6
             5/30/2019                   7                                 6
             5/31/2019                   7                                 6

        Notes:
        [1] As of Date: trading date.
            During the 25-day calendar period (starting with the IPO through May 6, 2018),
            analysts associated with the underwriting process were restricted from touting the
            stock.
            The underwriters of the IPO were: Goldman Sachs & Co. LLC; Morgan Stanley &
            Co. LLC; Allen & Company LLC; Jefferies LLC; Canaccord Genuity LLC; and
            Needham & Company, LLC.
            See Zuora SEC Form 424B4 filed April 12, 2018, p. 160.
            According to the SEC, there is no restriction on the "release of factual business
            information."
            Source: Quiet Period available at:
            https://www.investor.gov/introductioninvesting/investing-basics/glossary/quiet-
            period.
            Also, in advance of the IPO, Zuora was to have timely disclosed all relevant
            material information to the underwriters (prior to their selling the stock to the
            public) and to prospective investors (via the final prospectus) and have undergone
            intense scrutiny by the SEC (before the registration was deemed effective).
            During the 25-day calendar period (starting with the IPO through May 6, 2018),
            Bloomberg and I/B/E/S do not report any data on analysts making
            recommendations or issuing EPS estimates.
        [2] Number of Analyst Recommendations Reported in Bloomberg: reflects the most
            recent available data from Bloomberg on total analyst recommendations for the
            security.
            Bloomberg defines "total analyst recommendations" as the total number of
            analysts making recommendations for the security. The most recent daily value
            available from Bloomberg is used in the daily statistics.
            Source: Bloomberg.
        [3] Number of Analysts Reported in Thomson Reuters I/B/E/S Consensus: Number of
            analysts reported in Thomson Reuters I/B/E/S consensus EPS estimates for current
            fiscal year for the Company. The most recent daily value available from Thomson
            Reuters is used in the daily statistics.
            Source: S&P Capital IQ.




                                                                                                 p. 6 of 6
Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 156 of 162


                                Appendix G
              Daily Bid-Ask Spread in Zuora Common Stock
                       April 12, 2018 - May 31, 2019

    [1]                         [2]                          [3]
                                                 Bid-Ask Spread as Percent
   Date                  Bid-Ask Spread ($)         of Bid/Ask Midpoint
  4/12/2018                    $0.08                       0.40%
  4/13/2018                    $0.04                       0.19%
  4/16/2018                    $0.01                       0.05%
  4/17/2018                    $0.01                       0.05%
  4/18/2018                    $0.02                       0.10%
  4/19/2018                    $0.01                       0.05%
  4/20/2018                    $0.01                       0.05%
  4/23/2018                    $0.03                       0.15%
  4/24/2018                    $0.03                       0.15%
  4/25/2018                    $0.01                       0.05%
  4/26/2018                    $0.02                       0.10%
  4/27/2018                    $0.02                       0.10%
  4/30/2018                    $0.02                       0.10%
   5/1/2018                    $0.01                       0.05%
   5/2/2018                    $0.03                       0.15%
   5/3/2018                    $0.01                       0.05%
   5/4/2018                    $0.02                       0.10%
   5/7/2018                    $0.03                       0.16%
   5/8/2018                    $0.02                       0.10%
   5/9/2018                    $0.03                       0.15%
  5/10/2018                    $0.01                       0.05%
  5/11/2018                    $0.03                       0.15%
  5/14/2018                    $0.01                       0.05%
  5/15/2018                    $0.02                       0.10%
  5/16/2018                    $0.02                       0.10%
  5/17/2018                    $0.03                       0.15%
  5/18/2018                    $0.02                       0.10%
  5/21/2018                    $0.01                       0.05%
  5/22/2018                    $0.02                       0.10%
  5/23/2018                    $0.04                       0.20%
  5/24/2018                    $0.02                       0.10%
  5/25/2018                    $0.01                       0.05%
  5/29/2018                    $0.01                       0.05%
  5/30/2018                    $0.01                       0.05%
  5/31/2018                    $0.01                       0.05%
   6/1/2018                    $0.01                       0.04%
   6/4/2018                    $0.01                       0.04%
   6/5/2018                    $0.01                       0.04%
   6/6/2018                    $0.06                       0.20%
   6/7/2018                    $0.01                       0.04%
   6/8/2018                    $0.01                       0.03%
  6/11/2018                    $0.01                       0.03%
  6/12/2018                    $0.01                       0.03%
  6/13/2018                    $0.01                       0.03%



                                                                             p. 1 of 7
Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 157 of 162


                                Appendix G
              Daily Bid-Ask Spread in Zuora Common Stock
                       April 12, 2018 - May 31, 2019

    [1]                         [2]                          [3]
                                                 Bid-Ask Spread as Percent
   Date                  Bid-Ask Spread ($)         of Bid/Ask Midpoint
  6/14/2018                    $0.01                       0.03%
  6/15/2018                    $0.01                       0.03%
  6/18/2018                    $0.01                       0.03%
  6/19/2018                    $0.01                       0.03%
  6/20/2018                    $0.01                       0.03%
  6/21/2018                    $0.01                       0.03%
  6/22/2018                    $0.01                       0.04%
  6/25/2018                    $0.01                       0.03%
  6/26/2018                    $0.08                       0.29%
  6/27/2018                    $0.08                       0.30%
  6/28/2018                    $0.02                       0.07%
  6/29/2018                    $0.02                       0.07%
   7/2/2018                    $0.02                       0.07%
   7/3/2018                    $0.01                       0.04%
   7/5/2018                    $0.01                       0.04%
   7/6/2018                    $0.01                       0.04%
   7/9/2018                    $0.01                       0.04%
  7/10/2018                    $0.01                       0.04%
  7/11/2018                    $0.01                       0.04%
  7/12/2018                    $0.09                       0.35%
  7/13/2018                    $0.01                       0.04%
  7/16/2018                    $0.03                       0.12%
  7/17/2018                    $0.02                       0.08%
  7/18/2018                    $0.03                       0.11%
  7/19/2018                    $0.03                       0.12%
  7/20/2018                    $0.02                       0.08%
  7/23/2018                    $0.01                       0.04%
  7/24/2018                    $0.01                       0.04%
  7/25/2018                    $0.01                       0.04%
  7/26/2018                    $0.03                       0.12%
  7/27/2018                    $0.03                       0.12%
  7/30/2018                    $0.03                       0.13%
  7/31/2018                    $0.02                       0.08%
   8/1/2018                    $0.01                       0.04%
   8/2/2018                    $0.01                       0.04%
   8/3/2018                    $0.03                       0.12%
   8/6/2018                    $0.05                       0.18%
   8/7/2018                    $0.01                       0.04%
   8/8/2018                    $0.02                       0.07%
   8/9/2018                    $0.01                       0.04%
  8/10/2018                    $0.08                       0.28%
  8/13/2018                    $0.01                       0.03%
  8/14/2018                    $0.08                       0.26%
  8/15/2018                    $0.02                       0.07%



                                                                             p. 2 of 7
Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 158 of 162


                                Appendix G
              Daily Bid-Ask Spread in Zuora Common Stock
                       April 12, 2018 - May 31, 2019

    [1]                         [2]                          [3]
                                                 Bid-Ask Spread as Percent
   Date                  Bid-Ask Spread ($)         of Bid/Ask Midpoint
  8/16/2018                    $0.05                       0.16%
  8/17/2018                    $0.03                       0.10%
  8/20/2018                    $0.01                       0.04%
  8/21/2018                    $0.01                       0.03%
  8/22/2018                    $0.03                       0.10%
  8/23/2018                    $0.08                       0.27%
  8/24/2018                    $0.02                       0.06%
  8/27/2018                    $0.01                       0.03%
  8/28/2018                    $0.01                       0.03%
  8/29/2018                    $0.02                       0.06%
  8/30/2018                    $0.02                       0.06%
  8/31/2018                    $0.01                       0.04%
   9/4/2018                    $0.01                       0.04%
   9/5/2018                    $0.01                       0.04%
   9/6/2018                    $0.01                       0.04%
   9/7/2018                    $0.06                       0.23%
  9/10/2018                    $0.01                       0.04%
  9/11/2018                    $0.03                       0.12%
  9/12/2018                    $0.03                       0.12%
  9/13/2018                    $0.01                       0.04%
  9/14/2018                    $0.01                       0.04%
  9/17/2018                    $0.04                       0.17%
  9/18/2018                    $0.01                       0.04%
  9/19/2018                    $0.01                       0.04%
  9/20/2018                    $0.02                       0.09%
  9/21/2018                    $0.01                       0.04%
  9/24/2018                    $0.02                       0.09%
  9/25/2018                    $0.01                       0.04%
  9/26/2018                    $0.01                       0.04%
  9/27/2018                    $0.05                       0.22%
  9/28/2018                    $0.02                       0.09%
  10/1/2018                    $0.02                       0.09%
  10/2/2018                    $0.02                       0.10%
  10/3/2018                    $0.01                       0.05%
  10/4/2018                    $0.01                       0.05%
  10/5/2018                    $0.01                       0.05%
  10/8/2018                    $0.04                       0.20%
  10/9/2018                    $0.01                       0.05%
 10/10/2018                    $0.01                       0.05%
 10/11/2018                    $0.01                       0.06%
 10/12/2018                    $0.02                       0.11%
 10/15/2018                    $0.02                       0.10%
 10/16/2018                    $0.01                       0.05%
 10/17/2018                    $0.02                       0.10%



                                                                             p. 3 of 7
Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 159 of 162


                                Appendix G
              Daily Bid-Ask Spread in Zuora Common Stock
                       April 12, 2018 - May 31, 2019

    [1]                         [2]                          [3]
                                                 Bid-Ask Spread as Percent
   Date                  Bid-Ask Spread ($)         of Bid/Ask Midpoint
 10/18/2018                    $0.01                       0.05%
 10/19/2018                    $0.01                       0.05%
 10/22/2018                    $0.01                       0.05%
 10/23/2018                    $0.01                       0.05%
 10/24/2018                    $0.01                       0.06%
 10/25/2018                    $0.01                       0.05%
 10/26/2018                    $0.01                       0.05%
 10/29/2018                    $0.02                       0.11%
 10/30/2018                    $0.01                       0.05%
 10/31/2018                    $0.01                       0.05%
  11/1/2018                    $0.01                       0.05%
  11/2/2018                    $0.03                       0.14%
  11/5/2018                    $0.02                       0.10%
  11/6/2018                    $0.01                       0.05%
  11/7/2018                    $0.02                       0.09%
  11/8/2018                    $0.01                       0.05%
  11/9/2018                    $0.01                       0.05%
 11/12/2018                    $0.02                       0.10%
 11/13/2018                    $0.01                       0.05%
 11/14/2018                    $0.02                       0.10%
 11/15/2018                    $0.01                       0.05%
 11/16/2018                    $0.02                       0.10%
 11/19/2018                    $0.02                       0.11%
 11/20/2018                    $0.01                       0.06%
 11/21/2018                    $0.02                       0.11%
 11/23/2018                    $0.03                       0.17%
 11/26/2018                    $0.01                       0.05%
 11/27/2018                    $0.01                       0.05%
 11/28/2018                    $0.01                       0.05%
 11/29/2018                    $0.01                       0.05%
 11/30/2018                    $0.01                       0.05%
  12/3/2018                    $0.01                       0.05%
  12/4/2018                    $0.01                       0.06%
  12/6/2018                    $0.01                       0.05%
  12/7/2018                    $0.02                       0.11%
 12/10/2018                    $0.02                       0.11%
 12/11/2018                      --                           --
 12/12/2018                    $0.01                       0.05%
 12/13/2018                    $0.01                       0.06%
 12/14/2018                    $0.01                       0.05%
 12/17/2018                    $0.01                       0.06%
 12/18/2018                    $0.01                       0.06%
 12/19/2018                    $0.01                       0.06%
 12/20/2018                    $0.01                       0.06%



                                                                             p. 4 of 7
Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 160 of 162


                                Appendix G
              Daily Bid-Ask Spread in Zuora Common Stock
                       April 12, 2018 - May 31, 2019

    [1]                         [2]                          [3]
                                                 Bid-Ask Spread as Percent
   Date                  Bid-Ask Spread ($)         of Bid/Ask Midpoint
 12/21/2018                    $0.01                       0.06%
 12/24/2018                    $0.02                       0.12%
 12/26/2018                    $0.01                       0.06%
 12/27/2018                    $0.01                       0.06%
 12/28/2018                    $0.01                       0.06%
 12/31/2018                    $0.01                       0.06%
   1/2/2019                    $0.01                       0.05%
   1/3/2019                    $0.03                       0.17%
   1/4/2019                    $0.01                       0.05%
   1/7/2019                    $0.01                       0.05%
   1/8/2019                    $0.02                       0.10%
   1/9/2019                    $0.01                       0.05%
  1/10/2019                    $0.02                       0.10%
  1/11/2019                    $0.02                       0.10%
  1/14/2019                    $0.01                       0.05%
  1/15/2019                    $0.01                       0.05%
  1/16/2019                    $0.02                       0.10%
  1/17/2019                    $0.02                       0.10%
  1/18/2019                    $0.01                       0.05%
  1/22/2019                    $0.01                       0.05%
  1/23/2019                    $0.01                       0.05%
  1/24/2019                    $0.01                       0.05%
  1/25/2019                    $0.04                       0.19%
  1/28/2019                    $0.01                       0.05%
  1/29/2019                    $0.02                       0.10%
  1/30/2019                    $0.01                       0.05%
  1/31/2019                    $0.01                       0.05%
   2/1/2019                    $0.01                       0.05%
   2/4/2019                    $0.04                       0.19%
   2/5/2019                    $0.02                       0.09%
   2/6/2019                    $0.01                       0.05%
   2/7/2019                    $0.01                       0.05%
   2/8/2019                    $0.01                       0.05%
  2/11/2019                    $0.02                       0.10%
  2/12/2019                    $0.01                       0.05%
  2/13/2019                    $0.03                       0.14%
  2/14/2019                    $0.02                       0.09%
  2/15/2019                    $0.01                       0.04%
  2/19/2019                    $0.02                       0.09%
  2/20/2019                    $0.03                       0.13%
  2/21/2019                    $0.01                       0.04%
  2/22/2019                    $0.01                       0.04%
  2/25/2019                    $0.01                       0.04%
  2/26/2019                    $0.01                       0.04%



                                                                             p. 5 of 7
Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 161 of 162


                                Appendix G
              Daily Bid-Ask Spread in Zuora Common Stock
                       April 12, 2018 - May 31, 2019

    [1]                         [2]                          [3]
                                                 Bid-Ask Spread as Percent
   Date                  Bid-Ask Spread ($)         of Bid/Ask Midpoint
  2/27/2019                    $0.01                       0.04%
  2/28/2019                    $0.01                       0.04%
   3/1/2019                    $0.01                       0.04%
   3/4/2019                    $0.01                       0.04%
   3/5/2019                    $0.01                       0.04%
   3/6/2019                    $0.01                       0.04%
   3/7/2019                    $0.02                       0.09%
   3/8/2019                    $0.01                       0.04%
  3/11/2019                    $0.02                       0.08%
  3/12/2019                    $0.01                       0.04%
  3/13/2019                    $0.03                       0.13%
  3/14/2019                    $0.01                       0.04%
  3/15/2019                    $0.03                       0.13%
  3/18/2019                    $0.01                       0.04%
  3/19/2019                    $0.01                       0.04%
  3/20/2019                    $0.01                       0.04%
  3/21/2019                    $0.06                       0.25%
  3/22/2019                    $0.01                       0.05%
  3/25/2019                    $0.01                       0.05%
  3/26/2019                    $0.01                       0.05%
  3/27/2019                    $0.01                       0.05%
  3/28/2019                    $0.01                       0.05%
  3/29/2019                    $0.01                       0.05%
   4/1/2019                    $0.03                       0.15%
   4/2/2019                    $0.01                       0.05%
   4/3/2019                    $0.01                       0.05%
   4/4/2019                    $0.01                       0.05%
   4/5/2019                    $0.01                       0.05%
   4/8/2019                    $0.01                       0.05%
   4/9/2019                    $0.01                       0.05%
  4/10/2019                    $0.01                       0.05%
  4/11/2019                    $0.02                       0.10%
  4/12/2019                    $0.01                       0.05%
  4/15/2019                    $0.02                       0.10%
  4/16/2019                    $0.01                       0.05%
  4/17/2019                    $0.01                       0.05%
  4/18/2019                    $0.02                       0.10%
  4/22/2019                    $0.02                       0.10%
  4/23/2019                    $0.01                       0.05%
  4/24/2019                    $0.04                       0.20%
  4/25/2019                    $0.01                       0.05%
  4/26/2019                    $0.01                       0.05%
  4/29/2019                    $0.01                       0.05%
  4/30/2019                    $0.01                       0.05%



                                                                             p. 6 of 7
   Case 3:19-cv-03422-SI Document 101-1 Filed 12/04/20 Page 162 of 162


                                          Appendix G
                        Daily Bid-Ask Spread in Zuora Common Stock
                                 April 12, 2018 - May 31, 2019

         [1]                                     [2]                                   [3]
                                                                           Bid-Ask Spread as Percent
        Date                            Bid-Ask Spread ($)                    of Bid/Ask Midpoint
        5/1/2019                              $0.03                                  0.14%
        5/2/2019                              $0.01                                  0.05%
        5/3/2019                              $0.05                                  0.22%
        5/6/2019                              $0.01                                  0.04%
        5/7/2019                              $0.01                                  0.05%
        5/8/2019                              $0.03                                  0.13%
        5/9/2019                              $0.01                                  0.04%
       5/10/2019                              $0.01                                  0.04%
       5/13/2019                              $0.02                                  0.09%
       5/14/2019                              $0.01                                  0.05%
       5/15/2019                              $0.02                                  0.09%
       5/16/2019                              $0.01                                  0.04%
       5/17/2019                              $0.01                                  0.04%
       5/20/2019                              $0.02                                  0.09%
       5/21/2019                                --                                      --
       5/22/2019                              $0.01                                  0.04%
       5/23/2019                              $0.01                                  0.05%
       5/24/2019                              $0.02                                  0.09%
       5/28/2019                              $0.02                                  0.09%
       5/29/2019                              $0.03                                  0.15%
       5/30/2019                              $0.01                                  0.05%
       5/31/2019                              $0.01                                  0.07%

Notes:
[1] Date: trading date.
[2] Bid-Ask Spread ($): calculated as the closing ask quote on day t less the closing bid quote on day t .
"--" indicates the closing bid quote on day t is equal to or greater than the closing ask quote on day t .
[3] Bid-Ask Spread as Percent of Bid/Ask Midpoint: calculated as the Bid-Ask Spread ($) on day t divided
by the average of the bid and ask quotes on day t .
"--" indicates the closing bid quote on day t is equal to or greater than the closing ask quote on day t .

Source for bid and ask quotes: Bloomberg.




                                                                                                             p. 7 of 7
